Case 9:18-cv-80176-BB Document 488-13 Ira
                                       Entered on FLSD Docket 05/08/2020 Page 1 of
                                           Kleiman
                                       513
                                   January 10, 2020                             ·

      1                     UNITED STATES DISTRICT COURT

      2                     SOUTHERN DISTRICT OF FLORIDA

      3                      CASE NO. 9:18-cv-80176-BB/BR

      4
           IRA KLEIMAN, as the personal representative
      5    of the Estate of David Kleiman, and
           W&K Info Defense Research, LLC,
      6
                        Plaintiffs,
      7
           -vs-
      8
           CRAIG WRIGHT,
      9
                        Defendant.
     10

     11    * * * * * * * * * * * * * * * * * * *

     12    VIDEOTAPED DEPOSITION OF IRA KLEIMAN

     13    DATE TAKEN: January 10, 2020

     14    TIME: 8:49 a.m. - 2:45 p.m.

     15    PLACE: 2525 Ponce de Leon Boulevard

     16    Miami, Florida 33134

     17
           TAKEN BEFORE: RICK E. LEVY, RPR, FPR
     18                  AND NOTARY PUBLIC

     19

     20    * * * * * * * * * * * * * * * * * * *

     21

     22

     23

     24

     25


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 488-13 Ira
                                       Entered on FLSD Docket 05/08/2020 Page 2 of
                                           Kleiman
                                       513
                                   January 10, 2020                            2

      1    APPEARANCES:

      2    On behalf of the Plaintiff:

      3           VEL FREEDMAN, ESQUIRE
                  ROCHE FREEDMAN, P.A.
      4           200 S. Biscayne Boulevard
                  Suite 5500
      5           Miami, Florida 33131

      6           ANDREW BRENNER, ESQUIRE
                  BOIES SCHILLER & FLEXNER, P.A.
      7           100 S.E 2nd Avenue
                  Suite 2800
      8           Miami, Florida 33131
                  abrenner@bsfllp.com
      9

     10    On behalf of the Defendant:

     11           BRYAN PASCHAL, ESQUIRE
                  JULIO PAEZ, ESQUIRE
     12           RIVERO MESTRE, P.A.
                  2525 Ponce de Leon Boulevard
     13           Suite 1000
                  Coral Gables, Florida 33134
     14
           Also Present: Raul Torres, The Videographer
     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 488-13 Ira
                                       Entered on FLSD Docket 05/08/2020 Page 3 of
                                           Kleiman
                                       513
                                     January 10, 2020                          3

      1                                   - - -
                                         I N D E X
      2                                   - - -

      3    WITNESS:       DIRECT           CROSS     REDIRECT      RECROSS
           IRA KLEIMAN
      4    BY MR. PASCHAL:     4
           BY MR. FREEDMAN:                 171
      5

      6                                   - - -
                                      E X H I B I T S
      7                                   - - -

      8
           NUMBER                                         PAGE
      9    DEFENDANT'S    EX.   1                          13
           DEFENDANT'S    EX.   2                          24
     10    DEFENDANT'S    EX.   3                          27
           DEFENDANT'S    EX.   4                          40
     11    DEFENDANT'S    EX.   5                          52
           DEFENDANT'S    EX.   6                          57
     12    DEFENDANT'S    EX.   7                          66
           DEFENDANT'S    EX.   8                          69
     13    DEFENDANT'S    EX.   9                          76
           DEFENDANT'S    EX.   10                         88
     14    DEFENDANT'S    EX.   11                         119
           DEFENDANT'S    EX.   12                         129
     15    DEFENDANT'S    EX.   13                         130
           DEFENDANT'S    EX.   14                         134
     16    DEFENDANT'S    EX.   15                         149

     17

     18

     19

     20

     21

     22

     23

     24

     25


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                               YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                       Entered on FLSD Docket 05/08/2020 Page 4 of
                                           Kleiman
                                       513
                                   January 10, 2020                            4

      1                         P R O C E E D I N G S
      2                                   - - -
      3          Deposition taken before Rick E. Levy,
      4    Registered Professional Reporter and Notary Public
      5    in and for the State of Florida at Large, in the
      6    above cause.
      7                                   - - -
      8                THE VIDEOGRAPHER:       Good morning.     Today is
      9          Friday the 10th day of January.         The time is 8:49.
     10          We are at 2525 Ponce De Leon Boulevard, Suite 1000.
     11          Case number 9:18-cv-80176-BB/BR.          Would all counsel
     12          please state their appearances for the record?
     13                MR. PASCHAL:     Bryan Paschal for Dr. Craig
     14          Wright.
     15                MR. PAEZ:     Julio Paez for Dr. Craig Wright.
     16                MR. FREEDMAN:      Vel Freedman for the plaintiff.
     17                THE WITNESS:     Yes.
     18                                   - - -
     19    Thereupon,
     20                            (IRA KLEIMAN)
     21                            having been first duly sworn or
     22    affirmed, was examined and testified as follows:
     23                           DIRECT EXAMINATION
     24    BY MR. PASCHAL:
     25          Q.    Good morning, Mr. Kleiman.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                                YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                       Entered on FLSD Docket 05/08/2020 Page 5 of
                                           Kleiman
                                       513
                                   January 10, 2020                            5

      1           A.   Good morning.
      2           Q.   You understand this is my second time deposing
      3    you?
      4           A.   Yes.
      5           Q.   The first time I think was back in April?
      6           A.   Right.
      7           Q.   A lot has happened since then; right?
      8           A.   Yes.
      9           Q.   We've had several depositions?
     10           A.   Yes.
     11           Q.   And you were able to listen in on those
     12    depositions; correct?
     13           A.   Yes.
     14           Q.   We missed you on the W&K deposition.           You
     15    didn't listen to that one, right?
     16           A.   I didn't listen to that one, no.
     17           Q.   Do you know who the W&K corporate rep was?
     18           A.   I don't recall his name.
     19           Q.   Did you ever speak with the W&K corporate rep?
     20           A.   Did I -- I don't -- I don't recall.
     21           Q.   Do you recall any phone conversations with the
     22    corporate rep?
     23           A.   I may have.
     24           Q.   You may have?
     25           A.   Yes.    I don't remember.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                               YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                       Entered on FLSD Docket 05/08/2020 Page 6 of
                                           Kleiman
                                       513
                                   January 10, 2020                            6

      1          Q.    You don't remember?
      2          A.    No.
      3                MR. FREEDMAN:      For the record he may not have
      4          been identified as the corporate rep to
      5          Mr. Kleiman.
      6    BY MR. PASCHAL:
      7          Q.    Even though I deposed before and just to be
      8    clear you understand the rules for deposition; right.
      9    It's the same as before.        You need me to go over them?
     10          A.    I appreciate if you do.
     11          Q.    I'm going to ask you a question and I would
     12    need a verbal response so our court reporter can take
     13    down your response.       So you can't shake your head or say
     14    no or anything, has to be a verbal response.            Counsel,
     15    your counsel, will object at times but you still need to
     16    answer the question unless your counsel instructs you
     17    not to answer the question.
     18                If you need to take a break at any time you
     19    let me know and we'll take a break.          If you need to go
     20    back on an answer you remembered something let me know
     21    we can go back so you can revise your answer.             If you
     22    don't know something I don't want you to guess.             I don't
     23    want you answer the question.         Are you on any medication
     24    today that may prevent you from giving testimony?
     25          A.    Medication, no.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                                YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                       Entered on FLSD Docket 05/08/2020 Page 7 of
                                           Kleiman
                                       513
                                   January 10, 2020                            7

      1          Q.    Is there any reason why you cannot give your
      2    best testimony today?
      3          A.    My state of mind isn't as clear as it probably
      4    could be.    If your client would probably stop accusing
      5    me of things online and --
      6                MR. FREEDMAN:      Ira, just answer the question.
      7                THE WITNESS:     I am.    I would be able to think
      8          a little bit clearer if he would refrain from some
      9          of those things.
     10    BY MR. PASCHAL:
     11          Q.    How is that affecting your testimony today?
     12          A.    It just makes me more nervous than usual.
     13          Q.    Are you able to testify today?
     14          A.    I believe so.
     15          Q.    Even though I deposed you before I'm going to
     16    ask some questions that might be the same so just bear
     17    with me.    So first I am going to talk about Dave
     18    Kleiman.    What was your relationship with Dave Kleiman?
     19          A.    He was my older brother.
     20          Q.    Excuse me?
     21          A.    Dave Kleiman was my older brother.
     22          Q.    Was Dave Kleiman adopted in your family?
     23          A.    Yes.
     24          Q.    When was he adopted?
     25          A.    1967.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                                YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                       Entered on FLSD Docket 05/08/2020 Page 8 of
                                           Kleiman
                                       513
                                   January 10, 2020                            8

      1          Q.     How old were you when he was adopted?           Were
      2    you born?
      3          A.     No, he's older than me.
      4          Q.     So you weren't born when he was adopted?
      5          A.     Correct.
      6          Q.     Do you know anything about Dave's adopted --
      7    adopted parents?
      8                 MR. FREEDMAN:     Objection.
      9    BY MR. PASCHAL:
     10          Q.     His previous parents?
     11                 MR. FREEDMAN:     Biological.
     12                 MR. PASCHAL:     Biological, thank you.
     13                 THE WITNESS:     Not much, no.
     14    BY MR. PASCHAL:
     15          Q.     What do you know of them?
     16          A.     I think his father passed away -- I think his
     17    mother has also passed away.          I think he may have
     18    communicated with his biological mom a couple of times.
     19    But other than that I don't know much about them.
     20          Q.     Do you know the circumstances of how your
     21    parents chose to adopt Dave?
     22          A.     No.
     23          Q.     What was Dave's relationship with your
     24    parents?
     25          A.     It was fine.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                                YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                       Entered on FLSD Docket 05/08/2020 Page 9 of
                                           Kleiman
                                       513
                                   January 10, 2020                            9

      1          Q.     What was your relationship with Dave?
      2          A.     Fine.
      3          Q.     Were you close to Dave?
      4                 MR. FREEDMAN:     Objection.
      5                 THE WITNESS:    You have to define close.
      6    BY MR. PASCHAL:
      7          Q.     Did you speak every day to Dave?
      8          A.     Every day?
      9          Q.     Yes.
     10          A.     As kids we probably did.
     11          Q.     What about as teenagers?
     12          A.     Teenagers, yes.
     13          Q.     What about as adults?
     14          A.     As adults, you know, he was more independent
     15    and he was doing his own thing so no, we didn't talk
     16    every day as adults.
     17          Q.     How far apart did you live from Dave Kleiman
     18    as adults?
     19          A.     He moved around a bit, you know.         What's years
     20    are you talking about specifically?
     21          Q.     Let's say from 2008 to 2010 before he was
     22    hospitalized.
     23          A.     I think at that time he was living in like
     24    Riviera Beach.       I was living in Palm Beach Gardens so
     25    like maybe like 15 minutes away or something.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                               YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 10 of
                                           Kleiman
                                       513
                                   January 10, 2020                          10

      1            Q.   So in the last depo you testified that you
      2    lived five to ten minutes away.         What period was that --
      3            A.   Since then I -- I noticed that you made a big
      4    deal about the five minutes so then I went online and I
      5    looked it up it's further than five minutes.
      6            Q.   So your testimony now is based on online
      7    research?
      8            A.   Yes.
      9            Q.   So he lived 15 minutes away or ten or 15
     10    minutes away.       How many times did you visit his house?
     11            A.   Several.    I mean I don't remember like an
     12    exact amount.
     13            Q.   Do you remember who lived in his house?
     14            A.   For the most part it was him.        At one time his
     15    girlfriend I believe moved in for a short time and I
     16    think her son did as well.
     17            Q.   Did he ever tell you he was engaged to his
     18    girlfriend?
     19            A.   He never mentioned that.       I think I heard her
     20    mention that to Craig but I never heard him mention
     21    that.
     22            Q.   Would it surprise you if both the fiancee and
     23    the son said they never saw you or Dave never spoke
     24    about you?
     25                 MR. FREEDMAN:     Objection.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 11 of
                                           Kleiman
                                       513
                                   January 10, 2020                          11

      1                 THE WITNESS:    I did see them.
      2    BY MR. PASCHAL:
      3            Q.   They rarely saw you?
      4            A.   I rarely saw David.
      5                 MR. FREEDMAN:     Objection.
      6    BY MR. PASCHAL:
      7            Q.   When David was in the Miami V.A. you realized
      8    he was hospitalized for two years, 2011 to 2013?
      9            A.   No, I realized that he would go back and forth
     10    to the hospital on a routine basis but as far as him
     11    like staying for any long period of time I wasn't aware
     12    of that.
     13            Q.   So his medical records showed he was admitted
     14    from 2011 to 2013 and I understand that they would give
     15    him a day pass to go home but only under doctor's
     16    approval.     Are you saying that they would let him out or
     17    they actually cleared him to leave the hospital and go
     18    home?
     19                 MR. FREEDMAN:     Objection.    Ira, just hold on a
     20            second.   When Mr. Paschal asks a question just
     21            pause a second so I can get a chance to object and
     22            as he said before unless I instruct you not to
     23            answer you can then answer.
     24                 MR. PASCHAL:    Go ahead.
     25                 THE WITNESS:    I don't know.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 12 of
                                           Kleiman
                                       513
                                   January 10, 2020                          12

      1    BY MR. PASCHAL:
      2          Q.    How many times did you visit him in the
      3    hospital?
      4          A.    I didn't visit him in the hospital.          He never
      5    asked me to.
      6          Q.    You only visited if he asked you to visit?
      7          A.    Well, when it comes to like medical issues and
      8    financial issues we just kind of refrained from
      9    discussing that kind -- I don't think he ever felt
     10    comfortable like telling me about any weaknesses and I
     11    didn't discuss my weaknesses with him either.            I have
     12    medical conditions that he never knew about and he
     13    didn't discuss his stuff with me either.
     14          Q.    He didn't discuss his finances with you
     15    either?
     16          A.    No.
     17          Q.    Did he discuss his work with you?
     18          A.    Little bit.     I knew that he was working in
     19    computer forensics.
     20                MR. PASCHAL:     I'm handing you what we're
     21          marking as Exhibit 1.
     22                MR. FREEDMAN:      Counsel, can I get a copy?
     23                MR. PASCHAL:     It's right here.
     24                THE WITNESS:     Thank you.
     25


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 13 of
                                           Kleiman
                                       513
                                   January 10, 2020                           13

      1                (Defendant's Exhibit No. 1 was
      2                marked for identification.)
      3    BY MR. PASCHAL:
      4          Q.    You know what this document is; right?
      5          A.    Yes.
      6                MR. FREEDMAN:      Ira, if you need to take a
      7          minute to familiarize yourself with the document go
      8          ahead and do that.
      9    BY MR. PASCHAL:
     10          Q.    Can you turn to page two?
     11          A.    Yes.
     12          Q.    I asked you this question before but you were
     13    unable to answer.      The seventh paragraph Dave Kleiman
     14    leaves out Leonard Kleiman.        Do you know why?
     15          A.    He didn't speak too much with my oldest
     16    brother.    They just didn't have like a close
     17    relationship.      My oldest brother he had a lot of issues
     18    like drug problems and yes, he -- they just didn't
     19    communicate much.
     20          Q.    I want to turn to the first page.          Go to the
     21    second paragraph.
     22          A.    Okay.
     23          Q.    You see in this where Dave Kleiman he writes
     24    that at the time of my death if I'm owner or co-owner of
     25    any insurance settlement, bank account, government bond,


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 14 of
                                           Kleiman
                                       513
                                   January 10, 2020                          14

      1    security instrument, indebtedness, blah, blah, blah that
      2    he is a joint owner with someone else it doesn't pass in
      3    his will.     Go on and read the paragraph.
      4            A.    The type is a little -- okay.
      5            Q.    Do you know why David would put that in his
      6    will?      Did he ever discuss that with you?
      7            A.    No.
      8            Q.    So you alleged in your complaint that the
      9    first time David told you about Bitcoin was during a
     10    Thanksgiving dinner 2009?
     11          A.      Yes.
     12          Q.      Who was at that dinner?
     13          A.      My wife, my dad, myself and my six
     14    month-year-old daughter.
     15          Q.      Was Dave sitting next to you at the
     16    Thanksgiving dinner?
     17          A.      Across from me.
     18          Q.      Across from you?
     19          A.      (Indicating).
     20          Q.      Who was sitting next to Dave?
     21          A.      No one.   My mom would usually sit on that
     22    side.
     23            Q.    So from across the table Dave tells you -- you
     24    ask him what is he working on; right?
     25          A.      Well, this was after dinner.       My wife and my


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 15 of
                                           Kleiman
                                       513
                                   January 10, 2020                          15

      1    dad were doing the dishes in the kitchen.           My daughter
      2    was like in a car seat on the floor like 20 feet away
      3    from the dining table we were sitting at and that's when
      4    we had the conversation.
      5          Q.      What was that conversation?
      6          A.      I asked him -- I think there was some news on
      7    Facebook at the time I said why don't you create
      8    something like that Zuckerberg kid and he said I'm doing
      9    something bigger.      I'm creating my own money.
     10          Q.      Did he ever use the word Bitcoin?
     11          A.      No.   I believe he said digital money.
     12          Q.      Did he show you pictures of what the Bitcoin
     13    looked like?
     14          A.    At the time I didn't know what it was.           I mean
     15    it just looked like a letter B with some lines through
     16    it.
     17          Q.    What did the Bitcoin symbol look like?
     18                MR. FREEDMAN:      Objection.
     19                MR. PASCHAL:     Just describe it.      You can
     20          answer.
     21                MR. FREEDMAN:      Go ahead.
     22                THE WITNESS:     Do you mean the symbol that he
     23          drew?
     24    BY MR. PASCHAL:
     25          Q.    Yes.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 16 of
                                           Kleiman
                                       513
                                   January 10, 2020                          16

       1          A.    He took out a business card and he flipped it
       2   over and on the back of it it just to me it just looked
       3   like the letter B with a couple lines through it.
       4          Q.    Are you familiar with cryptocurrency?
       5                MR. FREEDMAN:     Objection.
       6                THE WITNESS:     I mean I am now.
       7   BY MR. PASCHAL:
       8          Q.    When did you first become familiar with
       9   cryptocurrency?
     10           A.    Once -- after Craig contacted me.
     11           Q.    When was the first time you heard about
     12    Bitcoin?
     13           A.    When Craig contacted me in February 2014.
     14           Q.    So from 2009 until Dave's death did you ever
     15    ask him about the digital money that he was creating?
     16           A.    No.
     17           Q.    Did you ever ask him about his reference he
     18    was creating his own money?
     19           A.    Excuse me?
     20           Q.    Did you ever ask him about any reference to
     21    I'm creating my own money?
     22           A.    No.   I mean it was such a brief conversation
     23    that I never thought of it again because if it had
     24    turned into something successful he probably would have
     25    mentioned it to me but if it was a secretive project


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 17 of
                                           Kleiman
                                       513
                                   January 10, 2020                            17

      1    that he wasn't supposed to mention when he would have
      2    kept it to himself.
      3          Q.    Do you think that his alleged involvement in
      4    Bitcoin was secretive?
      5          A.    According to what Craig told me.
      6          Q.    Do you think that?
      7                MR. FREEDMAN:      Objection.
      8                THE WITNESS:     Yes, I believe so.
      9    BY MR. PASCHAL:
     10          Q.    But he told you?
     11          A.    He didn't tell me specifically.         He just told
     12    me in a very vague way.
     13          Q.    I want to go through this really quick.           You
     14    mentioned -- you know who Patrick Paige is, right?
     15          A.    Yes.
     16          Q.    You know he was very close to Dave?
     17          A.    Yes.
     18          Q.    You do realize Dave never told him about
     19    Bitcoin or creating digital money or anything like that?
     20                MR. FREEDMAN:      Objection.
     21                THE WITNESS:     I thought his testimony was that
     22          they did --
     23                MR. FREEDMAN:      Ira, there's no question
     24          pending.
     25                MR. PASCHAL:     Actually there was but go ahead.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                              YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 18 of
                                           Kleiman
                                       513
                                   January 10, 2020                          18

       1                MR. FREEDMAN:     I don't know -- maybe you can
       2          re-ask it then.      You said you do realize that Dave
       3          never told him.
       4                MR. PASCHAL:     I asked and he was answering.
       5          You stopped him from answering.
       6                MR. FREEDMAN:     There's no question pending.
       7          You can re-ask the question.
       8   BY MR. PASCHAL:
       9          Q.    The question I just asked you you do realize
     10    Dave never told him meaning Patrick Paige about Bitcoin
     11    or creating digital money or anything like that?
     12           A.    "Uh-uh."
     13                 MR. FREEDMAN:     No question pending.
     14    BY MR. PASCHAL:
     15           Q.    Right?
     16           A.    You want me to answer?
     17           Q.    Yes, you have to answer.
     18           A.    I thought that I heard that Patrick mentioned
     19    that they did -- that Dave briefly did mention it to
     20    him.
     21           Q.    When did he -- Patrick tell you that?
     22           A.    Either it's in e-mail or I thought he
     23    testified to it.
     24           Q.    His testimony was -- you heard his testimony
     25    was that Dave never said a word to him.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                           YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 19 of
                                           Kleiman
                                       513
                                   January 10, 2020                          19

      1            A.   Okay, then I believe I do have an e-mail
      2    referring to he like briefly mentioned it.
      3            Q.   You do realize that Dave's fiancee who lived
      4    with him also mentioned that Dave never mentioned
      5    anything about digital money or Bitcoin or anything like
      6    that?
      7                 MR. FREEDMAN:     No question pending.
      8    BY MR. PASCHAL:
      9            Q.   Right?
     10            A.   That I'm not aware of.
     11            Q.   Do you realize that the son -- do you know his
     12    name?
     13            A.   No.   No, I don't.
     14            Q.   His name is Caleb Jones.
     15            A.   I heard that.
     16            Q.   He considered Dave a father of his.         They
     17    spoke often, they played video games, do you know that?
     18            A.   I did hear about it.
     19          Q.     In fact Caleb went on to be in the military
     20    and study cyber security because of Dave?
     21          A.     Right.
     22          Q.     All their discussions they never once and Dave
     23    mentioned his work to him.        Caleb -- Dave never said to
     24    Caleb I'm working on Bitcoin or digital money?
     25          A.     Well --


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                           YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 20 of
                                           Kleiman
                                       513
                                   January 10, 2020                          20

      1                MR. FREEDMAN:      There's no question pending.
      2                MR. PASCHAL:     You can answer.
      3                MR. FREEDMAN:      There's nothing to answer.
      4           There's no question pending, Bryan.
      5                MR. PASCHAL:     You can answer.
      6                THE WITNESS:     What's the question?
      7    BY MR. PASCHAL:
      8           Q.   Do you realize -- that Dave never mentioned to
      9    Caleb that he is working on digital money or
     10    cryptocurrency or Bitcoin; right?
     11                MR. PASCHAL:     I've never spoken to Caleb so I
     12           don't know.
     13    BY MR. PASCHAL:
     14           Q.   Do you find it odd that you're the only person
     15    that he ever told he is working on digital money or
     16    working on his own digital money?
     17           A.   Like I said he told me in a very vague way
     18    that he was working on Bitcoin.         He didn't specifically
     19    say Bitcoin so I could never go back and attach it to
     20    him.    During those next 2010, 2011 if I had heard of
     21    Bitcoin I wouldn't have thought oh, that's what Dave was
     22    working on.
     23           Q.   None of his closest friends or fiancee or
     24    anyone he had extremely close relationships with is
     25    going to testify that Dave said he was working on


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 21 of
                                           Kleiman
                                       513
                                   January 10, 2020                          21

       1    digital money except you; is that correct?
       2                MR. FREEDMAN:      Objection.
       3                THE WITNESS:      I don't know what they'll
       4          testify to.     I hadn't spoken to them.
       5    BY MR. PASCHAL:
       6          Q.    So when Dave tells you he is working on
       7    something that's as big as what, Facebook?
       8          A.    Bigger.
       9          Q.    Bigger than Facebook?
     10           A.    (Indicating).
     11           Q.    That's important; right?
     12           A.    Yes.
     13           Q.    What is Facebook, billions of dollars?
     14           A.    I suppose.
     15           Q.    So if it's bigger it could be hundreds of
     16     billions of dollars?
     17           A.    Maybe.
     18           Q.    I need an answer.
     19           A.    Maybe.
     20           Q.    It could be trillions?
     21                 MR. FREEDMAN:      Objection, calls for
     22           speculation.
     23                 THE WITNESS:      Do you want me to speculate?
     24     BY MR. PASCHAL:
     25           Q.    I want you to answer my question.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 22 of
                                           Kleiman
                                       513
                                   January 10, 2020                          22

       1          A.    Whether it could be trillions?
       2          Q.    Yes.
       3          A.    It could be worth anything.
       4          Q.    Anything bigger than Facebook; right?
       5          A.    Right.
       6          Q.    And you don't talk to him about it again in
       7   2010?
       8          A.    I don't talk to him about it?
       9          Q.    Digital money he is working on in 2010?
     10           A.    No.
     11           Q.    You don't talk about this project that's
     12    bigger than Facebook in 2011?
     13           A.    No.
     14           Q.    You don't talk about this project that's
     15    bigger than Facebook in 2012?
     16           A.    No.
     17           Q.    And you don't talk about this project that's
     18    bigger than Facebook in 2013 before he died?
     19           A.    A secretive project he wouldn't be disclosing
     20    it to me.
     21                 MR. FREEDMAN:     Ira, just answer the question
     22           he's asking.
     23                 THE WITNESS:     No.
     24    BY MR. PASCHAL:
     25           Q.    You didn't ask him about it?


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                           YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 23 of
                                           Kleiman
                                       513
                                   January 10, 2020                          23

      1          A.     Right.    I had no reason to.
      2          Q.     In 2009 when he told you about this project
      3    bigger than Facebook he didn't tell you it's a secret,
      4    did he?
      5          A.     No.
      6          Q.     In fact in 2013 I guess the time -- well, in
      7    2013 did you -- before he died did you ever visit his
      8    house?
      9          A.     Before 2013?
     10          Q.     In 2013 before Dave Kleiman died did you visit
     11    his house?
     12          A.     In 2013 within the year, no.
     13          Q.     The first time you visit Dave Kleiman's house
     14    is after he died; right?
     15          A.     No.
     16          Q.     In 2013?
     17          A.     Yes, in 2013, yes.
     18          Q.     When you visit his house you're there to go
     19    through his things; right?
     20          A.     Yes.
     21                 MR. FREEDMAN:     Is this a good time to take
     22          bathroom break?
     23                 MR. PASCHAL:    Let me finish this line.
     24    BY MR. PASCHAL:
     25          Q.     When you're in his house you start throwing


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                           YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 24 of
                                           Kleiman
                                       513
                                   January 10, 2020                          24

      1    away his work papers; right?
      2                MR. FREEDMAN:      Objection.
      3                THE WITNESS:     I go through his things and I
      4          discard whatever I don't think needs to be kept.
      5          Not just randomly throwing stuff away.
      6    BY MR. PASCHAL:
      7          Q.    Let me just ask.      Did you look for evidence of
      8    this project that's bigger than Facebook?
      9          A.    That stuff wasn't even on my mind, no.
     10                MR. PASCHAL:     Handing you Exhibit 2.
     11                (Defendant's Exhibit No. 2 was
     12                marked for identification.)
     13    BY MR. PASCHAL:
     14          Q.    This is an e-mail you sent to Craig Wright on
     15    February 17, 2014.       Do you recall this?
     16          A.    Yes.
     17          Q.    In it -- in the second paragraph you say "as
     18    mysterious and exciting as all this news is I also feel
     19    nervous about making mistakes.         I very well could have
     20    already made some."       I guess some you mean mistakes "go
     21    by throwing away a bunch of Dave's papers and formatting
     22    drives I could not access."
     23          A.    Yes.
     24          Q.    So you threw away a bunch of Dave's papers?
     25          A.    I threw away a bunch of things that I didn't


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 25 of
                                           Kleiman
                                       513
                                   January 10, 2020                          25

      1    believe needed to be kept.
      2            Q.   And --
      3            A.   I can't possibly store everything in his house
      4    in my small two bed two bath -- I don't have the garage
      5    or anything.     I just don't have space to keep
      6    everything.
      7            Q.   So how long did it take you to throw away his
      8    papers?
      9            A.   I don't remember how much time I spent.
     10            Q.   Did you spend a day?
     11            A.   I probably spent several days going through
     12    everything.
     13            Q.   I think last time you testified was that you
     14    didn't go through his furniture to look for any
     15    documents.
     16            A.   You mean like flipping up the couch seats?           I
     17    would go through all his desks.
     18            Q.   So now you're saying that you went through his
     19    desk?
     20            A.   I went through yes, everything.
     21                 MR. PASCHAL:    I have to get his depo
     22            transcript from last time.
     23                 MR. FREEDMAN:     Take a break.
     24                 THE VIDEOGRAPHER:     Off record 9:16.
     25                 (Thereupon, a brief recess was taken.)


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                           YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 26 of
                                           Kleiman
                                       513
                                   January 10, 2020                          26

      1                 THE VIDEOGRAPHER:     On the record 9:22.
      2    BY MR. PASCHAL:
      3          Q.     Mr. Kleiman, you just testified that you went
      4    through Dave Kleiman's furniture and his drawers to look
      5    for stuff?
      6          A.     Yes.
      7          Q.     You do know that you're testifying under the
      8    penalty of perjury today?
      9          A.     Yes.
     10          Q.     You do know how important it is to tell the
     11    truth?
     12          A.     Yes.
     13          Q.     You do know how important it is especially
     14    because you're suing for billions of dollars from
     15    someone living in London?
     16          A.     Yes.
     17          Q.     You need to give truthful testimony?
     18          A.     Yes.
     19          Q.     If you don't remember something you should I
     20    don't remember?
     21          A.     Yes.
     22          Q.     Now, the last time I deposed you you were also
     23    under the penalty of perjury; correct?
     24          A.     Yes.
     25          Q.     You wouldn't have lied in that depo; right?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 27 of
                                           Kleiman
                                       513
                                   January 10, 2020                          27

      1          A.    Not intentionally.
      2                (Defendant's Exhibit No. 3 was
      3                marked for identification.)
      4    BY MR. PASCHAL:
      5          Q.    Here is the transcript from the deposition
      6    that you took in April; right?         Can you please turn to
      7    page 112.
      8          A.    Okay.
      9          Q.    Starting at line seven the question was "but
     10    there was still stuff in the house; right" and you
     11    answered "like furniture?"        Then I asked "did you check
     12    all the furniture to see what was in them?"            You said --
     13    your answer was "I don't remember."
     14                My question then was "so if something was
     15    important in some of his furniture you wouldn't be able
     16    to tell us; right?       You wouldn't be able to tell us;
     17    right?"    Your answer was "I don't remember searching
     18    through his furniture."        I then clarified said "sorry,
     19    what did you say?"       You again said under penalty of
     20    perjury "I don't remember searching through his
     21    furniture."     Is there a reason why your testimony
     22    changed today?
     23          A.    I think in my mind for some reason I was like
     24    thinking of like his furniture in his living room like
     25    not like in his office in his bedroom.           I thought you


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 28 of
                                           Kleiman
                                       513
                                    January 10, 2020                         28

      1    meant like his sofas and stuff like that I gave away.
      2          Q.     So is your testimony that that his office desk
      3    isn't furniture?
      4          A.     That's the stuff that I went through.
      5          Q.     That's not my question.       Is his office disk
      6    his furniture?
      7          A.     Yes, that's also, yes.      I'm just --
      8          Q.     Is his bedroom night stand furniture?
      9          A.     Yes.
     10          Q.     Is the --
     11          A.     I'm saying at that moment in time for some
     12    reason I was thinking of the stuff in his living room.
     13                 MR. FREEDMAN:     Ira, you have to wait until
     14          there's a question pending.
     15    BY MR. PASCHAL:
     16          Q.     Why were you able to give a different answer
     17    today?
     18          A.     Because I thought you may have meant something
     19    different.
     20          Q.     You thought --
     21          A.     Or today.    I just -- I visualized it
     22    different.     I was encompassing all his furniture not
     23    just things contained in his living room.
     24          Q.    When I said all furniture you thought I just
     25    meant his couch?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 29 of
                                           Kleiman
                                       513
                                   January 10, 2020                          29

      1           A.   Yes.
      2           Q.   So to be clear back then you just testified
      3    you didn't know what Bitcoin was; right?
      4           A.   Back when?
      5           Q.   Back in 2013.
      6           A.   Not until Craig contacted me, yes.
      7           Q.   So just answer my question.        In 2013 you
      8    didn't know what Bitcoin was; right?
      9           A.   Are you saying prior to February of -- I'm
     10    sorry, I'm getting the dates.         Yes, 2013 I did not know,
     11    yes.
     12           Q.   So you didn't know what a public address was,
     13    did you?
     14           A.   I didn't know -- no.
     15           Q.   You didn't know what a private key was; right?
     16           A.   No.
     17           Q.   You didn't know what a hash code was?
     18           A.   No.
     19           Q.   I don't know if that's the right term.           If
     20    there were a bunch of numbers and letters on a document
     21    would you have thought that was important?
     22           A.   I don't know.      If it was on a document that
     23    may have looked important worth keeping then perhaps I
     24    may have kept it but if it was on just a random piece of
     25    paper perhaps not.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 30 of
                                           Kleiman
                                       513
                                   January 10, 2020                          30

      1            Q.   You know what a public address looks like now;
      2    right?
      3            A.   Yes.
      4            Q.   So -- you know that it's a bunch of numbers,
      5    random letters, it doesn't spell out anything, you know
      6    that?
      7            A.   Yes.
      8            Q.   So if there was a paper just a white piece of
      9    paper with a public address on it in 2013 would you have
     10    thrown it away?
     11            A.   I don't know.
     12                 MR. PASCHAL:    Can we take a break for a
     13            second?
     14                 MR. FREEDMAN:     Sure.
     15                 THE VIDEOGRAPHER:     Going off the record 9:28.
     16                 (Thereupon, a brief recess was taken.)
     17                 THE VIDEOGRAPHER:     On record 9:36.
     18    BY MR. PASCHAL:
     19            Q.   So we were just talking about the work papers
     20    that you threw away.       So let me get into -- you said
     21    that if there was a document that may have looked
     22    important or worth keeping then perhaps I may have kept
     23    it.   What documents did you keep?
     24            A.   I don't remember all of them.
     25            Q.   Where are those documents stored?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 31 of
                                           Kleiman
                                       513
                                   January 10, 2020                          31

      1          A.    I have some of them in my house.
      2          Q.    Did you ever give those documents to your
      3    attorney?
      4          A.    I believe so.      At least whatever was like
      5    relevant to this case I did.
      6          Q.    So were those documents produced in this case?
      7          A.    The relevant documents, yes.
      8          Q.    You determined whether they were relevant;
      9    right?
     10          A.    If there were like things like just
     11    certificates or like I'm supposed to hand over all his
     12    books he authored, I don't know.         What are you asking?
     13          Q.    Let me go back to my question.         You determined
     14    whether something was relevant; right?
     15                MR. FREEDMAN:      Let me just inject here for a
     16          second.    If you can answer that question without
     17          revealing conversations you've had with counsel
     18          then go ahead.      Otherwise don't answer the
     19          question.
     20                THE WITNESS:     I turned over whatever documents
     21          I believed was necessary.
     22    BY MR. PASCHAL:
     23          Q.    You mentioned certificates; right?
     24          A.    Yes.
     25          Q.    Did you turn those over?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 32 of
                                           Kleiman
                                       513
                                   January 10, 2020                          32

      1          A.    I'm not sure.
      2          Q.    You mentioned books.       Did you turn over the
      3    books?
      4          A.    Books, no.
      5          Q.    Would they be books that he authored?
      6          A.    Authored or co-authored.
      7          Q.    You didn't turn over any of those?
      8          A.    No.
      9          Q.    What else did you not turn over?
     10                MR. FREEDMAN:      Objection.
     11                THE WITNESS:     I don't know.
     12    BY MR. PASCHAL:
     13          Q.    And you've received a subpoena also in this
     14    case, haven't you?
     15          A.    Subpoena?     I don't remember.
     16          Q.    Mr. Kleiman, I'm concerned.        I want to express
     17    the concern to you but then -- so you understand where
     18    I'm coming from.      This is an important case and you're
     19    suing a defendant for billions of dollars.            You
     20    understand you threw out papers -- I think your
     21    testimony before was you just threw out the documents
     22    but now you're saying you kept documents.
     23                MR. FREEDMAN:      Objection, mischaracterizes.
     24                MR. PASCHAL:     We can do the -- go back through
     25          the depo.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 33 of
                                           Kleiman
                                       513
                                   January 10, 2020                          33

      1                MR. FREEDMAN:      We could if you want.
      2    BY MR. PASCHAL:
      3          Q.    But Mr. Kleiman, today is the first time
      4    you're telling us you kept important stuff from Dave.              I
      5    need to know what was not produced in this litigation
      6    and what was produced in this litigation.
      7                MR. FREEDMAN:      Objection and there's no
      8          question pending.
      9    BY MR. PASCHAL:
     10          Q.    Where are these documents being stored in your
     11    house?
     12                MR. FREEDMAN:      Objection.
     13                THE WITNESS:     Just in a bedroom.
     14    BY MR. PASCHAL:
     15          Q.    Which bedroom?
     16          A.    I just -- I have a storage room where I keep
     17    like most of Dave's stuff.
     18          Q.    How big is the storage room?
     19          A.    Just a small room like I don't know maybe
     20    10 feet by 10 feet.
     21          Q.    So it's basically a bedroom?
     22          A.    Yes.
     23          Q.    How much stuff is in that room?
     24          A.    I don't know.      Define it.
     25          Q.    How much -- is the room full of Dave's stuff?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 34 of
                                           Kleiman
                                       513
                                   January 10, 2020                          34

       1          A.    It has belongings of some of Dave's, some of
       2   mine, some of my parents.         Just full of stuff from my
       3   family.
       4          Q.    The stuff you have not produced you're not
       5   prepared to tell us today what hasn't been produced?
       6          A.    I just told you I didn't turn over his books.
       7          Q.    Was it just books and certificates?
       8          A.    For the most part.
       9          Q.    What else was there?
     10           A.    You mean -- are you talking about paper
     11    documents or are you talking about like all of his
     12    belongings.
     13           Q.    Talking about documents.        So this is a
     14    physical document.
     15           A.    Any piece of paper -- any single piece of
     16    paper he may have been attached to?
     17           Q.    Yes, every single paper.        I'm going to break
     18    it down.     So papers, documents, what did you not
     19    produce?
     20           A.    Could be like magazines that he had, stuff
     21    going back years when he worked for company -- his old
     22    companies like Security Doc or something.
     23           Q.    Magazines so you thought magazines were
     24    important enough to keep?
     25           A.    They were important to him.         So I kept them.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 35 of
                                           Kleiman
                                       513
                                   January 10, 2020                          35

      1    He liked guns and gun magazines.
      2                 MR. PASCHAL:    We'll get done by four I need to
      3          take a break.
      4                 MR. FREEDMAN:     As long as you're aware of the
      5          deadline.
      6                 THE VIDEOGRAPHER:      Off the record at 9:42.
      7                 (Thereupon, a brief recess was taken.)
      8                 THE VIDEOGRAPHER:      On record 9:46.
      9    BY MR. PASCHAL:
     10          Q.     Mr. Kleiman, we were just talking about the
     11    documents you did not produce.         You said there were
     12    documents related to his old companies, Security Doc or
     13    something, you didn't produce that?
     14          A.     I was just like guessing as to what -- I mean
     15    I remember seeing like a Security Doc disk.            I'm not
     16    sure if I had like paperwork attached to it or not.
     17          Q.     But you have documents related to his old
     18    companies?
     19          A.     I'm not sure.     I can check.
     20          Q.     Did you keep any of Dave's research papers or
     21    any of that?
     22          A.    Research papers?
     23                MR. FREEDMAN:      Objection.
     24                MR. PASCHAL:     Yes.
     25                THE WITNESS:     Research papers about what?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 36 of
                                           Kleiman
                                       513
                                   January 10, 2020                          36

      1    BY MR. PASCHAL:
      2          Q.     About anything.
      3          A.     I don't recall seeing research papers.
      4          Q.     Did you -- what about his work papers, did you
      5    keep that?
      6                 MR. FREEDMAN:     Objection.
      7                 THE WITNESS:    I never came across his work
      8          papers.
      9    BY MR. PASCHAL:
     10          Q.     So when you say I threw out -- in your e-mail
     11    when you say I may have made a mistake I threw out a
     12    bunch of Dave's papers what papers are you referring to
     13    that you threw out and why would you --
     14                 MR. FREEDMAN:     Objection, mischaracterizes the
     15          document.
     16                 THE WITNESS:    I just threw out papers that I
     17          thought were unnecessary.
     18    BY MR. PASCHAL:
     19          Q.     Why were you concerned that you made a
     20    mistake?
     21                 MR. FREEDMAN:     Objection.
     22                 THE WITNESS:    Because once he told me Dave was
     23          attached to Bitcoin at that point I thought any
     24          belonging of his -- throwing out any belonging
     25          could be a mistake.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 37 of
                                           Kleiman
                                       513
                                   January 10, 2020                          37

      1    BY MR. PASCHAL:
      2            Q.   Because it could have been related to Bitcoin;
      3    right?
      4            A.   Right.
      5            Q.   Here today you couldn't tell us if you threw
      6    something away related to Bitcoin, can you?
      7            A.   No.
      8            Q.   I want to talk about the hard drives.          So you
      9    testified I think there was like five hard drives that
     10    you had?
     11            A.   Yes.
     12          Q.     You gave two hard drives to Patrick Paige and
     13    Carter Conrad?
     14          A.     I don't recall how many hard drives I gave
     15    them.
     16          Q.     You testified in your last deposition that you
     17    gave two hard drives?
     18          A.     I specifically said two?       Okay.
     19          Q.     Is there a reason why you're not remembering
     20    that today but you remembered in April?
     21          A.     I don't know.     I don't remember saying that --
     22    I might have -- I remember saying that I formated two
     23    drives but I also said that I gave -- yes, I don't
     24    know --
     25          Q.     Do you know how many drives you gave to


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                           YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 38 of
                                           Kleiman
                                       513
                                   January 10, 2020                          38

      1    Patrick Paige and Carter Conrad?
      2          A.    At this moment I don't remember the exact
      3    number.
      4          Q.    Was it more than one?
      5          A.    I believe it was.
      6          Q.    More than two?
      7          A.    That I don't know.
      8          Q.    Why did you give those drives to Patrick Paige
      9    and Carter Conrad?
     10          A.    Patrick said they were related to their
     11    computer forensics company.
     12          Q.    And you later sued Patrick Paige and Carter
     13    Conrad; right?
     14          A.    Yes.
     15          Q.    In that lawsuit you alleged that they had
     16    Bitcoin as well?
     17                MR. FREEDMAN:      Objection.
     18                THE WITNESS:     In the amended complaint after
     19          they produced an e-mail that looked like they may
     20          have been holding Dave's Bitcoin at that point we
     21          asked them if they were.
     22    BY MR. PASCHAL:
     23          Q.    Let's talk about that.       What e-mail did they
     24    produce that suggested that they were holding Dave's
     25    Bitcoin?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 39 of
                                           Kleiman
                                       513
                                   January 10, 2020                          39

      1          A.    I don't remember the specifics of it.           You
      2    would have to show it to me.
      3          Q.    Was Vel your lawyer for that lawsuit against
      4    Patrick Paige and Carter Conrad?         Mr. Freedman was he
      5    your lawyer against Patrick Paige and Carter Conrad?
      6          A.    No.
      7          Q.    Who was your lawyer?
      8          A.    I think it was Matthew Saralson.
      9          Q.    After seeing this document from Patrick Paige
     10    and Carter Conrad you and your lawyer crafted a
     11    complaint, an amended complaint as you said alleging
     12    that Patrick Paige and Carter Conrad had Dave's Bitcoin?
     13                MR. FREEDMAN:      Objection, mischaracterizes the
     14          document.
     15                THE WITNESS:     I don't recall the exact draft
     16          of what my attorney wrote.
     17    BY MR. PASCHAL:
     18          Q.    Have you spoken to Patrick Paige and Carter
     19    Conrad prior to this depo?
     20          A.    I believe we had a meeting with them about the
     21    lawsuit.
     22          Q.    About which lawsuit?
     23          A.    The lawsuit that I had against them.
     24          Q.    When was that meeting?
     25          A.    I don't remember.      Maybe a couple years ago.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 40 of
                                           Kleiman
                                       513
                                   January 10, 2020                          40

      1           Q.    Have you spoken to them since I last deposed
      2    you?
      3           A.    No.
      4                 (Defendant's Exhibit No. 4 was
      5                 marked for identification.)
      6    BY MR. PASCHAL:
      7           Q.    Is this the first amended complaint that you
      8    and your lawyer filed against Patrick Paige and Carter
      9    Conrad?     I'm handing you what's marked as Exhibit 4.           Is
     10    this the First Amended Complaint that you and your
     11    lawyers filed against Patrick Paige and Carter Conrad?
     12           A.    It appears so.
     13           Q.    Can you turn to paragraph 32.        Can you look at
     14    the last sentence of that allegation, that paragraph?
     15           A.    Okay.
     16           Q.    Here you allege that Dave Kleiman created and
     17    maintained Bitcoin wallets which were his personal
     18    property during the time he was a member of Computer
     19    Forensics.
     20                 MR. FREEDMAN:     No question pending.
     21    BY MR. PASCHAL:
     22           Q.    Right?
     23           A.    Where is that?
     24           Q.    Paragraph 32, the last sentence.
     25           A.    Further upon?


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                           YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 41 of
                                           Kleiman
                                       513
                                   January 10, 2020                            41

      1          Q.    Is this your allegation "further upon
      2    information and belief David Kleiman created and
      3    maintained Bitcoin wallets which were his personal
      4    property during the time he was a member of Computer
      5    Forensics?"
      6          A.    Okay, yes.
      7          Q.    That's your allegation?
      8          A.    This was drafted --
      9                MR. FREEDMAN:      It's a yes or no question, Ira.
     10                THE WITNESS:     Yes, if that's what it says.
     11    BY MR. PASCHAL:
     12          Q.    Now, paragraph 35 you ask that the Court
     13    enjoin Computer Forensics or Paige and Conrad from
     14    monetizing, transferring or otherwise converting such
     15    Bitcoin to the use of its principals or third parties?
     16                MR. FREEDMAN:      Objection, mischaracterizes the
     17          document.     Can you read the entire sentence please
     18          for the record?
     19    BY MR. PASCHAL:
     20          Q.    Do you see that in your amended complaint?
     21                MR. FREEDMAN:      I'm going to read the entire
     22          sentence for the record if you won't, Bryan.            "To
     23          the extent that Computer Forensics, Paige or Conrad
     24          --"
     25                MR. PASCHAL:     Vel, this is --


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                              YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 42 of
                                           Kleiman
                                       513
                                   January 10, 2020                          42

      1                MR. FREEDMAN:      Let me make the record.
      2          "Conrad have retained any Bitcoin wallets that were
      3          the personal property of David Kleiman, Computer
      4          Forensics should be enjoined from monetizing,
      5          transferring, otherwise converting such Bitcoin to
      6          its use of the use of its principals or third
      7          parties."
      8                MR. PASCHAL:     Vel, you can do that on
      9          redirect.     I'm moving to strike what you just said
     10          because it's improper.       If you continue to do that
     11          sort of tactic and coaching making this depo even
     12          more useless than it's already becoming I'm going
     13          to make a motion on that, okay?
     14                MR. FREEDMAN:      Make a motion.
     15    BY MR. PASCHAL:
     16          Q.    Is this your allegation in paragraph 35?
     17          A.    Yes.
     18          Q.    And you made this allegation against Patrick
     19    Paige and Carter Conrad you had counsel; right?
     20          A.    Yes.
     21          Q.    You ultimately just abandoned that lawsuit;
     22    right?
     23          A.    My primary reason for that lawsuit was --
     24                MR. FREEDMAN:      Don't say anything that has to
     25          do with advice from counsel.         So if you can answer


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 43 of
                                           Kleiman
                                       513
                                   January 10, 2020                          43

      1          the question without getting into your advice from
      2          counsel then answer the question.          If not don't
      3          answer it.
      4                THE WITNESS:     What was the question?
      5    BY MR. PASCHAL:
      6          Q.    And you made this allegation together -- you
      7    abandoned the lawsuit with your counsel or you and your
      8    counsel abandoned this lawsuit against Patrick Paige and
      9    Carter Conrad; right?
     10          A.    Yes.
     11          Q.    Did you ever get back the hard drives from
     12    Patrick Paige and Carter Conrad?
     13          A.    No.
     14          Q.    And why did you abandon the lawsuit?
     15                MR. FREEDMAN:      I'm going to instruct you not
     16          to answer unless you can answer in a way that does
     17          not relate to advice received from counsel.            If the
     18          reason you abandoned the lawsuit is on advice of
     19          counsel then don't answer the question.
     20                THE WITNESS:     I obtained what I initially
     21          wanted from the lawsuit.        That's why I abandoned
     22          it.
     23    BY MR. PASCHAL:
     24          Q.    So you never had a basis to make this
     25    allegation in the complaint, this first amended


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 44 of
                                           Kleiman
                                       513
                                   January 10, 2020                          44

      1    complaint?
      2                 MR. FREEDMAN:     Objection.    There's no question
      3          pending, Ira.
      4    BY MR. PASCHAL:
      5          Q.     I said -- so you never had a basis to make
      6    this allegation in the complaint; right?
      7          A.     No, we did have a basis.
      8          Q.     And you abandoned that basis; right?
      9                 MR. FREEDMAN:     Objection.    You can answer it
     10          if you can.
     11                 THE WITNESS:    Once we were given an
     12          explanation about the e-mail then we abandoned it.
     13    BY MR. PASCHAL:
     14          Q.     So the two hard drives you reformatted, can
     15    you walk me through the steps of how you reformatted the
     16    hard drives?
     17          A.     It appeared to be an empty drive.         I guess
     18    when you attach it it prompts you -- it says the drive
     19    needs to be formated so then I click on the button and
     20    it does its thing.
     21          Q.     Is that what Dave's computer prompted you to
     22    do is reformat the drive?
     23          A.     Yes.
     24          Q.     Are you aware that Dave had a password system
     25    on his computer that would look like you were loading in


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 45 of
                                           Kleiman
                                       513
                                   January 10, 2020                          45

      1    DOS but you had to enter a password so you can get to
      2    the login screen?
      3                MR. FREEDMAN:      Objection.    There's no question
      4          pending.    There is.     Strike it.    Strike it.     Answer
      5          the question.
      6                THE WITNESS:     I was only aware of one computer
      7          that prompted a password to access it.           That was
      8          his Dell -- his Dell laptop.
      9    BY MR. PASCHAL:
     10          Q.    Do you have that password?
     11          A.    I think at one time I did figure it out but
     12    there was no hard drive in that laptop.           It would let me
     13    log in but then couldn't do anything with it.
     14          Q.    How were you able to figure out the password?
     15          A.    It's been a while.       I don't remember.
     16          Q.    So the two hard drives that you reformatted,
     17    why did you reformat them?
     18          A.    I think at the time I was looking to use like
     19    Windows 7 and Windows 8 for something.           So I installed
     20    those operating systems on those drives.
     21          Q.    Before you reformatted the hard drives did you
     22    seek any professional help to recover data on those hard
     23    drives?
     24          A.    No.
     25          Q.    Did you seek any help recovering the data


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 46 of
                                           Kleiman
                                       513
                                   January 10, 2020                          46

      1    relating to what Dave referred to as being bigger than
      2    Facebook?
      3          A.    At the time that I formated these drives Craig
      4    had not contacted me.       There was no reason for me to be
      5    concerned that I was deleting anything.
      6                MR. FREEDMAN:      Ira, you didn't answer the
      7          question.     Just answer the question he's asking,
      8          please.
      9                THE WITNESS:     What was the question?
     10    BY MR. PASCHAL:
     11          Q.    Before you reformatted these hard drives did
     12    you get any help, professional or otherwise to look for
     13    the data --
     14          A.    No.
     15          Q.    -- or information related to what Dave
     16    referred to as being bigger than Facebook?
     17          A.    No.
     18          Q.    Are you still using Windows 7 or Windows 8 on
     19    those hard drives?
     20          A.    I haven't used those hard drives since.           So I
     21    guess it's still on there.
     22          Q.    Well, you reformatted -- what year did you
     23    reformat those hard drives?
     24          A.    I thought it was the end of 2013.
     25          Q.    Did you use those hard drives and the Windows


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 47 of
                                           Kleiman
                                       513
                                   January 10, 2020                           47

       1   software on them in 2014?
       2          A.    I don't remember.
       3          Q.    Did you use the hard drives in 2015?
       4          A.    I don't remember.
       5          Q.    So you don't recall using those hard drives
       6   from 2013 to 2019?
       7          A.    No.
       8          Q.    Mr. Kleiman, can you turn to your deposition
       9   transcript from April.        Before I get into that I also
     10    want to remind you you are under the penalty of perjury
     11    today; right?
     12           A.    Yes.
     13           Q.    You wouldn't intentionally give false
     14    testimony, would you?
     15           A.    No.
     16           Q.    You're -- you were under the penalty of
     17    perjury when you testified in April; right?
     18           A.    Yes.
     19           Q.    Can you turn to page 53 of your April
     20    transcript?
     21           A.    Okay.
     22           Q.    So at line 11 my question was "and you were
     23    concerned you were using them.          Did you continue to use
     24    them in 2014?"       Your answer was "yes."       Did -- when I
     25    say them it's referring to the hard drives.             "Did you


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 48 of
                                           Kleiman
                                       513
                                   January 10, 2020                             48

      1    continue to use them in 2015?         Yes.   Did you continue to
      2    use them in 2016?      Yes.    Did you continue to use them in
      3    2017?    Yes.   Did you continue to use them in 2018?            I
      4    believe so.
      5                 After you filed the lawsuit you continued to
      6    use Dave's devices, right?        Yes.   When did you stop
      7    using Dave's devices?       I don't remember exactly.        Was it
      8    maybe like a few months ago a few weeks ago?            In the
      9    range of this lawsuit."
     10                 MR. FREEDMAN:     Ira, there's no question
     11            pending.    Wait for Mr. Paschal to ask you a
     12            question.
     13    BY MR. PASCHAL:
     14            Q.   Is there any reason why your testimony today
     15    conflicts with your testimony in April?
     16            A.   There's so many different devices that Dave
     17    has.    Maybe I might have been thinking of you were
     18    referring to his thumb drives or -- because I regularly
     19    did use a lot of his drives.         So I don't know maybe I
     20    just got confused.
     21            Q.   What was the basis for your confusion, can you
     22    say that again?
     23            A.   Because he has so many different devices.
     24            Q.   Which devices are you using?
     25            A.   Excuse me?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                               YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 49 of
                                           Kleiman
                                       513
                                   January 10, 2020                              49

      1          Q.    Which devices are you using?
      2                MR. FREEDMAN:      Objection.
      3                THE WITNESS:     Which devices of Dave's?
      4    BY MR. PASCHAL:
      5          Q.    Are you using?
      6                MR. FREEDMAN:      Objection.
      7                THE WITNESS:     You mean were using or currently
      8          using?
      9    BY MR. PASCHAL:
     10          Q.    Were using, currently using, were using.
     11          A.    Primarily I think it was the thumb drives.
     12          Q.    So when you testify here and we're talking
     13    about and we can go back now to page 52 my question was
     14    "you were concerned that you were throwing work papers
     15    out and formated certain drives?"
     16          A.    "Uh-uh."
     17          Q.    Then I just asked you a bunch of questions
     18    about your using them and you said yes.
     19          A.    I may have used those drives as well.             I may
     20    have used the ones I installed Windows 7 and Windows 8.
     21    I just don't recall exactly what I used them for.
     22          Q.    It's not even using them for.         Mr. Kleiman,
     23    you've now given me three sets of testimony.            You
     24    testified you did not use them.         You testified in April
     25    that you did use them and now you're again saying that


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                                YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 50 of
                                           Kleiman
                                       513
                                   January 10, 2020                          50

      1    maybe you did use them.
      2                 MR. FREEDMAN:     Objection, mischaracterizes the
      3            testimony.
      4    BY MR. PASCHAL:
      5            Q.   I need to know which path -- which answer is
      6    true.
      7            A.   Well, I don't remember exactly what devices I
      8    used.    I know that I used his thumb drives, the hard
      9    drives I installed Windows 7 Windows 8.           I know that I
     10    did that but I just don't remember exactly how often I
     11    used them and what specifically I used them for.
     12            Q.   Well, in your April deposition you said that
     13    you did know what you were using them for.            You were
     14    using them to store personal files on them.
     15            A.   Okay, maybe I did.
     16          Q.     Is there a reason why your testimony today
     17    conflicts with your testimony in April on that point?
     18                 MR. FREEDMAN:     Objection.
     19                 THE WITNESS:    I don't know.
     20    BY MR. PASCHAL:
     21            Q.   Why did you stop using Dave's devices -- when
     22    did you stop using Dave's devices?
     23          A.     I don't remember exactly.
     24          Q.     Why did you stop using Dave's devices?
     25                 MR. FREEDMAN:     If you can answer that question


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 51 of
                                           Kleiman
                                       513
                                   January 10, 2020                           51

      1          without getting into instructions with your
      2          attorneys then you can answer the questions.            If
      3          you have to have resort to instructions from your
      4          attorneys then don't answer.         Just say I can't
      5          answer.
      6                THE WITNESS:     Can you repeat the question?
      7    BY MR. PASCHAL:
      8          Q.    Why did you stop -- why did you stop using
      9    Dave's devices?
     10          A.    I guess --
     11                MR. FREEDMAN:      Don't guess Ira, just answer
     12          the question.
     13                THE WITNESS:     As litigation was approaching I
     14          didn't want to appear that I was tampering with
     15          Dave's files.
     16    BY MR. PASCHAL:
     17          Q.    You say as litigation was approaching.           I want
     18    to just clarify.      In your testimony -- in your prior
     19    deposition you said that you were using them until 2019.
     20          A.    Okay.
     21          Q.    Is there some reason --
     22          A.    Around then.     It's close.
     23          Q.    Why were you able to remember that in your
     24    April deposition but you can't remember that today?
     25          A.    I don't know.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 52 of
                                           Kleiman
                                       513
                                   January 10, 2020                          52

      1            Q.   And 2019 is almost a year after you filed this
      2    case.
      3            A.   Okay.
      4                 (Defendant's Exhibit No. 5 was
      5                 marked for identification.)
      6    BY MR. PASCHAL:
      7            Q.   You know Dave wrote a lot of papers; right?
      8            A.   Yes.    I've seen a few.
      9            Q.   He was an expert in his field; right?
     10            A.   Yes, I believe so.
     11            Q.   He actually wrote this paper together with
     12    Craig Wright?
     13            A.   Yes.
     14            Q.   And the title -- could you say the title?
     15            A.   "Overwriting Hard Drive Data, The Great Wiping
     16    Controversy."
     17            Q.   When did you first read this article?
     18            A.   I probably heard about it after Craig
     19    contacted me.       He may have sent me like a link to it or
     20    something.
     21            Q.   Do you remember what year that was?
     22            A.   Craig contacted me in 2014.
     23            Q.   So he sent you this article in 2014?
     24            A.   He may have sent me a link to it, yes,
     25    possibly.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 53 of
                                           Kleiman
                                       513
                                   January 10, 2020                          53

      1            Q.   Did you read the article?
      2            A.   It's too confusing for me to understand.
      3            Q.   About overwriting hard drive data?
      4            A.   About any very technical computer stuff like
      5    this.
      6            Q.   You know in the conclusion they say that
      7    reformatting and placing new data on a hard drive means
      8    you can't recover the data?
      9            A.   (Indicating).
     10            Q.   You never read this?
     11            A.   No.   I remember seeing the title.        I don't
     12    think I would take the time to read something I don't
     13    understand.
     14            Q.   What steps have you taken to recover data from
     15    Dave Kleiman's hard drives?
     16                 MR. FREEDMAN:     Answer that to the extent it
     17            doesn't get into what you've done with your
     18            lawyers.
     19                 THE WITNESS:    I haven't done anything.
     20    BY MR. PASCHAL:
     21            Q.   You haven't done anything?
     22            A.   To recover data?     I may have -- I'm trying to
     23    remember.     I may have installed like a recovery software
     24    program to see if I could -- to see he ever like deleted
     25    pictures or something like that but aside from that I


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 54 of
                                           Kleiman
                                       513
                                   January 10, 2020                          54

      1    don't think I did anything.        I never gave the drives to
      2    like an expert to examine them.         I only offered that to
      3    Craig.
      4          Q.     And you're familiar with computers; right?
      5          A.     Yes, I'm familiar with computers.
      6          Q.     You work in an occupation that makes you deal
      7    with computers all the time?
      8          A.     Yes.
      9          Q.     You're a web designer?
     10          A.     Yes.
     11          Q.     Is it Steve's Web Design, is that one of your
     12    companies?
     13          A.     I registered that name -- I don't think I ever
     14    used it.
     15          Q.     You're able to install a recovery tool on the
     16    computer?
     17          A.     Yes, I know how to install software.
     18          Q.     Your testimony today is that it's too
     19    technical for you to read an article that tells you
     20    reformatting hard drive?
     21          A.     I can read it.     As far as understanding it
     22    probably not.
     23          Q.     So if I told you reformatting a hard drive and
     24    then continuing to use it would permanently delete data
     25    do you understand what that means?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 55 of
                                           Kleiman
                                       513
                                   January 10, 2020                          55

      1          A.    Yes.
      2          Q.    What about -- are you aware Dave used to carry
      3    a USB drive very close to him at all times?
      4          A.    I heard maybe Patrick say that.
      5          Q.    You never saw Dave with that drive?
      6          A.    No.
      7          Q.    Well, I'll proffer that every witness will
      8    testify that Dave had a very unique drive on him and
      9    that's your understanding too; right?
     10                MR. FREEDMAN:      Objection.
     11                THE WITNESS:     I never noticed a unique drive
     12          on him, no.
     13    BY MR. PASCHAL:
     14          Q.    But his friends at least told you?
     15          A.    I only recall Patrick saying that.
     16          Q.    Do any of those USB drives contain any
     17    encrypted files?
     18          A.    I believe there's a True Crypt file that was
     19    encrypted, yes.
     20          Q.    Are there any encrypted partitions on Dave
     21    Kleiman's hard drives?
     22          A.    That I don't know.
     23          Q.    And that's because you haven't had
     24    professional help to examine the drives?
     25          A.    Yes.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 56 of
                                           Kleiman
                                       513
                                   January 10, 2020                            56

      1          Q.    So -- have you taken any steps to try and
      2    access the True Crypt file?
      3          A.    I tried to run the True Crypt software.           I'm
      4    not like really familiar with it.          I tried like putting
      5    in some like random passwords that I thought Dave might
      6    have used but aside from that I haven't done anything
      7    with it.
      8          Q.    Did you get any professional help to try to
      9    access the True Crypt file?
     10          A.    No.
     11          Q.    So sitting here today you couldn't tell the
     12    jury if -- whether or not Dave Kleiman's private keys or
     13    alleged private keys are on the encrypted files?
     14                MR. FREEDMAN:      Objection, calls for
     15          speculation.
     16                THE WITNESS:     I don't know what's on the file.
     17          It could be his Computer Forensic work.
     18    BY MR. PASCHAL:
     19          Q.    You don't know?
     20          A.    I don't know.
     21          Q.    It could also be Bitcoin private keys; right?
     22                MR. FREEDMAN:      Objection, speculation.
     23                THE WITNESS:     Yes, I don't know.
     24    BY MR. PASCHAL:
     25          Q.    Can you repeat that, I didn't hear?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                              YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 57 of
                                           Kleiman
                                       513
                                   January 10, 2020                          57

       1          A.    I don't know.
       2          Q.    If Dave had any passwords to unlock the True
       3   Crypt file that was stored on the hard drives that were
       4   reformatted and erased or -- they could have been
       5   erased; right?
       6          A.    I heard Dave only kept his passwords in his
       7   head.    He is a security expert.        He wouldn't keep
       8   passwords on a drive or a piece of paper.
       9          Q.    Going back to my question.        If there were
     10    passwords on an encrypted partition on his hard drive
     11    you wouldn't know; right?
     12                 MR. FREEDMAN:     Objection, speculation.
     13                 THE WITNESS:     I don't know.
     14                 (Defendant's Exhibit No. 6 was
     15                 marked for identification.)
     16    BY MR. PASCHAL:
     17           Q.    I'm handing you what we're marking as Exhibit
     18    6.   Have you seen this document before?
     19           A.    I believe so.
     20           Q.    Can you please turn to -- it's not numbered
     21    but can you turn to page two.
     22           A.    Okay.
     23           Q.    What information do you believe Patrick Paige
     24    will testify to at trial?
     25           A.    Can you say that again?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 58 of
                                           Kleiman
                                       513
                                   January 10, 2020                          58

       1          Q.    What information do you believe Patrick Paige
       2   will testify at trial?
       3                MR. FREEDMAN:     Objection to the extent
       4          you're -- don't answer that if it goes into
       5          discussions you've had with your attorneys.
       6                THE WITNESS:     What information do I believe
       7          Patrick --
       8   BY MR. PASCHAL:
       9          Q.    Patrick Paige will testify to at trial?
     10           A.    I don't know.
     11           Q.    What information do you think Carter Conrad
     12    will testify to at trial?
     13           A.    I don't know.
     14           Q.    What information do you think GICSR will
     15    testify to at trial?
     16           A.    I don't know.
     17           Q.    What information do you think Debra Cobser
     18    will testify to at trial?
     19           A.    I don't know.
     20           Q.    What information do you think Nguyen Nguyen
     21    will testify to at trial?
     22           A.    I don't know.
     23           Q.    What information do you think Gavin Anderson
     24    will testify to at trial?
     25           A.    I don't know.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 59 of
                                           Kleiman
                                       513
                                   January 10, 2020                          59

      1          Q.    What testimony do you think Bob Rendowski will
      2    testify to at trial?
      3          A.    I don't know.
      4          Q.    What testimony do you think Courtney --
      5          A.    Carr.
      6          Q.    Carr I'm guessing you spelled her name wrong?
      7          A.    What's that?
      8          Q.    Did you spell her name wrong?
      9          A.    No, that's how you spell it.
     10          Q.    It's not Kirsten?
     11          A.    Yes, the first name, yes.        It is Kirsten.
     12    It's not Courtney.
     13          Q.    That's Dave's fiancee; right?
     14          A.    I heard that -- Dave never mentioned that to
     15    me, yes.
     16          Q.    What information do you think she'll testify
     17    to at trial?
     18          A.    I don't know.
     19          Q.    Do you know what Mr. Karp is going to testify
     20    to at trial?
     21          A.    No.
     22          Q.    Do you know what Mr. David Kurick will testify
     23    to at trial?
     24          A.    No.
     25          Q.    Do you know what Mr. Andrew Hagen will testify


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 60 of
                                           Kleiman
                                       513
                                   January 10, 2020                          60

       1    to at trial?
       2          A.    No.
       3          Q.    Do you know what Ramona Watts will be
       4    testifying to at trial?
       5          A.    No.
       6          Q.    Do you know what Mr. Jimmy Nguyen will be
       7    testifying to at trial?
       8          A.    No.
       9          Q.    Do you know what Robert McGregor will be
     10     testifying to at trial?
     11           A.    No.
     12           Q.    Do you know what Jamie Wilson will be
     13     testifying to at trial?
     14           A.    No.
     15           Q.    Do you know what Jonathan Wynn will be
     16     testifying to at trial?
     17           A.    No.
     18           Q.    Do you know what Brendan Sullivan will be
     19     testifying to at trial?
     20           A.    No.
     21           Q.    Can you turn to page to section C.
     22           A.    Okay.
     23           Q.    Here you say "plaintiff's investigation is
     24     ongoing and plaintiff reserves the right to supplement
     25     information provided concerning damages."             You then


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 61 of
                                           Kleiman
                                       513
                                   January 10, 2020                          61

      1    allege that your damages are somewhere between
      2    201 billion -- 21,728,000,000?
      3                MR. FREEDMAN:      Million, Bryan.
      4    BY MR. PASCHAL:
      5          Q.    Million.     That is a big number, million.
      6    Before punitive and treble damages and exclusive of
      7    attorney's fees and costs but you don't have an expert
      8    who is going to testify to damages at trial; is that
      9    accurate?
     10          A.    I guess if that's what it says.
     11          Q.    You testified earlier that Dave didn't talk
     12    about his finances to you?
     13          A.    Yes.
     14          Q.    When was the first time you learned that
     15    Patrick Paige and Carter Conrad had to pay Dave's cell
     16    phone bill because he could not?
     17          A.    I don't remember.
     18          Q.    Was it during the deposition or did you learn
     19    before that?
     20          A.    I don't know.
     21          Q.    When did you first learn that Dave's house was
     22    in foreclosure?
     23          A.    After he passed away I think.
     24          Q.    But you knew it was in foreclosure before he
     25    passed away; right?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 62 of
                                           Kleiman
                                       513
                                   January 10, 2020                          62

      1            A.   No.   Did I know that it was in foreclosure
      2    before he passed away?
      3            Q.   Testifying today with everything you know did
      4    you know his house was in foreclosure before he passed
      5    away?
      6            A.   I don't think I did.      I don't remember.
      7            Q.   I'm not asking past tense.       As you're sitting
      8    here right now did you -- do you know that Dave
      9    Kleiman's house was in foreclosure before he passed
     10    away?
     11            A.   No, I didn't know before he passed away.
     12            Q.   So today is the first time you're hearing that
     13    Dave Kleiman's house was in foreclosure before he passed
     14    away?
     15            A.   Now I'm getting confused.       I knew he was in
     16    foreclosure after he passed away.          My attorney let me --
     17                 MR. FREEDMAN:     Please don't discuss anything
     18            your attorney told you.
     19    BY MR. PASCHAL:
     20            Q.   I'm asking you sitting here today can you say
     21    yes or no was Dave Kleiman's house in foreclosure before
     22    he passed away?
     23            A.   That I don't know.
     24            Q.   Do you know that he was -- his mortgage was
     25    past due before he passed away?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 63 of
                                           Kleiman
                                       513
                                   January 10, 2020                          63

       1          A.    I don't know.
       2          Q.    You've been sitting in most of the depos in
       3   this case; right?
       4          A.    Yes.
       5          Q.    Did you know that he tried to refinance his
       6   home before he passed away but couldn't?
       7                MR. FREEDMAN:     Objection.
       8                THE WITNESS:     I think I heard someone say
       9          that.
     10    BY MR. PASCHAL:
     11           Q.    Did you know that his electricity was getting
     12    cut off because he couldn't afford to pay his
     13    electricity?
     14           A.    I didn't know that.
     15           Q.    He couldn't afford to pay his water bill?
     16           A.    I didn't know that.
     17           Q.    His cable and internet, it was getting cut
     18    off?
     19                 MR. FREEDMAN:     Objection.
     20                 THE WITNESS:     I didn't know that.
     21    BY MR. PASCHAL:
     22           Q.    Have you ever seen Dave's credit report?
     23           A.    I don't think so.
     24           Q.    So as the personal representative of the
     25    estate of Dave Kleiman what steps have you taken to


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 64 of
                                           Kleiman
                                       513
                                   January 10, 2020                          64

      1    locate assets of Dave Kleiman?
      2          A.    Well, my attorney was assisting me with that.
      3    I think we --
      4                MR. FREEDMAN:      Ira, do not go into discussions
      5          you've had with your lawyers.         Just say that I've
      6          hired lawyers to handle that.
      7                MR. PASCHAL:     That's coaching.      You can't --
      8                MR. FREEDMAN:      Let me revise.
      9                MR. PASCHAL:     That was coaching.
     10                MR. FREEDMAN:      To the extent I'll give you
     11          clear instructions.
     12                MR. PASCHAL:     You just told him --
     13                MR. FREEDMAN:      Let me answer the question.
     14          Let me tell the witness what he can do.           To the
     15          extent you can answer the question without going
     16          into things you've done with your lawyers then you
     17          certainly should answer the questions.           To the
     18          extent what you -- you were going to say goes into
     19          what you hired lawyers to do or what you have
     20          lawyers to do for you do not answer that question.
     21          Let me clarify my previous instruction because
     22          Mr. Paschal is right, it was misstated.           Go ahead.
     23                MR. PASCHAL:     Just to be clear I reserve my
     24          right to move to reopen this deposition for what
     25          Mr. Freedman just did and been doing on several


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 65 of
                                           Kleiman
                                       513
                                   January 10, 2020                          65

      1            occasions.
      2                 THE WITNESS:    I recall like reaching out to I
      3            think a couple of his banks to just see if there
      4            was any funds in them.
      5    BY MR. PASCHAL:
      6            Q.   Which banks did you reach out to?
      7            A.   I don't remember the exact -- I think one was
      8    maybe Wells Fargo.
      9            Q.   Do you remember if there were any funds in
     10    that bank?
     11            A.   I don't remember.     If there was it wasn't
     12    much.
     13            Q.   Are you aware that on April -- do you know the
     14    day that Dave Kleiman died?
     15          A.     Yes, April 26.
     16          Q.     That was when he was found; right?
     17          A.     Yes.    So I imagine that he died several days
     18    or maybe a week earlier.
     19          Q.     Do you know that on April 22nd he applied for
     20    credit or a loan from Spring Leaf Financial?
     21          A.     I didn't know that.
     22          Q.     Have you ever heard of Spring Leaf Financial?
     23          A.     No.
     24          Q.     Do you know they're kind of like a payday
     25    lender?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 66 of
                                           Kleiman
                                       513
                                   January 10, 2020                          66

      1            A.   Okay.
      2            Q.   We don't know the exact date he died but we
      3    know he was alive on April 22nd; right?
      4            A.   I don't know.
      5            Q.   Well, if he is applying for credit from Spring
      6    Leaf Financial he is alive; right?
      7                 MR. FREEDMAN:     Objection.
      8                 THE WITNESS:    I don't know.     I wasn't aware of
      9            any activities he had done or maybe someone did on
     10            his behalf, I don't know.
     11    BY MR. PASCHAL:
     12            Q.   Do you have any reason to believe that
     13    somebody would apply for a payday loan on his behalf?
     14            A.   I don't know what kind of communications he
     15    had with other people.
     16            Q.   Do you know why would apply for a payday loan
     17    on what might have been the day that he died?
     18            A.   No.
     19                 (Defendant's Exhibit No. 7 was
     20                 marked for identification.)
     21    BY MR. PASCHAL:
     22            Q.   We're going to use one of your e-mails --
     23    going to go back over some of your testimony you just
     24    gave.    Going to mark this as Exhibit 7.         Who is Andy
     25    Kush?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 67 of
                                           Kleiman
                                       513
                                   January 10, 2020                          67

      1          A.    I think he was a reporter for Gizmodo Magazine
      2    or a writer or something.
      3          Q.    What is the date of this e-mail?
      4          A.    December 4, 2015.
      5          Q.    Can you look at that last paragraph I want to
      6    go through it?
      7          A.    Okay.
      8          Q.    Did you send this to Mr. Andy Kush?
      9          A.    I believe so.
     10          Q.    The first sentence you said "if my brother had
     11    Bitcoin of any value he wouldn't have died with only
     12    debts."    Is that an accurate statement?
     13          A.    It's an accurate statement here in this
     14    e-mail, yes.
     15          Q.    Then you just testified a moment ago that you
     16    didn't learn about his foreclosure until after he died
     17    but you're telling Mr. Andy Kush who is a reporter that
     18    and shortly before he died I learned his house was in
     19    foreclosure.     Is your testimony today accurate or is
     20    your e-mail to this reporter accurate?
     21          A.    I think the testimony that I gave you today is
     22    accurate.     I could have been mistaken in this e-mail.
     23          Q.    This e-mail that's what over four years ago?
     24          A.    "Uh-uh."
     25          Q.    Closer in time to when Dave had died?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 68 of
                                           Kleiman
                                       513
                                   January 10, 2020                          68

      1          A.    Yes.
      2          Q.    Your memory improved since then?
      3          A.    Possibly.     I mean I know a lot more
      4    information now than I did then.         I didn't have
      5    documents and a lot of information that I do now.
      6          Q.    I'm not asking about documents or information.
      7    I am just asking you a simple question when did you know
      8    that Dave Kleiman's house was in foreclosure and you
      9    said shortly before he died I learned his house was in
     10    foreclosure.     Today under the penalty of perjury you
     11    told me that it was after he died, I asked you several
     12    times.
     13          A.    Yes, I believe the testimony I gave you today
     14    is accurate.
     15          Q.    Your memory improved since 2015 to today?
     16          A.    I believe the testimony I gave is accurate.
     17          Q.    I asked if your memory improved from 2015 to
     18    today?
     19          A.    I don't know.
     20          Q.    I'm trying to figure out how the answers are
     21    different and what changed?
     22          A.    I can't tell you.
     23          Q.    Then you said "if David owned a great number
     24    of Bitcoin why wouldn't he sell a few to help pay off
     25    his bills."     Is that an accurate statement?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 69 of
                                           Kleiman
                                       513
                                   January 10, 2020                          69

       1          A.    Yes.
       2                MR. FREEDMAN:     Objection.
       3                MR. PASCHAL:     Form?
       4                (Defendant's Exhibit No. 8 was
       5                marked for identification.)
       6   BY MR. PASCHAL:
       7          Q.    I'm handing you what we're marking as Exhibit
       8   8.   Is Joseph Karp your lawyer?
       9          A.    Yes, he was.
     10           Q.    He was not currently your lawyer?
     11           A.    I don't know if he's still my active -- he's
     12    like my estate planner.
     13           Q.    He is authorized to speak on your behalf,
     14    isn't he?
     15                 MR. FREEDMAN:     Objection.
     16                 THE WITNESS:     I don't know.
     17    BY MR. PASCHAL:
     18           Q.    Joseph Karp he is a family friend; right?
     19           A.    Yes.
     20           Q.    You've known him for a very long time, right?
     21           A.    Yes.
     22           Q.    And if you needed legal advice would you call
     23    him?
     24           A.    Yes.
     25           Q.    He wouldn't send out false statements on your


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 70 of
                                           Kleiman
                                       513
                                   January 10, 2020                          70

      1    behalf, would he?
      2                MR. FREEDMAN:      Objection.
      3                THE WITNESS:     I don't believe so.
      4    BY MR. PASCHAL:
      5          Q.    This letter to the Department of Treasury of
      6    the IRS is dated June 18, 2015?
      7          A.    Okay.
      8          Q.    It's addressed to Mr. Tosi?
      9          A.    Okay.
     10          Q.    This is from the Karp Law Firm which is
     11    Mr. Karp's law firm.       He says in the very first line
     12    "I'm writing on behalf of Ira Kleiman."           In the third
     13    paragraph last sentence you say -- he says his and he is
     14    referring to you "only knowledge was that David was
     15    financially strapped and had limited resources."             Is
     16    that accurate?
     17                MR. FREEDMAN:      Objection.
     18                THE WITNESS:     I believe so.
     19    BY MR. PASCHAL:
     20          Q.    The last paragraph on this same page can you
     21    go to the -- third sentence.
     22          A.    Okay.
     23          Q.    It says "there was no formal probate
     24    proceeding whatsoever.       The reason for this was quite
     25    simple.    After checking records David was deep in debt


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 71 of
                                           Kleiman
                                       513
                                   January 10, 2020                           71

      1    and had outstanding mortgage and liens on his home which
      2    exceeded his assets and it made no sense."            Is that an
      3    accurate statement?
      4                MR. FREEDMAN:      Objection.
      5                THE WITNESS:     I believe so.
      6    BY MR. PASCHAL:
      7          Q.    Did you ever open a probate for the estate of
      8    Dave Kleiman?
      9          A.    I think in 2000 -- around 2016 I think so.
     10          Q.    Are you a member of W&K?
     11          A.    Yes.
     12          Q.    Are you the member of W&K or is the estate the
     13    member of W&K?
     14                MR. FREEDMAN:      Objection, calls for a legal
     15          conclusion.
     16                THE WITNESS:     I believe the estate.
     17    BY MR. PASCHAL:
     18          Q.    Are on the SunBiz.org it only lists you as a
     19    member, are you aware of that, as the managing member?
     20          A.    I don't know.
     21          Q.    Let me proffer to you it lists only you as the
     22    manager on SunBiz.org?
     23          A.    Okay.
     24          Q.    Is it your understanding that you are the
     25    managing member?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 72 of
                                           Kleiman
                                       513
                                   January 10, 2020                          72

      1          A.     I believe so.
      2          Q.     Was any interest in W&K passed through the
      3    probate proceedings?
      4          A.     That I don't know.
      5          Q.     Who would know?
      6          A.     What's that?
      7          Q.     Who would know?
      8          A.     Perhaps the individual you spoke to yesterday
      9    about W&K.
     10          Q.     He didn't know.
     11          A.     Okay.
     12          Q.     And you don't know.      And this letter that
     13    Mr. Karp is sending to the IRS this is after you've
     14    already learned about Dave's potential involvement in
     15    Bitcoin; right?
     16          A.     Can you repeat the question?
     17          Q.     This letter that Mr. Karp is sending on your
     18    behalf to the IRS is dated after you learned that Dave
     19    may have had some involvement in Bitcoin; right?
     20          A.     Yes.
     21          Q.     Can you go to the second to last paragraph on
     22    page two?
     23          A.     Okay.
     24          Q.     I think this is the second sentence.         It says
     25    "please understand Ira's position he is not the executor


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 73 of
                                           Kleiman
                                       513
                                   January 10, 2020                          73

      1    of Dave's estate.      He was designated as a personal
      2    representative but no probate occurred and he did not
      3    open up an estate."       At the time that was an accurate
      4    statement; right?
      5                 MR. FREEDMAN:     Objection.
      6                 THE WITNESS:    I believe so.
      7    BY MR. PASCHAL:
      8          Q.     Mr. Karp says "the reason no estate was opened
      9    up is the information that was had at the time was that
     10    David had only debts and a homestead property which was
     11    mortgaged in excess of its fair market value and had
     12    also outstanding obligations to its homeowners
     13    association.     There may have been other minor assets
     14    which were not worth pursuing under the circumstances."
     15          A.     Okay.
     16          Q.     Is that an accurate statement?
     17                 MR. FREEDMAN:     Objection.
     18                 THE WITNESS:    These are all statements from
     19          Joe Karp.
     20    BY MR. PASCHAL:
     21          Q.     On your behalf?
     22          A.     I believe so.
     23          Q.     So back to my question is that an accurate
     24    statement?
     25                MR. FREEDMAN:      Objection.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 74 of
                                           Kleiman
                                       513
                                   January 10, 2020                          74

       1                THE WITNESS:     At the time I guess that's what
       2          I believed.
       3   BY MR. PASCHAL:
       4          Q.    Ira, would you ever tell a lie to a federal
       5   agency?
       6          A.    No.
       7          Q.    If you had misled a federal agency in any way
       8   would you correct the information that you told them?
       9          A.    Yes.
     10           Q.    You understand that's your obligation?
     11           A.    "Uh-uh."
     12           Q.    You understand there would be some criminal
     13    action --
     14                 MR. FREEDMAN:     Objection.
     15    BY MR. PASCHAL:
     16           Q.    With giving false information to --
     17           A.    Yes.
     18           Q.    Federal agency --
     19                 MR. FREEDMAN:     Objection.
     20                 THE WITNESS:     Yes.   Okay.
     21    BY MR. PASCHAL:
     22           Q.    Are there any letters to the IRS that says I
     23    believe Dave Kleiman has billions of dollars worth of
     24    Bitcoin?
     25           A.    I don't remember sending the IRS any letters


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 75 of
                                           Kleiman
                                       513
                                   January 10, 2020                          75

      1    like that, no.
      2           Q.   So you have never supplemented or amended this
      3    letter in any way, have you?
      4           A.   I think I did send a separate letter to the
      5    IRS.    Actually I don't think I was aware that Joe sent
      6    this letter because I think I sent my own letter that
      7    did vary from this one.        It's quite different.
      8           Q.   Have you produced that letter in this
      9    litigation?
     10           A.   I would imagine.
     11           Q.   Mr. Karp was authorized to send this letter on
     12    your behalf; right?
     13           A.   I don't believe I was involved in this letter
     14    but yes, he was my authorized attorney at the time.
     15                MR. FREEDMAN:      Objection.
     16    BY MR. PASCHAL:
     17           Q.   On the last page he is CC'd there?
     18           A.   Yes.
     19           Q.   I want to have a clear record because you said
     20    you sent a separate letter but did you ever tell the IRS
     21    that Dave Kleiman was in possession or W&K was in
     22    possession of billions of dollars worth of Bitcoin?
     23           A.   I don't believe I ever mentioned billions of
     24    dollars.
     25           Q.   Or any Bitcoin, any Bitcoin?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 76 of
                                           Kleiman
                                       513
                                   January 10, 2020                           76

      1          A.    I don't believe so.
      2                (Defendant's Exhibit No. 9 was
      3                marked for identification.)
      4    BY MR. PASCHAL:
      5          Q.    I'm handing you what we're marking as Exhibit
      6    9.   These are your responses to interrogatories.            Can
      7    you please turn to the last page?          On this last page are
      8    you swearing under penalty of perjury that the foregoing
      9    information in this document is correct?
     10          A.    Yes.
     11          Q.    Is that your signature?
     12          A.    I think we're on different pages.
     13          Q.    No, the very last page.
     14          A.    I don't have my signature -- okay, yes.
     15          Q.    It's dated March 21, 2019; right?
     16          A.    Yes.
     17          Q.    Can you turn to page three.        Do you see where
     18    it says e-mail accounts?
     19          A.    Yes.
     20          Q.    Are all those e-mail accounts associated with
     21    Dave Kleiman?
     22          A.    I believe so.
     23          Q.    What efforts have you made to access the first
     24    e-mail account?
     25          A.    I may have tried to log in to it.          I don't


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 77 of
                                      513


      1    recall if I did or not.
      2          Q.    Did you ever contact Yahoo to get access?
      3          A.    I don't remember.
      4          Q.    Did you issue a subpoena to Yahoo to get
      5    access?
      6          A.    No, I never subpoenaed Yahoo.
      7          Q.    Did you ever seek a court order to get access
      8    to the e-mail account?
      9          A.    No.
     10          Q.    The second e-mail
     11    Dave'sdigitalforensics@                 .   What did you do to
     12    access that e-mail account?
     13          A.    Probably -- I did the same with all of these
     14    accounts.     If I thought that I had a password to it I
     15    would access it.
     16          Q.    I need to drill down what you did to get to
     17    these e-mail accounts.       Again you're suing somebody
     18    alleging theft.
     19          A.    Right.
     20          Q.    So for none of these accounts did you seek a
     21    court order or subpoena or contact them to access Dave
     22    Kleiman's e-mail accounts?
     23          A.    No, I didn't seek --
     24          Q.    If this is a private key or information about
     25    a private key that Dave Kleiman may have had and it's on
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 78 of
                                           Kleiman
                                       513
                                   January 10, 2020                          78

      1    one of these e-mail accounts you wouldn't know; right?
      2          A.     The one that I was primarily concerned was the
      3    address that he used the most was Dave@DaveKleiman.com.
      4    That's what I focused.
      5          Q.     Back to my question.      I really need you to
      6    answer my question.       Okay?   Because you are alleging
      7    theft.     If there is a private key, Dave Kleiman private
      8    key if there is information about how to get to his
      9    private key, information about Bitcoin and it's on one
     10    of these e-mail accounts you can't tell us one way or
     11    the other whether it's there?
     12                 MR. FREEDMAN:     Objection.
     13                 THE WITNESS:    Yes, I don't know.
     14    BY MR. PASCHAL:
     15          Q.     You can't tell us whether it's there; right?
     16                 MR. FREEDMAN:     Objection.
     17    BY MR. PASCHAL:
     18          Q.     I need a clear answer.
     19          A.     No, I can't tell you.
     20          Q.     The only steps you took to access any of these
     21    accounts were tried a couple passwords?
     22          A.     Well, a lot of these accounts I think the
     23    bottom two aren't even active.         The third one I got
     24    access to after spending a long time trying to get it
     25    and the other two I don't recall -- I -- yes, I don't


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 79 of
                                           Kleiman
                                       513
                                   January 10, 2020                          79

      1    remember if I got access to them or not.
      2          Q.    When you say Dave used just one primarily if
      3    Dave was keeping it a secret there's Bitcoin out there
      4    you don't know what he was using these other e-mails
      5    for, do you?
      6          A.    No.
      7          Q.    You don't know if there's any more e-mail
      8    addresses out there that Dave Kleiman may have used;
      9    right?
     10          A.    No, I don't know.
     11          Q.    Can you turn to page five.        Can you look at
     12    request number five.       You see they were asking to
     13    identify public addresses you believe belong to Dave
     14    Kleiman or his estate.       You see that question?
     15          A.    Yes.
     16          Q.    Below subject to the discovery of ongoing and
     17    your right to reserve you list 26 public addresses.
     18          A.    Okay.
     19          Q.    And you have never supplemented this answer in
     20    any way; right?
     21          A.    No.    At least not that I'm aware of.
     22          Q.    And discovery ends as you may know next week?
     23    I think next week.
     24          A.    Yes.
     25          Q.    Do you believe that these 26 addresses belong


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 80 of
                                           Kleiman
                                       513
                                   January 10, 2020                          80

      1    to the estate of Dave Kleiman or W&K?
      2          A.     I believe at least a portion of them do
      3    since --
      4                 MR. FREEDMAN:     Objection.
      5                 THE WITNESS:    W&K was a partnership.
      6    BY MR. PASCHAL:
      7          Q.     So they belong to W&K or the estate of Dave
      8    Kleiman; right?      They have some ownership over these 26
      9    addresses?
     10          A.     I believe Bitcoin mined prior to February 2011
     11    belonged to the estate.
     12          Q.     Say that again, that belonged what?
     13          A.     The Bitcoin mined prior to February -- prior
     14    to the establishment of W&K should belong to the estate.
     15          Q.     You believe the Bitcoin mined prior to the
     16    establishment of W&K --
     17          A.     From the beginning date that Bitcoin when they
     18    started mining it, when it was invented up until the
     19    formation of W&K at least Dave should be entitled to --
     20          Q.     Before 2011 should belong to W&K?
     21          A.     Yes.
     22          Q.     But you gave me -- I want to go back to my
     23    question, okay?      You've given me 26 public addresses.
     24    Discovery ends next week.        Are these the public
     25    addresses you believe belong to the estate or W&K?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 81 of
                                           Kleiman
                                       513
                                   January 10, 2020                          81

      1                MR. FREEDMAN:      Objection.
      2                THE WITNESS:     I believe at least a portion of
      3          them do.
      4    BY MR. PASCHAL:
      5          Q.    And that's also because -- would you -- is it
      6    your position that Craig Wright had mined these
      7    addresses as well?
      8                MR. FREEDMAN:      Objection.
      9                THE WITNESS:     That I don't know.
     10    BY MR. PASCHAL:
     11          Q.    What if I were to tell you all 26 -- a good
     12    portion of these public addresses were created after
     13    Dave died, would the estate believe that it's entitled
     14    to those public addresses?
     15                MR. FREEDMAN:      Objection, calls for expert
     16          testimony.
     17                THE WITNESS:     Are you saying that these
     18          addresses were created after Dave died?
     19    BY MR. PASCHAL:
     20          Q.    I believe an expert will say that but I'm not
     21    asking for that.      I'm asking for what the plaintiff, the
     22    estate, is claiming belongs to it.
     23                MR. FREEDMAN:      Objection.
     24    BY MR. PASCHAL:
     25          Q.    If a public address was mined after Dave died


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 82 of
                                           Kleiman
                                       513
                                   January 10, 2020                          82

      1    so first came in existence after Dave's death is the
      2    estate claiming that belongs to Dave Kleiman?
      3                MR. FREEDMAN:      Objection, calls for expert
      4          testimony and a legal conclusion.
      5                THE WITNESS:     That might belong to W&K.
      6    BY MR. PASCHAL:
      7          Q.    So W&K would have --
      8          A.    Yes, if it was after.
      9          Q.    What if all of these addresses it could be
     10    proven that they never had any connection to W&K, Dave
     11    Kleiman or Craig Wright and in fact they belong to other
     12    people?
     13          A.    That I don't know.
     14          Q.    If that were proven would you still claim
     15    ownership over these?
     16                MR. FREEDMAN:      Objection, calls for
     17          speculation.     Please let me object and then answer.
     18          Go ahead, answer.
     19                THE WITNESS:     If it had nothing to do with W&K
     20          or Craig or Dave then no.        We're not entitled to
     21          it.
     22    BY MR. PASCHAL:
     23          Q.    I believe the addresses were taken from
     24    documents that Craig Wright created and sent to you;
     25    right?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 83 of
                                           Kleiman
                                       513
                                   January 10, 2020                          83

      1          A.    Yes.
      2          Q.    Let me clarify.      That he -- lawyers or whoever
      3    drafted and sent to you?
      4          A.    Yes, this was in the contracts that the ATO
      5    sent me.
      6          Q.    Let's take address number two.         If I could
      7    prove that or if it was just obvious and public
      8    knowledge this 1933 address never belonged to Dave
      9    Kleiman or Craig Wright you're not asserting ownership
     10    over that; right?
     11                MR. FREEDMAN:      Objection, calls for a legal
     12          conclusion and speculation.
     13                THE WITNESS:     So you're saying the contract
     14          Craig provided to me would be false?
     15    BY MR. PASCHAL:
     16          Q.    Not getting into that.       I'm just asking
     17    hypothetical.      If an expert said whether it was false or
     18    not separate the address because the bottom line is we
     19    want to know whether they are Bitcoin or not Bitcoin.
     20    Number two, this 1933 address if it could be proven it
     21    belongs to an entity called Mount Gox and it was mined
     22    after Dave died are you claiming ownership over that?
     23                MR. FREEDMAN:      Objection, calls for a legal
     24          conclusion and speculation.
     25                THE WITNESS:     I don't know because I don't


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 84 of
                                           Kleiman
                                       513
                                   January 10, 2020                           84

      1           know if it was originally owned by Craig or Dave
      2           and perhaps sold to another individual or --
      3    BY MR. PASCHAL:
      4           Q.   What I'm telling you it was mined by Mount
      5    Gox.
      6                MR. FREEDMAN:      Objection.
      7    BY MR. PASCHAL:
      8           Q.   Are you claiming ownership over that address?
      9           A.   That I don't know.       I don't know the specifics
     10    of it.
     11           Q.   And you know Bitcoin -- you know about Bitcoin
     12    now, right?
     13           A.   (Indicating).
     14           Q.   You've studied it?
     15           A.   Yes, I've read about it.
     16           Q.   Do you own any Bitcoin?
     17           A.   A little bit.
     18           Q.   How much?
     19                MR. FREEDMAN:      Objection.    Why do you need to
     20           know how much Bitcoin he is holding?         Don't answer
     21           the question until Mr. Paschal engages me on this.
     22           Why do you need to know how much Bitcoin he is
     23           holding?
     24                MR. PASCHAL:     I'm not doing that.       If you're
     25           asserting a privilege you can instruct him not to


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 85 of
                                           Kleiman
                                       513
                                   January 10, 2020                          85

       1    answer.     You have no basis.
       2          MR. FREEDMAN:      I certainly do.      You're not
       3    allowed to ask harassing questions.           I need to know
       4    why you need to know the amount of Bitcoin he
       5    currently has.      Why is that relevant to the suit?
       6    If you don't answer the question and you're not
       7    willing to explain to me your theory of relevance
       8    and why it's not harassing then I will instruct him
       9    not to answer.
     10           MR. PASCHAL:      Vel, I don't need to explain
     11     relevance and --
     12           MR. FREEDMAN:      I believe that that question is
     13     harassment so unless you tell me a reason why you
     14     need to know it that's legitimate.
     15           MR. PASCHAL:      Vel, I am going to have to file
     16     a motion.
     17           MR. FREEDMAN:      Okay.
     18           MR. PASCHAL:      I don't want to get on the phone
     19     with the Court.      Reinhart said he doesn't normally
     20     do it.     I think this is an issue where this is a
     21     clear example and there's plenty -- I think
     22     Mr. Kleiman will have to come back for his depo.
     23     Waste of time.      Can you write 10:58.
     24           MR. FREEDMAN:      I'm asking you to state your
     25     reasons.     You're refusing to do so.        You can bring


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 86 of
                                           Kleiman
                                       513
                                   January 10, 2020                          86

       1    it up with the Court.
       2          MR. PASCHAL:      Mr. Freedman, in a deposition
       3    there's no requirement for me to explain relevance.
       4          MR. FREEDMAN:      It's harassment.
       5          MR. PASCHAL:      And relevance is not a basis for
       6    you to instruct the witness not to answer.
       7          MR. FREEDMAN:      I'm allowed to instruct the
       8    witness not to answer questions that I deem to be
       9    harassing the witness.
     10           MR. PASCHAL:      On what privilege?
     11           MR. FREEDMAN:      It's not a privilege, Bryan.
     12           MR. PASCHAL:      I'm trying to figure out his
     13     familiarity with Bitcoin.
     14           MR. FREEDMAN:      You asked him how much Bitcoin
     15     he has.     That's like asking how much money he has
     16     in his bank account.       You're not entitled to ask
     17     that question unless you can show me why it's not
     18     harassment.
     19           MR. PASCHAL:      You know Vel, I have to take
     20     this to Court.      We are on a tight schedule for
     21     discovery and it's unfortunate you would force
     22     that.     Are you instructing him not to answer?
     23           MR. FREEDMAN:      I am instructing him not to
     24     answer.
     25           MR. PASCHAL:      On harassing?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 87 of
                                           Kleiman
                                       513
                                   January 10, 2020                           87

       1           MR. FREEDMAN:     Yes.    Unless you can tell me a
       2    grounds for why it's not harassment to know what
       3    his amount of Bitcoin is.
       4           MR. PASCHAL:     Let's go off the record for a
       5    second.
       6           THE VIDEOGRAPHER:        Off record 10:57.     We're
       7    off.
       8           (Thereupon, a brief recess was taken.)
       9           THE VIDEOGRAPHER:        On record 11:02.
     10            MR. FREEDMAN:     As I said just before off the
     11     record I had an opportunity to talk with Ira.                He
     12     disclosed to me how much Bitcoin he has and that he
     13     does not mind telling you the amount as long as we
     14     designate it confidential under the transcript so
     15     with that I will allow him to answer that question.
     16            MR. PASCHAL:     And Vel, I think your objection
     17     you had no basis to instruct the witness not to
     18     answer the amount of Bitcoin that he has.             It's
     19     holding up this deposition.
     20            We made an agreement that we can make a hard
     21     stop at 4:00.     I make that as a last minute request
     22     that you made of me but it's not fair the
     23     deposition is getting held up because of objections
     24     because of that have and we reserve our right to
     25     file a motion to recall this witness.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 88 of
                                           Kleiman
                                       513
                                   January 10, 2020                          88

      1                 MR. FREEDMAN:     You can reserve your right.
      2          We'll obviously oppose it.        The five minutes it
      3          took to take this is a lot less than the breaks
      4          you've been taking to work out your computer
      5          issues.    The record will be what it will be and the
      6          Court will rule what it will rule.
      7                 (Defendant's Exhibit No. 10 was
      8                 marked for identification.)
      9    BY MR. PASCHAL:
     10          Q.     I just handed you what we're marking as
     11    Exhibit 10.     What do you recognize this document to be?
     12          A.     The second amended complaint.
     13          Q.     That you filed?
     14          A.     Yes.    That my attorneys filed.
     15          Q.     On your behalf; right?
     16          A.     Yes.
     17          Q.     Could you turn to paragraph two?
     18          A.     Okay.
     19          Q.     Actually skip that one.       Can you turn to
     20    paragraph five?
     21          A.     Okay.
     22          Q.     On page three paragraph five goes into page
     23    three.     You allege that -- you allege that certain
     24    events happen in this district but one of them you say
     25    that there was mining of a substantial amount of Bitcoin


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 89 of
                                           Kleiman
                                       513
                                   January 10, 2020                          89

       1   the use of computer equipment located within this
       2   district.     You see that?
       3          A.    Yes.
       4          Q.    What computer equipment is located in this
       5   district?
       6          A.    I don't know.
       7          Q.    Did you know when you filed this complaint?
       8          A.    Based off of information that Craig provided
       9   he said they did Bitcoin mining in the U.S.
     10           Q.    When did Craig tell you that?
     11           A.    I don't have the document in front of me.
     12           Q.    Was it in an e-mail?
     13           A.    I don't know.     I remember seeing some kind of
     14    produced document stating that the mining took place.
     15           Q.    Produced document.      When this document was
     16    filed nothing had been produced.          What was your basis
     17    for alleging there's a computer equipment located in
     18    this district that mined substantial Bitcoin?
     19           A.    It might be in an e-mail but I just don't
     20    remember it.
     21           Q.    Can you describe the computer equipment?
     22           A.    I have never seen the computer equipment.
     23           Q.    Have you done any -- have you taken any steps
     24    to locate the computer equipment?
     25           A.    No.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 90 of
                                      513


      1          Q.    Let me ask a question about B.         Can you go to
      2    paragraph 23.     You allege there are two methods of
      3    acquiring Bitcoin.
      4          A.    Okay.
      5          Q.    How did you acquire your Bitcoin?
      6          A.    You mean how did my brother?
      7          Q.    How did you acquire your Bitcoin?
      8          A.    I purchased my Bitcoin.
      9          Q.    When did you purchase your Bitcoin?
     10          A.    Several months after Craig contacted me.
     11          Q.    How much Bitcoin did you purchase?
     12                MR. FREEDMAN:


     14                THE WITNESS:
     15
     16    BY MR. PASCHAL:
     17          Q.
     18          A.
     19
     20          Q.
     21          A.
     22          Q.
     23
     24          A.
     25          Q.
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 91 of
                                      513


      1
      2                MR. FREEDMAN:
      3
      4                MR. PASCHAL:
      5                MR. FREEDMAN:
      6
      7    BY MR. PASCHAL:
      8          Q.    So in paragraph 23 basically you say you can
      9    purchase Bitcoin from someone; right?          I don't want to
     10    read the whole thing but you can purchase Bitcoin from
     11    someone.    Do you agree with that?
     12          A.    Yes, I believe so.
     13          Q.    I guess the second way is to mine the Bitcoin;
     14    right?
     15          A.    Right.
     16          Q.    For purposes of this lawsuit is W&K or the
     17    estate seeking Bitcoin that were purchased or mined?
     18                MR. FREEDMAN:      Objection.
     19                THE WITNESS:     If there was participation -- if
     20          there was participation involving W&K then whether
     21          it was mined or purchased.
     22    BY MR. PASCHAL:
     23          Q.    Which of your claims do you allege -- which of
     24    your claims do you assert a claim for purchased Bitcoin?
     25                MR. FREEDMAN:      Objection, calls for a legal
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 92 of
                                           Kleiman
                                       513
                                   January 10, 2020                          92

       1          conclusion.
       2                THE WITNESS:     I don't know.
       3   BY MR. PASCHAL:
       4          Q.    So if Craig Wright purchased Bitcoin in 2016
       5   does that belong to Bitcoin that W&K mined?
       6                MR. FREEDMAN:     Objection, calls for a legal
       7          conclusion.
       8                THE WITNESS:     I don't know if that purchase
       9          stemmed from funds that originated from W&K so I
     10           don't know.
     11    BY MR. PASCHAL:
     12           Q.    Can you turn to paragraph 32?
     13           A.    Okay.
     14           Q.    You talk about Hal Finney.        Have you ever met
     15    Hal Finney?
     16           A.    No.
     17           Q.    Have you ever spoken with him?
     18           A.    No.
     19           Q.    To your knowledge did Dave Kleiman ever meet
     20    Hal Finney?
     21           A.    Not that I'm aware of.
     22           Q.    Did he ever speak to Hal Finney?
     23           A.    Not that I'm aware of.
     24           Q.    Can you turn to paragraph 48.         In the
     25    second -- third sentence you allege that on March 22nd


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 93 of
                                           Kleiman
                                       513
                                   January 10, 2020                          93

      1    2013 Dave signed out of the hospital against medical
      2    advice.    He was unstable and nearing death.          How did you
      3    know that?
      4          A.     I think I received some reports from the
      5    hospital and I also from word of mouth.
      6          Q.     When did you receive the reports from the
      7    hospital?
      8          A.     I think I may have requested them sometime
      9    after 2016.     I don't recall the exact date.
     10          Q.     Did you ever learn why Dave checked himself
     11    out of the hospital?
     12          A.     I can only guess.     I don't know why.
     13          Q.    Is it your understanding that Dave did not
     14    like being in the Miami V.A.?
     15          A.    I would imagine anyone wouldn't want to be in
     16    the hospital for a long period of time.
     17          Q.    Can you go to paragraph 52.
     18          A.    Okay.
     19          Q.    You allege that Dave had a long time interest
     20    in cyber security, digital forensics and in the future
     21    of money.     What is your basis to say that Dave had a
     22    long time interest in the future --
     23          A.    I don't think I'm on the same --
     24          Q.    52?
     25          A.    Page 52?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 94 of
                                           Kleiman
                                       513
                                   January 10, 2020                          94

      1          Q.    No, paragraph 52.      I'm going to go by
      2    paragraphs.
      3          A.    Dave and Craig met in and around --
      4          Q.    Yes.    You say both men had a long time
      5    interest in cyber security and digital forensics and the
      6    future of money?
      7          A.    Okay.
      8          Q.    What is your basis to allege that Dave had an
      9    interest in the future of money?
     10          A.    Based on the story that he told me in 2009
     11    that he was creating his own money.
     12          Q.    So from that one story you determined that he
     13    had a long time interest in the future of money?
     14          A.    Not just that.      Then after Craig contacted me
     15    and told me about their partnership it appeared they
     16    both had interest in it.
     17          Q.    So the only time Dave ever told you he had an
     18    interest in the future of money is at the Thanksgiving
     19    dinner?
     20          A.    Yes.
     21          Q.    He's never mentioned that to you before?
     22          A.    No.
     23          Q.    He never mentioned that to you afterwards?
     24          A.    No.
     25          Q.    Can you go to paragraph 62.        You say that on


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 95 of
                                           Kleiman
                                       513
                                   January 10, 2020                          95

      1    May 20th 2014 Ira shared this story with Craig via mail.
      2    Isn't it true Craig reached to you first or your father
      3    and then you?
      4          A.    Yes, he reached out to my father I think a
      5    couple days first, yes.
      6          Q.    Dr. Wright was the one who actually informed
      7    you that Dave may have Bitcoin?
      8          A.    I think the first person was Patrick Paige.
      9          Q.    Because Craig contacted Patrick Paige?
     10          A.    Yes.
     11          Q.    Then Craig contacted you?
     12          A.    Then I contacted Craig.
     13          Q.    So Craig reached out to Dave's best friend to
     14    tell him that Dave may have some involvement with
     15    Bitcoin?
     16          A.    Yes.
     17          Q.    Then Patrick tells you --
     18          A.    He first reached out to my dad.         He realized
     19    my dad is I.T. illiterate.        That's why he reached out to
     20    Patrick because Patrick knows computers.           So Patrick
     21    could possibly help my dad.
     22          Q.    So it was Craig Wright who told -- through
     23    Craig Wright that you learned that Dave may have some
     24    involvement in Bitcoin?
     25          A.    Yes.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 96 of
                                           Kleiman
                                       513
                                   January 10, 2020                          96

      1          Q.    If Craig never reached out to you would you
      2    have learned about Dave's potential involvement in
      3    Bitcoin?
      4                MR. FREEDMAN:      Objection, calls for
      5          speculation.
      6                THE WITNESS:     I don't know.
      7    BY MR. PASCHAL:
      8          Q.    Can you go to paragraph 65.        "From the
      9    collaboration in 2008 until Dave's death in 2013 Craig
     10    and Dave mined over a million of initial Bitcoin
     11    together personally and through W&K."          What is your
     12    basis that Craig and Dave mined over a million initial
     13    Bitcoin together?
     14          A.    The basis is again falls back on Dave's story
     15    to me telling me that he was creating his own money back
     16    when Bitcoin was first being created.
     17          Q.    Okay.    So your basis for this allegation --
     18          A.    And based upon he said he was working with a
     19    foreign individual and that when Craig contacted me it
     20    matched up with his story.
     21          Q.    And again have you identified any other
     22    witness who heard or could testify that Dave said he was
     23    working on creating digital money?
     24          A.    No, I haven't.
     25          Q.    None of his friends?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 97 of
                                           Kleiman
                                       513
                                   January 10, 2020                          97

      1          A.     Not that I'm aware of.
      2          Q.     Not his fiancee?
      3          A.     I don't know.     You would have to ask her.
      4          Q.     Not the child that lived with Dave?
      5          A.     You would have to ask him.
      6          Q.     None of his best friends; right?
      7          A.     You would have to ask them.
      8          Q.     Did anybody else at the Thanksgiving dinner
      9    hear this?
     10          A.     Like I said my wife and my dad was in the
     11    kitchen and my daughter is six months years old.
     12          Q.     Did you tell your dad and your wife what --
     13          A.     Did I --
     14          Q.     -- what Dave told you?
     15          A.     No.
     16          Q.     So the only person who could testify that Dave
     17    Kleiman told you about digital currency is you?
     18          A.     It was a very brief conversation.
     19          Q.     That somehow serves the basis for you to
     20    allege that he mined a million Bitcoin?
     21          A.     Yes.
     22          Q.     At the end of this allegation you allege that
     23    Craig has now -- Bitcoin is stored in specifically
     24    identifiable Bitcoin wallets that Craig has now asserted
     25    ownership over.      How has Craig asserted ownership over


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 98 of
                                           Kleiman
                                       513
                                   January 10, 2020                          98

      1    those Bitcoin wallets?
      2          A.    He's taken control of them.        He's never
      3    returned anything to the estate.
      4          Q.    How has he taken control over them?
      5          A.    Transferring them out of W&K.
      6          Q.    The Bitcoin wallets?
      7          A.    Or he already had access to them.          That he
      8    shared with Dave.
      9          Q.    Do you think he took Dave's private keys?
     10          A.    It's a possibility.
     11          Q.    Do you have any evidence of that?
     12          A.    I don't know.
     13          Q.    You said it's a possibility but isn't it a
     14    possibility that the private keys could be in the
     15    encrypted files?
     16                MR. FREEDMAN:      Objection, calls for
     17          speculation.
     18                THE WITNESS:     I don't know.
     19    BY MR. PASCHAL:
     20          Q.    So you have no evidence that Craig took the
     21    private keys.     I need to understand what is your basis?
     22    What are you going to tell the jury to establish that
     23    Craig is now asserted ownership over?
     24                MR. FREEDMAN:      Objection, mischaracterizes his
     25          testimony.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Ira
                                      Entered on FLSD Docket 05/08/2020 Page 99 of
                                           Kleiman
                                       513
                                   January 10, 2020                          99

       1                THE WITNESS:     Can you repeat the question?
       2   BY MR. PASCHAL:
       3          Q.    If this was a jury what are you going to tell
       4   them to explain that Craig Wright asserted ownership
       5   over Bitcoin wallet?
       6                MR. FREEDMAN:     Objection, calls for a legal
       7          conclusion.
       8                THE WITNESS:     I believe W&K was a partnership
       9          between Craig and Dave and I believe they mined
     10           Bitcoin from the very beginning and my brother is
     11           entitled to at least a portion of them.
     12    BY MR. PASCHAL:
     13           Q.    Where are the Bitcoin now?
     14           A.    I believe Craig controls them.
     15           Q.    You believe Dave and Craig created Bitcoin
     16    together?
     17           A.    Yes.
     18           Q.    Would that make them Satoshi Nakamoto?
     19           A.    I believe so.
     20           Q.    So -- I don't know do you know that Satoshi
     21    mined Bitcoin and never moved?
     22           A.    Yes.
     23           Q.    So how is Craig moving those Bitcoin if
     24    they've never been moved?
     25           A.    Just because they haven't moved yet doesn't


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 100 of
                                            Kleiman
                                       513
                                    January 10, 2020                         100

       1    mean he doesn't control them.
       2          Q.     So we're in 2020.      So for seven years they
       3    never moved and you think he controls them?
       4          A.     Yes.
       5          Q.     Based on what evidence?
       6          A.     I don't know.
       7          Q.     This is a jury trial.       What evidence can you
       8    tell the jury that Craig Wright stole Bitcoin that have
       9    never moved for seven years?
      10          A.     I don't know.
      11          Q.     And you know Craig Wright has an interest in
      12    proving he is Satoshi Nakamoto; right?
      13          A.     Yes.
      14          Q.     Wouldn't it make sense for him to move one of
      15    those Bitcoin if he could?
      16                 MR. FREEDMAN:     Objection.
      17                 THE WITNESS:     Not necessarily.
      18    BY MR. PASCHAL:
      19          Q.     Well, he would want to prove that those are
      20    his Bitcoin.
      21          A.     He might have reasons --
      22                 MR. FREEDMAN:     There's no question pending,
      23          Ira.
      24    BY MR. PASCHAL:
      25          Q.     He would want to prove that he wanted to move


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 101 of
                                            Kleiman
                                       513
                                    January 10, 2020                         101

       1    those Bitcoin and prove he is Satoshi; right?
       2                MR. FREEDMAN:     Objection.
       3                THE WITNESS:     I don't know.
       4    BY MR. PASCHAL:
       5          Q.    So in this partnership -- let me ask you.
       6    Dave was obviously a very smart guy; right?
       7          A.    Yes.
       8          Q.    If Craig and Dave secured their Bitcoin
       9    together don't you think Dave would have a key too to
      10    access that Bitcoin?
      11          A.    I don't know.
      12                MR. FREEDMAN:     Objection.
      13    BY MR. PASCHAL:
      14          Q.    And do you have any evidence to suggest that
      15    Dave never had any keys to access this Bitcoin fortune?
      16          A.    I don't know.
      17          Q.    You're familiar with a safety deposit box;
      18    right?
      19          A.    Yes.
      20          Q.    It takes two keys to open up the box?
      21          A.    Yes.
      22          Q.    What happens if you can't have one of the keys
      23    you can't open the box, can you?
      24          A.    Right.
      25          Q.    So if Craig Wright had a key to the Satoshi


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 102 of
                                            Kleiman
                                       513
                                    January 10, 2020                         102

       1    blocks and Dave had a key to the Satoshi blocks do you
       2    know where Dave's key is?
       3                MR. FREEDMAN:     Objection, calls for
       4          speculation.
       5                THE WITNESS:     I don't know where Dave's key
       6          is.
       7    BY MR. PASCHAL:
       8          Q.    Could it be on the encrypted file?
       9          A.    I don't know.
      10                MR. FREEDMAN:     Objection.
      11    BY MR. PASCHAL:
      12          Q.    Could it be on the drives that you
      13    reformatted?
      14                MR. FREEDMAN:     Objection.
      15                THE WITNESS:     I don't know.
      16    BY MR. PASCHAL:
      17          Q.    Could it be on any of the encrypted partitions
      18    of the hard drives that Dave Kleiman has?
      19                MR. FREEDMAN:     Objection, speculation.
      20                THE WITNESS:     I don't know.
      21    BY MR. PASCHAL:
      22          Q.    But you could say possibly it's there?
      23                MR. FREEDMAN:     Objection, speculation.
      24                THE WITNESS:     Did you want me to guess?
      25


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 103 of
                                            Kleiman
                                       513
                                    January 10, 2020                          103

       1    BY MR. PASCHAL:
       2          Q.    No, I'm just asking.       Do you have any evidence
       3    to say that it's definitely not there?
       4          A.    I don't know.
       5          Q.    You don't know if you have evidence to say
       6    that it's not there?
       7          A.    I don't know.     It could be -- you're asking
       8    about what's on the encrypted file?          Anything could be
       9    on the file.
      10          Q.    Can you turn to paragraph 66.
      11          A.    Paragraph what?
      12          Q.    Paragraph 66.
      13          A.    Okay.
      14                MR. PASCHAL:     Off the record real quick.
      15                (Discussion held off the record.)
      16                MR. PASCHAL:     Back on the record.
      17    BY MR. PASCHAL:
      18          Q.    Paragraph 66 okay you allege that Dave in
      19    partnership with Craig created intellectual property
      20    both in his individual capacity and through W&K.            Can
      21    you please -- let me say this.         You understand that this
      22    case is filed in 2018; right?
      23          A.    Yes.
      24          Q.    We've had about a year of discovery; right?
      25          A.    Yes.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                              YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 104 of
                                            Kleiman
                                       513
                                    January 10, 2020                         104

       1          Q.    There's been ten -- hundreds of thousands of
       2    documents produced in this case?
       3          A.    Yes.
       4          Q.    And discovery ends next week?
       5          A.    Yes.
       6          Q.    We have deposed numerous individuals?
       7          A.    Yes.
       8          Q.    Please identify the intellectual property that
       9    Dave and Craig created.
      10                MR. FREEDMAN:     Objection.
      11                THE WITNESS:     I believe it was any block chain
      12          Bitcoin related I.P. that was created prior to
      13          mining Bitcoin and any I.P. that originated -- that
      14          had to take place with the Australian judgment
      15          against W&K.
      16    BY MR. PASCHAL:
      17          Q.    Okay.   Again we're at the close of discovery
      18    and there's a jury trial.       Can you please explain to the
      19    jury specifically what is it that was stolen, what
      20    intellectual property was stolen, was it a trade secret?
      21                MR. FREEDMAN:     Objection, calls for a legal
      22          conclusion.
      23                THE WITNESS:     I don't have the specific
      24          details in front of me.       I believe there are some
      25          documents that explain what the I.P. is.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 105 of
                                            Kleiman
                                       513
                                    January 10, 2020                         105

       1    BY MR. PASCHAL:
       2          Q.    What is the I.P. worth?
       3                MR. FREEDMAN:     Objection, calls for expert
       4          testimony.
       5                THE WITNESS:     An expert would have to evaluate
       6          it.
       7                MR. PASCHAL:     Didn't we have an agreement that
       8          it was objection to form?
       9                MR. FREEDMAN:     I thought we did but nobody
      10          respected it on your side so.
      11                MR. PASCHAL:     So that agreement is gone I
      12          guess.
      13    BY MR. PASCHAL:
      14          Q.    So today you have no idea what the value of
      15    the intellectual property would be?
      16          A.    I could only guess.
      17                MR. FREEDMAN:     If you give me a standing
      18          objection to all questions I won't object.
      19                MR. PASCHAL:     Whatever you want to do.       I
      20          just --
      21                MR. FREEDMAN:     Okay.
      22                MR. PASCHAL:     Let's do that.     Standing -- I
      23          don't mind.
      24                MR. FREEDMAN:     Okay.
      25


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 106 of
                                            Kleiman
                                       513
                                    January 10, 2020                         106

       1    BY MR. PASCHAL:
       2          Q.    Then the next paragraph you allege that the
       3    exact structure of the joint mining activities,
       4    intellectual property development partnership from 2008
       5    to 2011 -- February 2011 requires discovery to fully
       6    reveal.    Discovery again is ending next week.          What is
       7    the exact structure of their joint mining activities,
       8    intellectual property development and partnership from
       9    2008 through February 2011?
      10          A.    What paragraph?
      11          Q.    67.
      12          A.    What's the question?
      13          Q.    You say the exact structure of the joint
      14    mining activities, intellectual property development and
      15    partnership from 2008 until February 2011 requires
      16    discovery to fully reveal.
      17                As you know discovery ends next week.          Can you
      18    please state the exact structure of their joint mining
      19    activity intellectual property development and
      20    partnership from 2008 until February 2011?
      21          A.    I don't know the inside details of how they
      22    structured things but whatever mining occurred I believe
      23    they both had rights to it.        Whatever I.P. was created
      24    they both had rights to it.
      25          Q.    But you don't know what an I.P. is?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 107 of
                                            Kleiman
                                       513
                                    January 10, 2020                         107

       1            A.   I don't have the details right in front of me
       2    but yes, I believe there are documents that detail some
       3    of it.
       4            Q.   What documents would that be?
       5            A.   I don't recall at this moment what was on
       6    them.
       7            Q.   Since filing the complaint what evidence have
       8    you obtained to support this allegation?
       9            A.   What allegation?
      10            Q.   The one we're talking about, 67.
      11            A.   Like I said I believe there are documents that
      12    refer to the I.P. that they created.
      13            Q.   You don't know what documents those are?
      14            A.   Not offhand.
      15            Q.   Your next allegation in 68 you say "from
      16    February 2011 Craig and Dave conducted their Bitcoin
      17    mining activities, intellectual property research and
      18    development through W&K."       In February 2011 was Dave in
      19    the Miami V.A. hospital?
      20            A.   I don't know.    I just knew it was routine for
      21    him to go there and then return home but I don't know if
      22    he was in the hospital on that date.
      23            Q.   You said you got his medical records; right?
      24            A.   Yes, but I don't remember all the details of
      25    it.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 108 of
                                            Kleiman
                                       513
                                    January 10, 2020                         108

       1          Q.    In your complaint you alleged earlier in your
       2    complaint you said earlier you got the medical records.
       3    He was in the hospital continuously 2011 to 2013?
       4          A.    He was in the entire time from -- what's that?
       5          Q.    He would get a day pass to leave every once in
       6    a while from 2011 to 2013 he was in the hospital.
       7          A.    Okay.
       8          Q.    I mean I'm asking you is that portion of your
       9    complaint accurate, is the medical record accurate, I'm
      10    not sure your understanding?
      11          A.    You just don't remember.
      12          Q.    So is it your position that Dave was
      13    conducting Bitcoin mining activities and developing
      14    intellectual property while he was in the Miami V.A.?
      15          A.    I know that he kept his computer with him the
      16    entire time that he was in the hospital so he could
      17    certainly remotely log in to access mining server that's
      18    stored wherever.
      19          Q.    Let's break that down.       Mining server.     Where
      20    is the mining server?
      21          A.    I don't know.
      22          Q.    Do you have any evidence that Dave had a
      23    mining server?
      24          A.    Well, if they were mining I would imagine they
      25    had some kind of mining equipment.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 109 of
                                            Kleiman
                                       513
                                    January 10, 2020                         109

       1          Q.     Do you have any evidence that they have mining
       2    equipment?
       3          A.     I don't know.    I don't know if I've seen
       4    documentation that refers to mining equipment or not.
       5          Q.     Have you ever seen the mining equipment?
       6          A.     Have I personally, no.
       7          Q.     You're saying he is on his computer remoting
       8    into this hypothetical mining equipment --
       9          A.     That's just speculation.
      10          Q.     You're guessing?
      11          A.     Yes.
      12          Q.     Dave his expertise was being a computer
      13    forensic analyst or computer forensic expert; right?
      14          A.     Yes.
      15          Q.     So he would have to do work on his computer,
      16    right?
      17          A.     Yes.
      18          Q.     When he was in the hospital he couldn't do his
      19    work, could he?
      20          A.     I don't know what he was doing.
      21          Q.     Well, he couldn't make money to pay his bills.
      22          A.     I don't know.    He didn't discuss his bills
      23    with me.    I don't know what was occurring in his
      24    financial situation.
      25          Q.     Well, I mean -- he charged $450 an hour to be


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 110 of
                                            Kleiman
                                       513
                                    January 10, 2020                         110

       1    an expert don't you think he would do a couple hours of
       2    work so he can pay his cell phone bill; right?
       3          A.    I don't know.
       4          Q.    But your position he was in the Miami V.A.
       5    developing intellectual property and mining Bitcoin on
       6    some hypothetical mining server that's located I don't
       7    know where?
       8          A.    The I.P. could have been created long before
       9    he was in the hospital.
      10          Q.    Here you're alleging in February 2011 is that
      11    allegation wrong?
      12          A.    Not necessarily because I don't know exactly
      13    what he was doing in the hospital.
      14          Q.    Under the penalty of perjury today can you say
      15    that from its inception Dave Kleiman or you were the
      16    only member of W&K?
      17          A.    I believe Dave was the only member and that
      18    I'm currently the only member.
      19          Q.    Based on what evidence?
      20          A.    Based on the documents.
      21          Q.    What documents?
      22          A.    When you go to the SunBiz Web site I thought
      23    it listed Dave as the only member.
      24          Q.    You're aware that not all members are required
      25    to be listed on SunBiz.org, right?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 111 of
                                            Kleiman
                                       513
                                    January 10, 2020                         111

       1          A.    I don't know.
       2          Q.    So SunBiz and we'll find the e-mail.          Do you
       3    recall sending an e-mail to the Department of Finance?
       4          A.    No.
       5          Q.    We'll get that for you in a second.          You don't
       6    recall the Department of Finance telling you that all
       7    members do not need to be listed on --
       8          A.    They may have.
       9          Q.    Okay.
      10          A.    I won't rely just on the SunBiz stuff.          I
      11    think there was also some other document stating Dave
      12    was the only member.
      13          Q.    What document is that?
      14          A.    I'm not sure if it had -- I don't remember.
      15          Q.    What did it look like?
      16          A.    I don't remember but I do believe -- I did see
      17    something stating Dave was the only member.
      18          Q.    But you can't tell us anything about that
      19    document?
      20          A.    I don't have it in front of me.         I have to go
      21    look for it.
      22          Q.    Come back to W&K in a second.        Can you go to
      23    paragraph 93?
      24          A.    Okay.
      25          Q.    You say "the mined Bitcoin was stored in


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 112 of
                                            Kleiman
                                       513
                                    January 10, 2020                          112

       1    wallets in possession of Craig, Dave and W&K and certain
       2    trusts."     Where are those trusts?
       3          A.     I only know the trusts that Craig has
       4    mentioned.
       5          Q.     You have no other evidence of trusts; right?
       6          A.     No.
       7          Q.     Then you say "these wallets were not used for
       8    any purpose but store the Bitcoins for sale at a future
       9    date."     What is your basis for that allegation?
      10          A.     What number?
      11          Q.     Same one, 93.
      12          A.     These wallets were not used for any purpose.
      13    I don't know what the exact purpose the wallets were
      14    used for.
      15          Q.     Since you made this you don't know -- so you
      16    have no basis for this allegation?
      17          A.     Well, I'm getting a little confused.         Which
      18    wallets are we talking about?
      19          Q.     The wallets that you are alleging in this
      20    paragraph.
      21          A.     Which wallets are those?
      22          Q.     You say the mined Bitcoins are stored on
      23    wallets in the possession of Dave, Craig, W&K and also
      24    in trust.    These wallets were not used for any purpose
      25    but to store the Bitcoin for sale at some future date.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                              YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 113 of
                                            Kleiman
                                       513
                                    January 10, 2020                          113

       1    That second sentence what basis do you have to make that
       2    allegation?
       3          A.    Are we talking about the Bitcoin that has
       4    never moved?
       5          Q.    Whatever Bitcoin you're referring to in this
       6    allegation.     Sir, this is your complaint.
       7          A.    Yes, if they've never moved then perhaps there
       8    was a purpose for not moving them.
       9          Q.    So you're guessing in this allegation that
      10    these wallets were not used for any purpose but to store
      11    the Bitcoin for sale at some future date.           Was that a
      12    guess?
      13          A.    I don't know.
      14          Q.    Sir, I just need the basis for the allegation
      15    that you made against Dr. Craig Wright in this complaint
      16    and you know discovery is one week away.           We need an
      17    answer.    Either there's a basis or there is not.          You
      18    allege these wallets were not used for any purpose but
      19    to store the Bitcoins for sale at some future date.
      20          A.    Yes, I don't know.      I don't have an answer.
      21          Q.    So there's no basis for this allegation?
      22          A.    I didn't say that.      I just said --
      23          Q.    I'm asking --
      24          A.    I don't know what the purpose.
      25          Q.    Are you saying you don't know what the basis


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                              YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 114 of
                                            Kleiman
                                       513
                                     January 10, 2020                        114

       1    is?
       2            A.    No.    I'm saying I don't know what the purpose
       3    of storing.
       4            Q.    Mr. Kleiman, I need an answer to my question,
       5    okay.      Just my question and it was a very narrow one.
       6    What is the basis for the second sentence in this
       7    allegation?     What evidence do you have to make this
       8    allegation?
       9            A.    I don't have an answer for it.
      10          Q.      Do you understand in this deposition you have
      11    to answer the question?
      12          A.      Yes.
      13          Q.      So you made an allegation and I'm asking you
      14    what is the basis, what is the evidence for the
      15    allegation that you've made against Dr. Craig Wright.
      16    Sorry, in a deposition you can't say "I don't have an
      17    answer for you?"
      18                  MR. FREEDMAN:   Not true.    Witness told you
      19          multiple times he doesn't know the answer.           You can
      20          ask one more time and then I'll ask you to move on.
      21                  THE WITNESS:    My answer is the same.      I don't
      22          know.
      23    BY MR. PASCHAL:
      24          Q.      You don't know the basis for the allegation?
      25          A.      No, I don't know what the -- what the purpose


                                    U.S. LEGAL SUPPORT
                                  www.uslegalsupport.com                           YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 115 of
                                            Kleiman
                                       513
                                    January 10, 2020                         115

       1    of -- why they stored the Bitcoin.
       2          Q.     Mr. Kleiman, that's not my question.         I'm not
       3    asking you the purpose.       That is not my question, okay?
       4    My question is what is the evidence and what is the
       5    basis for the second sentence in this allegation?
       6          A.     I don't know.
       7          Q.     That's an answer.     In the next allegation you
       8    say, 94, you say "as partners from 2008 to 2011 and then
       9    in some form of co-owners, members of W&K from 2011 to
      10    2013 Dave and Craig shared the private keys of the
      11    Bitcoin they mined."      What is the basis for this
      12    allegation?
      13          A.     Because they -- they were mining from the very
      14    beginning.    They had a partnership.
      15          Q.     When you say they shared private keys do you
      16    mean that Craig gave Dave his private keys or Dave gave
      17    his private keys or they both had private keys?
      18          A.    It was probably vice versa.
      19          Q.    Can you explain?
      20          A.    That you probably shared one another's keys.
      21    They probably shared access somehow.
      22          Q.    Why do you think they would both share that,
      23    their own private keys with each other?
      24          A.    I didn't say they -- the Bitcoin were owned by
      25    both of them.     Therefore they both shared access to


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 116 of
                                       513


       1    them.
       2            Q.   How did they share access to them?
       3            A.   There is multiple ways they can share access
       4    to them.
       5            Q.   Is one a Shamir Scheme?
       6            A.   I don't know.
       7            Q.   Because that's kind of like a safety deposit
       8    box; isn't it?
       9            A.   I don't really know what the Shamir Scheme is.
      10            Q.
      11
      12            A.
      13                 MR. FREEDMAN:
      14
      15
      16                 THE WITNESS:
      17    BY MR. PASCHAL:
      18            Q.
      19            A.
      20
      21            Q.
      22          A.
      23                 MR. FREEDMAN:
      24                 MR. PASCHAL:
      25                 MR. FREEDMAN:
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 117 of
                                       513


       1
       2    BY MR. PASCHAL:
       3            Q.    To be clear you don't have any evidence that
       4    Dave and Craig shared the private keys to the Bitcoin
       5    they mined?
       6            A.    I believe they did share.
       7            Q.    Since filing this complaint through all the
       8    discovery we've done what is that belief based on?
       9            A.    I believe there are documents that refer to
      10    them.
      11            Q.    That refer to the private keys?
      12            A.    Possibly.
      13            Q.    What documents are those?
      14            A.    May have been something documents produced to
      15    us.
      16            Q.    What document supports that allegation?
      17            A.    I don't have the document in front of me.
      18            Q.    You said you don't have the document in front
      19    of you.      Can you tell us what any of these documents
      20    look like that you're saying support this allegation?
      21            A.    No.
      22            Q.    So if you're testifying in front of a jury
      23    right now your testimony would be there are documents I
      24    just don't know what they are?
      25            A.    If I was testifying in front of a jury I would
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 118 of
                                            Kleiman
                                       513
                                    January 10, 2020                         118

       1    probably have the documents with me.
       2            Q.     I'm asking you -- that's the purpose of this
       3    deposition.      I'm trying to figure out what evidence do
       4    you have to support this?
       5            A.     Yes, I believe I've seen documents that refer
       6    to it.       I just don't have them with me.
       7            Q.     And you have no idea what those documents look
       8    like?
       9            A.     They look like the thousands of other
      10    documents that were produced to us.
      11            Q.     So you have these unidentified documents that
      12    would support this allegation.         Do you have any witness
      13    testimony?
      14            A.     Witness testimony?
      15            Q.     Yes.
      16            A.     Not that I'm aware of.
      17            Q.     Can you go to paragraph 70 so you have to go
      18    back a few pages.       You've seen the e-mails between Craig
      19    Wright and Lynn Wright and Dave Kleiman; right?
      20            A.     Yes, I've seen some of them.
      21          Q.       You saw the ones that were exchanged the day
      22    before -- actually I think the same day of W&K's
      23    formation; right?
      24          A.       I'm not sure which specific one you're talking
      25    about.


                                    U.S. LEGAL SUPPORT
                                  www.uslegalsupport.com                           YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 119 of
                                       513


       1                 MR. PASCHAL:    Julio is going to get the
       2          attachment to this document but just assume the
       3          attachment is the draft of the articles of
       4          incorporation and I'll show it to you as soon as he
       5          gets it.
       6                 (Defendant's Exhibit No. 11 was
       7                 marked for identification.)
       8    BY MR. PASCHAL:
       9          Q.     You see this e-mail from Dave Kleiman it's to
      10    CraigWright@                              and
      11    LynnWright@                                Do you see the date
      12    on this e-mail?
      13          A.     Yes.
      14          Q.     February 15, 2011.     W&K was created on
      15    February 16, 2011; right?
      16          A.     Yes, I believe so.
      17          Q.     You see Dave saying last page of the attached
      18    "do you think I can list you as an MGR or MGRM with a
      19    foreign address or do you think they would kick it
      20    back?"     What do you think MGR means?
      21          A.     Like manager.
      22          Q.     What do you think MGRM means?
      23          A.     Managing member.
      24          Q.     Who is Dave asking this question to?
      25          A.     Where is the -- where is it being -- who is
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 120 of
                                       513


       1    sending it?
       2           Q.   At the top.     It says from Dave Kleiman.
       3           A.   To Craig.
       4           Q.   Craig and who?
       5           A.   And Lynn.
       6           Q.   You see the domain name for Craig and Lynn?
       7           A.   Yes.
       8           Q.   What is the domain name?
       9           A.
      10           Q.   Are you familiar with Information Defense PTY?
      11           A.   I think I've heard of it.
      12           Q.   You understand that was Craig and Lynn's
      13    company?
      14           A.   I believe so.
      15           Q.   Dave was asking this of them right before --
      16    the day before he files the articles of incorporation
      17    for W&K; right?
      18           A.   Yes.   Yes.
      19           Q.   Now, we just spoke about Information Defense
      20    PTY.   It would be helpful if you gave me the documents.
      21    Do you realize there's a Court settlement divorce
      22    settlement between Craig Wright and Lynn Wright?            Have
      23    you heard of it?
      24           A.   I've heard of it.      I don't know when it
      25    occurred.
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 121 of
                                            Kleiman
                                       513
                                    January 10, 2020                         121

       1          Q.    Do you realize in that settlement Information
       2    Defense PTY and W&K, any interest in W&K Craig disclaims
       3    it?
       4          A.    I don't know.
       5          Q.    This is a public document, a part of their
       6    divorce?
       7          A.    Okay.
       8          Q.    Now, Dave is talking to Craig and Lynn about
       9    forming W&K Information Defense.         You see that?
      10          A.    Yes.
      11          Q.    Why is he asking him whether or not they can
      12    be listed as a manager or managing member?
      13          A.    I don't know.
      14          Q.    Why is there a court settlement stating that
      15    Lynn Wright would have anything to do with W&K and
      16    Information Defense that's a part of the settlement?
      17          A.    I don't know.
      18          Q.    I need to know the answer to these questions
      19    because in papers you've called my client a fraud
      20    because you said he has no interest in W&K.           And here
      21    and as soon as Julio comes back we're going to show you
      22    the court settlement that says Lynn Wright has an
      23    interest and he told Dave Kleiman that Lynn is going to
      24    take this over, I don't want this.         Did you contact Lynn
      25    Wright before you reinstated W&K?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 122 of
                                            Kleiman
                                       513
                                    January 10, 2020                         122

       1          A.     Did I, no.
       2          Q.     You had this document though, right?
       3          A.     Yes.    I have many documents from Craig.
       4          Q.     You had --
       5                 MR. FREEDMAN:    Let the witness finish the
       6          statement.
       7    BY MR. PASCHAL:
       8          Q.     Were you finished?
       9          A.     Many of them are fraudulent e-mails.
      10          Q.     Okay.    Do you have any reason to doubt this
      11    e-mail?
      12          A.     I don't know.    You would have to ask an expert
      13    about it.
      14          Q.     Are any of the fraudulent e-mails or
      15    fraudulent -- purported fraudulent e-mails or fraudulent
      16    documents, aren't they the same document you're using to
      17    support your claims?
      18          A.     I don't know.    There's a lot of e-mails and
      19    documents.
      20          Q.     I know.    I know you said that.      If there's a
      21    lot of forged documents, a lot of false testimony and a
      22    lot of forged documents how are they also supporting
      23    your claims that Craig Wright and Dave or Satoshi with
      24    millions of Bitcoin out there?         I want the jury to know
      25    which truth -- which falsehood -- what should the jury


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 123 of
                                            Kleiman
                                       513
                                    January 10, 2020                         123

       1    believe?
       2          A.    It's up to the jury.
       3          Q.    I need to understand from you though because
       4    so far what I've gathered is the only evidence you have
       5    comes from Craig Wright.        Do you agree with that?
       6          A.    No.    Some of the evidence comes from what my
       7    brother told me.
       8          Q.    That conversation that nobody else heard and
       9    nobody else has spoken about and none of his friends,
      10    his fiancee or the son -- the young man who calls him
      11    father can corroborate?        Other than that is the only
      12    evidence you have Craig Wright or stuff that Craig
      13    Wright said?
      14          A.    Yes.    Most of the evidence is from Craig and
      15    my brother.
      16          Q.    I need to break that up because there's one
      17    conversation you claim to have had with your brother,
      18    right?
      19          A.    Yes.
      20          Q.    That nobody heard; right?
      21          A.    That I heard, yes.
      22          Q.    And -- but that conversation didn't include
      23    having millions of Bitcoin, did it?
      24          A.    At that point they weren't worth anything.
      25          Q.    I said millions of Bitcoin, doesn't matter


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 124 of
                                            Kleiman
                                       513
                                    January 10, 2020                         124

       1    what they're worth.
       2          A.    I don't think they had millions of Bitcoin
       3    even in -- I mean in late 2009.
       4          Q.    Sorry, go ahead.
       5          A.    By that time.     They probably didn't mine that
       6    much yet.
       7          Q.    But in that conversation about digital money
       8    you did testify that he didn't mention a word about
       9    Bitcoin.
      10          A.    Can you say that again?
      11          Q.    In that conversation you testified he didn't
      12    mention anything about Bitcoin?
      13          A.    Yes, correct, yes, digital currency or digital
      14    money.
      15          Q.    So he never told you anything about Bitcoin?
      16          A.    Aside from the logo he drew, no.
      17          Q.    So the other rest of the evidence comes from
      18    Craig Wright?
      19          A.    Yes.
      20          Q.    Your documents, all of your documents --
      21    evidence comes from Craig Wright?
      22          A.    Yes, from his word.      He told me they were
      23    partners.    They mined a lot of Bitcoin.
      24          Q.    Now, if you're saying that Craig Wright and
      25    you just said it and it is your belief and your


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 125 of
                                            Kleiman
                                       513
                                    January 10, 2020                         125

       1    counsel's argued it that he is lying, he is forging
       2    documents why should the jury believe those documents or
       3    what he is saying then?       I want to know which is --
       4          A.    Because he has everything.        My brother's left
       5    with nothing.      He's creating fraudulent documents that
       6    benefit himself.
       7          Q.    I mean some of the documents the fraudulent
       8    documents they're attached to your complaint to support
       9    your claims.
      10          A.    I don't know exactly what specific documents
      11    you're talking about.
      12          Q.    What document do you have to show that there's
      13    a million Bitcoin or any Bitcoin?
      14          A.    I don't have the documents in front of me.
      15          Q.    Can you name any document?
      16          A.    Not off the top of my head, no.
      17          Q.    You have hundreds of thousands of documents.
      18    Sir, we've been litigating for two years.           You have --
      19    you've been investigating this yourself for many years,
      20    right?
      21          A.    Yes.
      22          Q.    You can't tell the jury a single one document
      23    that says there's a lot of Bitcoin out there?
      24          A.    Not at this moment.      I don't have them with
      25    me.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 126 of
                                            Kleiman
                                       513
                                    January 10, 2020                         126

       1          Q.     When you look at -- could you go to paragraph
       2    70.   You say "W&K has no operating agreement and its
       3    exact ownership structure is unclear due to Craig's
       4    contradictory statements."        Since you made this
       5    allegation what evidence do you have to establish that
       6    you are the sole owner of W&K?
       7          A.     Based on the document that I saw that listed
       8    my brother as the only member.
       9          Q.     That document was attached with this
      10    complaint.    So you had that document when you made this
      11    statement that it's unclear -- that its ownership
      12    structure is unclear.       Since you made that allegation
      13    what evidence have you obtained to say that you are the
      14    owner of W&K?
      15          A.     I don't know.    Again I would have to go look
      16    at all the documents.       I don't have them with me.
      17          Q.    You can't name a single document that says you
      18    own W&K?
      19          A.    No.
      20          Q.    And if Lynn Wright had an interest in W&K did
      21    you on rob her of her interest when you reinstated the
      22    company?
      23          A.    Again I don't know if this is a fraudulent
      24    e-mail or not.
      25          Q.    Let's assume that it's an accurate e-mail,


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 127 of
                                            Kleiman
                                       513
                                    January 10, 2020                         127

       1    okay.
       2            A.   You're asking me to speculate?
       3            Q.   Not asking you to speculate.       If Lynn Wright
       4    has an interest in the company did you steal her
       5    interest in the company when you reinstated W&K?
       6            A.   I'm not going to speculate.       I don't know what
       7    Lynn Wright's situation is.
       8            Q.   Since you made this allegation that it's
       9    unclear the ownership structure of W&K what steps did
      10    you take to investigate whether or not you are really in
      11    fact the owner of W&K?
      12          A.     Based on the information that my brother was
      13    the sole managing member.
      14          Q.     And again what information was that?
      15          A.     I don't have the documents with me.
      16          Q.     You can't name a single document?
      17          A.     I don't remember thousands of documents.
      18          Q.     You think there's thousands of documents that
      19    show that you are the sole member of W&K?
      20          A.     No.   No, I'm talking about everything that was
      21    produced to us and just the totality of everything.
      22    Just it's confusing stuff.        I don't remember all these
      23    documents but don't worry, we'll produce it.
      24          Q.     I don't care about producing documents.
      25    You're here to testify.       We're done producing documents.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 128 of
                                            Kleiman
                                       513
                                    January 10, 2020                         128

       1    I need to know what you know based off those documents
       2    what evidence do you have to support these allegations.
       3    I mean if your answer is I don't know then just --
       4    that's what it is.      Is it, I don't know?
       5                MR. FREEDMAN:     Just for the record I don't
       6          think you are done producing documents.
       7                MR. PASCHAL:     Huh?
       8                MR. FREEDMAN:     I don't think you are done
       9          producing documents.      Are you making that
      10          representation on the record?
      11                MR. PASCHAL:     You know what I mean, Vel.
      12                MR. FREEDMAN:     I want the record to be clear
      13          that you're not done.
      14                MR. PASCHAL:     Still producing documents.
      15                MR. FREEDMAN:     Okay.    I understand the point.
      16          I want the record to be clear.
      17                MR. PASCHAL:     This is deposition time, not
      18          document producing.
      19                MR. FREEDMAN:     You told the witness we're done
      20          producing documents.      That's not an accurate
      21          statement.
      22                MR. PASCHAL:     Guys want to take a break?
      23                MR. FREEDMAN:     Sure.
      24                THE VIDEOGRAPHER:       Off the record at 12:03.
      25                (Thereupon, a brief recess was taken.)


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 129 of
                                       513


       1                THE VIDEOGRAPHER:       On the record at 12:59.
       2                (Defendant's Exhibit No. 12 was
       3                marked for identification.)
       4    BY MR. PASCHAL:
       5          Q.    Mr. Kleiman, I'm handing you what we're
       6    marking as Exhibit 12.       Do you recognize this document?
       7          A.    Yes.    Yes.
       8          Q.    This document was filed on February 16, 2011,
       9    right?
      10          A.    Yes.
      11          Q.    This is the day after Dave Kleiman sent the
      12    e-mail to Lynn Wright and Craig Wright asking whether
      13    they can be managers and managing members.
      14          A.    Okay.
      15          Q.    What is this document?
      16          A.    Registration of W&K.
      17          Q.    On the street address of principal office
      18    of -- do you recognizes that first address?
      19          A.                        ?
      20          Q.    Yes.
      21          A.    Yes, that's where my brother lived.
      22          Q.    Do you recognize the second address?
      23          A.    That's the address of the UPS store I think he
      24    shared access to with Patrick.
      25          Q.    You heard Carter Conrad's testimony that that
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 130 of
                                       513


       1    mailbox was where Dave used for all of his business and
       2    some of his personal items; correct?
       3          A.    I don't recall that but --
       4                (Defendant's Exhibit No. 13 was
       5                marked for identification.)
       6    BY MR. PASCHAL:
       7          Q.    I'm handing you Exhibit 13.        Can you turn to
       8    the second page.      This envelope -- what is the address
       9    that's listed on the envelope?
      10          A.                                 .
      11          Q.    Is that the same address that's listed on the
      12    Articles of Incorporation for W&K mailing address?
      13          A.    Yes.
      14          Q.    Then on the top left corner what entity is
      15    sending this envelope?
      16          A.    Supreme Court of New South Wales.
      17          Q.    The handwriting, what does that say?
      18          A.    Received October 10, 2013.
      19          Q.    Do you recognize that to be Carter Conrad's
      20    handwriting?
      21          A.    I have never seen Carter Conrad's handwriting.
      22          Q.    Can you go to the first page.        At the top of
      23    the -- at the top of the page in the top left corner
      24    what does that logo say?
      25          A.    Supreme Court of New South Wales.
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 131 of
                                            Kleiman
                                       513
                                    January 10, 2020                         131

       1          Q.    The top right corner it has the contact
       2    information for the Supreme Court of New South Wales?
       3          A.    Yes.
       4          Q.    What -- who is this letter addressed to?
       5          A.    W&K Info Defense Research.
       6          Q.    Again it has W&K mailing address, right?
       7          A.    Yes.
       8          Q.    What is the date on this letter?
       9          A.    September 3rd 2013.
      10          Q.    What is the case title?
      11          A.    Craig Steven Wright vs. W&K Info Defense
      12    Research.
      13          Q.    In the body of this letter it instructs you
      14    that if you do not appear in court this may be dealt
      15    with in your absence; right?
      16          A.    Yes.
      17          Q.    Gives you the date and time for a court
      18    hearing?
      19          A.    Yes.
      20          Q.    As the personal representative of the estate
      21    of Dave Kleiman did you check the mailbox, the business
      22    and sometimes personal mailbox of David Kleiman?
      23          A.    I didn't have access to that mailbox.
      24          Q.    Why didn't you have access to the mailbox?
      25          A.    I was never given access to the mailbox.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 132 of
                                            Kleiman
                                       513
                                    January 10, 2020                         132

       1          Q.    Somebody prevented you from having access?
       2          A.    I think Patrick just retained control of it.
       3          Q.    Did he ever keep you from accessing the
       4    mailbox?
       5          A.    No.
       6          Q.    Did you ever ask him?
       7          A.    I'm trying to remember if I even -- at what
       8    date I even knew about it.        I have to go back and look
       9    at the records to see when I first found out about it.
      10          Q.    When did you know about Computer Forensics,
      11    LLC, let me ask you that?
      12          A.    That I knew about before -- well, I don't know
      13    the exact date but I knew my brother was operating it.
      14          Q.    And you knew Patrick Paige and Carter Conrad;
      15    right?
      16          A.    Yes.
      17          Q.    You knew that Patrick Paige and Carter Conrad
      18    shared a business with Dave Kleiman; right?
      19          A.    Yes.
      20          Q.    As the personal representative of the estate
      21    of Dave Kleiman did you ask Patrick Paige or Carter
      22    Conrad about where Dave was receiving all of his
      23    business mail?
      24          A.    No.
      25          Q.    As the personal representative of the estate


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 133 of
                                            Kleiman
                                       513
                                    January 10, 2020                         133

       1    of David Kleiman -- strike that.         Checking all of his
       2    business mail as the personal representative that would
       3    be pretty important; right?
       4          A.    Well, I was led to believe that Dave just
       5    didn't have any assets and that included whatever was
       6    conducted at Computer Forensics.
       7          Q.    How were you led to believe that?
       8          A.    That involved communications with my attorney.
       9          Q.    The only way you would have wanted to check
      10    the mailbox is if there were assets?
      11          A.    No, I thought you meant if I was looking into
      12    Computer Forensics assets.
      13          Q.    I just want to know the personal -- the
      14    mailbox?
      15          A.    Yes.
      16          Q.    My question to you was as the personal
      17    representative of the estate of Dave Kleiman it's pretty
      18    important you check the mailbox and have all his
      19    business affairs and personal items?
      20          A.    I thought the mailbox was only connected to
      21    his business affairs tied to Computer Forensics and
      22    that's why Patrick is the only one that I knew of that
      23    had access to it.      So I wasn't going to ask Patrick if I
      24    could access mail going to Computer Forensics.
      25          Q.    What makes you think that it was just only


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 134 of
                                       513


       1    Computer Forensics that had access?
       2          A.    Because Patrick was the only other person who
       3    had access to it.
       4                (Defendant's Exhibit No. 14 was
       5                marked for identification.)
       6                MR. PASCHAL:     I'm showing you what we're
       7          marking as Exhibit 13 --
       8                MR. FREEDMAN:     14.
       9                MR. PASCHAL:     14.
      10    BY MR. PASCHAL:
      11          Q.    This is an e-mail exchange between you and
      12    Patrick Paige; right?
      13          A.    Yes.
      14          Q.    That's your e-mail address DAX561@                    ?
      15          A.    Yes.
      16          Q.    If you turn to the second page that's where
      17    the e-mail starts.      So there's an automatic send from
      18    the UPS store to Dave Kleiman's e-mail address.            It's
      19    saying that the payment or that the mailbox needed to be
      20    renewed by a certain date.
      21                So then on the first page on May 1st 2014
      22    Patrick tells you "I don't think we're going to renew
      23    the mailbox.     I wanted to check to see if you wanted to
      24    take it over.      Let me know if you do and I can meet you
      25    there and transfer it to you.        Otherwise I think we will
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 135 of
                                            Kleiman
                                       513
                                    January 10, 2020                         135

       1    not renew it."      Then you responded "there's no need to
       2    renew the mailbox."
       3          A.    Yes.    If -- since I thought it was related to
       4    just Computer Forensics related stuff that why would I
       5    need to renew it.
       6          Q.    Well, did you ask Patrick Paige and Carter
       7    Conrad if it was only related to Computer Forensics
       8    stuff?
       9          A.    No, but just being that Patrick's the only
      10    person who had access to it I guess that's what I
      11    assumed.
      12          Q.    I get you assumed but as a personal
      13    representative you know you spoke to Carter Conrad and
      14    Patrick Paige; right?
      15          A.    Yes.
      16          Q.    And did you ever ask them whether or not --
      17    where Dave's business mail was going to?
      18          A.    Did I ever specifically ask.         No, I don't
      19    think so.     I imagine that Patrick was receiving it and
      20    if he received anything of importance then he would
      21    forward it to either me or my attorney.
      22          Q.    I want to get this straight.         Did you ever
      23    check the mailbox?
      24          A.    No.    I never had access to it.
      25          Q.    I want to clarify when you say you never had


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 136 of
                                            Kleiman
                                       513
                                    January 10, 2020                         136

       1    access so it's because you never asked?
       2          A.    I never had --
       3          Q.    If you would have went to Patrick Paige and
       4    said can I get a key so I can look at Dave's mail?
       5          A.    I didn't feel I needed to because Patrick had
       6    access to it and if there was mail in there he would
       7    then give it to me.
       8          Q.    Is Patrick the personal representative of the
       9    estate of Dave Kleiman?
      10          A.    No.
      11          Q.    You are, right?
      12          A.    Yes.
      13          Q.    So you would be sitting in the shoes of Dave
      14    Kleiman in that capacity?        That is his mailbox where he
      15    gets all of his business mail?
      16          A.    As far as I knew it was just Computer
      17    Forensics.     I didn't know of any other company.          So why
      18    would I be asking for a Computer Forensics mail?
      19          Q.    Well, it could have been mail related to --
      20    even though he was in Computer Forensics; right?
      21          A.    In the field, yes.
      22          Q.    Wouldn't you want to know his business
      23    dealings in Computer Forensics?
      24          A.    As far as I knew they were just solely based
      25    in Computer Forensics, LLC.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 137 of
                                            Kleiman
                                       513
                                    January 10, 2020                         137

       1          Q.    What if there was a check for $10,000 for work
       2    he did before he died and it went to the mailbox.            You
       3    didn't want to check for that?
       4          A.    Then Patrick would notify me if part of that
       5    was entitled to Dave.
       6          Q.    Was Patrick under any legal obligation to
       7    handle the affairs of the estate of David Kleiman?
       8          A.    No.
       9          Q.    You were actually under legal obligation to do
      10    that; right, as the personal representative?
      11          A.    Yes.
      12          Q.    And you didn't check his mailbox?
      13          A.    Again I didn't have access to it.
      14          Q.    Because you didn't ask?       I want to define
      15    access.    Let's work on access because I'm trying to
      16    figure out how you consider access.          So is it I don't
      17    feel like walking to my mailbox and opening it up does
      18    that mean I don't have access to my mailbox?
      19          A.    I didn't have a key to open the locked
      20    mailbox.
      21          Q.    So if Patrick is ready and obviously willing
      22    to give you a key because he wants you to take it over
      23    and you just simply didn't care to ask is that somehow
      24    denying you access?
      25          A.    No, it's not denying me access but I just


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 138 of
                                            Kleiman
                                       513
                                    January 10, 2020                         138

       1    assumed he would tell me if there was mail and being
       2    that he had access so it he would tell me if there was
       3    mail there.
       4          Q.    Was the first time you heard about Craig
       5    Wright from Patrick Paige?
       6          A.    Yes.
       7          Q.    Did you ever know that Craig Wright -- when
       8    did you infer that Craig Wright was the wealthy
       9    foreigner that stemmed from the purported conversation
      10    you had with Dave Kleiman in 2009?
      11          A.    When Craig told me the story of them working
      12    together on Bitcoin.
      13          Q.    Did you ever ask --
      14          A.    Go ahead.
      15          Q.    Carter Conrad, Patrick Paige or any of Dave's
      16    friends about Craig Wright -- strike that.            Did you ask
      17    any of Dave's close friends about Craig working with a
      18    wealthy foreigner?
      19          A.    I don't think so.
      20          Q.    Did you ask any of his friends if Dave knew a
      21    wealthy foreigner?
      22          A.    No.
      23          Q.    Did you ask any of Dave's friends, business
      24    partners, other family members whether Dave was working
      25    with the wealthy business partner on something bigger


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 139 of
                                            Kleiman
                                       513
                                    January 10, 2020                         139

       1    than Facebook?
       2          A.     No.    I mean that memory of him working with a
       3    foreigner only came back to me after some exchanges that
       4    I had with Craig and I believe it was Craig I was first
       5    to inform him about it.
       6          Q.     So your brother telling you that he is working
       7    on something bigger than Facebook -- strike that.            Dave
       8    Kleiman was a very, very smart man, wasn't he?
       9          A.     Yes.
      10          Q.     He was one of the foremost experts in his
      11    field; right?
      12          A.     Yes.
      13          Q.     And him telling you that he is working on
      14    something bigger than Facebook it's your testimony that
      15    you forgot all the way until Craig Wright told you
      16    something?
      17          A.     Yes.
      18          Q.     So in 2010 did you remember that your brother
      19    said he is working on something bigger than Facebook?
      20          A.     No.
      21          Q.     You remember then?
      22          A.     No, I didn't remember until I had e-mail
      23    exchanges with Craig.
      24          Q.     I want to figure out exactly when you forgot.
      25    Did you forget the day after the Thanksgiving?


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 140 of
                                            Kleiman
                                       513
                                    January 10, 2020                         140

       1          A.    It's not that I forgot the memory.         It's just
       2    that I just didn't think about it.         It was nothing to
       3    think about.     It would be different if I knew that Dave
       4    had suddenly come into a lot of money in 2010, 2011,
       5    2012 but that wasn't the case.
       6          Q.    So it was only important to you if he had a
       7    lot of money?
       8          A.    No, it was just there was no reason for me to
       9    reflect on his mentioning that he was working on a big
      10    business if he wasn't generating anything from it.
      11          Q.    So as the personal representative of the
      12    estate of Dave Kleiman you didn't think it was important
      13    to follow up on David Kleiman's purported claim to you
      14    that he was working on something bigger than Facebook
      15    with a wealthy foreigner?
      16          A.    Again that memory didn't come back until Craig
      17    contacted me.
      18          Q.    Well, let me -- so you never really visited
      19    Dave when he was in the hospital; right?
      20          A.    Right, correct.
      21          Q.    Did you ever see him when he had the passes
      22    where he can leave for a day or two?
      23          A.    I didn't see --
      24          Q.    Okay.   Did you see or speak -- did you see
      25    Dave in 2010?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 141 of
                                            Kleiman
                                       513
                                    January 10, 2020                         141

       1          A.     I don't believe so.
       2          Q.     So the last time -- so from 2009 the
       3    Thanksgiving dinner all the way to his death the last
       4    time you saw Dave Kleiman was at the Thanksgiving
       5    dinner?
       6          A.     Yes.
       7          Q.     When he dies did you think about the memories
       8    you had with Dave?
       9          A.     Yes, I thought of lots of memories, yes.
      10          Q.     Did you think about the last time you saw your
      11    brother alive?
      12          A.     I may have.
      13          Q.     That would have been the time when he told you
      14    he was working on something bigger than Facebook; right?
      15          A.     Yes.
      16          Q.     So how is it that you only remember in 2014
      17    when Craig tells you that Dave may have been working on
      18    Bitcoin?
      19          A.     Because he was the foreigner that Craig had
      20    mentioned.
      21          Q.     When Dave died and you go back and you're
      22    thinking of that memory this is the last time I saw my
      23    brother and he told me he was working on something
      24    bigger than Facebook what steps did you take to figure
      25    out what it was that he was working on?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 142 of
                                            Kleiman
                                       513
                                    January 10, 2020                         142

       1          A.    Can you repeat that?
       2          Q.    When you find out that your brother has died
       3    and you're thinking about the memories, the last memory
       4    you saw him where he told you he is working on something
       5    bigger than Facebook and as the personal representative
       6    of the estate of Dave Kleiman what steps did you take to
       7    find out what Dave Kleiman meant by he is working on
       8    something bigger than Facebook with a wealthy foreigner?
       9          A.    Yes, again because that recollection didn't
      10    come back to me until Craig contacted me.           When I was
      11    the personal representative like I said I had
      12    communications with my attorney and I was led to believe
      13    that --
      14                MR. FREEDMAN:     Don't discuss anything that you
      15          had your attorney.      It's privileged.
      16    BY MR. PASCHAL:
      17          Q.    Are you aware of the e-mail that Joseph Karp's
      18    wife sent out to Dave's closest friends advising them
      19    that Dave had died?
      20          A.    No.
      21          Q.    You're aware that subsequently there's a chain
      22    of e-mails with Dave's closest friends speaking about
      23    Dave's death?
      24          A.    That one I recall.
      25          Q.    And you recall that Craig Wright is on that


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 143 of
                                            Kleiman
                                       513
                                    January 10, 2020                         143

       1    e-mail?
       2          A.    Yes.
       3          Q.    That list of friends I mean -- I don't have it
       4    in front of me have there were at least ten.           In fact I
       5    remember now it was 14 because I tried to contact all
       6    14.   14 did you ask any one of them about a wealthy
       7    foreigner that Dave Kleiman was working on -- working
       8    with about -- on something that was bigger than
       9    Facebook?
      10          A.    That e-mail was still in 2013.
      11          Q.    Yes.
      12          A.    My memory didn't come back until 2014.
      13          Q.    So your memory got better as time went on?
      14          A.    My recollection of Dave's story it just once
      15    Craig the foreigner came back into the picture I said
      16    ah, that's the guy Dave was talking about.
      17                MR. PASCHAL:     Mind if I take a five minute
      18          break?
      19                MR. FREEDMAN:     Your depo.
      20                THE VIDEOGRAPHER:      Off record 1:20.
      21                (Thereupon, a brief recess was taken.)
      22                THE VIDEOGRAPHER:      On record 1:28.
      23    BY MR. PASCHAL:
      24          Q.    Mr. Kleiman, can you go back to Mr. Karp's
      25    letter to the IRS?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 144 of
                                            Kleiman
                                       513
                                    January 10, 2020                         144

       1                 MR. FREEDMAN:    What exhibit number?
       2                 MR. PASCHAL:    That I don't know.
       3                 MR. FREEDMAN:    8.
       4    BY MR. PASCHAL:
       5          Q.     If you go to the second page.       Mr. Karp says
       6    "with regard to W&K, LLC or Bitcoins Ira had no personal
       7    knowledge of any of this and has no proof or evidence of
       8    what Bitcoins David may own or any information."
       9                 Why didn't you tell the IRS that Dave told you
      10    in 2009 that he was working on something bigger than
      11    Facebook that was digital money with a wealthy
      12    foreigner?
      13          A.     I didn't participate in this -- in this
      14    communication.
      15          Q.     So your lawyer sent this without your
      16    authorization?
      17          A.     I don't recall.
      18          Q.     Did your lawyer show it to you before sending
      19    it to the IRS?
      20                 MR. FREEDMAN:    Hold on a second.      Don't answer
      21          the question yet.      I just want to think about this
      22          Bryan because --
      23                 MR. PASCHAL:    I don't want communications --
      24                 MR. FREEDMAN:    I get what you're doing.       I'm a
      25          little uncomfortable with it.        I'll let you go a


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 145 of
                                            Kleiman
                                       513
                                    January 10, 2020                         145

       1          little bit here but -- go ahead, you can answer if
       2          he showed it to you before he sent it out.
       3    BY MR. PASCHAL:
       4          Q.    Did your lawyer show this letter to you?
       5          A.    I don't remember.
       6          Q.    When your lawyer says he CC'd you on this
       7    communication is that false?
       8          A.    No, he may have but whether I took the time to
       9    read it I don't remember.
      10          Q.    So is this statement to the IRS that you have
      11    no personal knowledge of any of this, is that false?
      12          A.    "No personal knowledge with regard to W&K."
      13    It would appear to be inaccurate.         We had a little bit
      14    of knowledge by this time, yes.
      15          Q.    So at what point or did you ever make your
      16    lawyer aware that this is inaccurate?
      17                MR. FREEDMAN:     Don't answer that.      That's
      18          asking for -- you're asking for direct
      19          communications with counsel.
      20                MR. PASCHAL:     I'm asking did he.
      21                MR. FREEDMAN:     Did you tell your lawyer X, Y
      22          or Z or is a direct communication with counsel.
      23          Don't answer the question.
      24                MR. PASCHAL:     This is not seeking legal
      25          advice.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 146 of
                                            Kleiman
                                       513
                                    January 10, 2020                         146

       1                 MR. FREEDMAN:    That's not true.      If he said to
       2            Mr. Karp hypothetically saying to him hey, this is
       3            inaccurate do we need to do anything about it?
       4    BY MR. PASCHAL:
       5            Q.   To your knowledge did Mr. Karp send any
       6    supplement to the IRS to correct this letter on your
       7    behalf?
       8            A.   Not that I'm aware of.
       9            Q.   Did you send a letter to the IRS saying hey
      10    that's not true, I do have personal knowledge?
      11            A.   No.    But I did send my own -- I think a
      12    separate letter because I don't remember this one being
      13    sent.    That's why I think I followed up on my own
      14    letter.
      15            Q.   You sat -- you heard the deposition of
      16    Mr. Karp; right?
      17            A.   Yes.
      18            Q.   You heard him testify that this was sent?
      19            A.   I don't remember that particular portion
      20    but --
      21            Q.   So are there any follow up e-mails with the
      22    IRS where you correct this statement?
      23            A.   I don't remember this letter being sent.
      24    That's why I sent my own letter.
      25                 MR. FREEDMAN:    Ira, you have to answer the


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 147 of
                                            Kleiman
                                       513
                                    January 10, 2020                          147

       1          question.    He said is there follow up letters the
       2          answer is yes or no.      Otherwise he has to ask a
       3          million times.
       4                THE WITNESS:     Sorry.    Can you repeat the
       5          question?
       6    BY MR. PASCHAL:
       7          Q.    Are there any follow up letters with the IRS
       8    that corrects this statement?
       9          A.    No.
      10          Q.    You said you sent some separate letter.          In
      11    that separate letter did you tell the IRS that your
      12    brother was working on something bigger than Facebook
      13    digital money with a wealthy foreigner?
      14          A.    I don't recall using those words.
      15          Q.    And again you know that there are laws against
      16    making misrepresentations to the IRS; correct?
      17          A.    Yes.
      18          Q.    You said yourself it's inaccurate for this
      19    statement to be made; right?
      20          A.    Yes.
      21          Q.    Can you go to paragraph 119?
      22          A.    Of what exhibit?
      23          Q.    The complaint.     I don't know what exhibit that
      24    is.
      25                MR. FREEDMAN:     10.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                              YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 148 of
                                            Kleiman
                                       513
                                    January 10, 2020                         148

       1                MR. PASCHAL:      It's 10.
       2                THE WITNESS:      Paragraph?
       3    BY MR. PASCHAL:
       4          Q.    Paragraph 119.
       5          A.    Okay.
       6          Q.    On this allegation you say "W&K was never
       7    served validly or otherwise with these proceedings."
       8    Pause for that second.        I just showed you the envelope
       9    from the Australian court; right?
      10          A.    Yes.
      11          Q.    That was sent to -- we established that
      12    envelope was sent to the mailbox that Dave listed for
      13    W&K Info Defense Research; right?
      14          A.    Yes.
      15          Q.    That's the mailbox that Dave uses for his
      16    business affairs and sometimes for his personal items;
      17    right?
      18          A.    As I was aware of it it was being used for
      19    Computer Forensics, LLC, yes.
      20          Q.    You heard -- you know Carter Conrad testified
      21    that it was for all his business and his personal
      22    affairs?
      23          A.    I don't remember that testimony.
      24          Q.    But knowing that the envelope was actually
      25    sent to that address and that it was received by Carter


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 149 of
                                            Kleiman
                                       513
                                    January 10, 2020                         149

       1    Conrad is this allegation accurate?
       2          A.    Yes, because if I was the member of W&K I was
       3    never served.
       4          Q.    On this day you were a member of W&K?
       5          A.    No, but I mean if -- whoever was in control of
       6    W&K or to take over Dave's role I would imagine they
       7    would need to be served.       I never received service.
       8          Q.    And the estate of Dave Kleiman would have been
       9    the member of W&K; right?
      10          A.    Yes.
      11          Q.    Sitting in Dave Kleiman's shoes that mailbox
      12    was the mailbox that Dave Kleiman used for his business;
      13    right?
      14          A.    As I was aware for his Computer Forensics
      15    business, yes.
      16          Q.    Computer Forensics was his business; right?
      17          A.    Computer Forensics, LLC company, yes.
      18          Q.    Can you turn to paragraph 171?
      19          A.    Okay.
      20                MR. PASCHAL:     Actually before we do that.        I'm
      21          handing you what we're going to mark as Exhibit 15.
      22                (Defendant's Exhibit No. 15 was
      23                marked for identification.)
      24    BY MR. PASCHAL:
      25          Q.    Can you turn to the second page.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 150 of
                                       513


       1            A.   Okay.
       2            Q.   Clocktime2020@              , is that your e-mail
       3    address?
       4            A.   Yes.
       5            Q.   You sent this e-mail I guess it's February 15,
       6    2014?
       7            A.   2015?
       8            Q.   '14.
       9            A.   Yes.
      10            Q.   You say "knowing my brother if there was more
      11    than a thousand dollars in the account he would have
      12    sold it."    Was that the type of person Dave was?
      13            A.   Yes.    He was not a saver.
      14            Q.   If he had money he would spend it; right?
      15          A.     Usually.
      16          Q.     In fact at one point he had racked up $20,000
      17    in debt?
      18          A.     I don't know the specifics of what his debts
      19    were.
      20          Q.     Your father and Joseph Karp actually cleaned
      21    the debt up for him; right?
      22          A.     They may have.    Probably.
      23          Q.     As soon as he got the debt cleaned up he went
      24    out and bought a motorcycle; right?
      25          A.     Yes.
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 151 of
                                            Kleiman
                                       513
                                    January 10, 2020                         151

       1          Q.    You recall that?
       2          A.    Yes.
       3          Q.    You mentioned earlier that you weren't unaware
       4    that Dave had asked Patrick for money before he died?
       5          A.    I remember Patrick mentioning to me I think
       6    that he loaned Dave money once in a while.
       7          Q.    The next sentence you say "he didn't like
       8    asking people for help but during the last few months he
       9    borrowed money from both my dad and Patrick."
      10          A.    Yes.
      11          Q.    Also mentions in here he didn't mention the
      12    account -- when you say account are you referring to
      13    Bitcoin wallets?
      14          A.    Can you point me to --
      15          Q.    Second paragraph, the same e-mail.
      16          A.    He didn't mention the account.         Yes, I guess I
      17    was referring to the Bitcoin account.
      18          Q.    So he didn't mention it to anyone or leave
      19    some kind of note about it?
      20          A.    Right.
      21          Q.    That's true?
      22          A.    Yes.
      23          Q.    Then you say "I truly believe there's no
      24    treasure to be found there."
      25          A.    Right.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 152 of
                                            Kleiman
                                       513
                                    January 10, 2020                         152

       1            Q.   Did you know anything about Dave Kleiman using
       2    drugs?
       3            A.   No.
       4            Q.   When did you learn that he used drugs?
       5            A.   I never knew him to use drugs.
       6            Q.   But you learned that he did use drugs?
       7            A.   No.    I didn't learn that.
       8            Q.   Did you see his autopsy report?
       9            A.   Yes.
      10            Q.   What was in his system when he died?
      11            A.   Cocaine.
      12            Q.   So if I told you that he used drugs frequently
      13    through the years that would be a surprise for you?
      14            A.   Definitely.
      15            Q.   Before Dave was a computer forensics expert do
      16    you know any of his other jobs?
      17            A.   I mean there were mostly computer related.
      18    Prior to the computer work he worked for the Palm Beach
      19    police and I think he worked as like a bouncer at a
      20    club.    Maybe some other jobs I don't remember.
      21            Q.   That club is that where he met his fiancee?
      22            A.   That I don't know.
      23            Q.   What was the name of the club?
      24            A.   I don't know.
      25            Q.   How long was Dave a police officer?


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 153 of
                                            Kleiman
                                       513
                                    January 10, 2020                         153

       1           A.   I think just a few years.        Before he was in an
       2    accident.
       3           Q.   Do you know of any lawsuits that Dave Kleiman
       4    was involved in?
       5           A.   No.
       6           Q.   Do you know about a lawsuit -- do you know
       7    about a lawsuit that his fiancee had brought against
       8    him?
       9           A.   I remember Patrick mentioning that I think
      10    they did have some kind of dispute.          I wasn't sure
      11    exactly what it was about.
      12           Q.   What happened in that dispute?
      13           A.   That I don't -- I don't know.
      14           Q.   Did Dave Kleiman throw a burning hot of grease
      15    at her?
      16           A.   I don't know.
      17           Q.   The court documents show that there was a
      18    settlement in that case the trust was set up for an
      19    undisclosed amount.      Do you know anything about that?
      20           A.   No.
      21           Q.   Did Dave ever talk to you about his fiancee?
      22           A.   No.
      23           Q.   Did he talk to you about any of his
      24    girlfriends?
      25           A.   No, not really.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 154 of
                                            Kleiman
                                       513
                                    January 10, 2020                         154

       1          Q.     We established already before Dave died the
       2    last time you saw him in person was in 2009; right?
       3          A.     Yes.
       4          Q.     Did you exchange e-mails with him over that
       5    time?
       6          A.     Yes.
       7          Q.     Did you have any phone calls with him?
       8          A.     Yes.
       9          Q.     What did you talk about?
      10          A.     Just I guess random stuff.         I don't remember
      11    exactly.
      12          Q.     Did you ever follow up with him on his
      13    statement that he was working on something bigger than
      14    Facebook?
      15          A.     No.
      16          Q.     Did you ever follow up with him on the
      17    statement he was working with a wealthy foreigner?
      18          A.     No.
      19          Q.     Did you ever follow up with him that he was
      20    working on digital money?
      21          A.     No.
      22          Q.     Let's go to paragraph 171.
      23          A.     Okay.
      24          Q.     You there?
      25          A.     Yes.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 155 of
                                            Kleiman
                                       513
                                    January 10, 2020                          155

       1          Q.    This is your Count I for conversion.          171 you
       2    allege that "on or about April 2013 to the present day
       3    defendant converted to his own use Bitcoins forked
       4    assets and intellectual properties that was then the
       5    property of and owned by the estate and/or W&K."            For
       6    this count can you please explain how the defendant
       7    converted to his own use Bitcoin, forked assets and
       8    intellectual properties?
       9          A.    From my understanding W&K -- well, actually
      10    before W&K they were partners.         Whatever I.P. was
      11    created Bitcoin was mined.        They both had rights to
      12    Craig ends up controlling all of it.          Dave controls none
      13    of it.
      14          Q.    Well, I'm trying to figure out how -- what
      15    evidence do you have to show that Craig controls all of
      16    it?
      17          A.    I believe it's in the documents.
      18          Q.    What documents?
      19          A.    I don't have them with me.
      20          Q.    You're the plaintiff and suing for conversion
      21    and civil theft against my client.         I need to know what
      22    evidence establishes your belief that my client who is
      23    the defendant in this case converted or took Bitcoin,
      24    forked assets or intellectual properties?
      25          A.    I think I answered.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                              YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 156 of
                                            Kleiman
                                       513
                                    January 10, 2020                         156

       1          Q.     Is it you don't know?
       2          A.     No, they both shared an interest in I.P. and
       3    Bitcoin.    Craig has stated that he controls it and
       4    Dave's estate does not.
       5          Q.     When did Craig say that he controls -- do you
       6    have an e-mail where Craig says I control all of this
       7    Bitcoin?
       8          A.     He said he is a billionaire.
       9          Q.     That's not my question.      That's not my
      10    question.    My question to you is is there an e-mail that
      11    shows that he has control over all of this Bitcoin?
      12          A.     I'm not sure.    I have to go back and look at
      13    the documents, e-mails, everything.
      14          Q.     Do you have any -- are there any telephone
      15    conversations where Craig Wright said I have control
      16    over all of these Bitcoins, mind and Dave's?
      17          A.     No, I don't have any telephone calls.
      18          Q.     Did you have any Skype communications where
      19    Craig Wright said I have control over my Bitcoin, Dave's
      20    Bitcoin, our Bitcoin, the partnership's Bitcoin?
      21          A.     No.
      22          Q.     I've asked you this before I'm going to ask
      23    you again.    What is the intellectual property you're
      24    suing my client for?
      25          A.    It's whatever block chain related Bitcoin


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 157 of
                                            Kleiman
                                       513
                                    January 10, 2020                         157

       1    related I.P. that was created prior to their mining of
       2    Bitcoin.     Things related to the Australian Court
       3    judgment against W&K, whatever banking I.P. metered
       4    payment system I.P. and the other details I just don't
       5    recall.
       6            Q.   What are the total amount of Bitcoins that you
       7    believe belong to the estate and W&K?
       8            A.   At least like 300,000.
       9            Q.   When you say at least you think it could be
      10    more?
      11            A.   Yes.
      12            Q.   How much more?
      13            A.   I have to look at the documents to -- again to
      14    see the exact amounts.
      15            Q.   So testifying in front of a jury today and
      16    sitting here today your only answer is you have to look
      17    at documents to know how much Bitcoin you're suing for?
      18            A.   Yes.
      19            Q.   What documents would that be?
      20            A.   Documents in our e-mail exchanges and
      21    documents that have been produced to us.
      22            Q.   E-mail exchanges with who?
      23            A.   With Craig.
      24            Q.   And documents produced from who?
      25            A.   From Craig.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 158 of
                                            Kleiman
                                       513
                                    January 10, 2020                         158

       1          Q.    Do you believe everything Craig says?
       2          A.    No.
       3          Q.    Count II unjust enrichment, you say that
       4    "plaintiffs have conferred a benefit to defendant.
       5    Defendant voluntarily accepted and retained the
       6    benefit."    Then you have damages.       Is this count seeking
       7    anything different than your Count I?
       8          A.    I don't know.     My attorneys assisted --
       9          Q.    Let me change that.      Is there any different
      10    intellectual property at issue in Count II or is it the
      11    same intellectual property?
      12          A.    Again I don't know.      My attorneys assisted me
      13    in all of this.
      14          Q.    So in that wherefore clause where you say that
      15    you want a judgment against the defendant for the return
      16    of wrongfully obtained property monetary damages
      17    equaling the value thereof.        What is the wrongfully
      18    retained property?
      19          A.    Where are you reading that?
      20          Q.    In the next page under paragraph 177.
      21          A.    Okay.
      22          Q.    Where you see -- you see the wherefore at the
      23    top right on 177?
      24          A.    Yes.
      25          Q.    You say "plaintiffs demand judgment against


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 159 of
                                            Kleiman
                                       513
                                    January 10, 2020                          159

       1    defendant for the return of the wrongfully retained
       2    property or monetary damages equaling to the value
       3    thereof."       Can you please explain what is the wrongfully
       4    obtained property?
       5            A.     Again my attorneys assisted me in drafting
       6    this.
       7            Q.     I understand but you're the plaintiff and
       8    you're suing my client.        I need to know what you're
       9    suing him for.
      10                   MR. FREEDMAN:   He already answered the
      11            question.
      12                   MR. PASCHAL:    He didn't answer the question.
      13                   MR. FREEDMAN:   He said he didn't know.      His
      14            attorneys helped him answer.
      15                   MR. PASCHAL:    He didn't say he didn't know.
      16                   MR. FREEDMAN:   Okay.   Take it back, you're
      17            right.
      18                   MR. PASCHAL:    Please answer the question.
      19                   THE WITNESS:    Let me read it again.     I don't
      20            know.    My attorneys assisted me.
      21                   MR. PASCHAL:    Vel, that's the fourth or fifth
      22            time.    That's coaching.   You just told him what to
      23            say.
      24                   MR. FREEDMAN:   Bryan, the clear implication of
      25            my attorney assisted me was I don't know, my


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 160 of
                                            Kleiman
                                       513
                                    January 10, 2020                         160

       1    attorneys know.
       2          MR. PASCHAL:      You said I don't so he testified
       3    I don't know.
       4          MR. FREEDMAN:      Oh, please, he doesn't know.
       5    You're asking him highly complex legal issues.
       6    You're asking him for legal conclusions.             The
       7    objections are objectionable.          Only reason I'm not
       8    objecting is you gave me a standing objection.
       9          MR. PASCHAL:      You can object if you want.
      10          MR. FREEDMAN:      Okay.    So I'll start objecting
      11    again.    The point is the questions you're asking
      12    are highly technical and the statement my attorneys
      13    drafted for me was clearly meant to imply I don't
      14    know.    You're right, he didn't say the words I
      15    don't know.     I let him answer the question.           You
      16    can't then be upset he then said what he said
      17    previously.
      18          MR. PASCHAL:      Vel, stop.     There is no more
      19    coaching.     Let him answer the question.
      20          MR. FREEDMAN:      It's not coaching.
      21          MR. PASCHAL:      Make an objection or instruct
      22    him not to answer.
      23          MR. BRENNER:      Bryan, you asked him.        He is
      24    answering your question.         If you don't want him to
      25    talk don't ask him a question.          Pretty simple.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 161 of
                                            Kleiman
                                       513
                                    January 10, 2020                         161

       1    BY MR. PASCHAL:
       2          Q.    Can you go to count three paragraph 178.
       3          A.    Okay.
       4          Q.    Here you allege that Craig unlawfully,
       5    willfully and maliciously misappropriated trade secrets
       6    belonging to Dave and or W&K.         What are the trade
       7    secrets?
       8          A.    I don't know.      I'll leave it at I don't know.
       9          Q.    The next paragraph you say "these trade
      10    secrets are generally described as programming methods,
      11    techniques and process relating to block chain based
      12    technologies and smart contracts."          My question to you
      13    is this -- you mentioned earlier block chain technology
      14    and intellectual property.         Would this refer to the
      15    intellectual property that you described?
      16                MR. FREEDMAN:      Objection, calls for a legal
      17          conclusion.
      18                THE WITNESS:      I don't know.
      19    BY MR. PASCHAL:
      20          Q.    Is the intellectual property that you
      21    testified to earlier block chain based technologies?
      22                MR. FREEDMAN:      Objection, calls for a legal
      23          conclusion and expert testimony.
      24                THE WITNESS:      Can you repeat that?
      25


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 162 of
                                            Kleiman
                                       513
                                    January 10, 2020                         162

       1    BY MR. PASCHAL:
       2          Q.    Yes, you testified earlier that intellectual
       3    property included block chain based technologies?
       4          A.    Yes.
       5          Q.    Here you're saying the trade secrets relate to
       6    block chain based technologies?
       7                MR. FREEDMAN:     Objection, calls for a legal
       8          conclusion and expert testimony.
       9                THE WITNESS:     I don't know.
      10    BY MR. PASCHAL:
      11          Q.    You don't know what you just testified to?
      12          A.    I don't know if the block chain technology is
      13    referring to these trade secret stuff.
      14          Q.    Is the block chain based technology a part of
      15    the intellectual property?
      16                MR. FREEDMAN:     Objection, calls for a legal
      17          conclusion, expert testimony.
      18                THE WITNESS:     I don't know.
      19    BY MR. PASCHAL:
      20          Q.    Can you turn to paragraph 185.         This is a
      21    count under the Federal Defense of Trade Secrets Act.
      22    186 you again mention trade secrets and block chain
      23    based technologies and smart contracts.          You see that?
      24          A.    Yes.
      25          Q.    Do you know what a smart contract is?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 163 of
                                            Kleiman
                                       513
                                    January 10, 2020                         163

       1          A.    I have heard of the term.        I don't really know
       2    what it's used for.
       3          Q.    What is your understanding of the smart
       4    contract?
       5          A.    I guess it's -- it's a more advanced type of
       6    contract that somehow exists in the digital space.
       7          Q.    Then can you go to 191.       In the wherefore
       8    clause you say "plaintiffs demand judgment against the
       9    defendant for the value of the wrongfully taken
      10    intellectual property."       Do you see that?
      11          A.    Yes.
      12          Q.    So does the block chain based technology refer
      13    to in this count intellectual property?
      14                MR. FREEDMAN:     Objection, calls for expert
      15          testimony, legal conclusion.
      16                THE WITNESS:     I don't know.
      17    BY MR. PASCHAL:
      18          Q.    But it is alleged here, right?
      19          A.    Yes.
      20          Q.    Is this an inaccurate allegation?
      21          A.    I don't know.
      22          Q.    Can you go to paragraph 202.
      23          A.    Okay.
      24          Q.    So in 202 you're alleging that Craig made
      25    false statements and other stuff.         You see that; right?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 164 of
                                            Kleiman
                                       513
                                    January 10, 2020                          164

       1          A.     Yes.
       2          Q.     Then 203 you allege that the defendant took
       3    these acts or these actions, omissions with purpose of
       4    inducing plaintiffs to rely on these fraudulent acts and
       5    omissions.    See that?
       6          A.     Yes.
       7          Q.     The next paragraph -- let me ask you.         What
       8    were you induced in doing and relying on Craig's false
       9    statements?
      10                 MR. FREEDMAN:    Objection.
      11                 THE WITNESS:    Again my attorneys assisted me
      12          in drafting this.
      13    BY MR. PASCHAL:
      14          Q.     That doesn't answer my question.        My question
      15    is you're saying that Craig made false statements and
      16    induced you into doing certain things.          What did he
      17    induce you into doing?
      18          A.     I guess -- well, I don't want to speculate.           I
      19    don't know.
      20          Q.     Can you go to paragraph 215.
      21          A.     Okay.
      22          Q.     215 you allege that on or before -- on or
      23    about April 2013 through the present day.           I want to
      24    clarify.    You're not -- your claim doesn't center or
      25    allege there's been any theft when Dave Kleiman was


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 165 of
                                            Kleiman
                                       513
                                    January 10, 2020                         165

       1    alive; right?
       2          A.    That I don't know.
       3          Q.    Did Dave ever tell you that somebody stole
       4    from him?
       5          A.    No.
       6          Q.    Do you have any evidence that suggests that
       7    defendant stole anything from Dave while he was alive?
       8          A.    That I don't know.
       9          Q.    Then you allege "defendant knowingly and
      10    wrongfully took with felonious criminal intent Bitcoins,
      11    forked assets, intellectual properties that were then
      12    the property of and owned by the estate and/or W&K."
      13    Can you please explain how defendant knowingly and
      14    willfully took with felonious criminal intent the items
      15    that you've listed here?
      16                MR. FREEDMAN:     Objection, calls for a legal
      17          conclusion.
      18                THE WITNESS:     I don't know.
      19                MR. PASCHAL:     Let's take a break.
      20                THE VIDEOGRAPHER:      Off the record at 2:04.
      21                (Thereupon, a brief recess was taken.)
      22                THE VIDEOGRAPHER:      On the record 2:21.
      23    BY MR. PASCHAL:
      24          Q.    Mr. Kleiman, you are aware that in this case
      25    the Court has entered an order finding that there is a


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 166 of
                                            Kleiman
                                       513
                                    January 10, 2020                         166

       1    partnership between Dave Kleiman and Craig Wright;
       2    correct?
       3           A.   Yes.
       4           Q.   What is your understanding of a partnership?
       5                MR. FREEDMAN:     Objection, calls for a legal
       6           conclusion.
       7                THE WITNESS:     I believe they equally had
       8           rights to intellectual property and mined Bitcoin.
       9    BY MR. PASCHAL:
      10           Q.   What personal knowledge do you have of a
      11    partnership between Dave Kleiman and Craig Wright?
      12           A.   Information given to me by Craig and based
      13    upon Dave's story to me that he was working with a
      14    foreign individual.
      15           Q.   What personal knowledge do you have of Craig
      16    Wright mining Bitcoin?
      17           A.   I think there are e-mails or documents stating
      18    that he mined Bitcoin.
      19           Q.   What e-mails or documents?
      20           A.   I don't have them with me.
      21           Q.   What I want to focus on is not what Craig told
      22    you.   I'm asking what is your personal knowledge that
      23    Craig Wright mined Bitcoin?
      24           A.   That would come from the e-mails and documents
      25    that I don't have with me.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 167 of
                                            Kleiman
                                       513
                                    January 10, 2020                         167

       1          Q.     Well, other than what Craig told you or
       2    e-mails that he shared with you is it fair to say that
       3    you have no personal knowledge of Craig Wright mining
       4    Bitcoin?
       5          A.     Outside of his e-mails there is other
       6    documents that I believe state that he and Dave mined
       7    Bitcoin.
       8          Q.     What are those other documents?
       9          A.     I don't have them with me.
      10          Q.     So just going back to my question though other
      11    than what Craig shared with you what personal knowledge
      12    do you have of Craig Wright mining any Bitcoin?
      13          A.     My personal knowledge comes from the
      14    documents.
      15          Q.     I just want a clean record so that's why I'm
      16    trying to get an answer to the question.
      17          A.     I thought that was an answer.
      18          Q.     I'll rephrase it.     Do you have any personal
      19    knowledge of Craig Wright mining Bitcoin?
      20                 MR. FREEDMAN:    Objection, asked and answered.
      21                 THE WITNESS:    My knowledge comes from the
      22          documents that I've seen.
      23    BY MR. PASCHAL:
      24          Q.     Sir, that's -- other than those documents do
      25    you have any other personal knowledge?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 168 of
                                            Kleiman
                                       513
                                    January 10, 2020                         168

       1            A.   Dave's story about him creating his own money
       2    leads me to believe that meant mining Bitcoin.
       3            Q.   So in that 2009 Thanksgiving dinner discussion
       4    Dave told you that Craig Wright was mining Bitcoin?
       5            A.   No.    He said he was creating his own money.
       6            Q.   So how does that statement equal you having
       7    personal knowledge of Craig Wright ever mining Bitcoin?
       8            A.   Dave said he was creating his own money with a
       9    foreign individual.      2014 that foreign individual
      10    contacts me, tells me he was mining Bitcoin with my
      11    brother.
      12            Q.   Again that was back in 2009?
      13            A.   David's story to me yes, 2009.
      14            Q.   What personal knowledge do you have of Craig
      15    Wright developing any intellectual property?
      16            A.   That is also based on the documents that I've
      17    seen.
      18            Q.   Are those documents from Craig Wright?
      19            A.   I believe some of them are and what was
      20    produced to me from the ATO.
      21            Q.   Again you've been investigating this whole
      22    situation for many years, right?
      23            A.   Yes.
      24            Q.   We've been litigating for two years, right?
      25            A.   Yes.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 169 of
                                            Kleiman
                                       513
                                    January 10, 2020                         169

       1          Q.    We've been in discovery for a year?
       2          A.    Yes.
       3          Q.    Sitting here today through all the depositions
       4    and all the documents that have been produced what is
       5    the intellectual property that you are suing Craig
       6    Wright for?
       7                MR. FREEDMAN:     Objection, asked and answered,
       8          calls for a legal conclusion and expert testimony.
       9                THE WITNESS:     Do you want me to answer it
      10          again?
      11    BY MR. PASCHAL:
      12          Q.    I want an answer, yes.
      13          A.    Any block chain or Bitcoin related I.P that
      14    they created together prior to their start of mining it
      15    in 2009 and anything related to the Australian court
      16    proceedings against W&K and I think W&K had possession
      17    of some banking software and metered payment software
      18    and I don't remember the rest of the details.
      19          Q.    Do you have any personal knowledge of the
      20    banking software, meter payment software that you just
      21    spoke of?
      22          A.    I have documentation referring to it, yes.
      23          Q.    From Craig Wright?
      24          A.    From multiple sources I think.
      25          Q.    What are the multiple sources?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 170 of
                                            Kleiman
                                       513
                                    January 10, 2020                         170

       1            A.   Either from Craig or the ATO.
       2            Q.   The ATO got their information from who, Craig
       3    Wright, right?
       4            A.   Yes.
       5            Q.   Are there any other sources?
       6            A.   I don't remember.
       7            Q.   Have you spoken to any reporters about this
       8    case?
       9            A.   I may have.
      10            Q.   Do you recall which reporters you spoke to?
      11            A.   I think Andy Kush and I forget -- there was
      12    another one.     I forgot her name.      Maybe Andy Greenberg.
      13    I know there was a bunch of Andys.
      14            Q.   Just based on this order that the Court
      15    entered can you tell me today what are the partnership
      16    assets?
      17          A.     I thought we just -- the I.P. and the Bitcoin.
      18          Q.     How much Bitcoin?
      19          A.     At least 300,000.
      20          Q.     But you said it could be more?
      21          A.     It could be more.
      22          Q.     What steps have you taken to figure out how
      23    much Bitcoin are the partnership's assets?
      24          A.     From reviewing documents and being that if
      25    they were the team of Satoshi then it's publicly known


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 171 of
                                            Kleiman
                                       513
                                    January 10, 2020                         171

       1    that Satoshi mined a lot more than 300,000 Bitcoin.
       2            Q.   Is it publicly known that none of Satoshi's
       3    Bitcoin have ever moved?
       4            A.   Yes.
       5            Q.   I asked you what does a partnership mean but I
       6    want to clarify.      You said there are equal rights to an
       7    asset in a partnership?
       8            A.   Yes.
       9            Q.   That's like joint ownership?
      10            A.   Yes.
      11                 MR. PASCHAL:    I'm done.
      12                 MR. FREEDMAN:    You want to give us like five
      13            minutes and then we'll either close it or ask some
      14            questions?
      15                 THE VIDEOGRAPHER:     Off record 2:31.
      16                 (Thereupon, a brief recess was taken.)
      17                 THE VIDEOGRAPHER:     On record 2:43.
      18                          CROSS (IRA KLEIMAN)
      19    BY MR. FREEDMAN:
      20            Q.   Mr. Kleiman, a moment ago Mr. Paschal
      21    mentioned Judge Reinhart's order to you.           Do you recall
      22    that?
      23            A.   Yes.
      24            Q.   Do you remember Mr. Paschal asking you about a
      25    partnership?


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 172 of
                                            Kleiman
                                       513
                                    January 10, 2020                         172

       1          A.    Yes.
       2          Q.    Is it your understanding that Dave and Craig
       3    had a partnership?
       4          A.    Yes.
       5          Q.    And that partnership mined Bitcoin?
       6          A.    Yes.
       7          Q.    And that partnership created intellectual
       8    property?
       9          A.    Yes.
      10          Q.    Is it your claim that the estate is entitled
      11    to half of the Bitcoin and intellectual property created
      12    by that partnership?
      13          A.    Yes.
      14          Q.    No matter the time that intellectual property
      15    was created?
      16                MR. PASCHAL:     Objection to form.
      17                MR. FREEDMAN:     It's okay.     You can answer.
      18                THE WITNESS:     Yes.
      19    BY MR. FREEDMAN:
      20          Q.    Even if that intellectual property was created
      21    by the partnership after the mining of the first
      22    Bitcoin?
      23                MR. PASCHAL:     Objection, form.
      24                THE WITNESS:     Yes.
      25


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 173 of
                                            Kleiman
                                       513
                                    January 10, 2020                         173

       1    BY MR. FREEDMAN:
       2          Q.    Ira, earlier in this deposition you testified
       3    that you didn't try to locate any computer equipment in
       4    this district.     Do you recall that?
       5          A.    Yes.
       6          Q.    That's not quite accurate; right?
       7                MR. PASCHAL:     Objection, form.
       8                THE WITNESS:     That I didn't try to locate?
       9    BY MR. FREEDMAN:
      10          Q.    Did you look through your brother's house for
      11    computer equipment?
      12                MR. PASCHAL:     Objection to form.
      13                THE WITNESS:     Yes.
      14    BY MR. FREEDMAN:
      15          Q.    Did you talk to his partners?
      16          A.    Yes.
      17          Q.    Did you talk to Craig?
      18          A.    Yes.
      19          Q.    Have you reviewed Dave's documents?
      20          A.    Yes.
      21          Q.    And his e-mails?
      22          A.    Yes.
      23          Q.    Mr. Kleiman, there are a lot of documents that
      24    have been produced in this litigation.          Is that an
      25    accurate statement?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 174 of
                                            Kleiman
                                       513
                                    January 10, 2020                         174

       1          A.    Yes.
       2                MR. PASCHAL:     Object to the form.
       3    BY MR. FREEDMAN:
       4          Q.    Do you know all those documents by heart?
       5          A.    No.
       6                MR. PASCHAL:     Object to the form.
       7    BY MR. FREEDMAN:
       8          Q.    Are you rely on your team of lawyers to
       9    identify evidence in this case?
      10                MR. PASCHAL:     Objection, form.
      11                THE WITNESS:     Yes.
      12    BY MR. FREEDMAN:
      13          Q.    Mr. Kleiman, Mr. Paschal showed you a bunch of
      14    documents that relate to W&K and Lynn Wright's purported
      15    membership in W&K, do you remember that?
      16          A.    Yes.
      17          Q.    Those documents to the extent they aren't
      18    forgeries were all created before you even knew what W&K
      19    was; is that correct?
      20                MR. PASCHAL:     Objection, form.
      21                THE WITNESS:     Yes.
      22                MR. FREEDMAN:     No further questions.
      23                THE VIDEOGRAPHER:       Off record 2:45.
      24                MR. FREEDMAN:     We'll read.
      25                MR. PASCHAL:     Need it expedited.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 175 of
                                            Kleiman
                                       513
                                    January 10, 2020                         175

       1    MR. FREEDMAN:      We need it ASAP as well.
       2              (Witness excused.)
       3         (Deposition was concluded.)
       4
       5
       6
       7
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 176 of
                                            Kleiman
                                       513
                                    January 10, 2020                         176

       1

       2                    CERTIFICATE OF REPORTER

       3                 THE STATE OF FLORIDA

       4                 COUNTY OF DADE

       5

       6         I, Rick Levy, Registered Professional Reporter
            and Notary Public in and for the State of Florida at
       7    large, do hereby certify that I was authorized to
            and did report said deposition in stenotype of IRA
       8    KLEIMAN; and that the foregoing pages, numbered from
            1 to 174, inclusive, are a true and correct
       9    transcription of my shorthand notes of said
            deposition.
      10
                 I further certify that said deposition was
      11    taken at the time and place hereinabove set forth
            and that the taking of said deposition was commenced
      12    and completed as hereinabove set out.

      13         I further certify that I am not attorney or
            counsel of any of the parties, nor am I a relative
      14    or employee of any attorney or counsel of party
            connected with the action, nor am I financially
      15    interested in the action.

      16         The foregoing certification of this transcript
            does not apply to any reproduction of the same by
      17    any means unless under the direct control and/or
            direction of the certifying reporter.
      18
                 IN WITNESS WHEREOF, I have hereunto set my hand
      19    this 19TH day of January, 2020.

      20
                    _____________________________________
      21
                     Rick Levy, RPR, FPR, Notary Public
      22             in and for the State of Florida
                     My Commission Expires: 12/8/2023
      23             My Commission No.: GG937684

      24

      25


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 177 of
                                            Kleiman
                                       513
                                    January 10, 2020                         177

       1                                 CERTIFICATE OF OATH

       2    THE STATE OF FLORIDA

       3                 COUNTY OF DADE

       4

       5          I, Rick Levy, REGISTERED PROFESSIONAL REPORTER,

       6    Notary Public, State of Florida, certify that IRA

       7    KLEIMAN personally appeared before me on the 10TH

       8    day of JANUARY, 2020 and was duly sworn.

       9

      10                 Signed this 19th day of January, 2020.

      11

      12

      13

      14
                              _________________________________
      15
                                    Rick Levy, RPR, FPR
      16                            Notary Public - State of Florida
                                    My Commission Expires: 12/8/2023
      17                            My Commission No.: GG937684

      18

      19

      20

      21

      22

      23

      24

      25


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 178 of
                                            Kleiman
                                       513
                                    January 10, 2020                         178

       1                   E R R A T A       S H E E T

       2    IN RE:    IRA KLEIMAN VS CRAIG WRIGHT

       3    DEPOSITION OF:      IRA KLEIMAN

       4    TAKEN: 1/10/2020

       5         DO NOT WRITE ON TRANSCRIPT - ENTER CHANGES HERE

       6    PAGE #    LINE #     CHANGE                     REASON

       7    _____________________________________________________

       8    _____________________________________________________

       9    _____________________________________________________

      10    _____________________________________________________

      11    _____________________________________________________

      12    _____________________________________________________

      13    _____________________________________________________

      14    _____________________________________________________

      15    _____________________________________________________

      16    _____________________________________________________

      17    Please forward the original signed errata sheet to
            this office so that copies may be distributed to all
      18    parties.

      19    Under penalty of perjury, I declare that I have read
            my deposition and that it is true and correct
      20    subject to   any changes in form or substance
            entered here.
      21

      22    DATE: ________________________

      23

      24    SIGNATURE OF
            DEPONENT:_________________________________
      25


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 488-13 Entered
                                      Ira     on FLSD Docket 05/08/2020 Page 179 of
                                            Kleiman
                                       513
                                    January 10, 2020                         179

       1    DATE:         January 19, 2020

       2    TO:   VEL FREEDMAN, ESQUIRE
                  ROCHE FREEDMAN, P.A.
       3          200 S. Biscayne Boulevard
                  Suite 5500
       4          Miami, Florida 33131

       5    IN RE:        Ira Kleiman vs Craig Wright

       6    Dear Mr. Freedman:

       7    Enclosed please find the original errata page with
            your copy of the transcript so IRA KLEIMAN may read
       8    and sign their transcript. Please have him/her make
            whatever changes are necessary on the errata page
       9    and sign it. Then place the original errata page
            back into the original transcript. Please then
      10    forward the original errata page back to our office
            @1080 Woodcock Road, Suite 100, Orlando, Florida
      11    32803.

      12    If the errata page is not signed by the witness
            within 30 days after this letter has been furnished,
      13    we will then process the transcript without a signed
            errata page. If your client wishes to waive their
      14    right to read and sign, please have him/her sign
            their name at the bottom of this letter and send it
      15    back to the office.

      16          Your prompt attention to this matter is

      17    appreciated.

      18    Sincerely,

      19    __________________________________
            RICK E. LEVY, RPR
      20
            I do hereby waive my signature:
      21
            ___________________________________
      22    IRA KLEIMAN

      23    cc via transcript:       Bryan Paschal, Esq.
                                     Vel Freedman, Esq.
      24    file copy

      25


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 180 of
                                January 51310, 2020                                ·1
                       185    162:20         96:9 108:3,6
          $            186    162:22         115:10 130:18               3
                       191    163:7          131:9 143:10
  $10,000 137:1        1933    83:8,20       155:2 164:23        3 27:2
  $20,000              1967    7:25         2014 16:13           300,000 157:8
   150:16              1:20    143:20        24:15 47:1,24        170:19 171:1
  $450 109:25                                52:22,23 95:1       3119 129:19
                       1:28    143:22        134:21 141:16
                       1st    134:21                             32 40:13,24
                                             143:12 150:6
          1                                                       92:12
                                             168:9
                                                                 35 41:12
                                2           2015 47:3
  1 12:21 13:1                                                    42:16
                                             48:1 67:4
  10 33:20             2 24:10,11            68:15,17 70:6       3rd 131:9
   88:7,11             20 15:2               150:7
   90:19,20             90:19,20            2016 48:2                    4
   130:18 147:25       2000 71:9             71:9 92:4
   148:1               2008 9:21             93:9                4 40:4,9 67:4
  1000 4:10             96:9 106:4,9,       2017 48:3            4371 130:10
  10:57 87:6            15,20 115:8         2018 48:3            48 92:24
  10:58 85:23          2009 14:10            103:22              4:00 87:21
  10th 4:9              16:14 23:2          2019 47:6
  11 47:22              94:10 124:3          51:19 52:1                  5
   119:6                138:10 141:2         76:15
  112 27:7              144:10 154:2        202 163:22,24        5 52:4
  119 147:21            168:3,12,13         2020 100:2           52 49:13
   148:4                169:15              203 164:2             93:17,24,25
  11:02 87:9           201 61:2             20th 95:1             94:1
  12 129:2,6           2010 9:21            21 76:15             53 47:19
  12:03 128:24          20:20 22:7,9
                                            21,728,000,000
  12:59 129:1           139:18 140:4,
                                             61:2                        6
                        25
  13 130:4,7                                215 164:20,22
   134:7               2011 11:8,14
                        20:20 22:12         22nd 65:19           6 57:14,18
  14 134:4,8,9                               66:3 92:25          62 94:25
                        80:10,20
   143:5,6 150:8                            23 90:2 91:8         65 96:8
                        106:5,9,15,20
  15 9:25 10:9          107:16,18           2525 4:10            66 103:10,12,
   119:14               108:3,6             26 65:15              18
   149:21,22            110:10 115:8,        79:17,25            67 106:11
   150:5                9 119:14,15          80:8,23 81:11        107:10
  16 119:15             129:8 140:4         2:04 165:20          68 107:15
   129:8               2012 22:15           2:21 165:22
  17 24:15              140:5               2:31 171:15
  171 149:18                                                             7
                       2013 11:8,14         2:43 171:17
   154:22 155:1         22:18 23:6,7,       2:45 174:23          7  45:19 46:18
  177 158:20,23         9,10,12,16,17                             49:20 50:9
  178 161:2             29:5,7,10                                 66:19,24
  18 70:6               30:9 46:24
                                                                 70 118:17
                        47:6 93:1
                                                                  126:2


                                U.S. LEGAL SUPPORT
                              www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 181 of
                                January 51310, 2020                                ·2
                        38:23 39:20,         132:1 133:23,       activity
          8             22 44:12             24 134:1,3           106:19
                        49:13,18             135:10,24           acts 164:3,4
  8  45:19 46:18        52:18 53:3,4         136:1,6             actually
   49:20 50:9           55:2 61:12           137:13,15,16,        11:17 17:25
   69:4,8 144:3         67:16 68:6           18,24,25             52:11 75:5
  8:49 4:9              72:9,14 77:24        138:2                88:19 95:6
                        78:8,9 84:11,       accessing             118:22 137:9
                        15 90:1 92:14        132:3                148:24 149:20
          9             94:15 96:2          accident              150:20 155:9
                        97:17 103:8,         153:2               address 29:12
  9 76:2,6              24 107:10           According             30:1,9 78:3
  93 111:23             111:18 112:18        17:5                 81:25 83:6,8,
   112:11               113:3 118:25                              18,20 84:8
                                            account 13:25
  94 115:8              120:19 121:8         76:24 77:8,12        119:19
  9:16 25:24            122:13 123:9         86:16 150:11         129:17,18,22,
  9:18-cv-80176-        124:7,8,12,15        151:12,16,17         23 130:8,11,
  bb/br 4:11            125:11                                    12 131:6
                        127:20,24           accounts
  9:22 26:1                                  76:18,20             134:14,18
  9:28 30:15            132:8,9,10,                               148:25 150:3
                        12,22 138:4,         77:14,17,20,
  9:36 30:17                                 22 78:1,10,         addressed
                        16,17 139:5                               70:8 131:4
  9:42 35:6             140:2,3              21,22
  9:46 35:8                                 accurate 61:9        addresses
                        141:7,10
                        142:3,22             67:12,13,19,         79:8,13,17,25
                                             20,22 68:14,         80:9,23,25
          A             143:6,8,16
                        144:21 146:3         16,25 70:16          81:7,12,14,18
                                             71:3 73:3,16,        82:9,23
  abandon 43:14         151:19 152:1
                        153:6,7,11,          23 108:9            admitted
  abandoned                                  126:25 128:20        11:13
   42:21 43:7,8,        19,21,23
                        154:9 155:2          149:1 173:6,        adopt 8:21
   18,21 44:8,12                             25
                        164:23 168:1                             adopted 7:22,
  able 5:11                                 accusing 7:4
                        170:7 171:24                              24 8:1,4,6,7
   7:7,13 27:15,
                       above 4:6            acquire 90:5,        adults 9:13,
   16 28:16
                       absence               7                    14,16,18
   45:14 51:23
   54:15                131:15              acquiring            advanced
                       accepted              90:3 91:1            163:5
  about 7:17
   8:6,19 9:11,         158:5               across 14:17,        advice 42:25
   13,20 10:4,24       access 24:22          18,23 36:7           43:1,17,18
   12:10,12 14:9        45:7 56:2,9         Act 162:21            69:22 93:2
   16:11,15,17,         76:23 77:2,5,       action 74:13          145:25
   20 17:18             7,12,15,21          actions 164:3        advising
   18:10 19:5,18        78:20,24 79:1       active 69:11          142:18
   22:6,8,11,14,        98:7 101:10,         78:23               affairs
   17,25 23:2           15 108:17           activities            133:19,21
   24:19 30:19          115:21,25            66:9 106:3,7,        137:7 148:16,
   34:10,11,13          116:2,3              14 107:17            22
   35:10,25             129:24               108:13              affecting
   36:2,4 37:8          131:23,24,25                              7:11


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 182 of
                                January 51310, 2020                                ·3
  affirmed 4:22         171:20               118:12 126:5,       amount 10:12
  afford 63:12,        agree 91:11           12 127:8             85:4 87:3,13,
   15                   123:5                148:6 149:1          18 88:25
  after 14:25          agreement             163:20               153:19 157:6
   16:10 23:14          87:20 105:7,        allegations          amounts
   38:18 39:9           11 126:2             128:2                157:14
   48:5 52:1,18        ahead 11:24          allege 40:16         analyst
   61:23 62:16          13:8 15:21           61:1 88:23           109:13
   67:16 68:11          17:25 31:18          90:2,25 91:23       and 4:4,5,22
   70:25 72:13,         64:22 82:18          92:25 93:19          5:11 6:7,11,
   18 78:24             116:15 124:4         94:8 97:20,22        19 7:5 9:15
   81:12,18,25          138:14 145:1         103:18 106:2         10:4,15,22
   82:1,8 83:22        alive 66:3,6          113:18 155:2         11:9,14,17,21
   90:10 93:9           141:11 165:1,        161:4 164:2,         12:7,10,12
   94:14 129:11         7                    22,25 165:9          13:8,18 14:3,
   139:3,25            all 4:11             alleged 14:8          13,25 15:3,8
   172:21               19:22 24:18          17:3 38:15           16:1,2 18:4
  afterwards            25:17 27:12          56:13 108:1          19:20,22
   94:23                28:22,24             163:18               20:19 22:6,17
  again 16:23           30:24 31:11         alleging              24:3,18,21
   22:6 27:19           34:11 54:7           39:11 77:18          25:2 26:4
   48:22 49:25          55:3 73:18           78:6 89:17           27:10 28:1
   57:25 77:17          76:20 77:13          110:10 112:19        29:20 32:13,
   80:12 96:14,         81:11 82:9           163:24               18 33:6,7
   21 104:17            105:18 107:24       allow 87:15           34:7 35:1
   106:6 124:10         110:24 111:6        allowed 85:3          36:13 37:12
   126:15,23            117:7 124:20         86:7                 38:1,9,12
   127:14 131:6         126:16 127:22       almost 52:1           39:4,5,10,12,
   137:13 140:16        130:1 132:22                              18 40:8,10,
                                            already 24:20         11,16 41:2,13
   142:9 147:15         133:1,18             42:12 72:14
   156:23 157:13        136:15 139:15                             42:11,18,19
                                             98:7 154:1           43:6,7,8,12,
   158:12 159:5,        141:3 143:5          159:10
   19 160:11            148:21                                    14 44:8,19
                                            also 8:17             45:19 46:25
   162:22 164:11        155:12,15
   168:12,21                                 19:4 24:18           47:22 49:12,
                        156:6,11,16          26:22 28:7
   169:10               158:13 169:3,                             13,15,18,20,
                                             32:13 37:23          25 50:11
  against 39:3,         4 174:4,18           47:9 56:21
   5,23 40:8,11        allegation                                 52:1,14 53:7
                                             73:12 81:5           54:4,23 55:8,
   42:18 43:8           40:14 41:1,7         93:5 111:11
   93:1 104:15          42:16,18                                  23 56:1 57:4
                                             112:23 122:22        60:24 61:6,7,
   113:15 114:15        43:6,25 44:6         151:11 168:16
   147:15 153:7         96:17 97:22                               15 63:17
   155:21 157:3                             am 7:7,17             64:25 67:18
                        107:8,9,15           16:6 68:7
   158:15,25            110:11 112:9,                             68:5,8,21
   163:8 169:16                              85:15 86:23          69:22 70:13,
                        16 113:2,6,9,
  agency 74:5,          14,21 114:7,        amended 38:18         15 71:1,2
                                             39:11 40:7,10        72:12 73:2,
   7,18                 8,13,15,24
                        115:5,7,12           41:20 43:25          10,11 77:25
  ago 39:25                                  75:2 88:12
   48:8 67:15,23        117:16,20                                 78:9,25


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 183 of
                                January 51310, 2020                                ·4
   79:16,19,22          142:3,5,12,25        16,19 44:9           84:16 89:23
   81:5 82:4,11,        144:7 147:15         45:4 46:6,7          96:21 98:11
   17,24 83:3,7,        148:16,21,25         47:24 50:5,25        101:14,15
   12,21,24             149:8 150:20,        51:2,4,5,11          102:17 103:2
   84:2,11 85:6,        24 151:9             53:16 58:4           104:11,13
   8,11,21 86:5,        152:19 155:4,        64:13,15,17,         108:22 109:1
   21 87:12,16,         5,7,20,21            20 78:6,18           112:8,12,24
   24 88:5              156:2,3,12,16        79:19 82:17,         113:10,18
   90:19,20             157:4,7,15,          18 84:20             116:12,16
   93:2,5,20            20,24 158:5          85:1,6,9             117:3,19
   94:3,5,15            159:7 160:12         86:6,8,22,24         118:12 121:2
   95:3 96:10,          161:5,6,11,          87:15,18             122:10,14
   11,12,18,19,         12,14,23             113:17,20            125:13,15
   21 97:10,11,         162:8,22,23          114:4,9,11,          133:5 136:17
   12 99:9,10,          163:25 164:4,        17,19,21             137:6 138:15,
   15,21 100:3,         8,15 165:9,          115:7 116:15         17,20,23
   11 101:1,8,14        12,13 166:1,         121:18 128:3         143:6 144:7,8
   102:1 103:20         8,11,12,24           144:20 145:1,        145:11 146:5,
   104:4,9,13,18        167:6,20             17,23 146:25         21 147:7
   106:8,14,19          168:19 169:4,        147:2 157:16         152:16 153:3,
   107:16,17,21         7,8,15,16,17,        159:12,14,18         23 154:7
   108:13 110:5,        18 170:11,17,        160:15,19,22         156:14,17,18
   17 111:2             24 171:13            164:14               158:9 164:25
   112:1,23             172:2,5,7,11         167:16,17            165:6 167:12,
   113:16 114:5,        173:21 174:14        169:9,12             18,25 168:15
   13,20 115:4,        and/or 155:5          172:17               169:13,19
   8,10 116:15          165:12              answered              170:5,7 173:3
   117:4 118:7,        Anderson              27:11 155:25        anybody 97:8
   19 119:4,10          58:23                159:10 167:20       anyone 20:24
   120:4,5,6,12,       Andrew 59:25          169:7                93:15 151:18
   22 121:2,8,         Andy 66:24           answering            anything 6:14
   15,20,21,23          67:8,17              18:4,5 160:24        8:6 17:19
   122:18,21,23         170:11,12           answers 68:20         18:11 19:5
   123:8,9,14,22                            any 5:21              22:3,4 25:5
   124:24,25           Andys 170:13
                       another 84:2          6:18,23 7:1          30:5 36:2
   126:2,20                                  11:11 12:10          42:24 45:13
   127:14,21            170:12
                       another's             13:25 16:20          46:5 53:19,21
   129:12,13                                 25:14 32:7           54:1 56:6
   130:1 131:17,        115:20
                                             34:15 35:20,         62:17 98:3
   22 132:8,14,        answer 6:16,                               103:8 111:18
                        17,20,21,23          21 36:23,24
   17 133:5,18,                              42:2 45:22,25        121:15 123:24
   19,21 134:11,        7:6 11:23                                 124:12,15
                        13:13 15:20          46:12 48:14
   24,25 135:6,                              53:4 55:16,20        135:20 140:10
   13,16,19             18:16,17                                  142:14 146:3
                        20:2,3,5             56:1,8 57:2
   136:3,6                                   65:4,9 66:9,         152:1 153:19
   137:2,12,17,         21:18,25                                  158:7 165:7
                        22:21 27:13,         12 67:11 72:2
   21,23 138:1                               74:7,22,25           169:15
   139:4,13             17 28:16 29:7
                        31:16,18             75:3,25 78:20       apart 9:17
   141:21,23                                 79:7,20 82:10
                        42:25 43:2,3,


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 184 of
                                January 51310, 2020                                ·5
  appear 51:14          18,19,21,22          88:10 106:17         83:16 85:24
   131:14 145:13        113:3,25             110:23 115:8         86:15 103:2,7
  appearances           117:9,13,23,         119:4,18             108:8 113:23
   4:12                 24 120:10            121:12,21            114:13 115:3
  appeared              122:9,14,22          126:8 129:6          118:2 119:24
   44:17 94:15          126:6,13             131:20               120:15 121:11
  appears 40:12         127:10,19            132:20,25            127:2,3
  applied 65:19         128:6,8,9            133:2,16             129:12 136:18
                        136:11 142:17        134:7 135:12         145:18,20
  apply 66:13,          146:21 147:7,        136:16,24            151:8 160:5,
   16                   15 151:12            137:10 140:11        6,11 166:22
  applying 66:5         156:14 157:6         142:5 143:13         171:24
  appreciate            158:19 160:7,        148:18              asks 11:20
   6:10                 12 161:6,10          149:14,21           assert 91:24
  approaching           165:24 166:17        150:23 152:19       asserted
   51:13,17             167:8 168:18,        161:10 175:1         97:24,25
  approval              19 169:5,25         ASAP 175:1            98:23 99:4
   11:16                170:5,15,23         aside 53:25          asserting
  April 5:5             171:6 173:23         56:6 124:16          83:9 84:25
   27:6 37:20           174:8               ask 6:11 7:16        asset 171:7
   47:9,17,19          aren't 78:23          14:24 16:15,
   48:15 49:24          122:16 174:17                            assets 64:1
                                             17,20 22:25          71:2 73:13
   50:12,17            argued 125:1          24:7 41:12
   51:24 65:13,                                                   133:5,10,12
                       around 9:19           48:11 85:3           155:4,7,24
   15,19 66:3           51:22 71:9           86:16 90:1
   155:2 164:23                                                   165:11
                        94:3                 97:3,5,7             170:16,23
  are 4:10 6:23        article               101:5 114:20
   7:13 9:20                                                     assisted
                        52:17,23 53:1        122:12 132:6,        158:8,12
   11:16 16:4           54:19                11,21 133:23
   29:9 30:25                                                     159:5,20,25
                       articles              135:6,16,18          164:11
   31:12 33:10          119:3 120:16         137:14,23
   34:10,11                                  138:13,16,20,       assisting
                        130:12                                    64:2
   36:12 44:24         as 4:22 6:4,9         23 143:6
   46:18 47:10                               147:2 156:22        associated
                        7:3 9:10,11,                              76:20
   48:24 49:1,5         13,14,16,18          160:25 164:7
   55:2,20 56:13                             171:13              association
                        10:16 11:10,                              73:13
   61:1 65:13           22 12:21 21:7       asked 12:5,6
   68:20 71:10,         24:17,18             13:12 15:6          assume 119:2
   12,18,19,24                               18:4,9 27:11         126:25
                        35:4,14 38:16
   73:18 74:22          39:11 40:9           38:21 49:17         assumed
   76:6,7,20                                 68:11,17             135:11,12
                        46:1,16 49:19
   78:6 80:24           51:13,17             86:14 136:1          138:1
   81:17 83:19,                              151:4 156:22        at 4:5,10
                        54:21 57:17
   22 84:8              62:7 63:24           160:23 167:20        6:15,18 9:23
   86:20,22 90:2                             169:7 171:5          10:14 13:24
                        66:24 69:7
   98:22 99:3,13        71:18,19,21         asking 22:22          14:12,15
   100:19 104:24                             31:12 46:7           15:3,7,14
                        73:1 76:5
   107:2,11,13          79:22 81:7           62:7,20 68:6,        27:9 28:11
   110:24 112:2,                             7 79:12 81:21        31:4 35:6
                        87:10,13,21


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 185 of
                                January 51310, 2020                                ·6
   36:23 38:2,20       attorney's            16:2 20:19          bathroom
   40:13 45:11,         61:7                 29:2,4,5             23:22
   18 46:3 47:22       attorneys             31:13 32:24         Beach 9:24
   55:3,14 57:24        51:2,4 58:5          34:21 43:11          152:18
   58:2,9,12,15,        88:14 158:8,         49:13 57:9          bear 7:16
   18,21,24             12 159:5,14,         66:23 73:23         because 16:23
   59:2,17,20,23        20 160:1,12          78:5 80:22           19:20 26:14
   60:1,4,7,10,         164:11               85:22 96:14,         28:18 36:22
   13,16,19 61:8       Australian            15 103:16            37:2 42:10
   67:5 73:3,9          104:14 148:9         111:22 118:18        48:18,23
   74:1 75:14           157:2 169:15         119:20 121:21        55:23 61:16
   79:11,21            authored              132:8 139:3          63:12 64:21
   80:2,19 81:2         31:12 32:5,6         140:16 141:21        75:6,19 78:6
   87:21 94:18         authorization         142:10               81:5 83:18,25
   97:8,22 99:11        144:16               143:12,15,24         87:23,24
   104:17 107:5                              156:12 159:16        95:9,20 99:25
   112:8,25            authorized            167:10 168:12
                        69:13 75:11,                              110:12 115:13
   113:11,19                                bank 13:25            116:7 121:19,
   120:2 123:24         14
                                             65:10 86:16          20 123:3,16
   125:24 126:1,       automatic
                        134:17              banking 157:3         125:4 134:2
   16 128:24                                 169:17,20            136:1,5
   129:1 130:22,       autopsy 152:8
                                            banks 65:3,6          137:14,15,22
   23 132:7,9          aware 11:11
                                            based 10:6            141:19 142:9
   133:6 136:4          19:10 35:4                                143:5 144:22
                        44:24 45:6           89:8 94:10
   141:4 143:4                               96:18 100:5          146:12 149:2
   145:15 150:16        55:2 65:13
                        66:8 71:19           110:19,20           become 16:8
   152:19 153:15                             117:8 126:7
                        75:5 79:21                               becoming
   156:12 157:8,                             127:12 128:1
   9,13,17              92:21,23 97:1                             42:12
                        110:24 118:16        136:24              bed 25:4
   158:10,22                                 161:11,21
   161:8 165:20         142:17,21                                bedroom 27:25
                        145:16 146:8         162:3,6,14,23        28:8 33:13,
   170:19                                    163:12 166:12
  ATO 83:4              148:18 149:14                             15,21
                        165:24               168:16 170:14       been 4:21 6:4
   168:20 170:1,                            basically
   2                   away 8:16,17                               34:5,16 37:2
                        9:25 10:2,9,         33:21 91:8           38:20 45:15
  attach 20:19                              basis 11:10
   44:18                10 15:2 24:1,                             48:17 57:4
                        5,21,24,25           43:24 44:5,7,        63:2 64:25
  attached                                   8 48:21 85:1
   34:16 35:16          25:7 28:1                                 66:17 67:22
                        30:10,20 37:6        86:5 87:17           73:13 88:4
   36:23 119:17                              89:16 93:21
   125:8 126:9          61:23,25                                  89:16 99:24
                        62:2,5,10,11,        94:8 96:12,          104:1 110:8
  attachment                                 14,17 97:19          117:14
   119:2,3              14,16,22,25
                        63:6 113:16          98:21 112:9,         125:18,19
  attorney 31:3                              16 113:1,14,         136:19
   39:16 62:16,                              17,21,25             141:13,17
   18 64:2 75:14               B             114:6,14,24          149:8 157:21
   133:8 135:21                              115:5,11             164:25
   142:12,15           back 5:5             bath 25:4             168:21,24
   159:25               6:20,21 11:9
                                                                  169:1,4


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 186 of
                                January 51310, 2020                                ·7
   173:24               66:12 67:9           118:18 120:22        79:3 80:10,
  before 4:3            68:13,16             134:11 166:1,        13,15,17
   6:7,9 7:15           70:3,18 71:5,        11                   83:19 84:11,
   9:21 11:22           16 72:1 73:6,       big 10:3 21:7         16,20,22 85:4
   13:12 22:18          22 74:23             33:18 61:5           86:13,14
   23:7,9,10            75:13,23             140:9                87:3,12,18
   32:21 45:21          76:1,22             bigger 15:9           88:25 89:9,18
   46:11 47:9           79:13,25             21:8,9,15            90:3,5,7,8,9,
   57:18 61:6,          80:2,10,15,25        22:4,12,15,18        11,17 91:1,9,
   19,24 62:2,4,        81:2,13,20           23:3 24:8            10,13,17,24
   9,11,13,21,25        82:23 85:12          46:1,16              92:4,5 95:7,
   63:6 67:18           91:12 99:8,9,        138:25 139:7,        15,24 96:3,
   68:9 80:20           14,15,19             14,19 140:14         10,13,16
   87:10 94:21          104:11,24            141:14,24            97:20,23,24
   110:8 118:22         106:22 107:2,        142:5,8 143:8        98:1,6 99:5,
   120:15,16            11 110:17            144:10 147:12        10,13,15,21,
   121:25 132:12        111:16 117:6,        154:13               23 100:8,15,
   137:2 144:18         9 118:5             bill 61:16            20 101:1,8,
   145:2 149:20         119:16 120:14        63:15 110:2          10,15 104:12,
   151:4 152:15         123:1 125:2         billion 61:2          13 107:16
   153:1 154:1          133:4,7 139:4                             108:13 110:5
                        141:1 142:12        billionaire           111:25 112:25
   155:10 156:22                             156:8
   164:22 174:18        151:23 155:17                             113:3,5,11
                        157:7 158:1         billions              115:1,11,24
  beginning                                  21:13,16
   80:17 99:10          166:7 167:6                               116:10,18
                        168:2,19             26:14 32:19          117:4 122:24
   115:14                                    74:23 75:22,
  behalf 66:10,        believed                                   123:23,25
                        31:21 74:2           23                   124:2,9,12,
   13 69:13                                 bills 68:25
   70:1,12 72:18       belong 79:13,                              15,23 125:13,
                        25 80:7,14,          109:21,22            23 138:12
   73:21 75:12
                        20,25 82:5,11       biological            141:18
   88:15 146:7
                        92:5 157:7           8:11,12,18           151:13,17
  being 33:10
   46:1,16 93:14       belonged             bit 7:8 9:19          155:7,11,23
                        80:11,12 83:8        12:18 84:17          156:3,7,11,
   96:16 109:12
   119:25 135:9        belonging             145:1,13             19,20,25
   138:1 146:12,        36:24 161:6         Bitcoin 14:9          157:2,17
   23 148:18                                 15:10,12,17          166:8,16,18,
                       belongings
   170:24                                    16:12 17:4,19        23 167:4,7,
                        34:1,12                                   12,19 168:2,
  belief 41:2                                18:10 19:5,24
                       belongs 81:22         20:10,18,19,         4,7,10 169:13
   117:8 124:25         82:2 83:21                                170:17,18,23
   155:22                                    21 29:3,8
                       Below 79:16           36:23 37:2,6         171:1,3
  believe 7:14         benefit 125:6         38:16,20,25          172:5,11,22
   10:15 15:11          158:4,6              39:12 40:17         Bitcoins
   17:8 19:1           best 7:2              41:3,15 42:2,        112:8,22
   25:1 31:4            95:13 97:6           5 56:21 67:11        113:19 144:6,
   38:5 39:20          better 143:13         68:24 72:15,         8 155:3
   48:4 52:10                                19 74:24             156:16 157:6
   55:18 57:19,        between 61:1
                        90:19 99:9           75:22,25 78:9        165:10
   23 58:1,6


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 187 of
                                January 51310, 2020                                ·8
  blah 14:1             143:21 165:21        50:10 51:24          49:4,9 50:4,
  block 104:11          171:16               53:25 55:14          20 51:7,16
   156:25              briefly 18:19         56:6 57:21           52:6 53:20
   161:11,13,21         19:2                 61:7,24 63:6         55:13 56:18,
   162:3,6,12,         bring 85:25           66:2 67:17           24 57:16 58:8
   14,22 163:12        brother 7:19,         73:2 75:14,20        61:4 62:19
   169:13               21 13:16,17          80:22 81:20          63:10,21 65:5
  blocks 102:1          67:10 90:6           87:22 88:24          66:11,21
  Bob 59:1              99:10 123:7,         89:19 91:10          69:6,17 70:4,
  body 131:13           15,17 126:8          98:13 102:22         19 71:6,17
                        127:12 129:21        105:9 106:22,        73:7,20 74:3,
  bond 13:25
                        132:13 139:6,        25 107:2,21,         15,21 75:16
  books 31:12                                24 110:4             76:4 78:14,17
   32:2,3,4,5           18 141:11,23
                        142:2 147:12         111:16,18            80:6 81:4,10,
   34:6,7                                    112:8,25             19,24 82:6,22
  born 8:2,4            150:10 168:11
                       brother's             113:10,18            83:15 84:1,3,
  borrowed                                   116:10 119:2         4,7 88:9
   151:9                125:4 173:10
                                             123:22 124:7         90:16 91:7,22
  both 10:22           brought 153:7         127:23 130:3         92:3,11 94:1
   94:4,16             Bryan 4:13            132:13 135:9,        96:7 98:19
   103:20               20:4 41:22           12 137:25            99:2,12
   106:23,24            61:3 86:11           140:5 145:1,8        100:18,24
   115:17,22,25         144:22 159:24        146:11,20            101:4,13
   151:9 155:11         160:23               148:24 149:5         102:7,11,16,
   156:2               bunch 24:21,          151:8 152:6          21 103:1,17
  bottom 78:23          24,25 29:20          159:7 163:18         104:16 105:1,
   83:18                30:4 36:12           170:20 171:5         13 106:1
  bought 150:24         49:17 170:13        button 44:19          114:23 115:24
                        174:13              by 4:24 6:6           116:17 117:2
  Boulevard
   4:10 130:10         burning               7:10 8:9,14          119:8 122:7
                        153:14               9:6 11:2,6           124:5 129:4
  bouncer
   152:19              business 16:1         12:1 13:3,9          130:6 134:10,
                        130:1 131:21         15:24 16:7           20 142:7,16
  box 101:17,           132:18,23
   20,23 116:8                               17:9 18:8,14         143:23 144:4
                        133:2,19,21          19:8 20:7,13         145:3,14
  break 6:18,19         135:17                                    146:4 147:6
   23:22 25:23                               21:5,24 22:24
                        136:15,22            23:24 24:6,          148:3,25
   30:12 34:17          138:23,25                                 149:24 155:5
   35:3 108:19                               13,21 26:2
                        140:10               27:4 28:15           161:1,19
   123:16 128:22        148:16,21                                 162:1,10,19
   143:18 165:19                             30:18 31:22
                        149:12,15,16         32:12 33:2,9,        163:17 164:13
  breaks 88:3          but 6:15 8:19                              165:12,23
                                             14,20 35:2,9
  Brendan 60:18         10:20 11:10,         36:1,9,18            166:9,12
  BRENNER               15 13:12             37:1 38:22           167:23 169:11
   160:23               16:25 17:10,         39:17 40:6,21        171:19
  brief 16:22           25 27:9 29:24        41:11,19             172:12,19,21
   25:25 30:16          32:17,22 33:3        42:15 43:5,23        173:1,9,14
   35:7 87:8            35:17 37:20,         44:4,13 45:9         174:3,4,7,12
   97:18 128:25         23 45:1,11,13        46:10 48:13


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 188 of
                                January 51310, 2020                                ·9
                        25 86:17            carry 55:2           check 27:11
          C             87:1,20 88:1,       Carter 37:13          35:19 131:21
                        19 89:21 90:1        38:1,9,12            133:9,18
  cable 63:17           91:5,8,10            39:4,5,10,12,        134:23 135:23
  Caleb 19:14,          92:12,24             18 40:8,11           137:1,3,12
   19,23,24             93:12,17             42:19 43:9,12       checked 93:10
   20:9,11              94:25 96:8           58:11 61:15         checking
                        99:1 100:7           129:25               70:25 133:1
  call 69:22
                        101:23               130:19,21           child 97:4
  called 83:21          103:10,20            132:14,17,21        chose 8:21
   121:19               104:18 106:17        135:6,13            circumstances
  calls 21:21           110:2,14             138:15
   56:14 71:14          111:22 114:19                             8:20 73:14
                                             148:20,25
   81:15 82:3,16        115:19 116:3,                            civil 155:21
                                            case 4:11
   83:11,23             13 117:1,19                              claim 82:14
                                             31:5,6 32:14,
   91:25 92:6           118:17 119:18                             91:24 123:17
                                             18 52:2 63:3
   96:4 98:16           121:11 123:11                             140:13 164:24
                                             103:22 104:2
   99:6 102:3           124:10 125:15                             172:10
                                             131:10 140:5
   104:21 105:3         129:13 130:7,                            claiming
                                             153:18 155:23
   123:10 154:7         22 134:24                                 81:22 82:2
                                             165:24 170:8
   156:17               136:4 140:22                              83:22 84:8
                                             174:9
   161:16,22            142:1 143:24                             claims 91:23,
   162:7,16                                 cause 4:6
                        145:1 147:4,        CC'D 75:17            24 122:17,23
   163:14 165:16        21 149:18,25                              125:9
   166:5 169:8                               145:6
                        151:14 155:6                             clarified
  came 36:7             159:3 160:9         cell 61:15
                                                                  27:18
   82:1 139:3           161:2,24             110:2
                                                                 clarify 51:18
   143:15               162:20 163:7,       center 164:24
                                                                  64:21 83:2
  can 6:12,21           22 164:20           certain 49:15         135:25 164:24
   11:21,23             165:13 170:15        88:23 112:1          171:6
   12:22 13:10          172:17               134:20 164:16
                                                                 clause 158:14
   15:19 18:1,7        can't 6:13           certainly             163:8
   20:2,5 27:6          25:3 51:4,24         64:17 85:2
                                             108:17              clean 167:15
   30:12 31:16          53:8 64:7
   32:24 35:19                              certificates         cleaned
                        68:22 78:10,                              150:20,23
   37:6 40:13           15,19 101:22,        31:11,23 34:7
   41:17 42:8,25                            chain 104:11         clear 6:8 7:3
                        23 111:18
   43:16 44:9,                               142:21 156:25        29:2 64:11,23
                        114:16 125:22
   10,14 45:1                                161:11,13,21         75:19 78:18
                        126:17 127:16
   47:8,19 48:21                             162:3,6,12,          85:21 117:3
                        160:16
   49:13 50:25                               14,22 163:12         128:12,16
                       cannot 7:1                                 159:24
   51:2,6 54:21        capacity              169:13
   56:25 57:20,                             chance 11:21         cleared 11:17
                        103:20 136:14
   21,25 60:21                              change 158:9         clearer 7:8
                       car 15:2
   62:20 64:14,                             changed 27:22        clearly
   15 67:5 70:20       card 16:1                                  160:13
                       care 127:24           68:21
   72:16,21                                                      click 44:19
   76:6,17 79:11        137:23              charged
                                             109:25              client 7:4
   84:25 85:23,        Carr 59:5,6                                121:19


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 189 of
                                January 51310, 2020                               ·10
   155:21,22           communication        concern 32:17         19 40:9,11
   156:24 159:8         144:14 145:7,       concerned             41:13,23
  Clocktime2020@        22                   32:16 36:19          42:2,19 43:9,
  g-mail.com           communications        46:5 47:23           12 58:11
   150:2                66:14 133:8          49:14 78:2           61:15 132:14,
  close 9:3,5           142:12 144:23       concerning            17,22 135:7,
   13:16 17:16          145:19 156:18        60:25                13 138:15
   20:24 51:22         companies            concluded             148:20 149:1
   55:3 91:5            34:22 35:12,         175:3               Conrad's
   104:17 138:17        18 54:12            conclusion            129:25
   171:13              company 34:21         53:6 71:15           130:19,21
  Closer 67:25          38:11 120:13         82:4 83:12,24       consider
  closest 20:23         126:22 127:4,        92:1,7 99:7          137:16
   142:18,22            5 136:17             104:22              considered
  club 152:20,          149:17               161:17,23            19:16
   21,23               complaint             162:8,17            contact 77:2,
  co-authored           14:8 38:18           163:15 165:17        21 121:24
   32:6                 39:11 40:7,10        166:6 169:8          131:1 143:5
  co-owner              41:20 43:25         conclusions          contacted
   13:24                44:1,6 88:12         160:6                16:10,13 29:6
  co-owners             89:7 107:7          conditions            46:4 52:19,22
   115:9                108:1,2,9            12:12                90:10 94:14
                        113:6,15            conducted             95:9,11,12
  coaching              117:7 125:8
   42:11 64:7,9                              107:16 133:6         96:19 140:17
                        126:10 147:23       conducting            142:10
   159:22
   160:19,20           complex 160:5         108:13              contacts
  Cobser 58:17         computer             conferred             168:10
                        12:19 38:11          158:4               contain 55:16
  Cocaine               40:18 41:4,
   152:11                                   confidential         contained
                        13,23 42:3           87:14 90:13          28:23
  code 29:17            44:21,25 45:6
  collaboration                              91:3,6 116:14       Contego
                        53:4 54:16           117:1                129:19
   96:9                 56:17 88:4
  come 85:22                                conflicts            continue
                        89:1,4,17,21,                             42:10 47:23
   111:22 140:4,        22,24 108:15         48:15 50:17
   16 142:10                                confused              48:1,2,3
                        109:7,12,13,
   143:12 166:24        15 132:10            48:20 62:15         continued
  comes 12:7            133:6,12,21,         112:17               48:5
   121:21 123:5,        24 134:1            confusing            continuing
   6 124:17,21          135:4,7              53:2 127:22          54:24
   167:13,21            136:16,18,20,       confusion            continuously
  comfortable           23,25 148:19         48:21                108:3
   12:10                149:14,16,17        connected            contract
  coming 32:18          152:15,17,18         133:20               83:13 162:25
  communicate           173:3,11            connection            163:4,6
   13:19               computers             82:10               contracts
  communicated          54:4,5,7            Conrad 37:13          83:4 161:12
   8:18                 95:20                38:1,9,13            162:23
                                             39:4,5,10,12,


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 190 of
                                January 51310, 2020                               ·11
  contradictory        costs 61:7            131:2,14,17          15,21,23
   126:4               couch 25:16           148:9 153:17         167:1,3,11,
  control 98:2,         28:25                157:2 165:25         12,19 168:4,
   4 100:1 132:2       could 7:4             169:15 170:14        7,14,18
   149:5 156:6,         20:19 21:15,        Courtney              169:5,23
   11,15,19             20 22:1,3            59:4,12              170:1,2 172:2
  controlling           24:19,22 33:1       crafted 39:10         173:17
   155:12               34:20 36:25         Craig 4:13,15        Craig's 126:3
  controls              37:2 52:14           10:20 16:10,         164:8
   99:14 100:3          53:24 56:17,         13 17:5 24:14       Craigwright@
   155:12,15            21 57:4 61:16        29:6 46:3           informationdef
   156:3,5              67:22 82:9           52:12,18,22         ense.com
  Controversy           83:6,20 88:17        54:3 81:6            119:10
   52:16                95:21 96:22          82:11,20,24         create 15:7
  conversation          97:16 98:14          83:9,14 84:1        created 40:16
   15:4,5 16:22         100:15 102:8,        89:8,10 90:10        41:2 81:12,18
   97:18 123:8,         12,17,22             92:4 94:3,14         82:24 96:16
   17,22 124:7,         103:7,8              95:1,2,9,11,         99:15 103:19
   11 138:9             105:16 108:16        12,13,22,23          104:9,12
  conversations         109:19 110:8         96:1,9,12,19         106:23 107:12
   5:21 31:17           126:1 133:24         97:23,24,25          110:8 119:14
   156:15               136:19 157:9         98:20,23             155:11 157:1
                        170:20,21            99:4,9,14,15,        169:14 172:7,
  conversion
   155:1,20            couldn't 37:5         23 100:8,11          11,15,20
                        45:13 56:11          101:8,25             174:18
  converted             63:6,12,15           103:19 104:9
   155:3,7,23                                                    creating 15:9
                        109:18,21            107:16 112:1,        16:15,18,21
  converting           counsel 4:11          3,23 113:15
   41:14 42:5                                                     17:19 18:11
                        6:14,15,16           114:15               94:11 96:15,
  copy 12:22            12:22 31:17          115:10,16            23 125:5
  corner                42:19,25             117:4 118:18         168:1,5,8
   130:14,23            43:2,7,8,17,         120:3,4,6,12,       credit 63:22
   131:1                19 145:19,22         22 121:2,8           65:20 66:5
  corporate            counsel's             122:3,23            criminal
   5:17,19,22           125:1                123:5,12,14          74:12 165:10,
   6:4                 count 155:1,6         124:18,21,24         14
  correct 5:12          158:3,6,7,10         129:12 131:11
                                             138:4,7,8,11,       CROSS 171:18
   8:5 21:1             161:2 162:21
   26:23 74:8                                16,17 139:4,        Crypt 55:18
                        163:13                                    56:2,3,9 57:3
   76:9 124:13         couple 8:18           15,23 140:16
   130:2 140:20                              141:17,19           cryptocurrency
                        16:3 39:25                                16:4,9 20:10
   146:6,22             65:3 78:21           142:10,25
   147:16 166:2                              143:15              currency
                        95:5 110:1                                97:17 124:13
   174:19                                    155:12,15
                       court 6:12            156:3,5,6,15,       currently
  corrects              41:12 77:7,21
   147:8                                     19 157:23,25         49:7,10 69:10
                        85:19 86:1,20        158:1 161:4          85:5 110:18
  corroborate           88:6 120:21
   123:11                                    163:24 164:15       cut 63:12,17
                        121:14,22            166:1,11,12,
                        130:16,25


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 191 of
                                January 51310, 2020                               ·12
  cyber 19:20           6 59:14 61:11        151:4,6             DAX561@YAHOO.
   93:20 94:5           62:8,13,21           152:1,15,25         COM 134:14
                        63:25 64:1           153:3,14,21         day 4:9 9:7,
                        65:14 67:25          154:1 155:12         8,16 11:15
          D
                        68:8 71:8            161:6 164:25         25:10 65:14
  dad 14:13             72:18 74:23          165:3,7              66:17 108:5
   15:1 95:18,          75:21 76:21          166:1,11             118:21,22
   19,21 97:10,         77:21,25 78:7        167:6 168:4,8        120:16 129:11
   12 151:9             79:2,3,8,13          172:2                139:25 140:22
                        80:1,7,19           Dave's 8:6,23         149:4 155:2
  damages 60:25
                        81:13,18,25          16:14 19:3           164:23
   61:1,6,8
                        82:2,10,20           24:21,24            days 25:11
   158:6,16
                        83:8,22 84:1         33:17,25 34:1        65:17 95:5
   159:2
                        92:19 93:1,          35:20 36:12         De 4:10
  data 45:22,25         10,13,19,21          38:20,24            deadline 35:5
   46:13 52:15          94:3,8,17            39:12 44:21         deal 10:4
   53:3,7,8,14,         95:7,14,23           48:6,7 49:3          54:6
   22 54:24             96:10,12,22          50:21,22,24
  date 66:2             97:4,14,16                               dealings
                                             51:9,15 59:13
   67:3 80:17           98:8 99:9,15         61:15,21             136:23
   93:9 107:22          101:6,8,9,15         63:22 72:14         dealt 131:14
   112:9,25             102:1,18             73:1 82:1           death 13:24
   113:11,19            103:18 104:9         95:13 96:2,9,        16:14 82:1
   119:11 131:8,        107:16,18            14 98:9              93:2 96:9
   17 132:8,13          108:12,22            102:2,5              141:3 142:23
   134:20               109:12               135:17 136:4        Debra 58:17
  dated 70:6            110:15,17,23         138:15,17,23        debt 70:25
   72:18 76:15          111:11,17            142:18,22,23         150:17,21,23
  dates 29:10           112:1,23             143:14 149:6        debts 67:12
  daughter              115:10,16            156:4,16,19          73:10 150:18
   14:14 15:1           117:4 118:19         166:13 168:1        December 67:4
   97:11                119:9,17,24          173:19              deem 86:8
  Dave 7:17,18,         120:2,15            Dave'                deep 70:25
   21,22 8:21           121:8,23            sdigitalforens
                        122:23 129:11                            defendant
   9:1,3,7,17                               ics@g-mail.           32:19 155:3,
   10:23 13:13,         130:1 131:21        com. 77:11
                        132:18,21,22                              6,23 158:4,5,
   23 14:15,20,                             Dave@                 15 159:1
   23 17:16,18          133:4,17            davekleiman.
                        134:18 136:9,                             163:9 164:2
   18:2,10,19,25                            com. 78:3             165:7,9,13
   19:4,16,20,          13 137:5            David 11:4,7
   22,23 20:8,          138:10,20,24                             defendant's
                                             14:5,9 41:2          13:1 24:11
   21,25 21:6           139:7 140:3,         42:3 59:22
   23:10,13 26:4        12,19,25                                  27:2 40:4
                                             68:23 70:14,         52:4 57:14
   33:4 36:22           141:4,8,17,21        25 73:10
   40:16 44:24          142:6,7,19                                66:19 69:4
                                             131:22 133:1         76:2 88:7
   46:1,15 48:16        143:7,16             137:7 140:13
   52:7 53:15           144:9 148:12,                             119:6 129:2
                                             144:8                130:4 134:4
   55:2,5,8,20          15 149:8,11,
                        12 150:12           David's               149:22
   56:5,12 57:2,                             168:13


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 192 of
                                January 51310, 2020                               ·13
  Defense               161:10,15            47:3,23,24,25       didn't 5:15,
   120:10,19           Design 54:11          48:1,2,3,6,19        16 9:15 12:4,
   121:2,9,16          designate             49:24,25             11,13,14
   131:5,11             87:14 90:12          50:1,10,13,          13:15,16,18
   148:13 162:21       designated            15,21,22,24          15:14 17:11
  define 9:5            73:1                 51:8 52:17           20:18 22:25
   33:24 137:14        designer 54:9         53:1 54:1            23:3 24:25
  definitely                                 56:8 59:8            25:14 29:3,8,
                       desk 25:19            61:18,21             12,14,15,17
   103:3 152:14         28:2
  delete 54:24                               62:1,3,6,8           32:7 34:6
                       desks 25:17           63:5,11 64:25        35:13 46:6
  deleted 53:24        detail 107:2          65:6 66:9            51:14 56:25
  deleting 46:5        details               67:8 68:4,7          61:11 62:11
  Dell 45:8             104:24 106:21        71:7 73:2            63:14,16,20
  demand 158:25         107:1,24             75:4,7,20            65:21 67:16
   163:8                157:4 169:18         77:1,2,4,7,          68:4 72:10
  denying              determined            11,13,16,20          77:23 105:7
   137:24,25            31:8,13 94:12        89:7,9,10            109:22 113:22
  Department           developing            90:5,6,7,9,11        115:24 123:22
   70:5 111:3,6         108:13 110:5         92:19,22             124:5,8,11
  depo 10:1             168:15               93:2,6,10,13         131:23,24
   25:21 26:25         development           97:8,12,13           133:5 136:5,
   32:25 39:19          106:4,8,14,19        102:24 105:9         17 137:3,12,
   42:11 85:22          107:18               111:15,16            13,14,19,23
   143:19              devices 48:6,         116:2 117:6          139:22 140:2,
  depos 63:2            7,16,23,24           121:24 122:1         12,16,23
  deposed 6:7           49:1,3 50:7,         123:23 124:8         142:9 143:12
   7:15 26:22           21,22,24 51:9        126:20 127:4,        144:9,13
   40:1 104:6          did 5:19,20           9 131:21             151:7,11,16,
  deposing 5:2          9:7,10,17            132:3,6,10,21        18 152:7
                        10:10,16,17          135:6,16,18,         159:12,13,15
  deposit
   101:17 116:7         11:1 12:2,17         22 137:2             160:14 173:3,
                        14:6 15:10,          138:7,8,13,          8
  deposition                                 16,20,23
   4:3 5:14 6:8         12,17 16:8,                              died 22:18
                        14,17,20             139:18,25            23:7,10,14
   27:5 37:16                                140:21,24
   47:8 50:12           17:22 18:19,                              65:14,17
                        21 19:18             141:7,10,24          66:2,17
   51:19,24                                  142:6 143:6
   61:18 64:24          23:4,7,10                                 67:11,16,18,
                        24:7 25:7,10         144:18 145:4,        25 68:9,11
   86:2 87:19,23                             15,20,21
   114:10,16            27:11,19                                  81:13,18,25
                        29:10,13             146:5,9,11           83:22 137:2
   116:14 118:3                              147:11 152:1,
   128:17 146:15        30:23 31:2,5,                             141:21 142:2,
                        25 32:2,9            4,6,8 153:10,        19 151:4
   173:2 175:3                               14,21,23
                        34:18 35:11,                              152:10 154:1
  depositions                                154:4,7,9,12,
   5:9,12 169:3         20 36:4 38:8,                            dies 141:7
                        23 43:11,14          16,19 156:5,        different
  describe                                   18 164:16
   15:19 89:21          44:7 45:11,                               28:16,19,22
                        17,21,25             165:3 173:10,        48:16,23
  described             46:11,22,25          15,17                68:21 75:7


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 193 of
                                January 51310, 2020                               ·14
   76:12 140:3         dispute               120:21 121:1,        12,17 68:5,6
   158:7,9              153:10,12            15 122:10            82:24 104:2,
  digital 15:11        district              123:5 125:12         25 107:2,4,
   16:15 17:19          88:24 89:2,5,        126:5 128:2          11,13 110:20,
   18:11 19:5,24        18 173:4             129:6,18,22          21 117:9,13,
   20:9,15,16          divorce               130:19 131:14        14,19,23
   21:1 22:9            120:21 121:6         134:24 137:9         118:1,5,7,10,
   93:20 94:5          do 5:17,21            146:3,10             11 120:20
   96:23 97:17          6:10 8:6,15,         149:20 152:15        122:3,16,19,
   124:7,13             20 10:13             153:3,6,19           21,22 124:20
   144:11 147:13        13:8,14 14:5         155:15 156:5,        125:2,5,7,8,
   154:20 163:6         15:22 17:3,6,        14 158:1             10,14,17
  dining 15:3           18 18:2,9            162:25 163:10        126:16
  dinner 14:10,         19:1,3,11,17         165:6 166:10,        127:15,17,18,
   12,16,25             20:8,14 21:23        15 167:12,18,        23,24,25
   94:19 97:8           24:15 26:7,          24 168:14            128:1,6,9,14,
   141:3,5 168:3        10,13 32:24          169:9,19             20 153:17
  direct 4:23           37:25 41:20          170:10               155:17,18
   145:18,22            42:8,10,25           171:21,24            156:13
                        44:22 45:10,         173:4 174:4,         157:13,17,19,
  discard 24:4                               15                   20,21,24
  disclaims             13 52:21
                        54:25 55:16         Doc 34:22             166:17,19,24
   121:2                                                          167:6,8,14,
                        57:23 58:1,6,        35:12,15
  disclosed                                                       22,24 168:16,
                        11,14,17,20,        doctor's
   87:12                                     11:15                18 169:4
                        23 59:1,4,16,
  disclosing            19,22,25            document              170:24
   22:19                60:3,6,9,12,         13:4,7 29:20,        173:19,23
  discovery             15,18 62:8,24        22 30:21             174:4,14,17
   79:16,22             64:4,14,19,20        34:14 36:15         does 43:16
   80:24 86:21          65:9,13,19,24        39:9,14 41:17        44:20 87:13
   103:24 104:4,        66:12,16 68:5        57:18 76:9           92:5 130:17,
   17 106:5,6,          76:17 77:11          88:11 89:11,         24 137:17
   16,17 113:16         79:5,25 80:2         14,15 111:11,        156:4 163:12
   117:8 169:1          81:3 82:19           13,19 117:16,        168:6 171:5
  discuss               84:16,19,22          17,18 119:2         doesn't 14:2
   12:11,13,14,         85:2,20,25           121:5 122:2,         30:5 53:17
   17 14:6 62:17        88:11 91:11,         16 125:12,15,        85:19 99:25
   109:22 142:14        23,24 98:9,11        22 126:7,9,          100:1 114:19
  discussing            99:20 101:14         10,17 127:16         123:25 160:4
   12:9                 102:1 103:2          128:18 129:6,        164:14,24
  discussion            105:19,22            8,15                doing 9:15
   103:15 168:3         108:22 109:1,       documentation         15:1,8 64:25
  discussions           15,18 110:1          109:4 169:22         84:24 109:20
   19:22 58:5           111:2,7,16          documents             110:13 144:24
   64:4                 113:1 114:7,         25:15 30:23,         164:8,16,17
  dishes 15:1           10 115:15,22         25 31:2,6,7,        dollars
  disk 28:5             116:11 118:3,        20 32:21,22          21:13,16
   35:15                12 119:11,18,        33:10 34:11,         26:14 32:19
                        19,20,22             13,18 35:11,         74:23 75:22,


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 194 of
                                January 51310, 2020                               ·15
   24 150:11            90:14,22 91:9        154:10 155:19       drives 24:22
  domain 120:6,         92:2,8,10            156:1,17             37:8,9,12,14,
   8                    93:9,12,23           157:4 158:8,         17,23,25 38:8
  don't 5:18,           96:6 97:3            12 159:19,25         43:11 44:14,
   20,25 6:1,22         98:12,18             160:2,3,13,          16 45:16,20,
   8:19 10:11           99:20 100:6,         15,24,25             21,23 46:3,
   11:25 12:9           10 101:3,9,          161:8,18             11,19,20,23,
   15:7 18:1            11,16 102:5,         162:9,11,12,         25 47:3,5,25
   19:13 20:12          9,15,20              18 163:1,16,         48:18,19
   21:3 22:6,8,         103:4,5,7            21 164:18,19         49:11,15,19
   11,14,17 24:4        104:23 105:23        165:2,8,18           50:8,9 53:15
   25:4,5,9             106:21,25            166:20,25            54:1 55:16,
   26:19,20             107:1,5,13,          167:9 169:18         21,24 57:3
   27:13,17,20          20,21,24             170:6                102:12,18
   29:19,22             108:11,21           done 35:2            drug 13:18
   30:11,24             109:3,20,22,         53:17,19,21         drugs 152:2,
   31:12,18             23 110:1,3,6,        56:6 64:16           4,5,6,12
   32:11,15             12 111:1,5,          66:9 89:23          due 62:25
   33:19,24 36:3        14,16,20             91:2 116:23,         126:3
   37:14,21,23          112:13,15            25 117:8            duly 4:21
   38:2,7 39:1,         113:13,20,24,        127:25 128:6,       during 14:9
   15,25 42:24          25 114:2,9,          8,13,19
                        16,21,24,25                               20:20 40:18
   43:2,19 45:15                             171:11               41:4 61:18
   47:2,4,5             115:6 116:6,        DOS 45:1
                        9,12,16,18,20                             151:8
   48:7,19 49:21                            doubt 122:10
   50:7,10,19,23        117:3,17,18,        down 6:13
   51:4,11,25           24 118:6             34:18 77:16                 E
   53:11,12             120:24 121:4,        108:19
   54:1,13 55:22        13,17,24                                 e-mail 18:22
                        122:12,18           Dr 4:13,15            19:1 24:14
   56:16,19,20,                              95:6 113:15
   23 57:1,13           124:2 125:10,                             36:10 38:19,
                        14,24 126:15,        114:15               23 44:12
   58:4,10,13,                              draft 39:15
   16,19,22,25          16,23 127:6,                              67:3,14,20,
                        15,17,22,23,         119:3                22,23 76:18,
   59:3,18 61:7,
   17,20 62:6,          24 128:3,4,5,       drafted 41:8          20,24 77:8,
   17,23 63:1,23        8 130:3              83:3 160:13          10,12,17,22
   65:7,11 66:2,        132:12 134:22       drafting              78:1,10 79:7
   4,8,10,14            135:18               159:5 164:12         89:12,19
   68:19 69:11,         137:16,18           drawers 26:4          111:2,3
   16 70:3 71:20        138:19 141:1        drew 15:23            119:9,12
   72:4,12 74:25        142:14 143:3         124:16               122:11
   75:5,13,23           144:2,17,20,        drill 77:16           126:24,25
   76:1,14,25           23 145:5,9,         drive 44:17,          129:12
   77:3 78:13,25        17,23 146:12,        18,22 45:12          134:11,14,17,
   79:4,7,10            19,23 147:14,        52:15 53:3,7         18 139:22
   81:9 82:13           23 148:23            54:20,23             142:17 143:1,
   83:25 84:9,20        150:18               55:3,5,8,11          10 150:2,5
   85:6,10,18           152:20,22,24         57:8,10              151:15 156:6,
   89:6,11,13,19        153:13,16                                 10 157:20,22



                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 195 of
                                January 51310, 2020                               ·16
  e-mails 66:22        enter 45:1            155:5 156:4          115:4 117:3
   79:4 118:18         entered               157:7 165:12         118:3 123:4,
   122:9,14,15,         165:25 170:15        172:10               6,12,14
   18 142:22           entire 41:17,        evaluate              124:17,21
   146:21 154:4         21 108:4,16          105:5                126:5,13
   156:13              entitled             even 6:7 7:15         128:2 144:7
   166:17,19,24         80:19 81:13          24:9 42:11           155:15,22
   167:2,5              82:20 86:16          49:22 78:23          165:6 174:9
   173:21               99:11 137:5          124:3 132:7,8       exact 10:12
  each 115:23           172:10               136:20 172:20        38:2 39:15
  earlier 61:11        entity 83:21          174:18               65:7 66:2
   65:18 108:1,2        130:14              events 88:24          90:14 93:9
   151:3 161:13,       envelope             ever 5:19             106:3,7,13,18
   21 162:2             130:8,9,15           10:17 12:9           112:13 126:3
   173:2                148:8,12,24          14:6 15:10           132:13 157:14
  efforts 76:23        equal 168:6           16:14,17,20         exactly 48:7
  either 12:11,         171:6                20:15 23:7           49:21 50:7,
   13,15 18:22                               31:2 43:11           10,23 110:12
                       equaling                                   125:10 139:24
   113:17 135:21        158:17 159:2         53:24 54:13
   170:1 171:13                              63:22 65:22          153:11 154:11
                       equally 166:7
  electricity                                71:7 74:4           EXAMINATION
                       equipment                                  4:23
   63:11,13                                  75:20,23
                        89:1,4,17,21,        77:2,7 92:14,       examine 54:2
  else 14:2             22,24 108:25
   32:9 34:9                                 17,19,22             55:24
                        109:2,4,5,8          93:10 94:17
   97:8 123:8,9         173:3,11                                 examined 4:22
  empty 44:17                                109:5 132:3,6       example 85:21
                       erased 57:4,5         135:16,18,22
  encompassing         especially                                exceeded 71:2
   28:22                                     138:7,13            except 21:1
                        26:13                140:21 145:15
  encrypted            establish                                 excess 73:11
                                             153:21
   55:17,19,20          98:22 126:5          154:12,16,19        exchange
   56:13 57:10         established                                116:19,21
                                             165:3 168:7
   98:15 102:8,         148:11 154:1         171:3                134:11 154:4
   17 103:8                                                      exchanged
                       establishes          every 9:7,8,
  end 46:24             155:22               16 34:17 55:7        118:21
   91:2 97:22                                                    exchanges
                       establishment         108:5
   117:1                                                          139:3,23
                        80:14,16            everything
  ending 106:6                               25:3,6,12,20         157:20,22
                       estate 63:25
  ends 79:22            69:12 71:7,          62:3 125:4          exciting
   80:24 104:4          12,16 73:1,3,        127:20,21            24:18
   106:17 155:12        8 79:14 80:1,        156:13 158:1        exclusive
  engaged 10:17         7,11,14,25          evidence 24:7         61:6
  engages 84:21         81:13,22 82:2        98:11,20            Excuse 7:20
  enjoin 41:13          91:17 98:3           100:5,7              16:19 48:25
  enjoined 42:4         131:20               101:14 103:2,       excused 175:2
  enough 34:24          132:20,25            5 107:7             executor
  enrichment            133:17 136:9         108:22 109:1         72:25
   158:3                137:7 140:12         110:19 112:5        exhibit 12:21
                        142:6 149:8          114:7,14


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 196 of
                                January 51310, 2020                               ·17
   13:1 24:10,11                            February              120:16
   27:2 40:4,9                 F             16:13 24:15         filing 107:7
   52:4 57:14,17                             29:9 80:10,13        117:7
   66:19,24            Facebook 15:7         106:5,9,15,20       Finance
   69:4,7 76:2,5        21:7,9,13            107:16,18            111:3,6
   88:7,11 119:6        22:4,12,15,18        110:10              finances
   129:2,6              23:3 24:8            119:14,15            12:14 61:12
   130:4,7              46:2,16              129:8 150:5         financial
   134:4,7 144:1        139:1,7,14,19       federal 74:4,         12:8 65:20,22
   147:22,23            140:14               7,18 162:21          66:6 109:24
   149:21,22            141:14,24           feel 24:18           financially
  existence             142:5,8 143:9        136:5 137:17         70:15
   82:1                 144:11 147:12       fees 61:7            find 20:14
  exists 163:6          154:14              feet 15:2             111:2 142:2,7
  expedited            fact 19:19            33:20               finding
   174:25               23:6 82:11          felonious             165:25
  expert 52:9           127:11 143:4         165:10,14           fine 8:25 9:2
   54:2 57:7            150:16              felt 12:9
   61:7 81:15,20                                                 finish 23:23
                       fair 73:11           few 48:8 52:8         122:5
   82:3 83:17           87:22 167:2          68:24 118:18
   105:3,5                                                       finished
                       falls 96:14           151:8 153:1          122:8
   109:13 110:1        false 47:13          fiancee 10:22
   122:12 152:15                                                 Finney 92:14,
                        69:25 74:16          19:3 20:23           15,20,22
   161:23 162:8,        83:14,17             59:13 97:2
   17 163:14            122:21 145:7,                            firm 70:10,11
                                             123:10 152:21
   169:8                11 163:25            153:7,21            first 4:21
  expertise             164:8,15                                  5:5 7:17
                                            field 52:9            13:20 14:9
   109:12              falsehood             136:21 139:11
  experts               122:25                                    16:8,11 23:13
                                            fifth 159:21          33:3 40:7,10
   139:10              familiar             figure 45:11,         43:25 52:17
  explain 85:7,         16:4,8 54:4,5        14 68:20
   10 86:3 99:4                                                   59:11 61:14,
                        56:4 101:17          86:12 118:3          21 62:12
   104:18,25            120:10               137:16 139:24
   115:19 155:6                                                   67:10 70:11
                       familiarity           141:24 155:14        76:23 82:1
   159:3 165:13         86:13                170:22
  explanation                                                     95:2,5,8,18
                       familiarize          file 55:18            96:16 129:18
   44:12                13:7                 56:2,9,16            130:22 132:9
  express 32:16        family 7:22           57:3 85:15           134:21 138:4
  extent 41:23          34:3 69:18           87:25 102:8          139:4 172:21
   53:16 58:3           138:24               103:8,9             five 10:2,4,5
   64:10,15,18         far 9:17             filed 40:8,11         37:9 79:11,12
   174:17               11:10 54:21          48:5 52:1            88:2,20,22
  extremely             123:4 136:16,        88:13,14             143:17 171:12
   20:24                24                   89:7,16             flipped 16:1
                       Fargo 65:8            103:22 129:8        flipping
                       father 8:16          files 50:14           25:16
                        19:16 95:2,4         51:15 55:17         floor 15:2
                        123:11 150:20        56:13 98:15


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 197 of
                                January 51310, 2020                               ·18
  Florida 4:5           12,14,16,24,         154:17               135:21
  focus 166:21          25 113:8,10,        foremost             found 65:16
  focused 78:4          11,14,18,19,         139:10               132:9 151:24
  follow 140:13         21 114:6,9,         forensic             four 35:2
   146:21 147:1,        14,17,24             56:17 109:13         67:23
   7 154:12,16,         115:5,11            forensics            fourth 159:21
   19                   119:7 120:6,         12:19 38:11         fraud 121:19
  followed              17 125:18,19         40:19 41:5,
                        128:5 129:3                              fraudulent
   146:13                                    13,23 42:4           122:9,14,15
                        130:1,5,12           93:20 94:5
  follows 4:22          131:2,17                                  125:5,7
  for 4:5,12,                                132:10 133:6,        126:23 164:4
                        134:5 136:18         12,21,24
   13,15,16 6:3,        137:1,3                                  Freedman 4:16
   8 10:14,15                                134:1 135:4,7        6:3 7:6 8:8,
                        140:8,22             136:17,18,20,
   11:8,11 13:2         145:18 147:18                             11 9:4 10:25
   21:21 24:7,12                             23,25 148:19         11:5,19 12:22
                        148:8,12,15,         149:14,16,17
   25:14 26:5,14        16,18,21                                  13:6 15:18,21
   27:3,23 28:11                             152:15               16:5 17:7,20,
                        149:12,14,23        forged
   30:12 31:15          150:21 151:4,                             23 18:1,6,13
   32:19 34:8,21                             122:21,22            19:7 20:1,3
                        8 152:13,18
   39:3 40:5            153:18 155:1,       forgeries             21:2,21 22:21
   41:18,22             5,20 156:24          174:18               23:21 24:2
   42:23 45:19          157:17 158:15       forget 139:25         25:23 28:13
   46:4,12              159:1,9              170:11               30:14 31:15
   48:11,21             160:6,13            forging 125:1         32:10,23
   49:21,22             161:16,22           forgot                33:1,7,12
   50:11,13 52:5        162:7,16             139:15,24            35:4,23 36:6,
   53:2 54:19           163:2,9,14           140:1 170:12         14,21 38:17
   56:14 57:15          165:16 166:5        forked 155:3,         39:4,13 40:20
   64:20,24             168:22,24            7,24 165:11          41:9,16,21
   65:19 66:5,          169:1,6,8           form 69:3             42:1,14,24
   13,16,20 67:1        173:10               105:8 115:9          43:15 44:2,9
   69:5,20 70:24       force 86:21           172:16,23            45:3 46:6
   71:7,14 76:3                              173:7,12             48:10 49:2,6
   77:20 79:5          foreclosure                                50:2,18,25
                        61:22,24             174:2,6,10,20
   81:15,21                                                       51:11 53:16
   82:3,16              62:1,4,9,13,        formal 70:23          55:10 56:14,
   83:11,23             16,21 67:16,        formated              22 57:12 58:3
   85:22 86:3,5,        19 68:8,10           37:22 44:19          61:3 62:17
   20 87:2,4           foregoing             46:3 49:15           63:7,19 64:4,
   88:8 89:17           76:8                formation             8,10,13,25
   90:23 91:16,        foreign 96:19         80:19 118:23         66:7 69:2,15
   24,25 92:6           119:19 166:14       formatting            70:2,17 71:4,
   93:16 96:4,17        168:9                24:21                14 73:5,17,25
   97:19 98:16         foreigner            forming 121:9         74:14,19
   99:6 100:2,9,        138:9,18,21         forth 11:9            75:15 78:12,
   14 102:3             139:3 140:15        fortune               16 80:4 81:1,
   104:21 105:3         141:19 142:8         101:15               8,15,23 82:3,
   107:20 111:5,        143:7,15            forward               16 83:11,23
   21 112:7,8,9,        144:12 147:13                             84:6,19 85:2,


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 198 of
                                January 51310, 2020                               ·19
   12,17,24             18,23 15:3          funds 65:4,9         gets 119:5
   86:2,4,7,11,         16:14 18:5           92:9                 136:15
   14,23 87:1,10        25:22 26:14         furniture            getting 29:10
   88:1 90:12           27:5 32:18           25:14 26:4           43:1 51:1
   91:2,5,18,25         33:4 34:2            27:11,12,15,         62:15 63:11,
   92:6 96:4            39:9 41:13           18,21,24             17 83:16
   98:16,24 99:6        42:4,25 43:1,        28:3,6,8,22,         87:23 112:17
   100:16,22            11,17,21             24                  GICSR 58:14
   101:2,12             47:6,9 51:3         further 10:5         girlfriend
   102:3,10,14,         53:14,25 56:6        40:25 41:1           10:15,18
   19,23 104:10,        65:20 66:5           174:22              girlfriends
   21 105:3,9,          68:17 70:10         future 93:20,         153:24
   17,21,24             73:18 75:7           22 94:6,9,13,       give 7:1
   114:18               80:17 82:23          18 112:8,25
   116:13,23,25         91:9,10 92:9                              11:14 26:17
                                             113:11,19            28:16 31:2
   122:5 128:5,         93:4,5,6
   8,12,15,19,23        94:12 96:8                                38:8 47:13
                                                    G             64:10 105:17
   134:8 142:14         99:10 106:4,
   143:19 144:1,        8,15,20                                   136:7 137:22
                                            games 19:17           171:12
   3,20,24              107:15 108:4,
   145:17,21            6 110:15            garage 25:4          given 44:11
   146:1,25             115:8,9,13          Gardens 9:24          49:23 80:23
   147:25               119:9 120:2         gathered              131:25 166:12
   159:10,13,16,        122:3 123:3,         123:4               Gives 131:17
   24 160:4,10,         5,6,14              gave 28:1            giving 6:24
   20 161:16,22         124:16,17,21,        37:12,14,17,         74:16
   162:7,16             22 132:1,3           23,25 54:1          Gizmodo 67:1
   163:14 164:10        134:17 138:5,        66:24 67:21         go 6:9,19,21
   165:16 166:5         9 140:10             68:13,16             11:9,15,17,24
   167:20 169:7         141:2 148:9          80:22 115:16         13:7,20 14:3
   171:12,19            151:9 155:9          120:20 160:8         15:21 17:13,
   172:17,19            157:24,25           Gavin 58:23           25 20:19
   173:1,9,14           165:4,7             generally             23:18 24:3,20
   174:3,7,12,          166:24               161:10               25:14,17
   22,24 175:1          167:13,21           generating            31:13,18
  frequently            168:18,20            140:10               32:24 49:13
   152:12               169:23,24                                 64:4,22 66:23
                        170:1,2,24          get 11:21
  Friday 4:9                                                      67:6 70:21
                                             12:22 25:21
  friend 69:18         front 89:11                                72:21 80:22
                                             30:20 35:2
   95:13                104:24 107:1                              82:18 87:4
                                             43:11 45:1
  friends 20:23         111:20                                    90:1 93:17
                                             46:12 47:9
   55:14 96:25          117:17,18,22,                             94:1,25 96:8
                                             53:17 56:8
   97:6 123:9           25 125:14                                 107:21 110:22
                                             77:2,4,7,16
   138:16,17,20,        143:4 157:15                              111:20,22
                                             78:8,24 85:18
   23 142:18,22        full 33:25                                 116:14 118:17
                                             108:5 111:5
   143:3                34:2                                      124:4 126:1,
                                             119:1 135:12,
  from 6:24 7:8        fully 106:5,                               15 130:22
                                             22 136:4
                        16                                        132:8 138:14
   9:17,21 11:14                             144:24 167:16
   12:8 14:17,                                                    141:21 143:24



                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 199 of
                                January 51310, 2020                               ·20
   144:5,25             61:10 74:1           122:2,4              19,20,23,25
   145:1 147:21         91:13 93:12          123:17 124:2         47:3,5,25
   154:22 156:12        102:24               126:10,20            50:8 52:15
   161:2 163:7,         105:12,16            133:23 134:1,        53:3,7,15
   22 164:20            113:12 135:10        3 135:10,24,         54:20,23
  goes 58:4             150:5 151:16         25 136:2,5           55:21 57:3,10
   64:18 88:22          154:10 163:5         138:2,10             87:20 102:18
  going 6:11            164:18               139:4,22            has 5:7 6:14
   7:15,17 20:25       guessing              140:4,6,21           8:17 34:1
   25:11 30:15          35:14 59:6           141:8,19             42:24 48:17,
   34:17,21             109:10 113:9         142:11,15,19         23 74:23 85:5
   41:21 42:12         gun 35:1              144:6 145:13         86:15 87:12,
   43:15 57:9          guns 35:1             150:14,16            18 97:23,24,
   59:19 61:8          guy 101:6             151:4 153:7          25 98:4
   64:15,18             143:16               155:11 166:7         100:11 102:18
   66:22,23,24                               169:16 172:3         112:3 113:3
                       Guys 128:22
   85:15 91:2                               hadn't 21:4           121:20,22
   94:1 98:22                               Hagen 59:25           123:9 125:4
   99:3 116:23                 H            Hal 92:14,15,         126:2 127:4
   119:1 121:21,                             20,22                131:1,6 142:2
   23 127:6            had 5:9 13:17                              144:7 147:2
                                            half 172:11
   133:23,24            15:4 16:23                                156:3,11
                        20:20,24 23:1       hand 31:11
   134:22 135:17                                                  165:25
                        31:17 34:20         handed 88:10
   149:21 156:22                                                 hash 29:17
   167:10               35:16 37:10         handing 12:20
                                             24:10 40:9          hasn't 34:5
  gone 105:11           38:15 39:12,
                                             57:17 69:7          have 5:23,24
                        20,23 42:19
  good 4:8,25                                76:5 129:5           6:3 8:17 9:5
                        43:24 44:5,24
   5:1 23:21                                 130:7 149:21         12:11 13:16
                        45:1 46:4
   81:11                                    handle 64:6           16:24 17:1
                        55:8,23 57:2
  got 48:20                                  137:7                18:17 19:1
                        58:5 61:15
   78:23 79:1                                                     20:21 24:19
                        64:5 66:9,15        handwriting
   107:23 108:2                                                   25:4,5,21
                        67:10,25             130:17,20,21
   143:13 150:23                                                  26:25 28:13,
                        70:15 71:1          happen 88:24
   170:2                                                          18 29:21,23,
                        72:19 73:9,         happened 5:7
  government                                                      24 30:9,21,22
                        10,11 74:7           153:12
   13:25                                                          31:1 33:16
                        77:14,25 81:6       happens
  Gox 83:21                                                       34:4,16 35:17
                        82:10,19             101:22
   84:5                                                           36:11 37:2,22
                        87:11,17            harassing
  grease 153:14                                                   38:20 39:2,18
                        89:16 93:19,         85:3,8 86:9,         40:1 42:2
  great 52:15           21 94:4,8,13,        25                   44:7 45:10
   68:23                16,17 98:7
                                            harassment            48:17 49:19,
  Greenberg             101:15,25
                                             85:13 86:4,18        20 51:3
   170:12               102:1 103:24
                                             87:2                 52:19,24
  grounds 87:2          104:14
                                            hard 37:8,9,          53:14,22,23
  guess 6:22            106:23,24
                                             12,14,17             56:1,6 57:4,
   23:6 24:20           108:22,25
                                             43:11 44:14,         18 61:7
   44:17 46:21          111:14
                                             16 45:12,16,         63:22,25
   51:10,11             115:14,17
                                             21,22 46:11,         64:19 65:22


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 200 of
                                January 51310, 2020                               ·21
   66:12,17             154:7 155:15,        13,15,16,22,         147:1,2
   67:11,22 68:4        19 156:6,12,         24,25 63:5,6,        150:11,13,14,
   72:19 73:13          14,15,17,18,         12,15 64:14          16,23 151:4,
   75:2,3,8,19          19 157:13,16,        65:16,17,19          6,7,8,11,16,
   76:14,23,25          21 158:4,6           66:2,3,5,6,9,        18 152:4,6,
   77:25 79:8,19        163:1 165:6          14,17 67:1,          10,12,18,19,
   80:8 82:7            166:10,15,20,        11,16,18             21 153:1,23
   85:1,15,22           25 167:3,9,          68:9,11,24           154:13,17,19
   86:19 87:24          12,18,25             69:9,10,13,          156:3,5,8,11
   89:11,22,23          168:14 169:4,        14,18,25             159:10,12,13,
   92:14,17 93:8        19,22 170:7,         70:1,11,13           15 160:2,4,
   95:7,14,23           9,22 171:3           72:10,25             14,16,23
   96:2,21 97:3,        173:19,24            73:1,2 75:14,        164:16 165:7
   5,7 98:11,20        haven't 32:14         17 78:3 79:4         166:13,18
   100:8,21             46:20 53:19,         83:2 84:20,22        167:2,6
   101:9,14,22          21 55:23 56:6        85:4,19 86:15        168:5,8,10
   103:2,5              96:24 99:25          87:11,12,18         he's 8:3
   104:6,23            having 4:21           89:9 92:22           22:22 46:7
   105:5,7,14           123:23 132:1         93:2 94:10,          69:11 94:21
   107:1,7              168:6                11,12,17,23          98:2 125:5
   108:22 109:1,       he 6:3 7:8,           95:4,18,19          head 6:13
   5,6,15 110:8         19,24 8:1,4,         96:15,18,22          57:7 125:16
   111:8,20             17 9:14,15,          97:20 98:4,7,       hear 19:18
   112:5,16             19,21,23             9 100:1,3,12,        56:25 97:9
   113:1,20             10:9,17,19           15,19,21,25         heard 10:19,
   114:7,9,10,16        11:8,9,13,22         101:1 107:22         20 16:11
   116:10,11,12,        12:4,6,9,12,         108:3,4,5,6,         18:18,24
   16,18,21             14,17,18             14,15,16             19:15 20:20
   117:3,14,17,         13:15,17,18,         109:7,15,18,         52:18 55:4
   18 118:1,4,6,        23 14:2,6,24         19,20,21,22,         57:6 59:14
   7,11,12,17           15:8,10,11,          25 110:1,2,4,        63:8 65:22
   120:22 121:15        12,22 16:1,          9,13 114:19          96:22 120:11,
   122:3,10,12          15,17,24             119:4 120:16         23,24 123:8,
   123:4,12,17          17:1,10,11,16        121:11,20,23         20,21 129:25
   125:12,14,17,        18:4,21,22           124:8,11,15,         138:4 146:15,
   18,24 126:5,         19:2,16 20:9,        16,22 125:1,         18 148:20
   13,15,16             15,17,18,24,         3,4 129:23           163:1
   127:15 128:2         25 21:6 22:9,        132:3 135:20
   130:21                                    136:6,14,20         hearing 62:12
                        18,19 23:2,3,                             131:18
   131:23,24            4,7,14 31:12         137:2,22
   132:8 133:5,                              138:1,2             heart 174:4
                        32:5 34:16,                              held 87:23
   9,18 136:3,19        20,21 35:1           139:6,8,10,
   137:13,18,19                              13,19 140:6,         103:15
                        36:22 39:4
   141:12,13,17         40:18 41:4           9,10,14,19,         help 45:22,25
   143:3,4              48:23 52:9,          21,22 141:7,         46:12 55:24
   145:8,10             11,19,23,24          13,14,19,23,         56:8 68:24
   146:10,25            53:24 57:7           25 142:4,7           95:21 151:8
   149:8 150:11,        61:16,23,24          144:10 145:2,       helped 159:14
   22 153:10            62:2,4,9,11,         6,8,20 146:1



                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 201 of
                                January 51310, 2020                               ·22
  helpful               168:1                2 132:22             173:10
   120:20              himself 17:2          133:1,18,21         how 7:11 8:1,
  her 10:16,19          93:10 125:6          136:14,15,22         20 9:17 10:10
   59:6,8 97:3         hired 64:6,19         137:12 138:20        12:2 25:7,9
   126:21 127:4        his 5:18              139:10 140:9         26:10,13
   153:15 170:12        8:10,16,18           141:3 148:15,        33:18,23,25
  here 12:23            9:15 10:10,          16,21 149:12,        37:14,25
   27:5 31:15           13,14,17             14,16 150:18         44:15 45:14
   37:5 40:16           11:13 12:13,         152:8,10,16,         50:10 54:17
   49:12 56:11          14,17 14:3,5         21 153:7,21,         59:9 68:20
   60:23 62:8,20        16:17,18             23 154:12            78:8 84:18,
   67:13 110:10         17:3,21 18:24        155:3,7              20,22 86:14,
   121:20 127:25        19:11,14,16,         159:13 167:5         15 87:12
   145:1 151:11         23 20:16,23          168:1,5,8            90:5,6,7,11,
   157:16 161:4         23:7,11,18,          173:15,21            22 93:2 97:25
   162:5 163:18         19,25 24:1,3        hold 11:19            98:4 99:23
   165:15 169:3         25:3,7,14,17,        116:13 144:20        106:21 116:2,
  hey 146:2,9           18,21 26:4          holding               10 122:22
  highly 160:5,         27:15,18,20,         38:20,24             133:7 137:16
   12                   24,25 28:1,2,        84:20,23             141:16 152:25
  him 10:14,20          5,6,8,12,22,         87:19                155:6,14
   11:10,15,16,         23,25 31:11         home 11:15,18         157:12,17
   17 12:2,4,11         34:6,11,21           63:6 71:1            165:13 168:6
   14:24 15:6           35:12,17             107:21               170:18,22
   16:15,17,20          36:4,7,24           homeowners           Huh 116:24
   17:18 18:3,5,        40:17 41:3           73:12                128:7
   10,20,25             44:25 45:8          homestead            hundreds
   19:4,23 20:20        48:18,19 50:8        73:10                21:15 104:1
   22:6,8,25            52:9 55:14          hospital              125:17
   34:25 55:3,8,        56:17 57:6,10        11:10,17            hypothetical
   12 64:12             61:12 62:4,24        12:3,4 93:1,         83:17 109:8
   69:20,23             63:5,11,12,          5,7,11,16            110:6
   84:25 85:8           15,17 65:3           107:19,22           hypothetically
   86:14,22,23          66:10,13             108:3,6,16           146:2
   87:15 92:17          67:16,18             109:18 110:9,
   95:14 97:5           68:9,25 70:13        13 140:19
                        71:1,2 78:8                                      I
   100:14 107:21                            hospitalized
   108:15 121:11        79:14 85:22          9:22 11:8
                        86:12,16 87:3                            I'LL 55:7
   123:10 132:6                             hot 153:14            64:10 114:20
   139:2,5,13           94:11 96:15,
                        20,25 97:2,6        hour 109:25           119:4 144:25
   140:21 142:4                                                   160:10 161:8
                        98:24 100:20        hours 110:1
   146:2,18                                                       167:18
   150:21 152:5         103:20 107:23       house 10:10,
                        108:15 109:7,        13 23:8,11,         I'M 6:11 7:15
   153:8 154:2,
                        12,15,18,21,         13,18,25 25:3        12:20 13:24
   4,7,12,16,19
                        22,23 110:2          27:10 31:1           15:8,9 16:21
   159:9,14,22
                        115:16,17            33:11 61:21          19:10,24
   160:5,6,15,
                        123:9,10             62:4,9,13,21         28:7,11 29:9,
   19,22,23,24,
                        124:22 130:1,        67:18 68:8,9         10 31:11
   25 165:4


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 202 of
                                January 51310, 2020                               ·23
   32:1,16,18          identifiable          107:21 108:24       in 4:5 5:5,11
   34:17 35:15,         97:24                109:3 111:14         7:22 9:23,24
   19 40:9 41:21       identification        113:7 116:19,        10:1,13,15
   42:9,12 43:15        13:2 24:12           23,25 117:22,        11:7 12:2,4,
   53:22 54:5           27:3 40:5            25 120:20            18 13:23
   56:3 57:17           52:5 57:15           122:20 124:24        14:2,5,8
   59:6 62:7,15,        66:20 69:5           126:20,23            15:1,2 16:13
   20 68:6,20           76:3 88:8            127:3 128:3          17:3,12 18:22
   69:7 70:12           119:7 129:3          131:14 132:7         19:19 20:17
   76:5 79:21           130:5 134:5          133:10,11,23         22:6,9,12,15,
   81:20,21             149:23               134:16,23,24         18 23:2,6,10,
   83:16 84:4,24       identified            135:3,7,20           12,16,17,25
   85:24 86:7,12        6:4 96:21            136:3,6              24:17 25:3,4
   91:2 92:21,23       identify              137:1,4,21           26:15,25
   93:23 94:1           79:13 104:8          138:1,2,20           27:6,10,12,
   97:1 103:2           174:9                140:3,6,10           15,23,24,25
   108:8,9             if 6:10,18,           143:17 144:5         28:11,12,23
   110:18 111:14        19,21 7:4,8          145:1 146:1          29:5,7 30:9
   112:17 113:23        10:22 12:6           149:2,5              31:1,6 32:13
   114:2,13             13:6,24              150:10,14            33:5,6,10,13,
   115:2 116:23         16:23,25             152:12 160:9,        23 36:10
   118:2,3,16,24        20:20 21:15          24 162:12            37:16,20
   127:6,20             26:19 27:14          170:24 172:20        38:15,18
   129:5 130:7          29:19,22,24         II 158:3,10           41:20 42:16
   132:7 134:6          30:8,21             illiterate            43:16,25
   137:15 144:24        31:10,16 33:1        95:19                44:6,25
   145:20 146:8         35:16 37:5          imagine 65:17         45:12,13
   149:20 155:14        38:21 41:10,         75:10 93:15          47:1,3,17,24
   156:12,22            22 42:10,25          108:24 135:19        48:1,2,3,8,15
   160:7 166:22         43:2,17 44:10        149:6                49:24 50:12,
   167:15 171:11        50:25 51:2          implication           17 51:18,23
  I'VE 20:11            53:24 54:23          159:24               52:9,22,23
   52:8 64:5            56:12 57:2,9                              53:6 54:6
                                            imply 160:13          56:5 57:6
   84:15 109:3          58:4 61:10          importance            61:22,24
   118:5,20             65:3,9,11
   120:11,24                                 135:20               62:1,4,9,13,
                        66:5 67:10          important
   123:4 156:22         68:17,23                                  15,21 63:2
   167:22 168:16                             21:11 26:10,         65:4,9 67:13,
                        69:11,22 74:7        13 27:15
  I.p 169:13            77:1,14,24                                18,22,25
                                             29:21,23             68:8,9 70:11,
  I.P. 104:12,          78:7,8 79:1,         30:22 32:18
   13,25 105:2          2,7 81:11,25                              12,25 71:9
                                             33:4 34:24,25        72:2,14,19
   106:23,25            82:8,9,14,19         133:3,18
   107:12 110:8         83:6,7,17,20                              73:11 74:7
                                             140:6,12             75:3,8,13,21
   155:10 156:2         84:1,24 85:6        improper              76:9,25 79:19
   157:1,3,4            91:2,19 92:4,
   170:17                                    42:10                82:1,11 83:4
                        8 96:1 99:3,
  I.T. 95:19            23 100:15           improved              86:2,16 88:24
                                             68:2,15,17           89:4,9,11,12,
  idea 105:14           101:8,22,25
                        103:5 105:17                              17,19 90:18
   118:7


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 203 of
                                January 51310, 2020                               ·24
   91:8 92:4,24         3,24 174:9,15        127:12,14            172:7,11,14,
   93:14,15,20,        inaccurate            131:2 144:8          20
   22 94:3,5,9,         145:13,16            166:12 170:2        intent
   10,13,16,18          146:3 147:18        Informationdef        165:10,14
   95:24 96:2,9         163:20              ense.com.            intentionally
   97:10,23            inception             120:9                27:1 47:13
   98:14 100:2,         110:15              informed 95:6        interest 72:2
   11 101:5            include              initial               93:19,22
   103:18,20,22         123:22               96:10,12             94:5,9,13,16,
   104:2,24            included             initially             18 100:11
   107:1,15,18,         133:5 162:3          43:20                121:2,20,23
   22 108:1,3,4,                                                  126:20,21
   5,6,14,16,17        incorporation        inject 31:15
                        119:4 120:16        inside 106:21         127:4,5 156:2
   109:18,23                                                     internet
   110:4,9,10,13        130:12              install
                       indebtedness          54:15,17             63:17
   111:5,20,22,
   25 112:1,19,         14:1                installed            interrogatorie
                       independent           45:19 49:20         s 76:6
   23,24 113:5,
   9,15 114:6,          9:14                 50:9 53:23          into 16:24
   10,16 115:5,        Indicating           instruct              30:20 43:1
   7,9 117:17,          14:19 21:10          11:22 43:15          47:9 51:1
   18,22,25             53:9 84:13           84:25 85:8           53:17 58:4
   121:1,2,19,20        90:21                86:6,7 87:17         64:4,16,18
   124:3,7,11          individual            160:21               83:16 88:22
   125:14 126:20        72:8 84:2           instructing           109:8 133:11
   127:4,5,10           96:19 103:20         86:22,23             140:4 143:15
   130:23               166:14 168:9                              164:16,17
                                            instruction
   131:13,14,15        individuals           64:21               invented
   136:6,13,14,         104:6                                     80:18
                                            instructions
   20,21,23,25         induce 164:17         51:1,3 64:11        investigate
   138:10              induced                                    127:10
                                            instructs
   139:10,18            164:8,16             6:16 131:13         investigating
   140:4,19,25         inducing                                   125:19 168:21
                                            instrument
   141:16 143:4,        164:4                14:1                investigation
   10 144:10,13                                                   60:23
                       infer 138:8          insurance
   147:10 149:5,                                                 involved
   11 150:11,16,       Info 131:5,11         13:25
                        148:13                                    75:13 133:8
   17 151:6,11                              intellectual          153:4
   152:10 153:1,       inform 139:5          103:19 104:8,
                                             20 105:15           involvement
   4,12,18 154:2       information                                17:3 72:14,19
   155:17,23            41:2 46:15           106:4,8,14,19
                                             107:17 108:14        95:14,24 96:2
   156:2 157:15,        57:23 58:1,6,
                        11,14,17,20,         110:5 155:4,        involving
   20 158:10,13,                                                  91:20
   14,20 159:5          23 59:16             8,24 156:23
                        60:25 68:4,5,        158:10,11           ira 4:20 7:6
   163:6,7,13,24
                        6 73:9 74:8,         161:14,15,20         11:19 13:6
   164:8,12
                        16 76:9 77:24        162:2,15             17:23 22:21
   165:24 168:3,
                        78:8,9 89:8          163:10,13            28:13 41:9
   12 169:1,15
                        120:10,19            165:11 166:8         44:3 46:6
   171:7 173:2,
                        121:1,9,16           168:15 169:5         48:10 51:11


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 204 of
                                January 51310, 2020                               ·25
   64:4 70:12           22 82:1 83:18        157:16 158:6,        54:11,14,21,
   74:4 87:11           84:20,22             9,10,17 159:3        24 56:4,7,17,
   95:1 100:23          85:5,12,20           160:8,11,18,         21 58:4 59:9,
   144:6 146:25         86:5 87:3,23         23 161:13,20         11 61:10,18,
   171:18 173:2         88:3 89:4            162:12,14,20,        24 62:1 63:17
  Ira's 72:25           91:13,16             25 163:3,18,         64:22 65:11
  IRS 70:6              93:13,21             20 164:15            67:6 68:11
   72:13,18             94:8,18 95:19        165:25 166:4,        70:23 71:2,
   74:22,25             96:11,14             21,22 167:2,5        18,21,24
   75:5,20              97:11,17,23          168:16 169:4         72:24 76:18,
   143:25 144:9,        98:21,23             171:2 172:2,         25 77:14,15
   19 145:10            99:10,23             10 173:24            78:24 79:3
   146:6,9,22           100:7,12             174:19               80:18 81:5,22
   147:7,11,16          101:1 102:2,6       isn't 7:3             82:8,9,19,21
  is 4:8,9 5:2          103:22               28:3 69:14           83:7,17,20,21
   7:1,11 10:6          104:19,25            95:2 98:13           84:1,4,10,14,
   13:4 14:2,4,         105:2,11             116:8                15 85:14,20
   24 17:14             106:6,25            issue 77:4            86:1 87:14
   19:14 20:9,          108:8,9,12,20        85:20 158:10         88:2,5,6
   15,24 21:1,6,        109:7 110:10        issues 12:7,8         89:12,19,20
   13 22:9              111:13 112:9         13:17 88:5           90:18 91:21
   23:14,21             113:6,16,17          160:5                93:13 94:15,
   24:14,18             114:1,6,14,21       it 7:3,12             16 95:2,22
   26:10,13             115:3,4,11           8:25 10:5,14,        96:19 97:18
   27:5,21 28:2,        116:3,5,9            22 12:7 14:2         98:13 100:14
   5,8,10 32:18         117:8 119:1,         15:14,15,16,         101:20 102:8,
   33:3,18,23,25        3,24,25 120:8        19 16:1,2,3,         12,17 103:7
   34:13 37:19          121:5,8,11,          22,23,25 17:2        104:11,19,20
   40:7,9,23            14,23 123:4,         18:2,19,23           105:6,8,10
   41:1,25 42:16        11,14 124:25         19:2,18              106:23,24
   43:18 44:21,         125:1,3              20:14,19             107:3,20,25
   22 45:4 48:14        126:3,12,23          21:15,20             108:12 110:23
   50:5,16 51:21        127:7 128:3,         22:1,3,6,8,          111:14,15,20,
   52:1 54:11,18        4,17 129:11,         20,25 24:17          21 114:5,9
   57:7 59:11,19        15 130:8,11,         25:7 26:10,13        115:18 116:8
   60:23 61:5,8         14 131:4,8,10        28:21 29:22,         118:6 119:4,
   62:12 64:22          133:10,22            24 30:5,9,10,        5,19,25
   66:5,6,24            134:11 136:8,        23 33:24             120:1,2,11,
   67:3,12,17,          14 137:16,21,        34:1,7,18            20,23,24
   19,21 68:14,         23 139:6,13,         35:16 37:2           121:3 122:13
   16,25 69:8,          19 141:16,22         38:4,5 39:1,         123:23 124:25
   13,18 70:6,          142:4,7,25           2,8 40:12            125:1 127:23
   10,13,15             145:7,10,11,         41:10 43:3,22        128:4 131:1,
   71:2,12,24           16,22,24             44:9,12,17,          6,13 132:2,8,
   72:13,17,18,         146:2 147:1,         18,20 45:4,7,        9,13 133:23,
   24,25 73:9,          2,24 149:1           11,12,13             25 134:3,24,
   16,23 75:17          150:2 152:21         46:24 48:7           25 135:1,3,5,
   76:9,11 77:24        155:1,22             49:11 52:18,         7,10,19,21,24
   78:7,8 81:5,         156:1,8,10,23        19,24 53:16          136:6,7,16,19



                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 205 of
                                January 51310, 2020                               ·26
   137:2,13,16,         155:17 156:25       just 6:7 7:6,
   17,22 138:2          160:20 163:2,        12,16 11:19,                K
   139:4,5              5 170:25             20 12:8
   140:2,3,6,8,         172:17               13:16,18            Karp 59:19
   10,12 141:16,       items 130:2           15:15,19 16:2        69:8,18 70:10
   25 143:3,5,14        133:19 148:16        17:11 18:9           72:13,17
   144:18,19,25         165:14               22:21 24:5,7         73:8,19 75:11
   145:2,9,13          its 41:15             25:5 26:3            144:5 146:2,
   146:3 148:18,        42:6 44:20           28:7,21,23,24        5,16 150:20
   21,25 150:12,        73:11,12             29:2,7,24           Karp's 70:11
   14 151:18,19         110:15 126:2,        30:8,19              142:17 143:24
   153:11               11                   31:10,15
                                                                 keep 25:5
   155:12,13,16                              32:21 33:13,
                                                                  30:23 33:16
   156:1,3 157:9                             16,19 34:2,6,
                               J                                  34:24 35:20
   158:10                                    7 35:10,14
                                                                  36:5 57:7
   159:16,19                                 36:16 42:9,21
                       Jamie 60:12                                132:3
   161:8 163:18                              46:7 48:20
   167:2,18            January 4:9           49:17,21            keeping 29:23
   169:9,14,22         Jimmy 60:6            50:10 51:4,          30:22 79:3
   170:20,21           jobs 152:16,          11,18 64:5,         kept 17:2
   171:2,13             20                   12,23,25 65:3        24:4 25:1
   172:2,10            Joe 73:19             66:23 67:15          29:24 30:22
   174:25 175:1         75:5                 68:7 79:2            32:22 33:4
  it's 6:9 10:5        joint 14:2            83:7,16 87:10        34:25 57:6
   12:23 18:22          106:3,7,13,18        88:10 89:19          108:15
   21:15 23:3           171:9                94:14 99:25         key 29:15
   30:4 33:21          Jonathan              103:2 105:20         77:24,25
   41:9 42:10,12        60:15                107:20 108:11        78:7,8,9
   45:15 46:21                               109:9 111:10         101:9,25
                       Jones 19:14                                102:1,2,5
   47:25 49:22         Joseph 69:8,          113:14,22
   51:22 53:2                                114:5 116:13         136:4 137:19,
                        18 142:17                                 22
   54:18 57:20          150:20               117:24 118:6
   59:10,12                                  119:2 120:19        keys 56:12,
                       Judge 171:21          124:25               13,21 98:9,
   67:13 70:8
   75:7 76:15          judgment              127:21,22            14,21 101:15,
   77:25 78:9,          104:14 157:3         128:3,5 132:2        20,22 115:10,
   11,15 81:13          158:15,25            133:4,13,25          15,16,17,20,
   85:8 86:4,11,        163:8                135:4,9              23 116:11,16,
   17,21 87:2,         Julio 4:15            136:16,24            18 117:4,11
   18,22 98:10,         119:1 121:21         137:23,25           kick 119:19
   13 102:22           June 70:6             140:1,2,8           kid 15:8
   103:3,6 119:9       jury 56:12            143:14 144:21       kids 9:10
   123:2 126:11,        98:22 99:3           148:8 153:1         kind 12:8,9
   25 127:8,22          100:7,8              154:10 157:4         65:24 66:14
   133:17 134:18        104:18,19            159:22 162:11        89:13 108:25
   136:1 137:25         117:22,25            167:10,15            116:7 151:19
   139:14 140:1         122:24,25            169:20               153:10
   142:15 147:18        123:2 125:2,         170:14,17           Kirsten
   148:1 150:5          22 157:15                                 59:10,11


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 206 of
                                January 51310, 2020                               ·27
  kitchen 15:1          12,13,14,17          86:19 87:2          knowing
   97:11                133:22               89:6,7,13            148:24 150:10
  Kleiman 4:20,         136:16,24            92:2,8,10           knowingly
   25 6:5 7:18,         138:20 140:3         93:3,12 96:6         165:9,13
   21,22 9:17           152:5 174:18         97:3 98:12,18       knowledge
   13:13,14,23         know 5:17             99:20 100:6,         70:14 83:8
   23:10 26:3           6:19,20,22           10,11 101:3,         92:19 144:7
   32:16 33:3           8:6,15,19,20         11,16 102:2,         145:11,12,14
   35:10 40:16          9:14,19 11:25        5,9,15,20            146:5,10
   41:2 42:3            13:4,14 14:5         103:4,5,7            166:10,15,22
   47:8 49:22           15:14 17:14,         106:17,21,25         167:3,11,13,
   63:25 64:1           16 18:1              107:13,20,21         19,21,25
   65:14 70:12          19:11,17             108:15,21            168:7,14
   71:8 74:23           20:12 21:3           109:3,20,22,         169:19
   75:21 76:21          26:7,10,13           23 110:3,7,12       known 69:20
   77:25 78:7           29:3,8,10,12,        111:1 112:3,         170:25 171:2
   79:8,14 80:1,        14,15,17,19,         13,15 113:13,       knows 95:20
   8 82:2,11            22 30:1,4,5,         16,20,24,25
                                             114:2,19,22,        Kurick 59:22
   83:9 85:22           11 31:12
   92:19 97:17          32:11 33:5,          24,25 115:6         Kush 66:25
                                             116:6,9              67:8,17
   102:18 110:15        19,24 37:21,
   114:4 115:2          24,25 38:7           117:24 120:24        170:11
   118:19 119:9         48:19 50:5,8,        121:4,13,17,
   120:2 121:23         9,13,19 51:25        18 122:12,18,               L
   129:5,11             52:7 53:6            20,24 125:3,
   131:21,22            54:17 55:22          10 126:15,23        Lane 129:19
   132:18,21            56:16,19,20,         127:6 128:1,        laptop 45:8,
   133:1,17             23 57:1,11,13        3,4,11               12
   136:9,14             58:10,13,16,         132:10,12           Large 4:5
   137:7 138:10         19,22,25             133:13 134:24       last 10:1
   139:8 140:12         59:3,18,19,          135:13               25:13,22
   141:4 142:6,7        22,25 60:3,6,        136:17,22            26:22 37:16
   143:7,24             9,12,15,18           138:7 144:2          40:1,14,24
   149:8,12             61:20 62:1,3,        147:15,23            67:5 70:13,20
   152:1 153:3,         4,8,11,23,24         148:20 150:18        72:21 75:17
   14 164:25            63:1,5,11,14,        152:1,16,22,         76:7,13 87:21
   165:24 166:1,        16,20 65:13,         24 153:3,6,          119:17 141:2,
   11 171:18,20         19,21,24             13,16,19             3,10,22 142:3
   173:23 174:13        66:2,3,4,8,          155:21 156:1         151:8 154:2
  Kleiman's             10,14,16             157:17 158:8,       late 124:3
   23:13 26:4           68:3,7,19            12 159:8,13,
                                             15,20,25            later 38:12
   53:15 55:21          69:11,16
                        71:20 72:4,5,        160:1,3,4,14,       law 70:10,11
   56:12 62:9,
   13,21 68:8           7,10,12 78:1,        15 161:8,18         laws 147:15
   77:22 134:18         13 79:4,7,10,        162:9,11,12,        lawsuit 38:15
   140:13 149:11        22 81:9 82:13        18,25 163:1,         39:3,21,22,23
  knew 12:12,18         83:19,25             16,21 164:19         42:21,23
   61:24 62:15          84:1,9,11,20,        165:2,8,18           43:7,8,14,18,
   107:20 132:8,        22 85:3,4,14         170:13 174:4         21 48:5,9
                                                                  91:16 153:6,7


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 207 of
                                January 51310, 2020                               ·28
  lawsuits             legitimate            15:2,8,13,15,       litigation
   153:3                85:14                17 16:3 17:19        33:5,6 51:13,
  lawyer 39:3,         lender 65:25          18:11 19:2,5         17 75:9
   5,7,10 40:8         Leon 4:10             20:17 25:16          173:24
   69:8,10             Leonard 13:14         27:11,23,24,        little 7:8
   144:15,18           less 88:3             25 28:1 30:1         12:18 14:4
   145:4,6,16,21                             31:4,10,11           84:17 112:17
                       let 6:19,20
  lawyers 40:11                              33:17,19             144:25 145:1,
                        11:16 23:23          34:11,20,22
   53:18 64:5,6,        24:7 30:20                                13
   16,19,20 83:2                             35:14,15,16         live 9:17
                        31:13,15 42:1        37:9 38:19
   174:8                45:12 62:16                              lived 10:2,9,
  leads 168:2                                44:25 45:18          13 19:3 97:4
                        64:8,13,14,21        48:8 52:19
  Leaf 65:20,22         71:21 82:17                               129:21
   66:6                                      53:4,23,24,25       living 9:23,
                        83:2 90:1            54:2 56:4,5
  learn 61:18,          101:5 103:21                              24 26:15
                                             65:2,24 69:12        27:24 28:12,
   21 67:16             122:5 132:11         75:1 86:15
   93:10 152:4,7        134:24 140:18                             23
                                             93:14 97:10
  learned 61:14         144:25 158:9         107:11 111:15       LLC 132:11
   67:18 68:9           159:19                                    136:25 144:6
                                             116:7 117:20
   72:14,18             160:15,19            118:8,9              148:19 149:17
   95:23 96:2           164:7                                    loading 44:25
                                             119:21 137:17
   152:6               Let's 9:21            142:11 151:7        loan 65:20
  least 31:4            38:23 83:6           152:19 157:8         66:13,16
   55:14 79:21          87:4 105:22          171:9,12            loaned 151:6
   80:2,19 81:2         108:19 126:25       liked 35:1           locate 64:1
   99:11 143:4          137:15 154:22                             89:24 173:3,8
                        165:19              limited 70:15
   157:8,9                                                       located 89:1,
   170:19              letter 15:15         line 23:23
                                             27:9 47:22           4,17 110:6
  leave 11:17           16:3 70:5                                locked 137:19
                        72:12,17             70:11 83:18
   108:5 140:22                                                  log 45:13
                        75:3,4,6,8,          116:25
   151:18 161:8                                                   76:25 108:17
                        11,13,20            lines 15:15
  leaves 13:14                               16:3                login 45:2
  led 133:4,7           131:4,8,13
                        143:25 145:4        link 52:19,24        logo 124:16
   142:12                                                         130:24
                        146:6,9,12,         list 79:17
  left 125:4                                 119:18 143:3        London 26:15
   130:14,23            14,23,24
                        147:10,11           listed               long 11:11
  legal 69:22                                                     25:7 35:4
                       letters 29:20         110:23,25
   71:14 82:4                                111:7 121:12         69:20 78:24
   83:11,23             30:5 74:22,25
                        147:1,7              126:7 130:9,         87:13 93:16,
   91:25 92:6                                11 148:12            19,22 94:4,13
   99:6 104:21         Levy 4:3
                       lie 74:4              165:15               110:8 152:25
   137:6,9
   145:24 160:5,       lied 26:25           listen 5:11,         look 15:17
                                             15,16                24:7 25:14
   6 161:16,22         liens 71:1
   162:7,16                                 lists 71:18,          26:4 40:13
                       like 9:23,25                               44:25 46:12
   163:15 165:16        10:11 11:11          21
   166:5 169:8                              litigating            67:5 79:11
                        12:7,10                                   111:15,21
                        13:16,18             125:18 168:24
                                                                  117:20 118:7,


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 208 of
                                January 51310, 2020                               ·29
   9 126:1,15          magazines             116:10 122:3,       Mcgregor 60:9
   132:8 136:4          34:20,23 35:1        9 125:19            me 6:9,19,20
   156:12              mail 95:1             168:22               7:5,12,17,20
   157:13,16            132:23 133:2,       March 76:15           8:3 12:5,10,
   173:10               24 135:17            92:25                13 14:17
  looked 10:5           136:4,6,15,         mark 66:24            16:2,10,13,
   15:13,15 16:2        18,19 138:1,3        116:13 149:21        19,25 17:5,
   29:23 30:21         mailbox 130:1        marked 13:2           11,12 18:16
   38:19                131:21,22,23,        24:12 27:3           20:17 21:23
  looking 45:18         24,25 132:4          40:5,9 52:5          22:20 23:23
   133:11               133:10,14,18,        57:15 66:20          24:7 29:6
  looks 30:1            20 134:19,23         69:5 76:3            30:20 31:13,
  lot 5:7 13:17         135:2,23             88:8 119:7           15 36:22 39:2
   48:19 52:7           136:14 137:2,        129:3 130:5          42:1 44:15
   68:3,5 78:22         12,17,18,20          134:5 149:23         45:12 46:4
   88:3 122:18,         148:12,15           market 73:11          48:25 49:23
   21,22 124:23         149:11,12           marking 12:21         52:19,22,24
   125:23 140:4,       mailing               57:17 69:7           53:2 59:15
   7 171:1              130:12 131:6         76:5 88:10           62:16 64:2,8,
   173:23              maintained            129:6 134:7          13,14,21
  lots 141:9            40:17 41:3                                68:11 71:21
                                            matched 96:20         80:22,23
  lying 125:1          make 42:1,13,        matter 123:25
                        14 43:24 44:5                             82:17 83:2,5,
  Lynn 118:19                                172:14               14 84:21
   120:5,6,22           87:20,21            Matthew 39:8
                        99:18 100:14                              85:7,13 86:3,
   121:8,15,22,                             may 5:23,24           17 87:1,12,22
   23,24 126:20         109:21 113:1         6:3,24 8:17
                        114:7 145:15                              89:11 90:1,10
   127:3,7                                   28:18 29:23,         94:10,14,15
   129:12 174:14        160:21               24 30:21,22          96:15,19
  Lynn's 120:12        makes 7:12            34:16 36:11          101:5 102:24
  Lynnwright@           54:6 133:25          38:19 49:19          103:21 104:24
  informationdef       making 24:19          52:19,24             105:17 107:1
  ense.com.             42:11 128:9          53:22,23             109:23 111:20
   119:11               147:16               72:19 73:13          117:17 118:1,
                       maliciously           76:25 77:25          6 120:20
                        161:5                79:8,22 93:8         123:7 124:22
          M
                       man 123:10            95:1,7,14,23         125:14,25
  made 10:3             139:8                111:8 117:14         126:16 127:2,
   24:20 36:11,        manager 71:22         131:14 134:21        15 132:11
   19 42:18 43:6        119:21 121:12        141:12,17            134:24 135:21
   71:2 76:23          managers              144:8 145:8          136:7 137:4,
   87:20,22             129:13               150:22 170:9         25 138:1,2,11
   112:15 113:15       managing             maybe 9:25            139:3 140:8,
   114:13,15            71:19,25             18:1 21:17,19        17,18 141:23
   126:4,10,12          119:23 121:12        33:19 39:25          142:10 143:4
   127:8 147:19         127:13 129:13        48:8,17,19           151:5,14
   163:24 164:15       many 10:10            50:1,15 55:4         155:19 158:9,
  Magazine 67:1         12:2 37:14,25        65:8,18 66:9         12 159:5,19,
                        48:16,23             152:20 170:12        20,25 160:8,


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 209 of
                                January 51310, 2020                               ·30
   13 164:7,11          138:24               100:21              minutes 9:25
   166:12,13,20,       membership           military              10:2,4,5,9,10
   25 167:9             174:15               19:19                88:2 171:13
   168:2,10,13,        memories             million 61:3,        misappropriate
   20 169:9             141:7,9 142:3        5 96:10,12          d 161:5
   170:15              memory 68:2,          97:20 125:13        mischaracteriz
  mean 10:11            15,17 139:2          147:3               es 32:23
   15:14,22             140:1,16            millions              36:14 39:13
   16:6,22 24:20        141:22 142:3         122:24               41:16 50:2
   25:16 34:10          143:12,13            123:23,25            98:24
   35:14 49:7          men 94:4              124:2               misled 74:7
   68:3 90:6           mention 10:20        mind 7:3 24:9        misrepresentat
   100:1 108:8          17:1 18:19           27:23 87:13         ions 147:16
   109:25 115:16        124:8,12             105:23 143:17       missed 5:14
   124:3 125:7          151:11,16,18         156:16
   128:3,11                                                      misstated
                        162:22              mine 34:2             64:22
   137:18 139:2                              91:13 124:5
   143:3 149:5         mentioned                                 mistake
                        10:19 16:25         mined 80:10,          36:11,20,25
   152:17 171:5
                        17:14 18:18          13,15 81:6,25       mistaken
  meaning 18:10         19:2,4,23            83:21 84:4           67:22
  means 53:7            20:8 31:23           89:18 91:17,
   54:25 119:20,                                                 mistakes
                        32:2 59:14           21 92:5              24:19,20
   22                   75:23 94:21,         96:10,12
  meant 28:1,                                                    mom 8:18
                        23 112:4             97:20 99:9,21        14:21
   18,25 133:11         141:20 151:3         111:25 112:22
   142:7 160:13         161:13 171:21        115:11 117:5        moment 28:11
   168:2                                     124:23 155:11        38:2 67:15
                       mentioning                                 107:5 125:24
  medical 11:13         140:9 151:5          166:8,18,23
   12:7,12 93:1                              167:6 171:1          171:20
                        153:9
   107:23 108:2,                             172:5               monetary
                       mentions                                   158:16 159:2
   9                    151:11              mining 80:18
  medication                                 88:25 89:9,14       monetizing
                       met 92:14                                  41:14 42:4
   6:23,25              94:3 152:21          104:13 106:3,
  meet 92:19                                 7,14,18,22          money 15:9,11
                       meter 169:20                               16:15,18,21
   134:24              metered 157:3         107:17
  meeting                                    108:13,17,19,        17:19 18:11
                        169:17                                    19:5,24 20:9,
   39:20,24                                  20,23,24,25
                       methods 90:2,         109:1,4,5,8          15,16 21:1
  member 40:18          25 161:10
   41:4 71:10,                               110:5,6              22:9 86:15
                       MGR 119:18,20         115:13 157:1         93:21 94:6,9,
   12,13,19,25
   110:16,17,18,       MGRM 119:18,          166:16 167:3,        11,13,18
   23 111:12,17         22                   12,19 168:2,         96:15,23
   119:23 121:12       Miami 11:7            4,7,10 169:14        109:21 124:7,
   126:8 127:13,        93:14 107:19         172:21               14 140:4,7
   19 149:2,4,9         108:14 110:4        minor 73:13           144:11 147:13
                       might 7:16           minute 13:7           150:14 151:4,
  members                                                         6,9 154:20
   110:24 111:7         37:22 48:17          87:21 143:17
                        56:5 66:17                                168:1,5,8
   115:9 129:13
                        82:5 89:19


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 210 of
                                January 51310, 2020                               ·31
  month-year-old        10:25 11:2,5,        8,9,10,12,13,        122:5,7
   14:14                6,19,20,24           22,23,25 65:5        128:5,7,8,11,
  months 48:8           12:1,20,22,23        66:7,11,21           12,14,15,17,
   90:10 97:11          13:3,6,9             67:8,17 69:2,        19,22,23
   151:8                15:18,19,21,         3,6,15,17            129:4,5 130:6
  more 7:12             24 16:5,7            70:2,4,8,11,         134:6,8,9,10
   9:14 38:4,6          17:7,9,20,23,        17,19 71:4,6,        142:14,16
   42:12 68:3           25 18:1,4,6,         14,17 72:13,         143:17,19,23,
   79:7 90:18           8,13,14 19:7,        17 73:5,7,8,         24 144:1,2,3,
   114:20 150:10        8 20:1,2,3,5,        17,20,25             4,5,20,23,24
   157:10,12            7,11,13 21:2,        74:3,14,15,          145:3,17,20,
   160:18 163:5         5,21,24              19,21 75:11,         21,24 146:1,
   170:20,21            22:21,24             15,16 76:4           2,4,5,16,25
   171:1                23:21,23,24          78:12,14,16,         147:6,25
  morning 4:8,          24:2,6,10,13         17 80:4,6            148:1,3
   25 5:1               25:21,23             81:1,4,8,10,         149:20,24
  mortgage              26:2,3 27:4          15,19,23,24          159:10,12,13,
   62:24 71:1           28:13,15             82:3,6,16,22         15,16,18,21,
                        30:12,14,18          83:11,15,23          24 160:2,4,9,
  mortgaged             31:15,22             84:3,6,7,19,         10,18,20,21,
   73:11                32:10,12,16,         21,24 85:2,          23 161:1,16,
  most 10:14            23,24 33:1,2,        10,12,15,17,         19,22 162:1,
   33:17 34:8           3,7,9,12,14          18,22,24             7,10,16,19
   63:2 78:3            35:2,4,9,10,         86:2,4,5,7,          163:14,17
   123:14               23,24 36:1,6,        10,11,12,14,         164:10,13
  mostly 152:17         9,14,18,21           19,23,25             165:16,19,23,
  mother 8:17           37:1 38:17,22        87:1,4,10,16         24 166:5,9
  motion 42:13,         39:4,13,17           88:1,9 90:12,        167:20,23
   14 85:16             40:6,20,21           16 91:2,4,5,         169:7,11
   87:25                41:9,11,16,          7,18,22,25           171:11,12,19,
  motorcycle            19,21,25             92:3,6,11            20,24 172:16,
   150:24               42:1,8,14,15,        96:4,7 98:16,        17,19,23
  Mount 83:21           24 43:5,15,23        19,24 99:2,6,        173:1,7,9,12,
   84:4                 44:2,4,9,13          12 100:16,18,        14,23 174:2,
  mouth 93:5            45:3,9 46:6,         22,24 101:2,         3,6,7,10,12,
  move 64:24            10 47:8              4,12,13              13,20,22,24,
   100:14,25            48:10,11,13          102:3,7,10,          25 175:1
   114:20               49:2,4,6,9,22        11,14,16,19,        much 8:13,19
                        50:2,4,18,20,        21,23 103:1,         13:15,19 25:9
  moved 9:19
   10:15 99:21,         25 51:7,11,16        14,16,17             33:23,25
                        52:6 53:16,20        104:10,16,21         65:12 84:18,
   24,25 100:3,9
   113:4,7 171:3        55:10,13             105:1,3,7,9,         20,22 86:14,
                        56:14,18,22,         11,13,17,19,         15 87:12
  moving 42:9           24 57:12,16          21,22,24
   99:23 113:8                                                    90:11,22
                        58:3,8 59:19,        106:1 114:4,         124:6 157:12,
  Mr 4:13,15,           22,25 60:6           18,23 115:2          17 170:18,23
   16,24,25 6:3,        61:3,4 62:17,        116:13,17,23,
   5,6 7:6,10                                                    multiple
                        19 63:7,10,          24,25 117:2          114:19 116:3
   8:8,9,11,12,         19,21 64:4,7,        119:1,8
   14 9:4,6                                                       169:24,25


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 211 of
                                January 51310, 2020                               ·32
  my 5:2 7:3,                                36:7 43:24           44:2,7 45:3,
   19,21 12:11                 N             44:5 53:10           12,24 46:4,
   13:15,17,24                               54:1 55:5,11         14,17 47:7,15
   14:13,21,25         Nakamoto              59:14 75:2           48:10 52:4
   15:1,9 16:21         99:18 100:12         77:6 79:19           53:11 55:6,12
   21:25 24:9          name 5:18             82:10 83:8           56:10 57:14
   25:4 27:14,23        19:12,14             89:22 94:21,         59:9,21,24
   28:5 29:7            54:13 59:6,8,        23 96:1 98:2         60:2,5,8,11,
   31:1,13 34:2         11 120:6,8           99:21,24             14,17,20
   39:16 42:23          125:15 126:17        100:3,9              62:1,11,21
   47:22 49:13          127:16 152:23        101:15 113:4,        65:23 66:18,
   57:9 62:16           170:12               7 124:15             19 69:4 70:23
   64:2,21,23                                130:21 131:25        71:2 73:2,8
                       narrow 114:5
   67:10 69:11,                              135:24,25            74:6 75:1
   12 73:23            nearing 93:2          136:1,2              76:2,13 77:6,
   75:6,14 76:14       necessarily           140:18 148:6         9,23 78:19
   78:5,6 80:22         100:17 110:12        149:3,7 152:5        79:6,10,21
   88:14 90:6,8        necessary            new 53:7              82:20 85:1
   95:4,18,19,21        31:21                130:16,25            86:3 87:17
   97:10,11            need 6:9,12,          131:2                88:7 89:25
   99:10 114:4,         15,18,19 13:6       news 15:6             92:16,18
   5,21 115:2,3,        21:18 26:17          24:18                94:1,22,24
   4 121:19             33:5 35:2           next 14:15,20         96:24 97:15
   123:6,15             50:5 77:16           20:20 79:22,         98:20 100:22
   125:4,16             78:5,18              23 80:24             103:2 105:14
   126:8 127:12         84:19,22             104:4 106:2,         109:6 111:4
   129:21 132:13        85:3,4,10,14         6,17 107:15          112:5,6,16
   133:8,16             98:21 111:7          115:7 151:7          113:21 114:2,
   135:21               113:14,16            158:20 161:9         25 117:21
   137:17,18            114:4 116:20         164:7                118:7 119:6
   141:22 142:12        121:18 123:3,                             121:20 122:1
                                            Nguyen 58:20
   143:12,14            16 128:1                                  123:6 124:16
                                             60:6
   146:11,13,24         135:1,5 146:3                             125:16 126:2,
                        149:7 155:21        night 28:8
   150:10 151:9                                                   19 127:20
   155:9,21,22          159:8 174:25        no 5:16 6:2,          129:2 130:4
   156:9,10,19,         175:1                14,25 8:3,13,        132:5,24
   24 158:8,12         needed 25:1           22 9:15 11:9         133:11 134:4
   159:5,8,20,25        69:22 134:19         12:16 13:1           135:1,9,18,24
   160:12 161:12        136:5                14:7,21 15:11        136:10 137:8,
   164:11,14                                 16:16,22             25 138:22
                       needs 24:4
   167:10,13,21                              17:23 18:6,13        139:2,20,22
                        44:19
   168:10                                    19:7,13 20:1,        140:8 142:20
                       nervous 7:12          4 22:10,13,
  myself 14:13          24:19                                     144:6,7
                                             16,23 23:1,5,        145:8,11,12
  mysterious           never 10:19,          12,15 24:9,11
   24:18                20,23 12:4,12                             146:11 147:2,
                                             27:2 29:14,          9 149:5,22
                        16:23 17:18          16,18 32:4,8
                        18:3,10,25                                151:23 152:3,
                                             33:7 37:7            7 153:5,20,
                        19:4,22,23           39:6 40:3,4,
                        20:8,11,19                                22,25 154:15,
                                             20 41:9 43:13


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 212 of
                                January 51310, 2020                               ·33
   18,21 156:2,         112:7,12,24         numerous              173:7,12
   17,21 158:2          113:8,10,17,         104:6                174:10,20
   160:18 165:5         18 114:18                                objectionable
   167:3 168:5          115:2,3                                   160:7
                                                    O
   172:14 174:5,        116:19                                   objections
   22                   118:16,24           object 6:15           87:23 160:7
  nobody 105:9          121:11               11:21 82:17         obligation
   123:8,9,20           125:16,24            105:18 160:9         74:10 137:6,9
  none 20:23            126:24 127:3,        174:2,6             obligations
   77:20 96:25          6,10 128:13,                              73:12
                                            objecting
   97:6 123:9           17,20 131:14
                                             160:8,10            obtained
   155:12 171:2         135:1,16
                        137:25 140:1        objection 8:8         43:20 107:8
  normally                                   9:4 10:25            126:13 158:16
   85:19                145:24 146:1,
                        8,10 150:13          11:5,19 15:18        159:4
  Northlake                                  16:5 17:7,20        obvious 83:7
   130:10               153:25 156:4,
                        9,12 160:7,          21:2,21 24:2        obviously
  not 6:3,17                                 32:10,23             88:2 101:6
                        20,22 164:24
   8:13 11:22           166:21 173:6         33:7,12 35:23        137:21
   19:10 24:5,22                             36:6,14,21          occasions
   27:1,25 28:5,       Notary 4:4
                                             38:17 39:13          65:1
   22 29:6,10,25       note 151:19           41:16 44:2,9
                       nothing 20:3                              occupation
   32:1,9 33:5                               45:3 49:2,6          54:6
   34:4,18              82:19 89:16          50:2,18 55:10
                        125:5 140:2                              occurred 73:2
   35:11,15,16,                              56:14,22
   19 37:19            noticed 10:3                               106:22 120:25
                                             57:12 58:3
   43:2,15,17           55:11                63:7,19 66:7        occurring
   46:4 49:22,24       notify 137:4          69:2,15 70:2,        109:23
   54:22 56:4,12       now 10:6 16:6         17 71:4,14          October
   57:20 59:10,         25:18 26:22          73:5,17,25           130:18
   12 61:16 62:7        30:1 32:22           74:14,19            odd 20:14
   64:4,20 68:6         41:12 49:13,         75:15 78:12,        of 4:5,9 7:3,
   69:10 72:25          23,25 62:8,15        16 80:4 81:1,        5,9 8:15,18,
   73:2,14 77:1         68:4,5 84:12         8,15,23 82:3,        20 11:11,12
   79:1,21 81:20        97:23,24             16 83:11,23          12:8 13:17,24
   82:20 83:9,          98:23 99:13          84:6,19 87:16        15:12 16:2,23
   16,18,19             117:23 120:19        91:18,25 92:6        19:10,16,20
   84:24,25             121:8 124:24         96:4 98:16,24        20:20,23
   85:2,6,8,9           143:5                99:6 100:16          21:13,15,16
   86:5,6,8,11,        number 4:11           101:2,12             24:7,21,24,25
   16,17,22,23          38:3 61:5            102:3,10,14,         26:8,14,23
   87:2,13,17,22        68:23 79:12          19,23 104:10,        27:15,19,24
   90:24 92:21,         83:6,20 90:15        21 105:3,8,18        28:12 29:9,
   23 93:13             112:10 144:1         160:8,21             20,24 30:4,8,
   94:14 97:1,2,       numbered              161:16,22            24 31:1 32:7,
   4 100:17             57:20                162:7,16             19 33:17,25
   103:3,6                                   163:14 164:10        34:1,2,11,15
                       numbers 29:20
   107:14 108:10        30:4                 165:16 166:5         35:4,20,21
   109:4 110:12,                             167:20 169:7         36:12,24
   24 111:7,14                               172:16,23            39:1,16


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 213 of
                                January 51310, 2020                               ·34
   40:14,18             9,10,25              164:3 165:12         18 104:17
   41:4,15 42:3,        116:7,14             166:4,10,15          105:21,24
   6,11 43:18           117:17,19,22,        167:3,5,12,19        108:7 111:9,
   44:15 45:6           25 118:2,9,          168:7,14,19          24 114:5
   46:24 47:10,         16,20,22             169:14,17,18,        115:3 121:7
   16,19 48:9,          119:3,17             19,21 170:13,        122:10 127:1
   17,19 49:3,          120:11,15,16,        25 171:2             128:15 129:14
   17,23 52:7           23,24 121:5,         172:11,21            140:24 148:5
   54:11 55:16          16 122:9,14,         173:23 174:8,        149:19 150:1
   57:8 61:6            18,21,22,24          13                   154:23 158:21
   63:2,24,25           123:6,9,14,         off 25:24             159:16 160:10
   64:1 65:3,22,        23,25 124:2,         30:15 35:6           161:3 163:23
   24 66:8,14,          17,20,23             63:12,18             164:21 172:17
   22,23 67:3,11        125:7,14,16,         68:24 87:4,6,       old 8:1 34:21
   68:5,10,24           17,23 126:6,         7,10 89:8            35:12,17
   70:5,12 71:7,        14,21 127:9,         103:14,15            97:11
   10,12,13,19          11,17,18,19,         125:16 128:1,       older 7:19,21
   73:1,11 74:23        21 129:16,17,        24 143:20            8:3
   75:22,23 76:8        18,23 130:1,         165:20 171:15       oldest 13:15,
   77:13,20             2,12,16,22,          174:23               17
   78:1,10,20,22        23,25 131:2,        offered 54:2         omissions
   79:16,21             13,20,21,22         offhand 90:24         164:3,5
   80:1,2,7,14,         132:2,20,21,         107:14              on 5:11,14
   16,19 81:2,12        22,25 133:1,        office 27:25
   82:9 84:10           17,22 135:20                              6:20,23 10:6
                                             28:2,5 129:17        11:10,19
   85:4,7,23            136:8,9,13,
   87:3,18,22,          15,17 137:4,7       officer               14:3,21,24
   23,24 88:24,         138:11,15,17,        152:25               15:2,6 16:2
   25 89:1,8,11,        20,23 139:2,        often 19:17           19:19,24
                                             50:10                20:9,15,16,
   13 90:2,12,          10 140:4,7,
   19,25 91:16,         11,12 141:9,        oh 20:21              18,22,25 21:6
                                             160:4                22:9 24:9,14
   23 92:21,23          22 142:6,17,
   93:1,5,11,16,        22 143:3,4,6,       okay 13:22            26:1 29:20,
                                             14:4 19:1            22,24 30:9,17
   21 94:6,9,13,        14 144:7
   18 96:10,25          145:11,14            27:8 37:18           35:8 42:8,13
                                             40:15 41:6           43:18 44:19,
   97:1,6,22            146:8,15
   98:2,5,11            147:22 148:18        42:13 47:21          25 45:20,22
                                             50:15 51:20          46:18,21 47:1
   99:11 100:14         149:2,4,5,8,9
   101:22               150:12,18            52:3 57:22           50:14,17 53:7
                                             60:22 66:1           54:15 55:8,
   102:17,18            151:19
   103:24 104:1,        152:16,23            67:7 70:7,9,         12,20 56:13,
   17,24 105:14         153:3,10,14,         22 71:23             16 57:3,8,10
   106:3,7,13,          23 155:5,12,         72:11,23             64:25 65:13,
   18,21 107:1,         13,15 156:6,         73:15 74:20          19 66:3,9,13,
   3,24 108:8,25        11,16 157:1,         76:14 78:6           17 69:13,25
   110:1,14,16          6,15 158:13,         79:18 80:23          70:12,20
   111:3,6,20           16 159:1,24          85:17 88:18,         71:1,18,22
   112:1,5,23           162:14,21            21 90:4 92:13        72:17,21
   114:3 115:1,         163:1,3,5,9          93:18 94:7           73:21 75:11,
                                             96:17 103:13,        17 76:7,12


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 214 of
                                January 51310, 2020                               ·35
   77:25 78:9           78:1,2,9,10,         87:11                149:6 151:18
   84:21 85:18          23 79:2             oppose 88:2           155:2,23,24
   86:10,20,25          88:19,24            or 4:21 6:13,         158:10 159:2,
   87:9 88:15,22        90:17 94:12          14 9:25 10:9,        21 160:21
   92:25 93:23          95:6 100:14          23 11:16             161:6 164:3,
   94:10,25             101:22 107:10        13:24 17:19          22,24 166:17,
   96:14,23             112:11 113:16        18:11,22             19 167:1
   100:5 102:8,         114:5,20             19:5,24 20:9,        169:13 170:1
   12,17 103:8,         115:20 116:5         10,15,23 25:5        171:13
   9,16 105:10          118:24 123:16        28:21 30:22         order 77:7,21
   107:5,22             125:22 133:22        31:11 32:6           165:25 170:14
   109:7,15             139:10 142:24        34:11,22             171:21
   110:5,19,20,         143:6 146:12         35:12,16,20         originally
   25 111:7,10          150:16 170:12        41:9,13,14,          84:1 90:15
   112:22 114:20       ones 49:20            15,23 42:6          originated
   116:13,19,21         118:21               43:7 46:12,          92:9 104:13
   117:8 119:12,       ongoing 60:24         15,18 48:18         other 8:19
   14 126:7,21          79:16                49:7 52:19           66:15 73:13
   127:12 128:10       online 7:5            53:25 56:12          78:11,25 79:4
   129:1,8,17           10:4,6               57:4,8 61:18         82:11 96:21
   130:9,11,14         only 11:15            62:21 64:19          111:11 112:5
   131:8 134:21         12:6 20:14           65:18,20 66:9        115:23 118:9
   137:15               45:6 54:2            67:2,19 68:6         123:11 124:17
   138:12,25            55:15 57:6           71:12 75:2,          134:2 136:17
   139:7,13,19          67:11 70:14          21,25 77:1,          138:24
   140:9,13,14          71:18,21             21,24 78:10          152:16,20
   141:14,17,23,        73:10 78:20          79:1,14 80:1,        157:4 163:25
   25 142:4,7,25        93:12 94:17          7,25 82:11,20        167:1,5,8,10,
   143:7,8,13,22        97:16 105:16         83:2,7,9,17,         24,25 170:5
   144:10,20            110:16,17,18,        19 84:1,2
   145:6 146:6,                                                  otherwise
                        23 111:12,17         91:16,17,21          31:18 41:14
   13 147:12            112:3 123:4,         95:2 96:22
   148:6 149:4                                                    42:5 46:12
                        11 126:8             98:7 109:4,13        134:25 147:2
   154:12,13,16,        133:9,20,22,         110:15 113:17
   20 155:2                                                       148:7
                        25 134:2             115:16,17           our 6:12
   158:23 164:4,        135:7,9 139:3        119:18,19
   8,22 165:22                                                    87:24 156:20
                        140:6 141:16         121:11,12            157:20
   166:21 168:16        157:16 160:7         122:14,15,23
   170:14 171:17                             123:10,12           out 11:16
                       open 71:7                                  13:14 16:1
   174:8                                     124:13 125:2,
                        73:3 101:20,                              30:5 32:20,21
  once 16:10            23 137:19            13 126:24
   19:22 36:22                               127:10 132:21        36:10,11,13,
   44:11 108:5         opened 73:8                                16,24 45:11,
                                             134:19
   143:14 151:6        opening               135:16,21            14 49:15
  one 5:15,16           137:17               138:15               65:2,6 68:20
   10:14 14:21         operating             140:22,24            69:25 79:3,8
   38:4 45:6,11         45:20 126:2          144:6,7,8            86:12 88:4
   54:11 65:7           132:13               145:15,22            93:1,11 95:4,
   66:22 75:7          opportunity           147:2 148:7          13,18,19 96:1
                                                                  98:5 118:3


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 215 of
                                January 51310, 2020                               ·36
   122:24 125:23       page 13:10,20         20,22 90:2           172:3,5,7,12,
   132:9 137:16         27:7 47:19           91:8 92:12,24        21
   139:24 141:25        49:13 57:21          93:17 94:1,25       partnership's
   142:2,7,18           60:21 70:20          96:8 103:10,         156:20 170:23
   145:2 150:24         72:22 75:17          11,12,18            Paschal 4:13,
   155:14 170:22        76:7,13,17           106:2,10             24 6:6 7:10
  Outside 167:5         79:11 88:22          111:23 112:20        8:9,12,14 9:6
  outstanding           93:25 119:17         118:17 126:1         11:2,6,20,24
   71:1 73:12           130:8,22,23          147:21 148:2,        12:1,20,23
  over 6:9 16:2         134:16,21            4 149:18             13:3,9 15:19,
   31:11,20,25          144:5 149:25         151:15 154:22        24 16:7 17:9,
   32:2,7,9 34:6        158:20               158:20 161:2,        25 18:4,8,14
   66:23 67:23         pages 76:12           9 162:20             19:8 20:2,5,
   80:8 82:15           118:18               163:22 164:7,        7,11,13 21:5,
   83:10,22 84:8       Paige 17:14           20                   24 22:24
   96:10,12             18:10 37:12         paragraphs            23:23,24
   97:25 98:4,23        38:1,8,12            94:2                 24:6,10,13
   99:5 121:24          39:4,5,9,12,        parents 8:7,          25:21 26:2
   134:24 137:22        18 40:8,11           10,21,24 34:2        27:4 28:15
   149:6 154:4          41:13,23            part 10:14            30:12,18
   156:11,16,19         42:19 43:8,12        34:8 121:5,16        31:22 32:12,
  overwriting           57:23 58:1,9         137:4 162:14         24 33:2,9,14
   52:15 53:3           61:15 95:8,9        participate           35:2,9,24
  own 9:15 15:9         132:14,17,21         144:13               36:1,9,18
   16:18,21             134:12 135:6,       participation         37:1 38:22
   20:16 75:6           14 136:3             91:19,20             39:17 40:6,21
   84:16 94:11          138:5,15            particular            41:11,19,25
   96:15 115:23        Palm 9:24             146:19               42:8,15 43:5,
   126:18 144:8         152:18                                    23 44:4,13
                                            parties 41:15
   146:11,13,24        paper 29:25                                45:9 46:10
                                             42:7                 48:11,13
   155:3,7              30:8,9 34:10,       partition
   168:1,5,8            15,16,17                                  49:4,9 50:4,
                                             57:10                20 51:7,16
  owned 68:23           52:11 57:8
                                            partitions            52:6 53:20
   84:1 115:24         papers 24:1,          55:20 102:17
   155:5 165:12         21,24 25:8                                55:13 56:18,
                                            partner               24 57:16 58:8
  owner 13:24           30:19 32:20
                        34:18 35:20,         138:25               61:4 62:19
   14:2 126:6,14                            partners              63:10,21
   127:11               22,25 36:3,4,
                        8,12,16 49:14        115:8 124:23         64:7,9,12,22,
  ownership                                  138:24 155:10        23 65:5
   80:8 82:15           52:7 121:19
                                             173:15               66:11,21
   83:9,22 84:8        paperwork
                        35:16               partnership           69:3,6,17
   97:25 98:23                               80:5 94:15           70:4,19 71:6,
   99:4 126:3,11       paragraph
                                             99:8 101:5           17 73:7,20
   127:9 171:9          13:13,21 14:3                             74:3,15,21
                        24:17 40:13,         103:19 106:4,
                                             8,15,20              75:16 76:4
                        14,24 41:12                               78:14,17 80:6
          P             42:16 67:5           115:14 166:1,
                                             4,11 170:15          81:4,10,19,24
                        70:13,20                                  82:6,22 83:15
  Paez   4:15                                171:5,7,25
                        72:21 88:17,


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 216 of
                                January 51310, 2020                               ·37
   84:3,7,21,24         63:6 72:2           pending 17:24        physical
   85:10,15,18         passes 140:21         18:6,13 19:7         34:14
   86:2,5,10,12,       password              20:1,4 28:14        picture
   19,25 87:4,16        44:24 45:1,7,        33:8 40:20           143:15
   88:9 90:16           10,14 77:14          44:3 45:4           pictures
   91:4,7,22           passwords             48:11 100:22         15:12 53:25
   92:3,11 96:7         56:5 57:2,6,        people 66:15         piece 29:24
   98:19 99:2,12        8,10 78:21           82:12 151:8          30:8 34:15
   100:18,24           past 62:7,25         perhaps               57:8
   101:4,13                                  29:23,25            place 89:14
   102:7,11,16,        path 50:5
                       Patrick 17:14         30:22 72:8           104:14
   21 103:1,14,                              84:2 113:7
   16,17 104:16         18:10,18,21                              placing 53:7
                        37:12 38:1,8,       period 10:2          plaintiff
   105:1,7,11,                               11:11 93:16
   13,19,22             10,12 39:4,5,                             4:16 60:24
                        9,12,18 40:8,       perjury 26:8,         81:21 155:20
   106:1 114:23                              23 27:20
   116:17,24            11 42:18                                  159:7
                        43:8,12 55:4,        47:10,17            plaintiff's
   117:2 119:1,8                             68:10 76:8
   122:7 128:7,         15 57:23                                  60:23
                        58:1,7,9             110:14              plaintiffs
   11,14,17,22
   129:4 130:6          61:15 95:8,9,       permanently           158:4,25
   134:6,9,10           17,20 129:24         54:24                163:8 164:4
   142:16               132:2,14,17,        person 20:14         planner 69:12
   143:17,23            21 133:22,23         95:8 97:16          played 19:17
   144:2,4,23           134:2,12,22          134:2 135:10
                                                                 please 4:12
   145:3,20,24          135:6,14,19          150:12 154:2
                        136:3,5,8                                 27:6 41:17
   146:4 147:6                              personal              46:8 57:20
   148:1,3              137:4,6,21           40:17 41:3
                        138:5,15                                  62:17 72:25
   149:20,24                                 42:3 50:14           76:7 82:17
   159:12,15,18,        151:4,5,9            63:24 73:1
                        153:9                                     103:21 104:8,
   21 160:2,9,                               130:2 131:20,        18 106:18
   18,21 161:1,        Patrick's             22 132:20,25         117:1 155:6
   19 162:1,10,         135:9                133:2,13,16,         159:3,18
   19 163:17           pause 11:21           19 135:12            160:4 165:13
   164:13               148:8                136:8 137:10
                                             140:11 142:5,       plenty 85:21
   165:19,23           pay 61:15                                 point 36:23
   166:9 167:23         63:12,15             11 144:6
                                             145:11,12            38:20 50:17
   169:11               68:24 109:21                              123:24 128:15
   171:11,20,24         110:2                146:10
                                             148:16,21            145:15 150:16
   172:16,23           payday 65:24                               151:14 160:11
   173:7,12             66:13,16             166:10,15,22
                                             167:3,11,13,        police
   174:2,6,10,         payment
                                             18,25 168:7,         152:19,25
   13,20,25             134:19 157:4
                                             14 169:19           Ponce 4:10
  pass 11:15            169:17,20
   14:2 108:5                               personally           portion 80:2
                       penalty 26:8,                              81:2,12 90:12
  passed 8:16,          23 27:19             96:11 109:6
                                            phone 5:21            91:3,6 99:11
   17 61:23,25          47:10,16
                                             61:16 85:18          108:8 116:14
   62:2,4,9,11,         68:10 76:8
                                             110:2 154:7          117:1 146:19
   13,16,22,25          110:14


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 217 of
                                January 51310, 2020                               ·38
  position             privilege            programming          publicly
   72:25 81:6           84:25 86:10,         161:10               170:25 171:2
   108:12 110:4         11                  project 16:25        punitive 61:6
  possession           privileged            22:11,14,17,        purchase
   75:21,22             142:15               19 23:2 24:8         90:9,11 91:9,
   112:1,23            probably 7:3,        prompted              10 92:8
   169:16               4 9:10 16:24         44:21 45:7          purchased
  possibility           25:11 52:18         prompts 44:18         90:8,15,22
   98:10,13,14          54:22 77:13         proof 144:7           91:17,21,24
  possibly 25:3         90:18 115:18,       properties            92:4
   52:25 68:3           20,21 118:1          155:4,8,24          purported
   95:21 102:22         124:5 150:22         165:11               122:15 138:9
   117:12              probate 70:23        property              140:13 174:14
  potential             71:7 72:3            40:18 41:4          purpose
   72:14 96:2           73:2                 42:3 73:10           112:8,12,13,
  prepared 34:5        problems              103:19 104:8,        24 113:8,10,
  present 155:2         13:18                20 105:15            18,24 114:2,
   164:23              proceeding            106:4,8,14,19        25 115:3
  pretty 133:3,         70:24                107:17 108:14        118:2 164:3
   17 160:25           proceedings           110:5 155:5         purposes
  prevent 6:24          72:3 148:7           156:23               91:16
  prevented             169:16               158:10,11,16,       pursuing
   132:1               process               18 159:2,4           73:14
  previous 8:10         161:11               161:14,15,20        put 14:5
   64:21               produce 34:19         162:3,15            putting 56:4
                        35:11,13             163:10,13
  previously
                        38:24 127:23         165:12 166:8
   160:17                                    168:15 169:5                Q
  primarily            produced 31:6
                        33:5,6 34:4,5        172:8,11,14,
   49:11 78:2                                20                  question
   79:2                 38:19 75:8                                6:11,16,17,23
                        89:14,15,16         prove 83:7
  primary 42:23                              100:19,25            7:6 11:20
                        104:2 117:14                              13:12 17:23
  principal             118:10 127:21        101:1
   129:17                                                         18:6,7,9,13
                        157:21,24           proven 82:10,
  principals                                                      19:7 20:1,4,6
                        168:20 169:4         14 83:20
   41:15 42:6                                                     21:25 22:21
                        173:24              provided              27:9,14 28:5,
  prior 29:9           producing             60:25 83:14
   39:19 51:18                                                    14 29:7
                        127:24,25            89:8                 31:13,16,19
   80:10,13,15          128:6,9,14,         proving
   104:12 152:18                                                  33:8 40:20
                        18,20                100:12               41:9 43:1,2,
   157:1 169:14
                       professional         PTY 120:10,20         4,19 44:2
  private 29:15         4:4 45:22            121:2
   56:12,13,21                                                    45:3,5 46:7,9
                        46:12 55:24         public 4:4            47:22 48:10,
   77:24,25             56:8                 29:12 30:1,9         12 49:13
   78:7,9 98:9,        proffer 55:7          79:13,17
   14,21 115:10,                                                  50:25 51:6,12
                        71:21                80:23,24             57:9 64:13,
   15,16,17,23                               81:12,14,25
   116:10,16,18        program 53:24                              15,20 68:7
                                             83:7 121:5           72:16 73:23
   117:4,11


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 218 of
                                January 51310, 2020                               ·39
   78:5,6 79:14         52:17 53:1,         received             reference
   80:23 84:21          10,12 54:19,         32:13 43:17          16:17,20
   85:6,12 86:17        21 84:15             93:4 130:18         referred
   87:15 90:1           91:10 145:9          135:20 148:25        46:1,16
   99:1 100:22          159:19 174:24        149:7               referring
   106:12 114:4,       reading              receiving             19:2 36:12
   5,11 115:2,3,        158:19               132:22 135:19        47:25 48:18
   4 116:15            ready 137:21         recess 25:25          70:14 113:5
   119:24 133:16       real 103:14           30:16 35:7           151:12,17
   144:21 145:23       realize 17:18         87:8 128:25          162:13 169:22
   147:1,5              18:2,9 19:3,         143:21 165:21       refers 109:4
   156:9,10             11 20:8              171:16              refinance
   159:11,12,18         120:21 121:1        recognize             63:5
   160:15,19,24,                             88:11 129:6,
   25 161:12           realized                                  reflect 140:9
                        11:7,9 95:18         22 130:19           reformat
   164:14                                   recognizes
   167:10,16           really 17:13                               44:22 45:17
                        56:4 78:5            129:18               46:23
  questions                                 recollection
                        116:9 127:10                             reformatted
   7:16 49:17                                142:9 143:14
   51:2 64:17           140:18 153:25                             44:14,15
   85:3 86:8
                        163:1               record 4:12           45:16,21
   105:18 121:18       reason 7:1            6:3 25:24            46:11,22 57:4
   160:11 171:14        23:1 27:21,23        26:1 30:15,17        102:13
   174:22               28:12 37:19          35:6,8 41:18,       reformatting
                        42:23 43:18          22 42:1 75:19        53:7 54:20,23
  quick 17:13                                87:4,6,9,11
                        46:4 48:14                               refrain 7:8
   103:14                                    88:5 103:14,
                        50:16 51:21                              refrained
  quite 70:24           66:12 70:24          15,16 108:9
   75:7 173:6                                                     12:8
                        73:8 85:13           128:5,10,12,
                                                                 refusing
                        122:10 140:8         16,24 129:1
                                             143:20,22            85:25
          R             160:7
                                             165:20,22           regard 144:6
                       reasons 85:25                              145:12
  racked 150:16         100:21               167:15
  Ramona 60:3                                171:15,17           registered
                       recall 5:18,                               4:4 54:13
  random 29:24          20,21 24:15          174:23
   30:5 56:5            36:3 37:14          records 11:13        Registration
   154:10               39:15 47:5           70:25 107:23         129:16
  randomly 24:5         49:21 55:15          108:2 132:9         regularly
                        65:2 77:1           recover 45:22         48:18
  range 48:9
   90:18                78:25 87:25          53:8,14,22          Reinhart
                        93:9 107:5          recovering            85:19
  rarely 11:3,4
                        111:3,6 130:3        45:25               Reinhart's
  re-ask 18:2,7                                                   171:21
                        142:24,25           recovery
  reach 65:6                                                     reinstated
                        144:17 147:14        53:23 54:15
  reached 95:2,         151:1 157:5                               121:25 126:21
   4,13,18,19                               redirect 42:9
                        170:10 171:21       refer 107:12          127:5
   96:1                 173:4                                    relate 43:17
  reaching 65:2                              117:9,11
                       receive 93:6          118:5 161:14         162:5 174:14
  read 14:3
                                             163:12
   41:17,21


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 219 of
                                January 51310, 2020                               ·40
  related               152:20 153:9        request 79:12        revise 6:21
   35:12,17             154:10 169:18        87:21                64:8
   37:2,6 38:10         170:6 171:24        requested            Rick 4:3
   46:15 104:12         174:15               93:8                right 5:6,7,
   135:3,4,7           remembered           required              15 6:8 12:23
   136:19 152:17        6:20 37:20           110:24               13:4 14:24
   156:25 157:1,       remembering          requirement           17:14 18:15
   2 169:13,15          37:19                86:3                 19:9,21 20:10
  relating 46:1        remind 47:10         requires              21:11 22:4,5
   161:11              remotely              106:5,15             23:1,14,19
  relationship          108:17              research 10:7         24:1 26:25
   7:18 8:23 9:1       remoting              35:20,22,25          27:6,10,16,17
   13:17                109:7                36:3 107:17          29:3,8,15,19
  relationships        Rendowski             131:5,12             30:2 31:9,14,
   20:24                59:1                 148:13               23 37:3,4
  relevance                                 reserve 64:23         38:13 40:22
                       renew 134:22                               42:19,22 43:9
   85:7,11 86:3,        135:1,2,5            79:17 87:24
   5                                         88:1                 44:6,8 47:11,
                       renewed                                    17 48:6 52:7,
  relevant              134:20              reserves
   31:5,7,8,14                                                    9 54:4 55:9
                       reopen 64:24          60:24                56:21 57:5,11
   85:5                                     resort 51:3
                       rep 5:17,19,                               59:13 60:24
  rely 111:10           22 6:4              resources
   164:4 174:8                                                    61:25 62:8
                       repeat 51:6           70:15                63:3 64:22,24
  relying 164:8         56:25 72:16         respected             65:16 66:3,6
  remember 5:25         99:1 142:1           105:10               69:18,20
   6:1 10:11,13         147:4 161:24        responded             72:15,19 73:4
   25:9 26:19,20       rephrase              135:1                75:12 76:15
   27:13,17,20          167:18              response              77:19 78:1,15
   30:24 32:15                               6:12,13,14           79:9,17,20
   35:15 37:21,        report 63:22
                        152:8               responses             80:8 82:25
   22 38:2 39:1,                                                  83:10 84:12
   25 45:15            reporter 4:4          76:6
                        6:12 67:1,17,       rest 124:17           87:24 88:1,15
   47:2,4 48:7                                                    91:9,14,15
   50:7,10,23           20                   169:18
                       reporters            retained 42:2         97:6 100:12
   51:23,24                                                       101:1,6,18,24
   52:21 53:11,         170:7,10             132:2 158:5,
                       reports 93:4,         18 159:1             103:22,24
   23 61:17 62:6                                                  107:1,23
   65:7,9,11            6                   return 107:21
                                             158:15 159:1         109:13,16
   74:25 77:3          representation                             110:2,25
   79:1 89:13,20        128:10              returned 98:3         112:5 116:10
   90:14,22            representative       reveal 106:6,         117:23
   107:24 108:11        63:24 73:2           16                   118:19,23
   111:14,16            131:20              revealing             119:15
   127:17,22            132:20,25            31:17                120:15,17
   132:7 139:18,        133:2,17            reviewed              122:2 123:18,
   21,22 141:16         135:13 136:8         173:19               20 125:20
   143:5 145:5,9        137:10 140:11       reviewing             129:9 131:1,
   146:12,19,23         142:5,11             170:24               6,15 132:15,
   148:23 151:5


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 220 of
                                January 51310, 2020                               ·41
   18 133:3             42:9 44:5            11 42:24            schedule
   134:12 135:14        49:18 50:12          47:25 48:22          86:20
   136:11,20            51:19 67:10          51:4,17 52:14       Scheme 116:5,
   137:10 139:11        68:9,23 75:19        53:6 55:4            9
   140:19,20            83:17 85:19          57:25 60:23         screen 45:2
   141:14 146:16        87:10 89:9           62:20 63:8          searching
   147:19 148:9,        96:18,22             64:5,18 70:13        27:17,20
   13,17 149:9,         97:10 98:13          79:2 80:12          seat 15:2
   13,16 150:14,        107:11,23            81:20 88:24
                                                                 seats 25:16
   21,24 151:20,        108:2 113:22         91:1,8 93:21
   25 154:2             117:18 121:20        94:4,25             second 5:2
   158:23 159:17        122:20               102:22 103:3,        11:20,21
   160:14               123:13,25            5,21 106:13          13:21 24:17
   163:18,25            124:25 136:4         107:15 110:14        30:13 31:16
   165:1 168:22,        139:19 142:11        111:25 112:7,        72:21,24
   24 170:3             143:15 146:1         22 113:22            77:10 87:5
   173:6                147:1,10,18          114:16 115:8,        88:12 91:13
  rights                156:8,15,19          15,24 124:10         92:25 111:5,
                        159:13 160:2,        126:2,13             22 113:1
   106:23,24
   155:11 166:8         16 168:5,8           130:17,24            114:6 115:5
                        170:20 171:6         135:25 148:6         129:22 130:8
   171:6
                       sale 112:8,25         150:10 151:7,        134:16 144:5,
  Riviera 9:24                                                    20 148:8
  rob 126:21            113:11,19            12,23 156:5
                                             157:9 158:3,         149:25 151:15
  Robert 60:9          same 6:9 7:16
                        70:20 77:13          14,25 159:15,       secret 23:3
  role 149:6                                 23 160:14            79:3 104:20
  room 27:24            93:23 112:11
                        114:21 118:22        161:9 163:8          162:13
   28:12,23                                  167:2               secretive
   33:16,18,19,         122:16 130:11
                        151:15 158:11       saying 11:16          16:25 17:4
   23,25                                     25:18 28:11          22:19
  routine 11:10        Saralson 39:8
                       sat 146:15            29:9 32:22          secrets
   107:20                                    37:21,22             161:5,7,10
  rule 88:6            Satoshi                                    162:5,21,22
                        99:18,20             49:25 55:15
  rules 6:8                                  81:17 83:13         section 60:21
                        100:12 101:1,
  run 56:3              25 102:1             109:7 113:25        secured 101:8
                        122:23 170:25        114:2 117:20        security 14:1
          S             171:1                119:17 124:24        19:20 34:22
                                             125:3 134:19         35:12,15 57:7
                       Satoshi's
  safety 101:17                              146:2,9 162:5        93:20 94:5
                        171:2                164:15
   116:7               saver 150:13                              see 11:1
  said 10:23                                says 41:10            13:23 27:12
                       saw 10:23             44:18 61:10
   11:22 15:7,8,        11:3,4 55:5                               41:20 53:24
   11 18:2,25                                70:11,13,23          65:3 76:17
                        118:21 126:7         72:24 73:8
   19:23 20:17,         141:4,10,22                               79:12,14 89:2
   25 27:12,18,                              74:22 76:18          111:16 119:9,
                        142:4 154:2          120:2 121:22
   19 28:24                                                       11,17 120:6
                       say 6:13 9:21         125:23 126:17        121:9 132:9
   30:20 35:11          20:19 24:17
   37:18,23                                  144:5 145:6          134:23
                        27:19 36:10,         156:6 158:1          140:21,23,24
   38:10 39:11


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 221 of
                                January 51310, 2020                               ·42
   152:8 157:14        separate             show 15:12           small 25:4
   158:22 162:23        75:4,20 83:18        39:2 86:17           33:19
   163:10,25            146:12               119:4 121:21        smart 101:6
   164:5                147:10,11            125:12 127:19        139:8 161:12
  seeing 35:15         September             144:18 145:4         162:23,25
   36:3 39:9            131:9                153:17 155:15        163:3
   53:11 89:13         served 148:7         showed 11:13         so 6:12,13,21
  seek 45:22,25         149:3,7              145:2 148:8          7:14,16,17
   77:7,20,23          server                174:13               8:4 9:15,24
  seeking 91:17         108:17,19,20,       showing 134:6         10:1,4,6,9
   145:24 158:6         23 110:6            shows 156:11          11:13,21
  seen 52:8            serves 97:19         side 14:22            14:8,23 16:14
   57:18 63:22         service 149:7         105:10               17:8 20:11,19
   89:22 109:3,5       set 153:18           signature             21:6,15 24:24
   118:5,18,20                               76:11,14             25:7,18 27:14
                       sets 49:23
   130:21 167:22                            signed 93:1           28:2 29:2,7,
                       settlement                                 12 30:4,8,19,
   168:17               13:25 120:21,       simple 68:7
  sell 68:24                                                      20 31:4,6
                        22 121:1,14,         70:25 160:25         32:17 33:21
  send 67:8             16,22 153:18        simply 137:23
   69:25 75:4,11                                                  34:13,18,23,
                       seven 27:9           since 5:7             25 36:10 37:8
   134:17 146:5,        100:2,9              10:3 40:1
   9,11                                                           40:12 42:25
                       seventh 13:13         46:20 68:2,15        43:24 44:5,
  sending              several 5:9           80:3 107:7           14,19 45:1,
   72:13,17             10:11 25:11          112:15 117:7         16,19 46:20
   74:25 111:3          64:25 65:17          126:4,12             47:5,22 48:4,
   120:1 130:15         68:11 90:10          127:8 135:3          16,19,23
   144:18                                   single 34:15,
                       shake 6:13                                 49:12 52:10,
  sense 71:2                                 17 125:22            23 54:23
                       Shamir 116:5,
   100:14                                    126:17 127:16        56:1,11 57:19
                        9
  sent 24:14                                Sir 113:6,14          62:12 63:23,
   52:19,23,24         share 115:22
                        116:2,3 117:6        125:18 167:24        24 65:17 67:9
   75:5,6,20                                sit 14:21             70:3,18 71:5,
   82:24 83:3,5        shared 95:1
                        98:8 115:10,        site 110:22           9 72:1 73:6,
   129:11 142:18                                                  22,23 75:2
   144:15 145:2         15,20,21,25         sitting
                        117:4 129:24         14:15,20 15:3        76:1,22 77:20
   146:13,18,23,                                                  80:7 82:1,7
   24 147:10            132:18 156:2         56:11 62:7,20
                        167:2,11             63:2 136:13          83:13 85:13,
   148:11,12,25                                                   25 87:14
   150:5               she'll 59:16          149:11 157:16
                                             169:3                91:8,12 92:4,
  sentence             shoes 136:13                               9 94:12,17
   40:14,24             149:11              situation
                                             109:24 127:7         95:13,20,22
   41:17,22            short 10:15                                96:17 97:16
   67:10 70:13,        shortly 67:18         168:22
                                            six 14:13             98:20 99:19,
   21 72:24             68:9                                      20,23 100:2
   92:25 113:1         should 26:19          97:11
                                                                  101:5,25
   114:6 115:5          42:4 64:17          skip 88:19            105:10,11,14
   151:7                80:14,19,20         Skype 156:18          108:12,16
                        122:25 125:2                              109:15 110:2


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 222 of
                                January 51310, 2020                               ·43
   111:2 112:15         130:2 139:3         South 130:16,        Spring 65:20,
   113:9,21             147:10 151:19        25 131:2             22 66:5
   114:13 117:22        152:20 153:10       space 25:5           stand 28:8
   118:11,17            168:19 169:17        163:6               standing
   119:16 120:14        171:13              speak 5:19            105:17,22
   123:4 124:15,       somebody              9:7 13:15            160:8
   17 126:10            66:13 77:17          69:13 92:22         start 23:25
   133:23               132:1 165:3          140:24               160:10 169:14
   134:17,21           somehow 97:19        speaking             started 80:18
   135:19 136:1,        115:21 137:23        142:22
   4,13,17                                                       Starting 27:9
                        163:6               specific             starts 134:17
   137:16,21           someone 14:2          104:23 118:24
   138:2,19                                                      state 4:5,12
                        26:15 63:8           125:10               7:3 85:24
   139:6,18             66:9 91:9,11
   140:6,11,18                              specifically          106:18 167:6
                       something             9:20 17:11          stated 156:3
   141:1,2,16           6:20,22 9:25
   143:13 144:15                             20:18 37:18         statement
                        15:8,9 16:24         50:11 97:23
   145:10,15                                                      67:12,13
                        21:7 26:19           104:19 135:18
   146:21 151:18        27:14 28:18                               68:25 71:3
   152:12 157:15                            specifics             73:4,16,24
                        31:14 34:22          39:1 84:9
   158:14 160:2,        35:13 37:6                                122:6 126:11
   10 163:12,24                              150:18               128:21 145:10
                        45:19 52:20         speculate
   167:10,15            53:12,25 67:2                             146:22 147:8,
   168:3,6                                   21:23 127:2,         19 154:13,17
                        111:17 117:14        3,6 164:18
  sofas 28:1            138:25 139:7,                             160:12 168:6
  software 47:1                             speculation           173:25
                        14,16,19             21:22 56:15,
   53:23 54:17          140:14                                   statements
   56:3 169:17,                              22 57:12             69:25 73:18
                        141:14,23            82:17 83:12,
   20                   142:4,8 143:8                             126:4 163:25
  sold 84:2                                  24 96:5 98:17        164:9,15
                        144:10 147:12        102:4,19,23
   150:12               154:13                                   stating 89:14
                                             109:9                111:11,17
  sole 126:6           sometime 93:8
   127:13,19                                spell 30:5            121:14 166:17
                       sometimes             59:8,9
  solely 136:24         131:22 148:16                            staying 11:11
                                            spelled 59:6         steal 127:4
  some 7:8,16          somewhere
   15:6,15 24:20                            spend 25:10          stemmed 92:9
                        61:1                 150:14
   27:15,23            son 10:16,23                               138:9
   28:11 31:1                               spending             steps 44:15
                        19:11 123:10         78:24
   34:1,2 51:21        soon 119:4                                 53:14 56:1
   56:5 66:23                               spent 25:9,11         63:25 78:20
                        121:21 150:23
   72:19 74:12                              spoke 10:23           89:23 127:9
                       sorry 27:18           19:17 72:8
   80:8 89:13                                                     141:24 142:6
                        29:10 114:16         120:19 135:13
   93:4 95:14,23        124:4 147:4                               170:22
   104:24 107:2                              169:21 170:10       Steve's 54:11
   108:25 110:6        sort 42:11           spoken 20:11
                       sources                                   Steven 131:11
   111:11 112:25                             21:4 39:18          still 6:15
   113:11,19            169:24,25            40:1 92:17
                        170:5                                     27:10 46:18,
   115:9 118:20                              123:9 170:7          21 69:11
   123:6 125:7


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 223 of
                                January 51310, 2020                               ·44
   82:14 128:14         27:10 28:1,4,       supplemented          165:19
   143:10               12 33:4,17,          75:2 79:19          taken 4:3
  stole 100:8           23,25 34:2,4,       support 107:8         25:25 30:16
   165:3,7              20 53:4              117:20 118:4,        35:7 53:14
  stolen                111:10 123:12        12 122:17            56:1 63:25
   104:19,20            127:22 135:4,        125:8 128:2          82:23 87:8
  stop 7:4 48:6         8 154:10            supporting            89:23 98:2,4
   50:21,22,24          162:13 163:25        122:22               128:25 143:21
   51:8 87:21          subject 79:16        supports              163:9 165:21
   160:18              subpoena              117:16               170:22 171:16
  stopped 18:5          32:13,15            suppose 21:14        takes 101:20
  storage               77:4,21             supposed 17:1        taking 88:4
   33:16,18            subpoenaed            31:11               talk 7:17
  store 25:3            77:6                Supreme               9:15 22:6,8,
   50:14 112:8,        subsequently          130:16,25            11,14,17 37:8
   25 113:10,19         142:21               131:2                38:23 61:11
   129:23 134:18       substantial          sure 30:14            87:11 92:14
  stored 30:25          88:25 89:18          32:1 35:16,19        153:21,23
   33:10 57:3          successful            108:10 111:14        154:9 160:25
   97:23 108:18         16:24                118:24 128:23        173:15,17
   111:25 112:22       such 16:22            153:10 156:12       talking 9:20
   115:1 116:19         41:14 42:5          surprise              30:19 34:10,
  storing 114:3        suddenly              10:22 152:13         11,13 35:10
  story 94:10,          140:4               swearing 76:8         49:12 107:10
   12 95:1             sued 38:12                                 112:18 113:3
                                            sworn 4:21
   96:14,20                                                       118:24 121:8
                       suggest              symbol 15:17,         125:11 127:20
   138:11 143:14        101:14               22
   166:13 168:1,                                                  143:16
                       suggested            system 44:24
   13                                                            tampering
                        38:24                152:10 157:4         51:14
  straight             suggests             systems 45:20
   135:22                                                        team 170:25
                        165:6
  strapped                                                        174:8
                       suing 26:14
   70:15                                            T            technical
                        32:19 77:17                               53:4 54:19
  street 129:17         155:20 156:24       table 14:23           160:12
  strike 42:9           157:17 159:8,        15:3
   45:4 133:1           9 169:5                                  techniques
                                            tactic 42:11          161:11
   138:16 139:7        suit 85:5
                                            take 6:12,18,        technologies
  structure            Suite 4:10            19 13:6 23:21        161:12,21
   106:3,7,13,18       Sullivan              25:7,23 30:12        162:3,6,23
   126:3,12             60:18                35:3 53:12          technology
   127:9               Sunbiz 110:22         83:6 86:19           161:13
  structured            111:2,10             88:3 104:14
   106:22                                                         162:12,14
                       Sunbiz.org            121:24 127:10        163:12
  studied 84:14         71:18,22             128:22 134:24       teenagers
  study 19:20           110:25               137:22 141:24        9:11,12
  stuff 12:13          supplement            142:6 143:17        telephone
   24:5,9 26:5          60:24 146:6          149:6 159:16         156:14,17


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 224 of
                                January 51310, 2020                               ·45
  tell 10:17            124:8 127:25         139:25 141:3,        16,25 54:2,6,
   17:11 18:21          146:18               4 168:3              11,13,18,19,
   23:3 26:10          testifying           that 5:15,16          25 55:4,5,7,
   27:16 34:5           26:7 60:4,7,         6:24 7:11,16         8,15,18,22
   37:5 56:11           10,13,16,19          8:19 9:23            56:5,6,25
   64:14 68:22          62:3 117:22,         10:1,2,3,19,         57:3,25 58:4
   74:4 75:20           25 157:15            20,21 11:9,          59:7,14 61:1,
   78:10,15,19         testimony             12,14,16             5,8,11,14,19,
   81:11 85:13          6:24 7:2,11          12:9,12,18           21 62:1,8,12,
   87:1 89:10           10:6 17:21           13:8,24 14:1,        23,24 63:5,9,
   95:14 97:12          18:24 26:17          5,6,8,12,21          11,14,16,20
   98:22 99:3           27:21 28:2           15:5,8,22            64:2,5,6,9,20
   100:8 111:18         32:21 47:14          16:15,23             65:10,13,14,
   117:19 125:22        48:14,15             17:1,3,6,19,         16,17,19,21
   138:1,2 144:9        49:23 50:3,          21 18:2,11,          66:12,17
   145:21 147:11        16,17 51:18          18,19,21,25          67:5,12,15,
   165:3 170:15         54:18 59:1,4         19:3,4,6,10,         17,21 68:5,8,
  telling 12:10         66:23 67:19,         11,15,17             11,25 70:14,
   33:4 67:17           21 68:13,16          20:8,9,14,15,        16 71:2,19,24
   84:4 87:13           81:16 82:4           18,25 21:1           72:4,6,12,17,
   96:15 111:6          98:25 105:4          24:9,25              18 73:3,9,16,
   139:6,13             117:23               25:13,18             23 74:8,22
  tells 14:23           118:13,14            26:3,7,25            75:1,5,6,8,21
   21:6 54:19           122:21 129:25        27:6 28:1,2,         76:8,11
   95:17 134:22         139:14 148:23        4,11 29:21,22        77:12,14,25
   141:17 168:10        161:23 162:8,        30:4,6,20,21         78:2,3 79:8,
  ten 10:2,9            17 163:15            31:16 32:5           14,21,25
   104:1 143:4          169:8                33:23 34:20          80:12,17
  tense 62:7           than 7:12             35:13,21             81:6,9,13,17,
                        8:3,19 10:5          36:5,13,16,          20,21 82:2,5,
  term 29:19                                                      10,13,14,24
   163:1                21:9 22:4,12,        19,23 37:9,
                        15,18 23:3           16,20,21,22,         83:2,4,7,10,
  testified                                                       16,22 84:8,9,
                        24:8 38:4,6          23 38:7,15,
   4:22 10:1                                 19,20,23,24          24 85:5,12
   18:23 25:13          42:12 46:1,16
                        68:4 88:3            39:3,12,23,24        86:8,17,22
   26:3 29:2                                 40:7,10,14,          87:12,15,18,
   37:9,16 47:17        90:18 123:11
                        139:1,7,14,19        16,23 41:12,         20,21,22,24
   49:24 61:11                               20,23 42:2,8,        88:13,14,19,
   67:15 124:11         140:14
                        141:14,24            10,13,21,23,         23,25 89:2,8,
   148:20 160:2                              24 43:16             10,14,18
   161:21 162:2,        142:5,8 143:8
                        144:10 147:12        44:8,21,24,25        90:15,18
   11 173:2                                  45:7,10,12,16        91:11,17
  testify 7:13          150:11 154:13
                        158:7 167:1,         46:3,5 47:9          92:5,8,9,21,
   20:25 21:4                                48:16,22             23,25 93:3,
   49:12 55:8           11,24 171:1
                       thank 8:12            49:14,25             13,19,21
   57:24 58:2,9,                             50:8,9,10,12,        94:8,10,11,
   12,15,18,21,         12:24
                                             17,25 51:14,         12,14,21,23,
   24 59:2,16,         Thanksgiving
                                             19,23,24             25 95:7,14,23
   19,22,25 61:8        14:10,16                                  96:12,15,19,
                        94:18 97:8           52:21 53:6,
   96:22 97:16


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 225 of
                                January 51310, 2020                               ·46
   22 97:1,4,16,        138:2,7,8,9,         19                   51:19 54:2
   19,20,22,24          16 139:2,3,6,       that's 15:3           65:4 74:8
   98:7,11,14,          7,13,14,18           20:21 21:7,11        77:21 79:1
   20,22 99:4,          140:1,2,3,5,         22:11,14,17          80:2 81:3
   18,20 100:8,         9,14,16              24:8 28:4,5,7        88:24 90:22
   19,25 101:10,        141:13,16,17,        29:19 41:7,10        93:8 97:7
   14 102:12,18         19,22,25             43:21 55:9,23        98:2,4,5,7
   103:3,6,18,21        142:1,2,9,13,        59:9,13 61:10        99:4,11,14,18
   104:8,12,13,         14,17,19,21,         64:7 67:23           100:1,3 107:6
   19,25 105:7,         24,25 143:3,         74:1,10 78:4         113:8 115:25
   11,22 106:2          7,8,10 144:2,        81:5 85:14           116:1,2,4,20
   107:2,4,11,          9,10,11              86:15 95:19          117:10 118:6,
   12,22 108:4,         145:7,10,11,         108:17 109:9         20 120:15
   8,12,15,16,          16,17 146:8,         110:6 115:2,7        122:9 125:24
   19,22 109:1,4        18,19 147:8,         116:7 118:2          126:16 135:16
   110:10,15,17,        11,15,23             121:16 128:4,        138:11 142:18
   24 111:5,6,          148:8,11,12,         20 129:21,23         143:6 155:19
   13,18 112:3,         15,21,23,24,         130:9,11             166:20 167:9
   9,19 113:1,3,        25 149:11,12,        133:22               168:19
   9,11,15,22           20 150:2,12          134:14,16           then 5:7
   114:15 115:3,        151:1,3,4,6          135:10 143:16        10:3,4 11:23
   16,20,22             152:4,6,7,12,        145:17 146:1,        18:2 19:1
   116:25 117:3,        13,21,22             10,13,24             27:11,14,18
   8,9,11,16,20         153:3,7,9,12,        148:15 151:21        29:2,23 30:22
   118:5,10,11,         13,17,18,19          156:9 159:21,        31:18 32:17
   16,21 120:12         154:4,13,19          22 167:15,24         43:2,19
   121:1,9,14,          155:2,4,15,22        171:9 173:6          44:12,19
   22,23 122:20,        156:3,5,10,11       theft 77:18           45:13 49:17
   23 123:5,8,          157:1,6,19,21        78:7 155:21          51:2,4,22
   11,12,16,20,         158:3,9,14,19        164:25               54:24 60:25
   21,22,24             161:4,15,20,        their 4:12            64:16 67:15
   124:5,7,8,10,        24 162:2,23          19:22 38:10          68:2,4,23
   11,24 125:1,         163:6,10,24,         94:15 101:8          82:17,20 85:8
   5,12,23              25 164:2,5,          106:7,18             91:5,20 94:14
   126:5,7,9,10,        14,15,22             107:16 115:23        95:3,11,12,17
   11,12,13,17,         165:2,3,6,8,         121:5 157:1          106:2 107:21
   25 127:8,12,         11,15,24,25          169:14 170:2         112:7 113:7
   14,18,19,20          166:13,18,22,       them 6:9              114:20 115:8
   128:9,13             24,25 167:2,         8:15,19 11:1         125:3 128:3
   129:18,25            6,17,22              21:4 27:12           130:14 134:21
   130:3,11,17,         168:2,3,4,6,         30:24 31:1           135:1,20
   19,24 131:14,        9,12,16              34:25 37:15          136:7 137:4
   23 132:11,12,        169:4,5,13,20        38:21 39:20,         139:21 151:23
   17 133:1,2,4,        170:14,24            23 40:1 45:17        155:4 158:6
   5,7,8,22,25          171:1,2,22           47:1,23,24,25        160:16 163:7
   134:1,19             172:2,5,7,10,        48:1,2,3             164:2 165:9,
   135:4,9,19           12,14,20             49:18,21,22,         11 170:25
   136:14 137:3,        173:3,4,8,23,        24,25 50:1,          171:13
   4,10,18,23           24 174:14,15,        11,13,14


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 226 of
                                January 51310, 2020                               ·47
  theory 85:7           18 113:17,21         108:24 109:1         79:23 85:20,
  there 7:1             120:21               111:8 115:1,         21 87:16
   15:6 17:25           122:18,20            11,13,14,15,         93:4,8,23
   23:18 27:10,         123:16               17,21,22,24,         95:4,8 98:9
   21 29:20             125:12,23            25 116:2,3           100:3 101:9
   30:8,21 31:10        127:18 134:17        117:5,6,24           110:1 111:11
   34:9 35:11           135:1 142:21         118:9 119:19         115:22 116:20
   37:9,19 45:4,        151:23 164:25        121:11               118:22
   12 46:4,21          Therefore             122:16,22            119:18,19,20,
   48:14 50:16          115:25               123:24 124:2,        22 120:11
   51:21 55:20         thereof               5,22,23              124:2 127:18
   57:9 65:3,9,         158:17 159:3         129:13 136:24        128:6,8
   11 70:23            thereupon             149:6 150:22         129:23 132:2
   73:13 74:12,         4:19 25:25           153:10               133:25
   22 75:17             30:16 35:7           155:10,11            134:22,25
   78:7,8,11,15         87:8 128:25          156:2 166:7          135:19 138:19
   79:3,8 88:25         143:21 165:21        169:14 170:25        140:2,3,12
   90:2 91:19,20        171:16               174:17               141:7,10
   102:22 103:3,       these 33:10          they'll 21:3          144:21
   6 104:24             46:3,11 73:18       they're 65:24         146:11,13
   107:2,11,21          76:6 77:13,          116:19 124:1         151:5 152:19
   111:11 113:7,        17,20 78:1,          125:8                153:1,9
   17 116:3             10,20,22            they've 99:24         155:25 157:9
   117:9,23             79:4,25 80:8,        113:7                166:17
   121:14 122:24        24 81:6,12,17       thing 9:15            169:16,24
   125:23 133:10        82:9,15              44:20 91:10          170:11
   134:25 136:6         112:7,12,24         things 7:5,9         thinking
   137:1 138:1,         113:10,18            23:19 24:3,25        27:24 28:12
   2,3 140:8            117:19 118:11        28:23 31:10          48:17 141:22
   143:4 146:21         121:18 127:22        64:16 106:22         142:3
   147:1,7,15           128:2 148:7          157:2 164:16        third 41:15
   150:10 151:24        156:16 161:9                              42:6 70:12,21
                                            think 5:5 7:7
   152:17 153:17        162:13 164:3,                             78:23 92:25
   154:24                                    8:16,17 9:23
                        4                    10:16,19 12:9       this 5:2
   156:10,14           they 10:23                                 13:4,12,23
   158:9 160:18                              15:6 17:3,6
                        11:3,14,16,17        24:4 25:13           14:25 17:13
   165:25 166:17        13:16,18                                  22:11,14,17
   167:5 170:5,                              27:23 32:20
                        17:22 18:19          37:9 39:8            23:2,21,23
   11,13 171:6          19:16,17,22                               24:8,14,15,18
   173:23                                    45:11,18
                        31:8 32:5            49:11 53:12          31:5,6 32:13,
  there's 17:23         34:25 38:10,         54:1,13              18 33:5,6
   18:6 20:1,3,4        15,19,21,23,         58:11,14,17,         34:13 38:2
   28:14 33:7           24 53:6 57:4         20,23 59:1,4,        39:9,19 40:7,
   44:2 45:3            79:12 80:7,8,        16 61:23 62:6        10 41:1,8,25
   48:10,16             17 82:10,11          63:8,23 64:3         42:11,16,18
   55:18 79:3,7         83:19 89:9           65:3,7 67:1,         43:6,8,24,25
   85:21 86:3           94:15 99:9,25        21 71:9 72:24        44:6 48:9
   89:17 90:25          100:2 106:21,        75:4,5,6             52:1,11,17,23
   100:22 104:1,        23,24 107:12         76:12 78:22          53:5,10 57:18


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 227 of
                                January 51310, 2020                               ·48
   63:3 64:24           162:20              threw 24:24,          131:17 138:4
   66:24 67:3,8,        163:13,20            25 30:20             141:2,4,10,
   13,20,22,23          164:12 165:24        32:20,21             13,22 143:13
   70:5,10,20,24        168:21 170:7,        36:10,11,13,         145:8,14
   72:12,13,17,         14 173:2,4,24        16 37:5              154:2,5
   24 75:2,6,7,         174:9               through 15:15         159:22 172:14
   8,11,13 76:7,       those 5:11            16:3 17:13          times 6:15
   9 77:24 79:19        7:9 20:20            23:19 24:3           8:18 10:10
   83:4,8,20            30:25 31:2,6,        25:11,14,17,         12:2 55:3
   84:21 85:20          25 32:7 38:8         18,20 26:4           68:12 114:19
   86:20 87:19,         45:20,22             27:18,20 28:4        147:3
   25 88:3,11,24        46:19,20,23,         32:24 44:15         title 52:14
   89:1,4,7,15,         25 47:5 49:19        67:6 72:2            53:11 131:10
   18 90:12             55:16 76:20          95:22 96:11         to 5:11,15,16
   91:16 95:1           81:14 98:1           103:20 106:9         6:4,7,9,11,
   96:17 97:9,22        99:23 100:15,        107:18 117:7         14,15,17,18,
   99:3 100:7           19 101:1             152:13 164:23        19,22 7:7,13,
   101:5,15             107:13 112:2,        169:3 173:10         15,17 8:21
   103:21 104:2         21 117:13           throw 25:7            9:3,5,7,21
   107:5,8 109:8        118:7 125:2          153:14               10:2,17,20
   112:15,16,19         128:1 147:14        throwing              11:8,10,14,
   113:5,6,9,15,        167:8,24             23:25 24:5,21        15,17,21,22
   21 114:6,7,10        168:18 174:4,        36:24 49:14          12:5,6,7
   115:5,11             17                  thrown 30:10          13:6,7,10,13,
   116:14 117:7,       though 6:7                                 20 14:15,20
   20 118:2,4,12                            thumb 48:18
                        7:15 122:2           49:11 50:8           16:2,20,25
   119:2,9,12,24        123:3 136:20                              17:1,2,5,13,
   120:15 121:5,                            tied 133:21
                        167:10                                    16 18:16,17,
   24 122:2,10                              tight 86:20
                       thought 16:23                              19,23,25
   125:19,24            17:21 18:18,        time 4:9 5:2,         19:2,19,23
   126:4,9,10,23                             5 6:18 9:23
                        22 20:21                                  20:3,8,11,19,
   127:8 128:17         27:25 28:18,         10:14,15             25 21:4,23,25
   129:6,8,11,15                             11:11 13:24
                        20,24 29:21                               22:6,8,20
   130:8,15             34:23 36:17,         14:9 15:7,14         23:1,18,21
   131:4,8,13,14                             16:11 23:6,
                        23 46:24 56:5                             24:4,14 25:1,
   134:11 135:22        77:14 105:9          13,21 25:9,          5,7,14,21
   141:22 144:7,                             13,22 26:22
                        110:22                                    26:4,10,17
   13,15,21             133:11,20            28:11 33:3           27:6,12,16
   145:4,6,10,                               40:18 41:4
                        135:3 141:9                               28:13,16
   11,14,16,24          167:17 170:17        45:11,18 46:3        29:2,9 31:2,
   146:2,6,12,                               53:12 54:7
                       thousand                                   5,11,13
   18,22,23                                  61:14 62:12          32:16,17 33:5
                        150:11               67:25 69:20
   147:8,18                                                       34:5,16,17,
                       thousands             73:3,9 74:1
   148:6 149:1,4                                                  24,25 35:2,
   150:5 155:1,         104:1 118:9          75:14 78:24
                        125:17                                    12,14,16,17
   6,23 156:6,                               85:23 93:16,         36:12,23
   11,22 158:6,         127:17,18            19,22 94:4,
                       three 49:23                                37:2,6,8,12,
   13 159:6                                  13,17 108:4,         25 38:8,10
   161:13,14            76:17 88:22,         16 114:20
                        23 161:2                                  39:2,18,19
                                             124:5 128:17


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 228 of
                                January 51310, 2020                               ·49
   40:1,13              13,14,15,19,         15,18,21,23          8,22 160:13,
   41:15,21,22          20,22,25             122:10,12,16,        22,24 161:2,
   42:5,9,10,13,        81:11,14,22          24 123:2,3,          6,11,12,14,21
   24 43:15,16,         82:2,5,10,11,        16,17 125:3,         162:5,11,13,
   17,24 44:5,          19,20,24             8,12 126:1,3,        20 163:7,13,
   17,19,21             83:3,8,14,19,        5,13,15              22 164:4,18,
   45:1,7,14,18,        21 84:2,19,          127:2,3,6,10,        20,23 166:8,
   22 46:1,4,12,        22,25 85:3,4,        21,25 128:1,         12,13,21
   15,16 47:6,8,        5,7,9,10,14,         2,12,16,22           167:2,10,16
   10,19,23,25          15,18,22,24,         129:12,24            168:2,13,20
   48:1,2,3,5,          25 86:3,6,7,         130:7,19,22          169:9,14,15,
   11,18 49:13          8,12,16,19,          131:4,23,24,         22 170:7,10,
   50:5,14 51:3,        20,22,23             25 132:7,8,9         22 171:6,12,
   14,18,23             87:2,11,12,          133:4,7,9,13,        21 172:11,16
   52:19,24             15,17,24,25          16,20,21,23,         173:3,8,12,
   53:2,12,14,          88:3,4,11,17,        24 134:3,16,         15,17 174:2,
   16,22,24             19 89:24 90:1        18,19,22,23,         6,8,14,17
   54:1,2,15,17,        91:2,9,13            25 135:1,3,5,       today 4:8
   19,24 55:2,3,        92:5,12,19,          7,10,13,17,          6:24 7:2,11,
   24 56:1,3,8          22,24 93:15,         21,22,24,25          13 26:8 27:22
   57:2,9,20,21,        17,21 94:1,8,        136:3,5,6,7,         28:17,21 33:3
   24 58:3,9,12,        21,23,25             19,22 137:2,         34:5 37:5,20
   15,18,21,24          95:2,4,13,18,        3,5,6,9,13,          47:11 48:14
   59:2,14,17,          19 96:1,8,15         14,15,17,18,         50:16 51:24
   19,20,23             97:3,5,7,19          19,22,23             54:18 56:11
   60:1,4,7,10,         98:3,7,21,22         139:3,5,24           62:3,12,20
   13,16,19,21,         99:3,4,11            140:2,6,8,13         67:19,21
   24 61:8,12,15        100:14,19,25         141:3,24             68:10,13,15,
   63:5,12,15,25        101:9,14,15,         142:6,10,12,         18 105:14
   64:6,10,14,          20,25 102:1,         18 143:5,24,         110:14
   17,18,19,20,         24 103:3,5,10        25 144:5,6,          157:15,16
   23,24 65:2,3,        104:12,14,18         18,19,21             169:3 170:15
   6 66:12,22,          105:5,8,18,19        145:2,4,8,10,       together 43:6
   23,24 67:5,8,        106:5,16,23,         12,13 146:1,         52:11 96:11,
   20,25 68:15,         24 107:8,12,         2,3,5,6,9,25         13 99:16
   17,20,24             21 108:3,5,6,        147:2,16,19,         101:9 138:12
   69:13 70:5,8,        17 109:4,15,         21 148:11,12,        169:14
   14,21 71:21          21,25 110:22,        25 149:6,7,         told 14:9
   72:8,13,18,21        25 111:3,7,          18,21,25             17:5,10,11,18
   73:12,23             20,22 112:25         151:5,12,14,         18:3,10
   74:4,16,22           113:1,5,10,19        17,18,24             20:15,17 23:2
   75:4,11,19           114:4,7,11,20        152:5,18             34:6 36:22
   76:6,7,17,23,        115:8,9,25           153:21,23            54:23 55:14
   25 77:2,4,7,         116:2,4,18           154:22 155:2,        62:18 64:12
   8,11,14,16,21        117:3,4,9,11,        3,7,11,14,15,        68:11 74:8
   78:5,8,20,24         14 118:3,4,6,        21 156:10,12,        94:10,15,17
   79:1,11,12,          10,17 119:1,         22 157:1,2,7,        95:22 97:14,
   13,16,17             2,4,9,24             13,16,17,21          17 114:18
   80:1,7,10,11,        120:3 121:8,         158:4 159:2,         121:23 123:7


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 229 of
                                January 51310, 2020                               ·50
   124:15,22            13,16,19 61:8        25 83:6,20          unfortunate
   128:19 138:11        100:7 104:18         88:17 90:2,25        86:21
   139:15              tried 56:3,4          101:20 125:18       unidentified
   141:13,23            63:5 76:25           140:22 168:24        118:11
   142:4 144:9          78:21 143:5         type 14:4            unique 55:8,
   152:12 159:22       trillions             150:12 163:5         11
   166:21 167:1         21:20 22:1                               unjust 158:3
   168:4               true 50:6                                 unlawfully
                                                    U
  too 13:15             55:18 56:2,3,                             161:4
   53:2 54:18           9 57:2 95:2         U.S. 89:9            unless 6:16
   55:9 101:9           114:18 146:1,                             11:22 43:16
                                            Uh-uh 18:12
  took 16:1             10 151:21            49:16 67:24          85:13 86:17
   27:6 78:20          truly 151:23          74:11 116:22         87:1
   88:3 89:14          trust 112:24                              unlock 57:2
                                            ultimately
   98:9,20 145:8        153:18               42:21               unnecessary
   155:23 164:2        trusts 112:2,
   165:10,14                                unable 13:13          36:17
                        3,5                 unaware 151:3        unstable 93:2
  tool 54:15           truth 26:11
  top 120:2                                 unclear              until 16:14
                        122:25               126:3,11,12          28:13 29:6
   125:16              truthful
   130:14,22,23                              127:9                51:19 67:16
                        26:17               uncomfortable         80:18 84:21
   131:1 158:23
                       try 56:1,8            144:25               96:9 106:15,
  Tosi 70:8             173:3,8                                   20 139:15,22
  total 157:6                               under 11:15
                       trying 53:22          26:7,23 27:19        140:16 142:10
  totality              68:20 78:24                               143:12
                                             47:10,16
   127:21               86:12 118:3                              up 10:5 25:16
                                             68:10 73:14
  trade 104:20          132:7 137:15         76:8 87:14           73:3,9 80:18
   161:5,6,9            155:14 167:16        110:14 137:6,        86:1 87:19,23
   162:5,13,21,        turn 13:10,20         9 158:20             96:20 101:20
   22                   27:6 31:25           162:21               123:2,16
  transcript            32:2,7,9 34:6       understand            137:17 140:13
   25:22 27:5           40:13 47:8,19        5:2 6:8 11:14        146:13,21
   47:9,20 87:14        57:20,21             32:17,20             147:1,7
   90:13                60:21 76:7,17        53:2,13 54:25        150:16,21,23
  transfer              79:11 88:17,         72:25 74:10,         153:18
   134:25               19 92:12,24          12 98:21             154:12,16,19
  transferring          103:10 130:7         103:21 114:10        155:12
   41:14 42:5           134:16               120:12 123:3        upon 40:25
   98:5                 149:18,25            128:15 159:7         41:1 96:18
  treasure              162:20              understanding         166:13
   151:24              turned 16:24          54:21 55:9          UPS 129:23
  Treasury 70:5         31:20                71:24 93:13          134:18
  treble 61:6          two 11:8              108:10 155:9        upset 160:16
  trial 57:24           13:10 25:4           163:3 166:4         us 27:16 33:4
   58:2,9,12,15,        37:12,17,18,         172:2                34:5 37:5
   18,21,24             22 38:6 44:14       undisclosed           78:10,15
   59:2,17,20,23        45:16 57:21          153:19               111:18
   60:1,4,7,10,         72:22 78:23,                              117:15,19


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 230 of
                                January 51310, 2020                               ·51
   118:10 127:21       vary 75:7             10,19 91:16,         121:24 122:24
   157:21 171:12       Vel 4:16 39:3         20 92:5,9            125:3 128:12,
  USB 55:3,16           41:25 42:8           96:11 98:5           16,22 133:13
  use 15:10             85:10,15             99:8 103:20          135:22,25
   41:15 42:6           86:19 87:16          104:15 107:18        136:22 137:3,
   45:18 46:25          128:11 159:21        110:16 111:22        14 139:24
   47:3,23 48:1,        160:18               112:1,23             144:21,23
   2,3,6,19            verbal 6:12,          115:9 119:14         158:15 160:9,
   49:24,25 50:1        14                   120:17 121:2,        24 164:18,23
   54:24 66:22         versa 115:18          9,15,20,25           166:21 167:15
   89:1 152:5,6        very 17:12,16         126:2,6,14,          169:9,12
   155:3,7              20:17 24:19          18,20 127:5,         171:6,12
  used 46:20            53:4 55:3,8          9,11,19             wanted 43:21
   49:19,20,21          69:20 70:11          129:16 130:12        100:25 133:9
   50:8,11 54:14        76:13 97:18          131:5,6,11           134:23
   55:2 56:6            99:10 101:6          144:6 145:12        wants 137:22
   78:3 79:2,8          114:5 115:13         148:6,13            was 4:22 5:5,
   112:7,12,14,         139:8                149:2,4,6,9          17 7:18,19,
   24 113:10,18                              155:5,9,10           21,22,24 8:1,
                       via 95:1
   130:1 148:18                              157:3,7 161:6        4,23,25 9:1,
                       vice 115:18           165:12 169:16
   149:12 152:4,       video 19:17                                14,15,21,23,
   12 163:2                                  174:14,15,18         24 10:2,14,17
                       VIDEOGRAPHER         W&k's 118:22          11:7,8,13
  useless 42:12         4:8 25:24
  uses 148:15                               wait 28:13            12:18 13:1
                        26:1 30:15,17        48:11                14:9,12,15,
  using 46:18           35:6,8 87:6,9
   47:5,23 48:7,                            Wales 130:16,         20,25 15:2,5,
                        128:24 129:1         25 131:2             6,14 16:11,
   24 49:1,5,7,         143:20,22
   8,10,18,22                               walk 44:15            15,18,22,25
                        165:20,22                                 17:4,16,21,25
   50:13,14,21,         171:15,17           walking
   22,24 51:8,19                             137:17               18:4,24,25
                        174:23                                    20:18,21,25
   79:4 122:16         visit 10:10          wallet 99:5
   147:14 152:1                             wallets 40:17         24:11 25:13,
                        12:2,4,6                                  25 27:2,9,10,
  usual 7:12            23:7,10,13,18        41:3 42:2
                                             97:24 98:1,6         12,13,14,17,
  usually 14:21        visited 12:6                               23 28:12,22
   150:15               140:18               112:1,7,12,
                                             13,18,19,21,         29:3,8,12,15,
                       visualized                                 17,21,22,24
                        28:21                23,24 113:10,
          V                                  18 151:13            30:8,16,21
                       voluntarily                                31:4,14,21
  V.A. 11:7             158:5               want 6:22,23          32:21 33:5,6
   93:14 107:19                              13:20 17:13
                                                                  34:7,9 35:7,
   108:14 110:4                              18:16 21:23,         14 36:22 37:9
                               W             25 32:16 33:1
  vague 17:12                                                     38:4,5 39:3,
                                             37:8 47:10           4,7,8,24
   20:17               W&k 5:14,17,          51:14,17 67:5
  validly 148:7         19 71:10,12,                              40:4,18 41:4,
                                             75:19 80:22          8 42:23 43:4
  value 67:11           13 72:2,9            83:19 85:18
   73:11 105:14         75:21 80:1,5,                             45:6,7,12,18
                                             91:9 93:15           46:4,5,9,24
   158:17 159:2         7,14,16,19,          100:19,25
   163:9                20,25 82:5,7,                             47:22,24
                                             102:24 105:19


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 231 of
                                January 51310, 2020                               ·52
   48:7,21              131:25              way 17:12            wealthy
   49:11,13             132:13,22            20:17 43:16          138:8,18,21,
   51:13,14,17          133:4,5,11,          74:7 75:3            25 140:15
   52:4,9,21            16,20,25             78:10 79:20          142:8 143:6
   55:18 57:3,14        134:2,4              91:13 133:9          144:11 147:13
   61:14,18,21,         135:3,7,17,19        139:15 141:3         154:17
   24 62:1,4,9,         136:6,16,20         ways 116:3           web 54:9,11
   13,15,21,24          137:1,5,6           we 4:10 5:14          110:22
   63:11,17             138:1,2,4,8,         6:21 9:10,15        week 65:18
   64:2,9,22            24 139:4,8,10        12:8 15:3,4          79:22,23
   65:4,7,11,16         140:2,6,8,9,         30:12,19             80:24 104:4
   66:3,19 67:1,        12,14,19             32:24 33:1           106:6,17
   18 68:8,9,11         141:4,14,19,         35:10 38:20          113:16
   69:4,9,10            23,25 142:10,        39:20 44:7,         weeks 48:8
   70:14,23,24,         12 143:5,7,8,        11,12 49:13         well 10:16
   25 72:2 73:1,        10,16,21             64:3 66:2            12:7 14:25
   3,8,9,10             144:10,11            83:18 86:20          19:25 23:6
   75:5,11,13,          146:18 147:12        87:13,20,24          24:19 38:16
   14,21 76:2           148:6,11,12,         91:5 104:6           46:22 49:19
   78:2,3 79:3,4        18,21,24,25          105:7,9              50:7,12 55:7
   80:5,18 81:25        149:2,5,12,          112:18 113:3,        64:2 66:5
   82:8 83:4,7,         14,16,22             16 117:1             78:22 81:7
   17,21 84:1,4         150:10,12,13         120:19 134:25        100:19 108:24
   87:8 88:7,25         151:17               145:13 146:3         109:21,25
   89:12,15,16          152:10,15,23,        148:11 149:20        112:17 132:12
   90:18 91:19,         25 153:1,4,          154:1 170:17         133:4 135:6
   20,21 93:2           11,17,18             175:1                136:19 140:18
   94:11 95:6,8,        154:2,13,17,        we'll 6:19            155:9,14
   22 96:15,16,         19 155:4,10,         35:2 88:2            164:18 167:1
   18,22 97:10,         11 157:1             111:2,5              175:1
   18 99:3,8            159:25 160:13        127:23 171:13       Wells 65:8
   101:6 104:11,        164:25 165:7,        174:24
   12,19,20             21 166:13                                went 10:4
                                            we're 12:20           19:19 25:18,
   105:8 106:23         167:17 168:4,        49:12 57:17
   107:5,18,20,         5,8,10,12,19                              20 26:3 28:4
                                             66:22 69:7           136:3 137:2
   22 108:3,4,6,        170:11,13            76:5,12 82:20
   12,14,16             171:16                                    143:13 150:23
                                             87:6 88:10          were 5:11 8:1
   109:12,18,20,        172:15,20            100:2 104:17
   23 110:4,9,          174:19 175:3                              9:3 13:12
                                             107:10 121:21        15:1,3 26:22
   13,17 111:11,       wasn't 11:11          127:25 128:19
   12,17,25             17:1 24:9                                 28:16 29:20
                                             129:5 134:6,         30:19 31:6,8,
   113:8,11             65:11 66:8           22 149:21
   114:5 115:18         133:23 139:8                              10 34:23,25
                                            we've 5:9             35:10,11
   117:25 119:6,        140:5,10
   14 120:12,15                              103:24 117:8         36:17,19
                        153:10               125:18 168:24
   126:9 127:12,       Waste 85:23                                38:10,21,24
   14,20 128:25                              169:1                40:17 41:3
                       water 63:15          weaknesses            42:2 44:11,25
   129:2,8             Watts 60:3
   130:1,4                                   12:10,11             45:14 47:16,
                                                                  22,23 48:17


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 232 of
                                January 51310, 2020                               ·53
   49:7,10,14           22,25 60:3,6,        147:22,23            89:7,10,15
   50:13 51:19,         9,12,15,18           149:21 150:18        90:9,25 93:6
   23 57:3,9            61:10 63:25          152:10,23            96:16,19
   64:18 65:9           64:14,18,19,         153:11,12            109:18 110:22
   73:14 78:21          24 66:14,17          154:9 155:14,        115:15 120:24
   79:12 81:11,         67:3,23 68:21        18,21 156:23         126:1,10,21
   12,18 82:14,         69:7 74:1            157:6,19             127:5 132:9,
   23 91:17             76:5,23              158:17 159:3,        10 135:25
   108:24 110:15        77:11,16 78:4        8,22 160:16          138:7,11
   112:7,12,13,         79:4 80:12           161:6 162:11,        139:24
   24 113:10,18         81:11,21 82:9        25 163:2,3           140:19,21
   115:13,24            84:4 86:10           164:7,16             141:7,13,17,
   118:10,21            87:2 88:5,6,         166:4,10,15,         21 142:2,10
   122:8 124:22         10,11 89:4,16        19,21,22             145:6 151:12
   133:7,10             93:21 94:8           167:1,8,11           152:4,10
   136:24 137:9         96:11 97:12,         168:14,19            156:5 157:9
   143:4 149:4          14 98:21,22          169:4,25             164:25
   150:19 152:17        99:3 100:5,7         170:15,22           where 13:23
   155:10 164:8         101:22 103:11        171:5 174:18         30:25 32:17
   165:11 170:25        104:19,25           what's 9:19           33:10,16
   174:18               105:2,14             20:6 40:9            40:23 76:17
  weren't 8:4           106:6,10,25          56:16 59:7           85:20 99:13
   123:24 151:3         107:4,5,7,9,         72:6 103:8           102:2,5
  what 7:18             13 109:20,23         106:12 108:4         108:19 110:7
   8:15,23 9:1,         110:13,19,21        whatever 24:4         112:2 119:25
   11,13 10:2           111:13,15            31:4,20              129:21 130:1
   12:20 13:4           112:9,10,13          105:19               132:22 134:16
   14:24 15:5,          113:1,24,25          106:22,23            135:17 136:14
   12,14,17 17:5        114:2,6,7,14,        113:5 133:5          140:22 142:4
   20:21 21:3,7,        25 115:4,11          155:10 156:25        146:22 152:21
   13 27:12,19          116:9 117:8,         157:3                156:6,15,18
   29:3,8,12,15,        13,16,19,24         whatsoever            158:14,19,22
   17 30:1,23           118:3,7              70:24               wherefore
   31:12 32:9           119:20,22           when 7:24             158:14,22
   33:5,6 34:5,         120:8 122:25         8:1,4 11:7,20        163:7
   9,18 35:14,25        123:4,6 124:1        12:7 15:3           wherever
   36:4,12 38:23        125:3,10,12          16:8,11,13           108:18
   39:16 41:10          126:5,13             17:1 18:21          whether 22:1
   42:9 43:4,20         127:6,9,14           21:6 23:2,18,        31:8,14 56:12
   44:21 46:1,9,        128:1,2,4,11         25 28:24 29:4        78:11,15
   15,22 48:21          129:5,15             34:21 36:10,         83:17,19
   49:21 50:7,          130:8,14,17,         11 39:24             91:20 121:11
   11,13 52:21          24 131:4,8,10        44:18 47:17,         127:10 129:12
   53:14,17             132:7 133:25         24 48:6 49:12        135:16 138:24
   54:25 55:2           134:6 135:10         50:21 52:17          145:8
   57:17,23             137:1 141:24,        61:14,21
                        25 142:6,7                               which 33:15
   58:1,6,11,14,                             65:16 67:25          39:22 40:17
   17,20,23             144:1,8,24           68:7 79:2
                        145:15                                    41:3 48:24
   59:1,4,16,19,                             80:17,18             49:1,3 50:5


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 233 of
                                January 51310, 2020                               ·54
   65:6 70:10          wife 14:13,25         115:23 116:25        63:8,20 64:14
   71:1 73:10,14        97:10,12             118:1,6              65:2 66:8
   91:23 112:17,        142:18               119:18 120:10        69:16 70:3,18
   21 118:24           will 6:15             121:15 122:23        71:5,16 73:6,
   122:25 125:3         14:3,6 55:7          123:5,17             18 74:1,20
   170:10               57:24 58:2,9,        125:5,24             78:13 80:5
  while 45:15           12,14,18,21,         126:9,16             81:2,9,17
   108:6,14             24 59:1,22,25        127:15 129:24        82:5,19
   151:6 165:7          60:3,6,9,12,         131:15 132:18        83:13,25
  white 30:8            15,18 81:20          133:8 138:10,        86:6,8,9
  who 5:17              85:8,22 87:15        17,25 139:2,         87:17,25
   10:13 14:12,         88:5,6 134:25        4,23 140:15          90:14 91:19
   20 17:14 19:3       willfully             141:8 142:8,         92:2,8 96:6,
   39:7 61:8            161:5 165:14         12,22 143:8          22 98:18
   66:24 67:17         willing 85:7          144:6,11,25          99:1,8 100:17
   72:5,7 95:6,         137:21               145:12,19,22         101:3 102:5,
   22 96:22            Wilson 60:12          146:21 147:7,        15,20,24
   97:16 119:24,                             13 148:7             104:11,23
                       Windows 45:19         154:4,7,12,          105:5 114:18,
   25 120:4             46:18,25
   123:10 131:4                              16,17,19             21 116:16
                        49:20 50:9           155:19               118:12,14
   134:2 135:10        Wiping 52:15
   155:22                                    157:22,23            122:5 128:19
                       with 5:19,21          164:3 165:10,        147:4 148:2
   157:22,24            7:17,18 8:18,
   170:2                                     14 166:13,20,        159:19
                        23 9:1 12:11,        25 167:2,9,11        161:18,24
  whoever 83:2          13,14,17
   149:5                                     168:8,10             162:9,18
                        13:7,15 14:2,       within 23:12          163:16 164:11
  whole 91:10           6 15:15 16:3,                             165:18 166:7
   168:21                                    89:1
                        4,8 19:4            without 31:16         167:21 169:9
  why 7:1 13:14         20:24 30:9                                172:18,24
   14:5 15:7                                 43:1 51:1
                        31:17 39:20          64:15 144:15         173:8,13
   27:21 28:16          42:25 43:7                                174:11,21
   36:13,19             45:13 48:15         witness 4:17
                                             7:7 8:13 9:5         175:2
   37:19 38:8           50:17 51:1,14                            won't 41:22
   43:14,21             52:11 53:17          11:1,25 12:24
                                             15:22 16:6           105:18 111:10
   45:17 48:14          54:4,5,7 55:5
   50:16,21,24                               17:8,21 20:6        word 15:10
                        56:4,7 58:5                               18:25 93:5
   51:8,23 66:16        62:3 64:2,5,         21:3,23 22:23
   68:24 84:19,                              24:3 31:20           124:8,22
                        16 66:15
   22 85:4,5,8,         67:11 74:16          32:11 33:13         words 147:14
   13 86:17 87:2        76:20 77:13          35:25 36:7,          160:14
   93:10,12             82:19 85:19          16,22 38:18         work 12:17
   95:19 115:1,         86:1,13              39:15 41:10          19:23 24:1
   22 121:11,14         87:11,15             43:4,20 44:11        30:19 36:4,7
   125:2 131:24         91:11 92:17          45:6 46:9            49:14 54:6
   133:22 135:4         95:1,14              49:3,7 50:19         56:17 88:4
   136:17 144:9         96:18,20 97:4        51:6,13 53:19        109:15,19
   146:13,24            98:8 101:17          55:7,11              110:2 137:1,
   167:15               103:19 104:14        56:16,23             15 152:18
                        108:15 109:23        57:13 58:6


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 234 of
                                January 51310, 2020                               ·55
  worked 34:21          122:12 126:15       wrong 59:6,8          10,13,24
   152:18,19            133:2,9              110:11               54:5,8,10,17
  working 12:18         135:4,20            wrongfully            55:1,19,25
   14:24 19:24          136:3,6,13,18        158:16,17            56:23 59:11,
   20:9,15,16,          137:4 138:1,2        159:1,3 163:9        15 61:13
   18,22,25 21:6        140:3 141:13         165:10               62:21 63:4
   22:9 96:18,23        145:13 149:6,       wrote 39:16           65:15,17
   138:11,17,24         7,8 150:11,14        52:7,11              67:14 68:1,13
   139:2,6,13,19        152:13 157:19       Wynn 60:15            69:1,9,19,21,
   140:9,14             161:14 166:24                             24 71:11
   141:14,17,23,       wouldn't                                   72:20 74:9,
   25 142:4,7           20:21 22:19                 Y             17,20 75:14,
   143:7 144:10         26:25 27:15,                              18 76:10,14,
   147:12               16 47:13            Yahoo 77:2,4,         16,19 78:13,
   154:13,17,20         57:7,11 67:11        6                    25 79:15,24
   166:13               68:24 69:25         year 23:12            80:21 82:8
  worry 127:23          78:1 93:15           46:22 52:1,21        83:1,4 84:15
                        100:14 136:22        103:24 169:1         87:1 88:14,16
  worth 22:3
   29:23 30:22         Wright 4:14,         years 9:19            89:3 91:4,12
   73:14 74:23          15 24:14             11:8 34:21           94:4,20 95:4,
   75:22 105:2          52:12 81:6           39:25 67:23          5,10,16,25
   123:24 124:1         82:11,24 83:9        97:11 100:2,9        97:21 99:17,
                        92:4 95:6,22,        125:18,19            22 100:4,13
  would 4:11
                        23 99:4              152:13 153:1         101:7,19,21
   6:11 7:4,7,8
                        100:8,11             168:22,24            103:23,25
   10:22 11:9,
   14,16 14:5,21        101:25 113:15       yes 4:17 5:4,         104:3,5,7
   16:24 17:1           114:15 118:19        8,10,13,25           107:2,24
   25:17 29:21          120:22               7:23 9:9,12          109:11,14,17
   30:9 32:5            121:15,22,25         10:8 13:5,11,        113:7,20
   36:13 39:2           122:23 123:5,        18 14:11             114:12 118:5,
   44:25 45:12          12,13 124:18,        15:25 17:8,          15,20 119:13,
   47:14 53:12          21,24 126:20         15,17 18:17          16 120:7,18
   54:24 66:13,         127:3 129:12         21:12 22:2           121:10 122:3
   16 69:22 70:1        131:11 138:5,        23:17,20             123:14,19,21
   72:5,7 74:4,         7,8,16 139:15        24:16,23             124:13,19,22
   8,12 75:10           142:25               25:20 26:6,9,        125:21 129:7,
   77:15 81:5,13        156:15,19            12,16,18,21,         10,20,21
   82:7,14 83:14        166:1,11,16,         24 28:7,9            130:13 131:3,
   86:21 93:15          23 167:3,12,         29:1,6,10,11         7,16,19
   96:1 97:3,5,7        19 168:4,7,          30:3,7 31:7,         132:16,19
   99:18 100:19,        15,18 169:6,         24 33:22             133:15
   25 101:9             23 170:3             34:17 35:24          134:13,15
   105:5,15            Wright's              37:11,23             135:3,15
   107:4 108:5,         127:7 174:14         38:14 41:6,9,        136:12,21
   24 109:15           write 85:23           10 42:17,20          137:11 138:6
   110:1 115:22                              43:10 44:23          139:9,12,17
                       writer 67:2                                141:6,9,15
   117:23,25                                 47:12,18,24
                       writes 13:23          48:1,2,3,6           142:9 143:2,
   118:12 119:19       writing 70:12
   120:20 121:15                             49:18 52:8,          11 145:14



                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 235 of
                                January 51310, 2020                               ·56
   146:17 147:2,        7,9,16,17,21,        17,19,22,23,         15,19,20
   17,20 148:10,        24 19:3,11,17        25 48:1,2,3,         79:2,4,5,7,
   14,19 149:2,         20:2,5,8,14          5,6,11,17,21,        11,12,13,14,
   10,15,17             21:1,6,23,25         24 49:1,5,7,         17,19,22,25
   150:4,9,13,25        22:6,11,14,          12,14,17,18,         80:15,22,25
   151:2,10,16,         17,25 23:2,3,        23,24,25             81:5,11,17
   22 152:9             7,10,13,18,25        50:1,12,13,          82:14,24
   154:3,6,8,25         24:7,10,14,          21,22,24,25          83:3,22 84:4,
   157:11,18            15,17,20,24          51:2,3,6,8,          8,11,16,19,
   158:24 162:2,        25:7,10,13,          17,19,23,24          22,25 85:1,4,
   4,24 163:11,         16,18 26:3,7,        52:1,7,14,17,        6,13,23,24,25
   19 164:1,6           10,13,17,19,         21,23 53:1,6,        86:6,14,17,
   166:3 168:13,        22,25 27:6,          8,10,14,21           19,21,22
   23,25 169:2,         10,11,12,15,         54:6,19,23,25        87:1,13,17,22
   12,22 170:4          16,19,25             55:2,5,14,23         88:1,10,11,
   171:4,8,10,23        28:13,16,18,         56:1,8,11,19,        13,17,19,23,
   172:1,4,6,9,         20,24 29:2,3,        25 57:11,17,         24 89:2,7,10,
   13,18,24             7,9,12,13,15,        18,20,21,23,         21,23 90:1,2,
   173:5,13,16,         17,21 30:1,4,        25 58:1,11,          5,6,7,9,11,
   18,20,22             5,9,20,23            14,17,20,23          22,25 91:1,8,
   174:1,11,16,         31:2,8,12,13,        59:1,4,6,8,9,        10,11,23,24
   21                   16,23,25             16,19,22,25          92:12,14,17,
  yesterday             32:2,7,9,14,         60:3,6,9,12,         24,25 93:2,6,
   72:8                 17,19,20,21,         15,18,21,23,         10,17,19
  yet 99:25             22 33:1,4            25 61:7,11,          94:4,12,17,
   124:6 144:21         34:4,6,10,11,        12,14,18,21,         21,23,25
  you 5:2,3,11,         18,23 35:11,         24 62:3,4,8,         95:2,3,7,11,
   14,17,19,21,         13,17,20             18,20,24             17,23 96:1,8,
   24 6:1,8,9,          36:4,10,11,          63:5,11,22,25        21 97:3,5,7,
   10,11,13,15,         12,13,19             64:7,10,12,          12,14,17,19,
   16,18,19,20,         37:5,6,8,10,         15,16,18,19,         22 98:9,11,
   21,22,23,24          12,16,20,25          20 65:6,9,13,        13,20,22
   7:1,13,15            38:8,12,15           19,22,24             99:1,3,15,20
   8:1,2,4,6,12,        39:1,10,11,18        66:12,16,23          100:3,7,11
   15,20 9:3,5,         40:1,2,7,9,          67:5,8,10,15,        101:5,9,14,
   7,14,17,19,20        10,13,16             21 68:7,8,10,        22,23 102:1,
   10:1,3,10,13,        41:12,17,20,         11,13,22,23          12,22,24
   17,22,23,24          22 42:8,9,10,        69:7,22              103:2,5,10,
   11:3,7,16,22,        18,19,21,25          70:13,14,20          18,21 104:18
   23 12:2,6,14,        43:6,7,11,14,        71:7,10,12,          105:14,17,19
   17,20,24             15,16,18,24          18,19,21,24          106:2,13,17,
   13:4,6,10,12,        44:5,8,9,10,         72:8,12,16,          25 107:8,13,
   14,23 14:5,6,        14,15,18,21,         18,21 74:4,7,        15,23 108:1,
   8,9,15,18,23         24,25 45:1,          8,10,12 75:2,        2,8,11,22
   15:7,12,19,22        10,14,16,17,         3,8,19,20            109:1,5
   16:4,8,11,14,        21,25 46:6,          76:5,7,8,17,         110:1,14,15,
   17,20 17:3,6,        11,12,18,22,         23 77:2,4,7,         22 111:2,5,6,
   10,13,14,16,         25 47:3,5,8,         11,16,20             18,22,25
   18 18:1,2,5,         10,13,14,16,         78:1,5,6,10,         112:5,7,15,



                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 236 of
                                January 51310, 2020                               ·57
   19,22 113:1,         140:6,12,13,         3,4,10,15,17,        27:13,17,21
   15,16,17,25          18,21,24             19 174:4,8,          28:2 31:2
   114:7,10,13,         141:4,7,8,10,        13,15,18             32:20 33:10
   16,17,18,19,         13,16,17,21,        you're 20:14          36:10 37:16
   20,24 115:3,         24 142:1,2,4,        23:18,25             39:3,5,7,10
   7,8,15,19,20,        6,14,17,25           25:18 26:7,14        40:8,10 41:1,
   22 116:10,11,        143:6,24             32:18,22 33:4        7,20 42:16
   13,18,19,21          144:5,9,18,25        34:4 35:4            43:1,7 47:8,
   117:3,18,19          145:1,2,4,6,         37:19 47:16          19,24 48:14,
   118:2,4,7,11,        10,15,21             49:25 54:4,9,        15,21 49:18
   12,17,21             146:9,15,18,         15 58:4 62:7,        50:12,16,17
   119:4,9,11,          22,25 147:4,         12 67:17             51:1,3,18,23
   17,18,19,20,         10,11,15,18,         77:17 83:9,13        53:17 54:11,
   22 120:6,10,         21 148:6,8,20        84:24 85:2,6,        18 55:9 58:5
   12,20,21,23          149:4,18,21,         25 86:16 91:2        61:1 62:18
   121:1,9,20,          25 150:5,10          101:17 103:7         64:5,16
   21,24,25             151:1,3,7,12,        109:7,10             66:22,23
   122:2,4,8,10,        14,23 152:1,         110:10,24            67:19,20
   12,20 123:3,         4,6,8,12,13,         113:5,9              68:2,15,17
   4,5,12,17            16 153:3,6,          116:23,25            69:8,10,13,25
   124:8,10,11,         19,21,23             117:20,22            71:24 72:17
   15,25 125:12,        154:2,4,7,9,         118:24 122:16        73:21 74:10
   15,17,18,22          12,16,19,24          124:24 125:11        75:12 76:6,11
   126:1,2,4,5,         155:1,6,15           127:2,25             79:17 81:6
   6,10,12,13,          156:1,5,10,          128:13 141:21        85:7,24 87:16
   17,21 127:3,         14,18,22,23          142:3,21             88:1,4,15
   4,5,8,10,16,         157:6,9,16           144:24 145:18        89:16 90:5,7,
   18,19 128:1,         158:1,3,6,14,        155:20 156:23        9 91:23,24
   2,6,8,9,11,19        15,19,22,25          157:17 159:7,        92:19 93:13,
   129:5,6,18,          159:3,22             8,16 160:5,6,        21 94:8 95:2
   22,25 130:7,         160:2,8,9,15,        11,14 162:5          96:11,17
   19,22 131:13,        23,24 161:2,         163:24               97:12 98:21
   14,17,21,24          4,9,12,13,15,        164:15,24            105:10 107:15
   132:1,3,6,10,        20,24 162:2,        you've 31:17          108:1,8,10,12
   11,14,17,21          11,20,22,23,         32:13 49:23          110:4 112:9
   133:7,9,11,          25 163:7,8,          53:17 58:5           113:6 116:18
   16,18,25             10,22,25             63:2 64:5,16         117:23
   134:6,11,16,         164:2,7,8,16,        69:20 72:13          122:17,23
   22,23,24,25          17,20,22             80:23 84:14          123:17
   135:1,6,12,          165:3,6,9,13,        88:4 114:15          124:20,25
   13,16,22,25          24 166:10,15,        118:18 121:19        125:8,9 128:3
   136:1,3,11,          22 167:1,2,3,        125:19 165:15        131:15 134:14
   13,22 137:2,         11,12,18,25          168:21               139:6,14,18
   9,12,14,16,          168:4,6,14          young 123:10          141:10 142:2,
   22,23,24             169:5,9,19,20       your 6:13,15,         15 143:13,19
   138:4,7,8,10,        170:7,10,15,         16,21 7:1,4,         144:15,18
   13,16,20,23          20,22 171:5,         11,18,22             145:4,6,15,21
   139:6,13,15,         6,12,21,24           8:20,23 9:1          146:5,6
   18,21,24,25          172:17 173:2,        10:6 14:8            147:11 150:2,



                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                    IraEntered
Case 9:18-cv-80176-BB Document 488-13    Kleiman
                                               on FLSD Docket 05/08/2020 Page 237 of
                                January 51310, 2020                               ·58
   20 155:1,22
   157:16 158:7
   160:24 163:3
   164:24 166:4,
   22 172:2,10
   173:10 174:8
  yours 116:21
  yourself 13:7
   125:19 147:18

          Z

  Zuckerberg
   15:8




                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 238 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 239 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 240 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 241 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 242 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 243 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 244 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 245 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 246 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 247 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 248 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 249 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 250 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 251 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 252 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 253 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 254 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 255 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 256 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 257 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 258 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 259 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 260 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 261 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 262 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 263 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 264 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 265 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 266 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 267 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 268 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 269 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 270 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 271 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 272 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 273 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 274 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 275 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 276 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 277 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 278 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 279 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 280 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 281 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 282 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 283 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 284 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 285 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 286 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 287 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 288 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 289 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 290 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 291 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 292 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 293 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 294 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 295 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 296 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 297 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 298 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 299 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 300 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 301 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 302 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 303 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 304 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 305 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 306 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 307 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 308 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 309 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 310 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 311 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 312 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 313 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 314 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 315 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 316 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 317 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 318 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 319 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 320 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 321 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 322 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 323 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 324 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 325 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 326 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 327 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 328 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 329 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 330 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 331 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 332 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 333 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 334 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 335 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 336 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 337 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 338 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 339 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 340 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 341 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 342 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 343 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 344 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 345 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 346 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 347 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 348 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 349 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 350 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 351 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 352 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 353 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 354 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 355 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 356 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 357 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 358 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 359 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 360 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 361 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 362 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 363 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 364 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 365 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 366 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 367 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 368 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 369 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 370 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 371 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 372 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 373 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 374 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 375 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 376 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 377 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 378 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 379 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 380 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 381 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 382 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 383 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 384 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 385 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 386 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 387 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 388 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 389 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 390 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 391 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 392 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 393 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 394 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 395 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 396 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 397 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 398 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 399 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 400 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 401 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 402 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 403 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 404 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 405 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 406 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 407 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 408 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 409 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 410 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 411 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 412 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 413 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 414 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 415 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 416 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 417 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 418 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 419 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 420 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 421 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 422 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 423 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 424 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 425 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 426 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 427 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 428 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 429 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 430 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 431 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 432 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 433 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 434 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 435 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 436 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 437 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 438 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 439 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 440 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 441 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 442 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 443 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 444 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 445 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 446 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 447 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 448 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 449 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 450 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 451 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 452 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 453 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 454 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 455 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 456 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 457 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 458 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 459 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 460 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 461 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 462 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 463 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 464 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 465 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 466 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 467 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 468 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 469 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 470 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 471 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 472 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 473 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 474 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 475 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 476 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 477 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 478 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 479 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 480 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 481 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 482 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 483 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 484 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 485 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 486 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 487 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 488 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 489 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 490 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 491 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 492 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 493 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 494 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 495 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 496 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 497 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 498 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 499 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 500 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 501 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 502 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 503 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 504 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 505 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 506 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 507 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 508 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 509 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 510 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 511 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 512 of
                                       513
Case 9:18-cv-80176-BB Document 488-13 Entered on FLSD Docket 05/08/2020 Page 513 of
                                       513
